    16-10123-smb             Doc 251        Filed 10/05/18 Entered 10/05/18 13:28:07                              Main Document
                                                         Pg 1 of 120
                                           UNITED STATES BANKRUPTCY COURT
                                           SOUTHERN DISTRICT OF NEW YORK

              In re: NARCO FREEDOM, INC.                                                        § Case No. 16-10123-SMB
                                                                                                §
                                                                                                §
         Debtor(s)                                                                              §

                                           TRUSTEE'S FINAL REPORT (TFR)

                The undersigned trustee hereby makes this Final Report and states as follows:

               1. A petition under Chapter 7 of the United States Bankruptcy Code
       was filed on January 19, 2016. The undersigned trustee was appointed on January 19, 2016.

                 2. The trustee faithfully and properly fulfilled the duties enumerated in 11 U.S.C. §704.

                3. All scheduled and known assets of the estate have been reduced to cash, released to
       the debtor as exempt property pursuant to 11 U.S.C. § 522, or have been or will be abandoned
       pursuant to 11 U.S.C. § 554. An individual estate property record and report showing the
       disposition of all property of the estate is attached as Exhibit A.
                 4. The trustee realized the gross receipts of                      $           10,670,560.12

                                    Funds were disbursed in the following amounts:
                                    Payments made under an
                                      interim distribution                         3,476,439.81
                                    Administrative expenses                        2,698,112.55
                                    Bank service fees                                 41,822.66
                                    Other payments to creditors                            0.00
                                    Non-estate funds paid to 3rd Parties                   0.00
                                    Exemptions paid to the debtor                          0.00
                                    Other payments to the debtor                           0.00
                             Leaving a balance on hand of 1                         $            4,454,185.10
       The remaining funds are available for distribution.

               5. Attached as Exhibit B is a cash receipts and disbursements record for each estate bank
       account.




              1 The balance of funds on hand in the estate may continue to earn interest until disbursed. The interest
earned prior to disbursement will be distributed pro rata to creditors within each priority category. The trustee may
receive additional compensation not to exceed the maximum compensation set forth under 11 U.S.C. § 326(a) on
account of the disbursement of the additional interest.

      UST Form 101-7-TFR (05/1/2011)
    16-10123-smb             Doc 251     Filed 10/05/18 Entered 10/05/18 13:28:07 Main Document
                                                      Pg 2 of
                 6. The deadline for filing non-governmental    120 in this case was 05/18/2016
                                                             claims
       and the deadline for filing governmental claims was 07/17/2016. All claims of each class
       which will receive a distribution have been examined and any objections to the allowance
       of claims have been resolved. If applicable, a claims analysis, explaining why payment on any
       claim is not being made, is attached as Exhibit C .

                 7. The Trustee's proposed distribution is attached as Exhibit D .

              8. Pursuant to 11 U.S.C. § 326(a), the maximum compensation allowable to the trustee is
       $336,459.26. To the extent that additional interest is earned before case closing, the maximum
       compensation may increase.

                The trustee has received $150,227.90 as interim compensation and now requests the
       sum of $186,231.36, for a total compensation of $336,459.26.2 In addition, the trustee
       received reimbursement for reasonable and necessary expenses in the amount of $0.00
       and now requests reimbursement for expenses of $73.00, for total expenses of
              2
       $73.00.

               Pursuant to Fed R Bank P 5009, I hereby certify, under penalty of perjury, that the
       foregoing report is true and correct.

       Date: 10/03/2018                    By: /s/Alan Nisselson, Trustee
                                               Trustee




       STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
       Act exemption 5 C.F.R. §1320.4(a)(2) applies.




            2 If the estate is administratively insolvent, the dollar amounts reflected in this paragraph
may be higher than the amounts listed in the Trustee's Proposed Distribution (Exhibit D)

       UST Form 101-7-TFR (05/1/2011)
                16-10123-smb                   Doc 251           Filed 10/05/18 Entered 10/05/18 13:28:07                                    Main Document
                                                                              Pg 3 of 120
                                                                                                                                                                      Exhibit A


                                                                              Form 1                                                                                  Page: 1

                                           Individual Estate Property Record and Report
                                                            Asset Cases
Case Number: 16-10123-SMB                                                             Trustee:         (521090)    Alan Nisselson, Trustee
Case Name:        NARCO FREEDOM, INC.                                                 Filed (f) or Converted (c): 01/19/16 (f)
                                                                                      §341(a) Meeting Date:        02/18/16
Period Ending: 10/03/18                                                               Claims Bar Date:             05/18/16

                                1                                     2                           3                     4                    5                    6

                    Asset Description                              Petition/            Estimated Net Value         Property         Sale/Funds              Asset Fully
         (Scheduled And Unscheduled (u) Property)                Unscheduled       (Value Determined By Trustee,   Abandoned         Received by          Administered (FA)/
                                                                    Values            Less Liens, Exemptions,      OA=§554(a)         the Estate           Gross Value of
Ref. #                                                                                    and Other Costs)                                                Remaining Assets

 1       Cash                                                             313.75                          0.00                                     0.00                   FA
          The Petty cash was expended by by Lori Lapin
         Jones, PLLC and her staff during the operating period
         to cover miscellanoeus operrating expenses.

 2       Sterling National Bank Checking Account X0001             1,635,357.59                  1,667,357.59                          1,635,357.59                       FA

 3       Sterling National Bank Checking Account X1901               43,799.97                     43,799.97                                 43,799.97                    FA

 4       Sterling National Bank Checking Account X3501              175,828.08                    175,828.08                             175,828.08                       FA

 5       Sterling National Bank Checking Account X4301              377,380.41                    377,380.41                             377,380.41                       FA

 6       Sterling National Bank Checking Account X2701               64,243.62                     64,243.62                                 64,243.62                    FA

 7       Sterling National Bank Checking Account X8601                    202.25                       202.25                                    202.25                   FA

 8       Sterling National Bank Checking Account X7801              185,820.10                    185,820.10                             185,820.10                       FA

 9       Sterling National Bank Checking Account X9401              137,293.23                    137,293.23                             137,293.23                       FA

10       Sterling National Bank Checking Account X0801              212,084.95                    212,084.95                             212,084.95                       FA

11       Sterling National Bank Checking Account X1601                 9,900.89                       9,900.89                                9,900.89                    FA

12       Sterling National Bank Checking Account X8801              441,885.48                    441,885.48                             441,885.48                       FA
          Receiver Fee Checking Account- Restricted

13       Sterling National Bank Checking Account X8536              152,829.95                    152,829.95                             152,829.95                       FA
          Former Executive Reserve Checking Account-
         Restricted


         On October 21, 2015, the District Court issued a
         Memorandum Opinion and Order (District Court Action
         Doc. Nos 298 and 299) approving payment of up to
         eight weeks' Vacation Pay to former employees,
         without prejudice to those employees seeking further
         benefits. As to the former executives, the Court,
         adopting the Temporary Receiver's suggestion,
         ordered the establishment of a segregated reserve of
         up to eight weeks' Vacation Pay (plus Debtor's share
         of applicable taxes) (the "Executive Reserve").

14       Bank of America Business Checking Account X1478               8,720.24                       8,720.24                                7,424.93                    FA
          Scheduled Balance as of 12/31/2015



                                                                                                                                    Printed: 10/03/2018 10:48 AM      V.14.14
               16-10123-smb                     Doc 251              Filed 10/05/18 Entered 10/05/18 13:28:07                                  Main Document
                                                                                  Pg 4 of 120
                                                                                                                                                                       Exhibit A


                                                                                Form 1                                                                                 Page: 2

                                            Individual Estate Property Record and Report
                                                             Asset Cases
Case Number: 16-10123-SMB                                                               Trustee:        (521090)     Alan Nisselson, Trustee
Case Name:        NARCO FREEDOM, INC.                                                   Filed (f) or Converted (c): 01/19/16 (f)
                                                                                        §341(a) Meeting Date:        02/18/16
Period Ending: 10/03/18                                                                 Claims Bar Date:             05/18/16

                                1                                         2                        3                      4                    5                   6

                    Asset Description                                  Petition/          Estimated Net Value         Property         Sale/Funds             Asset Fully
         (Scheduled And Unscheduled (u) Property)                    Unscheduled     (Value Determined By Trustee,   Abandoned         Received by         Administered (FA)/
                                                                        Values          Less Liens, Exemptions,      OA=§554(a)         the Estate          Gross Value of
Ref. #                                                                                      and Other Costs)                                               Remaining Assets

15       Carver Federal Savings Bank MMA X8480                          115,816.88                 115,816.88                              116,396.00                      FA
          Carver Bank held a first prioirty lien against the Third
         Ave. Property (Asset No. 30), in connection with a
         mortgage for the property. As of 1/12/2017, the date
         of the transfer of the Property, the balance of Carver's
         Lien was $1,356,401.54 and the Blanace in the
         Debtor's acccount held at Carver was $116,396.00.
         At the closing of the property, the balance of this
         account was surrended to Carver and appplied to the
         payment of Carver's lien.


         Scheduled amount-Premier Business Money Market
         Account, Balance as of 12/31/2015


16       Undeposited Checks                                              87,493.70                  60,920.45                                  60,920.45                   FA
          Comprised of the 3 checks:


         Check dated 12/30/2015 from Philadelphia Indemnity
         Insurance for property damage of $1,102.00 and
         Check dated 12/30/2015 from Philadelphia Indemnity
         Insurance for property of $25,471.25. These 2
         checks, which total $26,573.25, were turned over to
         171 Linden Blvd., LLC pursuant to a So Ordered
         Stipulation dated 4/6/2016 (Doc. No. 66).


         Check from Samaritan for reimbursement of services
         provided in the amount of $60,920.45 was collected by
         theTrustee.

17       The Bonadaio Group                                               Unknown                   21,628.55                                  21,628.55                   FA
          Professional Retainer Deposit- Balance of retainer
         unconfirmed, prior to Temporary Receiver's
         appointment

18       Smith & Downey                                                   4,986.17                     4,247.26                                 4,247.26                   FA
          Retainer Deposit Post Temporary Receiver's
         appointment

19       Morvillo, LLP                                                   10,000.00                  10,000.00                                   5,387.06                   FA
          Retainer Deposit Post Temporary Receiver's

                                                                                                                                      Printed: 10/03/2018 10:48 AM     V.14.14
               16-10123-smb                     Doc 251            Filed 10/05/18 Entered 10/05/18 13:28:07                                 Main Document
                                                                                Pg 5 of 120
                                                                                                                                                                    Exhibit A


                                                                             Form 1                                                                                 Page: 3

                                           Individual Estate Property Record and Report
                                                            Asset Cases
Case Number: 16-10123-SMB                                                            Trustee:        (521090)     Alan Nisselson, Trustee
Case Name:          NARCO FREEDOM, INC.                                              Filed (f) or Converted (c): 01/19/16 (f)
                                                                                     §341(a) Meeting Date:        02/18/16
Period Ending: 10/03/18                                                              Claims Bar Date:             05/18/16

                                1                                       2                       3                      4                    5                   6

                    Asset Description                                Petition/         Estimated Net Value         Property         Sale/Funds             Asset Fully
         (Scheduled And Unscheduled (u) Property)                  Unscheduled    (Value Determined By Trustee,   Abandoned         Received by         Administered (FA)/
                                                                      Values         Less Liens, Exemptions,      OA=§554(a)         the Estate          Gross Value of
Ref. #                                                                                   and Other Costs)                                               Remaining Assets

         appointment.


         The Trustee retained the Morvillo Firm as His Special
         Counsel pursuant to an Order dated 3/10/2016 (Doc.
         No. 52) in connection with a criminal proceeding titled
         The People of the State of New York v. Alan Brand,
         Jason Brand, Gerald Bethea, Richard Gross, Narco
         Freedom, Inc., Daso Development, Inc., Indictment
         No. 0783/2015 (Supreme Court, State of NY, Bronx
         County).


         Prior to the Petition Date, the Temporary Receiver
         paid the Morvillo Firm $10,000.00 (the "Retainer") as a
         retainer from the Debtor's funds to secure payment of
         its fees and expenses that are not paid by PIIC from
         the Debtor's insurance policy.


         By Orders dated 4/5/2017 (Doc. No. 192) and
         7/16/2018 (Doc. No. 246) the Court approved
         Morvillo's applications for interim and final allowance
         of fees. All fees were paid by PIIC.
         On 3/9/2018, Morvillo turned over the balance of the
         Retainer in the amount of $5,387.06 to the Trustee.




20       Rental Security Deposits                                       Unknown                     Unknown                                 12,800.00                   FA
          Per Petition- An accounting of outstanding security
         deposits could not be confirmed as to accuracy or
         completeness by the Temporary Receiver.


         Upon Motions of the Trustee dated 3/18/2016 (Doc.
         Nos. 58 and 59) and by Orders dated 4/20/2016 (Doc.
         Nos . 66 and 80) the Landlords for certain of the
         Leased Premises were directed to turnover security
         deposits to the Trustee.


         On 8/10/2016, the Court approved a stipulation
         between the Trustee and Lanlord E&N, pursuant to


                                                                                                                                   Printed: 10/03/2018 10:48 AM     V.14.14
                 16-10123-smb                   Doc 251             Filed 10/05/18 Entered 10/05/18 13:28:07                                   Main Document
                                                                                 Pg 6 of 120
                                                                                                                                                                       Exhibit A


                                                                                Form 1                                                                                 Page: 4

                                            Individual Estate Property Record and Report
                                                             Asset Cases
Case Number: 16-10123-SMB                                                               Trustee:        (521090)     Alan Nisselson, Trustee
Case Name:        NARCO FREEDOM, INC.                                                   Filed (f) or Converted (c): 01/19/16 (f)
                                                                                        §341(a) Meeting Date:        02/18/16
Period Ending: 10/03/18                                                                 Claims Bar Date:             05/18/16

                                1                                        2                         3                      4                    5                   6

                    Asset Description                                 Petition/           Estimated Net Value         Property         Sale/Funds             Asset Fully
         (Scheduled And Unscheduled (u) Property)                   Unscheduled      (Value Determined By Trustee,   Abandoned         Received by         Administered (FA)/
                                                                       Values           Less Liens, Exemptions,      OA=§554(a)         the Estate          Gross Value of
Ref. #                                                                                      and Other Costs)                                               Remaining Assets

         which E&N was authorized to keep a security deposit
         of $31,467.68, and withdrew its claim for lease
         rejection damages in the amount of $81,490.00. (Doc.
         No. 117).


         By Order dated 11/23/2016, the Court approved a
         stipulation between the Trustee and Landlord Court
         Holdings, pursuant to which Court Holdings was
         authorized to keep a security deposit of $67,667.00,
         and agreed to withdraw its claim for lease rejection
         damages in the amount of $975,100.00. (Doc. No.
         157).

21       Insurance paid to June 2016                                     Unknown                   249,711.51                              252,343.15                      FA

22       NYS Office of Inspector General                              2,609,494.31                     Unknown                                      0.00                   FA
          Medicaid payments withheld subject to potential
         setoff or recoupment. The Trusteedetermined that any
         additional amounts due from the NYS Office of
         Inspector General were uncollectable.

23       Other Miscellaneous Receivables                                 Unknown                   275,000.00                              225,635.54                      FA

24       NYS Dept. of Corrections & Community Supervision               19,480.99                   19,480.99                                  15,171.83                   FA
          New York State Department of Corrections &
         Community Supervision Grant Receivables- May
         2015, August 2015, and September 2015

25       FEDCAP Rehabilitation Services, Inc.                          353,401.32                  358,281.32                              358,281.32                      FA
          July 2015 through September 2015

26       Furniture, Equipment and Misc. Personal Property               50,000.00                         0.00                                  3,000.00                   FA
          Certain of this personal property was sold pursuant
         to a Notice of Sale dated 7/18/2016 (Doc. No. 111).


         Certain of this property was abandoned pursuant to
         notice and motion of the Trustee (Doc. No. 58) and by
         Order dated 4/19/2016 (Doc. No. 77).


         Per Schedule B, Part 7, Lines 39-45: Debtor owned
         Furniture, Equipment and Miscellaneous personal
         property located at various locations. The initial gross


                                                                                                                                      Printed: 10/03/2018 10:48 AM     V.14.14
                16-10123-smb                   Doc 251            Filed 10/05/18 Entered 10/05/18 13:28:07                                   Main Document
                                                                               Pg 7 of 120
                                                                                                                                                                    Exhibit A


                                                                              Form 1                                                                                Page: 5

                                           Individual Estate Property Record and Report
                                                            Asset Cases
Case Number: 16-10123-SMB                                                             Trustee:         (521090)    Alan Nisselson, Trustee
Case Name:          NARCO FREEDOM, INC.                                               Filed (f) or Converted (c): 01/19/16 (f)
                                                                                      §341(a) Meeting Date:        02/18/16
Period Ending: 10/03/18                                                               Claims Bar Date:             05/18/16

                               1                                       2                          3                     4                    5                  6

                    Asset Description                               Petition/           Estimated Net Value         Property         Sale/Funds            Asset Fully
         (Scheduled And Unscheduled (u) Property)                 Unscheduled      (Value Determined By Trustee,   Abandoned         Received by        Administered (FA)/
                                                                     Values           Less Liens, Exemptions,      OA=§554(a)         the Estate         Gross Value of
Ref. #                                                                                    and Other Costs)                                              Remaining Assets

         auction value pursuant to MYC & Associates, which
         valuation was prepared prior to the Petition Date, was
         approximately $50,000 as of 8/26/2015. This amount
         included certain property abandoned prior to the
         Petition Date. The Trustee determined that the actual
         value was inconsequential.

27       337 Financed Dell Computers                                   Unknown                        Unknown                                    0.00                   FA

28       Cisco Communication System                                    Unknown                        Unknown                                    0.00                   FA
          Telephone, IP and Smart Swithches -Leased

29       2 Access-A-Ride Buses                                         Unknown                        Unknown         OA                         0.00                   FA
          2 Old Access-A-Ride Buses parked at 250 Grand
         Concourse, Bronx., NY unregistered and uninsured.
         These vehilces were abandonment pursuant to a
         Notice of Abandonment dated 3/18/2016. (Doc. No.
         57).

30       2640 3rd Avenue, Bronx, NY                                 5,940,000.00                 2,568,000.00                          4,888,000.00                     FA
          On 5/26/2016, the Trustee, by his retained
         Auctioneer Maltz Auctions, conducted an auction sale
         of the building at which the highest and best bid was
         entered by David Levitan in the amount of $4.7 million
         plus a buyer's premium of $188,000.00. A hearing to
         consider the Trustee's motion to confirm the sale was
         held on 6/14/2016 and the sale was confirmed by
         Order dated 6/16/2016 (Doc. 103). The transfer of the
         property was conducted on 1/12/2017.


         The scheduled value was based upon appraisal dated
         7/23/2015 based on highest and best use and 100%
         vacancy.

31       Lease for 58 E. 130th St., New York, NY                       Unknown                           0.00                                    0.00                   FA
          Lease had no value to the Estate and was rejected
         as of the Petition Date upon motion of the Trustee
         (Doc. No. 59) and by Order dated 4/19/2016 (Doc.
         No. 80).

32       Lease for 171 Linden Blvd., Brooklyn, NY                      Unknown                           0.00                                    0.00                   FA
          Lease had no value to the Estate. Lease rejected


                                                                                                                                    Printed: 10/03/2018 10:48 AM    V.14.14
               16-10123-smb                    Doc 251             Filed 10/05/18 Entered 10/05/18 13:28:07                                 Main Document
                                                                                Pg 8 of 120
                                                                                                                                                                   Exhibit A


                                                                             Form 1                                                                                Page: 6

                                           Individual Estate Property Record and Report
                                                            Asset Cases
Case Number: 16-10123-SMB                                                            Trustee:       (521090)      Alan Nisselson, Trustee
Case Name:          NARCO FREEDOM, INC.                                              Filed (f) or Converted (c): 01/19/16 (f)
                                                                                     §341(a) Meeting Date:        02/18/16
Period Ending: 10/03/18                                                              Claims Bar Date:             05/18/16

                                1                                       2                       3                      4                    5                  6

                    Asset Description                                Petition/         Estimated Net Value         Property         Sale/Funds            Asset Fully
         (Scheduled And Unscheduled (u) Property)                  Unscheduled    (Value Determined By Trustee,   Abandoned         Received by        Administered (FA)/
                                                                      Values         Less Liens, Exemptions,      OA=§554(a)         the Estate         Gross Value of
Ref. #                                                                                   and Other Costs)                                              Remaining Assets

         effective as of the Petition Date, pursuant to So
         Ordered Stipulation dated 4/6/2016. (Doc. No. 66).

33       Lease for 224 East Tremont Ave., Bronx, NY                     Unknown                       0.00                                      0.00                   FA
          Lease had no value to the Estate and was rejected
         as of the Petition Date upon motion of the Trustee
         (Doc. No. 59) and by Order dated 4/19/2016 (Doc.
         No. 80).

34       Lease for 250 Grand Concourse, Bronx, NY                       Unknown                       0.00                                      0.00                   FA
          Lease had no value to the Estate and was rejected
         as of the Petition Date upon motion of the Trustee
         (Doc. No. 59) and by Order dated 4/19/2016 (Doc.
         No. 80).

35       Lease for 283 Malcolm X Blvd., Brooklyn, NY                    Unknown                       0.00                                      0.00                   FA
          Lease had no value to the Estate. Lease rejected
         effective as of the Petition Date, pursuant to So
         Ordered Stipulation dated 4/6/2016. (Doc. No. 66).

36       Lease for 319-321 E. 148th St., Bronx, NY                      Unknown                       0.00                                      0.00                   FA
          Lease had no value to the Estate and was rejected
         upon as of the Petition Date motion of the Trustee
         (Doc. No. 59) and by Order dated 4/19/2016 (Doc.
         No. 80). Lease is also for 324-330 E. 149th St., Bronx,
         NY

37       Lease for 368 East 148th St., Bronx, NY                        Unknown                       0.00                                      0.00                   FA
          Lease had no value to the Estate and was rejected
         as of the Petition Date upon motion of the Trustee
         (Doc. No. 59) and by Order dated 4/19/2016 (Doc.
         No. 80).

38       Lease for 477-479 Willis Ave., Bronx, NY                       Unknown                       0.00                                      0.00                   FA
          Lease had no value to the Estate and was rejected
         as of the Petition Date upon motion of the Trustee
         (Doc. No. 59) and by Order dated 4/19/2016 (Doc.
         No. 80).

39       Lease for 485-487 Willis Ave., Bronx, NY                       Unknown                       0.00                                      0.00                   FA
          Lease had no value to the Estate and was rejected
         as of the Petition Date upon motion of the Trustee



                                                                                                                                   Printed: 10/03/2018 10:48 AM    V.14.14
               16-10123-smb                     Doc 251           Filed 10/05/18 Entered 10/05/18 13:28:07                                 Main Document
                                                                               Pg 9 of 120
                                                                                                                                                                  Exhibit A


                                                                            Form 1                                                                                Page: 7

                                            Individual Estate Property Record and Report
                                                             Asset Cases
Case Number: 16-10123-SMB                                                           Trustee:       (521090)      Alan Nisselson, Trustee
Case Name:          NARCO FREEDOM, INC.                                             Filed (f) or Converted (c): 01/19/16 (f)
                                                                                    §341(a) Meeting Date:        02/18/16
Period Ending: 10/03/18                                                             Claims Bar Date:             05/18/16

                                1                                      2                       3                      4                    5                  6

                    Asset Description                               Petition/         Estimated Net Value         Property         Sale/Funds            Asset Fully
         (Scheduled And Unscheduled (u) Property)                 Unscheduled    (Value Determined By Trustee,   Abandoned         Received by        Administered (FA)/
                                                                     Values         Less Liens, Exemptions,      OA=§554(a)         the Estate         Gross Value of
Ref. #                                                                                  and Other Costs)                                              Remaining Assets

         (Doc. No. 59) and by Order dated 4/19/2016 (Doc.
         No. 80).

40       Lease for 528 Morris Ave., Bronx, NY                          Unknown                       0.00                                      0.00                   FA
          Lease had no value to the Estate. The Trustee filed
         an omnibus objection to reject certain of the Debtor's
         leases, effective as of the Petition Date. (Doc. No.
         59). The Landlord for these Premises objected to the
         Trustee's motion and the hearing to consider the
         motion and objection is adjourned to 8/9/2016.


         On 8/10/2016, the Court entered a So Ordered
         Stipulation Resolving Claims By And Between Trustee
         And Court Holdings, LLC, Including The Withdrawal
         With Prejudice Of Claim No. 88.

41       Lease for 561 Court Street, Brooklyn, NY                      Unknown                       0.00                                      0.00                   FA
          Lease had no value to the Estate. The Trustee filed
         an omnibus objection to reject certain of the Debtor's
         leases, effective as of the Petition Datie. (Doc. No.
         59). The Landlord for these Premises objected to the
         Trustee's motion and the hearing to consider the
         motion and objection is adjourned to 8/9/2016. By
         Order dated 8/10/2016, the Court approved a
         stipulation between Court Holdings LLC and the
         Trustee pursuant to which the Lease for 561 Court
         Street was deemed rejected

42       Lease for 884 Jefferson Ave., Brooklyn, NY                    Unknown                       0.00                                      0.00                   FA
          Lease had no value to the Estate. Lease rejected
         effective as of the Petition Date, pursuant to So
         Ordered Stipulation dated 4/6/2016. (Doc. No. 66).

43       Lease for 2132 Mapes Ave., Bronx, NY                          Unknown                       0.00                                      0.00                   FA
          Lease had no value to the Estate and was rejected
         as of the Petition Date upon motion of the Trustee
         (Doc. No. 59) and by Order dated 4/19/2016 (Doc.
         No. 80).

44       Lease for 2473 Valentine Ave., Bronx, NY                      Unknown                       0.00                                      0.00                   FA
          Lease had no value to the Estate and was rejected


                                                                                                                                  Printed: 10/03/2018 10:48 AM    V.14.14
               16-10123-smb                     Doc 251          Filed 10/05/18 Entered 10/05/18 13:28:07                                  Main Document
                                                                             Pg 10 of 120
                                                                                                                                                                  Exhibit A


                                                                            Form 1                                                                                Page: 8

                                           Individual Estate Property Record and Report
                                                            Asset Cases
Case Number: 16-10123-SMB                                                           Trustee:        (521090)     Alan Nisselson, Trustee
Case Name:          NARCO FREEDOM, INC.                                             Filed (f) or Converted (c): 01/19/16 (f)
                                                                                    §341(a) Meeting Date:        02/18/16
Period Ending: 10/03/18                                                             Claims Bar Date:             05/18/16

                               1                                      2                        3                      4                    5                  6

                    Asset Description                              Petition/          Estimated Net Value         Property         Sale/Funds            Asset Fully
         (Scheduled And Unscheduled (u) Property)                Unscheduled     (Value Determined By Trustee,   Abandoned         Received by        Administered (FA)/
                                                                    Values          Less Liens, Exemptions,      OA=§554(a)         the Estate         Gross Value of
Ref. #                                                                                  and Other Costs)                                              Remaining Assets

         as of the Petition Date upon motion of the Trustee
         (Doc. No. 59) and by Order dated 4/19/2016 (Doc.
         No. 80).

45       Lease for 2776-2778 Third Ave., Bronx, NY                    Unknown                         0.00                                     0.00                   FA
          Lease had no value to the Estate and was rejected
         as of the Petition Date upon motion of the Trustee
         (Doc. No. 59) and by Order dated 4/19/2016 (Doc.
         No. 80).

46       Lease for 2780 Third Ave., Bronx, NY                         Unknown                         0.00                                     0.00                   FA
          Lease had no value to the Estate and was rejected
         as of the Petition Date upon motion of the Trustee
         (Doc. No. 59) and by Order dated 4/19/2016 (Doc.
         No. 80).

47       Lease for 3259 Willett Ave., Bronx, NY                       Unknown                         0.00                                     0.00                   FA
          Lease had no value to the Estate and was rejected
         as of the Petition Date upon motion of the Trustee
         (Doc. No. 59) and by Order dated 4/19/2016 (Doc.
         No. 80).

48       Commercial Insurance Policy                                  Unknown                      Unknown                                     0.00                   FA
          Per Schedules- Property, General Liability and
         Automobiles. Philadelphia Indemnity Insurance
         Company. Policy term is 6/8/2015-6/8/2016.

49       Commercial Umbrella Insurance Policy                             0.00                        0.00                                     0.00                   FA
          Philadelphia Indemnity Insurance Company. Policy
         term is 6/8/2015-6/8/2016

50       Director & Officer Insurance Policy                              0.00                        0.00                             363,995.28                     FA
          Philadelphia Indemnity Insurance Company. Policy
         term is 6/1/2014-6/1/2015. An extending reporting
         period was purchased for 6/1/2015 -6/1/2016.


         The Trustee submitted legal time records for services
         related to defense costs incurred by the Debtor's
         Estate for the Qui Tam Action and NY AG Action.

51       Director & Officer Insurance Policy                              0.00                        0.00                                     0.00                   FA
          RSUI Indemnity Company. Policy term is from



                                                                                                                                  Printed: 10/03/2018 10:48 AM    V.14.14
                  16-10123-smb                 Doc 251            Filed 10/05/18 Entered 10/05/18 13:28:07                                  Main Document
                                                                              Pg 11 of 120
                                                                                                                                                                   Exhibit A


                                                                             Form 1                                                                                Page: 9

                                           Individual Estate Property Record and Report
                                                            Asset Cases
Case Number: 16-10123-SMB                                                            Trustee:        (521090)     Alan Nisselson, Trustee
Case Name:         NARCO FREEDOM, INC.                                               Filed (f) or Converted (c): 01/19/16 (f)
                                                                                     §341(a) Meeting Date:        02/18/16
Period Ending: 10/03/18                                                              Claims Bar Date:             05/18/16

                                1                                      2                        3                      4                    5                  6

                    Asset Description                               Petition/          Estimated Net Value         Property         Sale/Funds            Asset Fully
         (Scheduled And Unscheduled (u) Property)                 Unscheduled     (Value Determined By Trustee,   Abandoned         Received by        Administered (FA)/
                                                                     Values          Less Liens, Exemptions,      OA=§554(a)         the Estate         Gross Value of
Ref. #                                                                                   and Other Costs)                                              Remaining Assets

         6/1/2015-6/1/2016

52       Visa Cards                                                    Unknown                      Unknown                                     0.00                   FA
          Prior to the appointment of the Temporary Receiver,
         these cards were received through SAMSHA Minority
         Women's Health Program Grant funds. Debtor
         attempted to return cards to SAMSHA. The Trustee
         determined that the costs incurred to redeem the cards
         would exceed their value.

53       Rent due for 2640 Third Ave., Bronx NY                        Unknown                  180,000.00                              180,000.00                     FA
          Rent due for Third Ave. Property for 1/2016-6/2016

54       457(b) Plan Assets (u)                                            0.00                 352,292.00                              414,467.36                     FA
          On 6/15/2016, the Trustee commenced Adversary
         Proceeding no. 16-1088-smb titled Alan Nisselson, as
         Trustee of Narco Freedom, Inc. v. Matrix Trust
         Company, PenServ Plan Services, Inc., Jason Brand,
         John Cornachio, Richard Gross, Andrea Cornachio,
         Alan Brand, Jonathan Brand for turnover of the
         Debtor's 457(b) Plan Assets. The Trustee reached
         settlements with all defendants approved by the Court
         on 11/1/2017 (Adv. Pro. Doc. Nos. 35, 36 and 37).

55       Unclaimed Funds Held by NYS Comptroller (u)                   Unknown                      6,850.00                                6,958.12                   FA
          The Trustee discovered several uncliamed funds
         accounts held on behalf of the Debtor by the NYS
         Office of Comptroller. The Trustee submitted
         applications to the Comptroller for turnover of those
         funds.

56       Proskauer Rose Unused Legal Retainer (u)                      Unknown                      5,000.00                                5,000.00                   FA

57       Samaritan Settlement (u)                                          0.00                     Unknown                             103,436.00                     FA
          The Trustee and Samaritan entered into a stipulation
         of settlement pursuant to which Samaritan agreed to
         pay the Trustee the sum of $103,436.00 as
         reimbursement for costs associated with compelling
         tenants to vacate Third Ave. Property. The Stipulation
         was so ordered on 10/31/2017 (Doc. No. 218).

58       Proceeds of Alan Brand Life Insurance Policy (u)              Unknown                  179,924.44                              186,786.68                     FA



                                                                                                                                   Printed: 10/03/2018 10:48 AM    V.14.14
                 16-10123-smb                    Doc 251             Filed 10/05/18 Entered 10/05/18 13:28:07                                     Main Document
                                                                                 Pg 12 of 120
                                                                                                                                                                            Exhibit A


                                                                                  Form 1                                                                                   Page: 10

                                             Individual Estate Property Record and Report
                                                              Asset Cases
Case Number: 16-10123-SMB                                                                 Trustee:        (521090)     Alan Nisselson, Trustee
Case Name:          NARCO FREEDOM, INC.                                                   Filed (f) or Converted (c): 01/19/16 (f)
                                                                                          §341(a) Meeting Date:        02/18/16
Period Ending: 10/03/18                                                                   Claims Bar Date:             05/18/16

                                    1                                      2                         3                       4                    5                    6

                      Asset Description                                Petition/            Estimated Net Value          Property            Sale/Funds           Asset Fully
           (Scheduled And Unscheduled (u) Property)                  Unscheduled       (Value Determined By Trustee,    Abandoned            Received by       Administered (FA)/
                                                                        Values            Less Liens, Exemptions,       OA=§554(a)            the Estate        Gross Value of
Ref. #                                                                                        and Other Costs)                                                 Remaining Assets

            Trustee discovered that Debtor was owner of
           undisclosed policy issued by The Guardian Insurance
           & Annuity Company, Inc., Policy No. S633255 on The
           Life Of Alan A. Brand. By Order dated 1/29/2018, the
           Court approved a stipulation for the turnover of the
           cash surrender value of the policy (Doc. No. 236).

59         Restitution Claims (u)                                               0.00                     Unknown                                        0.00                    FA
            The Trustee and New York entered into a Purchase
           and Assignment Agreement ("PAA") whereby New
           York would take an assignment of the Estate's rights
           to any restitution paid by Alan Brand or J. Cornachio
           in exchange for a $45,000 reduction of the distribution
           New York would otherwise receive for the
           non-subordinated portion of Claim No. 138-2.

60         Settlement Payment form Class Action (u)                             0.00                        0.00                                   1,949.28                     FA

 Int       INTEREST (u)                                                    Unknown                           N/A                                      104.79                    FA

 61       Assets      Totals (Excluding unknown values)              $12,636,333.88               $7,884,500.16                             $10,670,560.12                   $0.00



       Major Activities Affecting Case Closing:

       Initial Projected Date Of Final Report (TFR):        December 31, 2019               Current Projected Date Of Final Report (TFR):       October 3, 2018 (Actual)




                                                                                                                                            Printed: 10/03/2018 10:48 AM    V.14.14
                 16-10123-smb                      Doc 251         Filed 10/05/18 Entered 10/05/18 13:28:07                                         Main Document
                                                                               Pg 13 of 120
                                                                                                                                                                                  Exhibit B


                                                                                     Form 2                                                                                       Page: 1

                                                    Cash Receipts And Disbursements Record
Case Number:         16-10123-SMB                                                                    Trustee:            Alan Nisselson, Trustee (521090)
Case Name:           NARCO FREEDOM, INC.                                                             Bank Name:          Rabobank, N.A.
                                                                                                     Account:            ******8266 - Operating Account
Taxpayer ID #:       **-***0403                                                                      Blanket Bond:       $64,217,507.00 (per case limit)
Period Ending: 10/03/18                                                                              Separate Bond: N/A

   1             2                             3                                       4                                             5                     6                  7

 Trans.     {Ref #} /                                                                                                            Receipts         Disbursements            Checking
  Date      Check #           Paid To / Received From                   Description of Transaction              T-Code              $                   $               Account Balance
01/22/16       {8}         LL Jones, Temporary Receiver of   Turnover of account balance                        1129-000           185,820.10                                185,820.10
                           Narco Freedom, Inc.
01/22/16       {10}        LL Jones, Temporary Receiver of   Turnover of account balance                        1129-000           212,084.95                                397,905.05
                           Narco Freedom, Inc.
01/22/16       {9}         LL Jones, Temporary Receiver of   Turnover of account balance                        1129-000           137,293.23                                535,198.28
                           Narco Freedom, Inc.
01/22/16       {4}         LL Jones, Temporary Receiver of   Turnover of account balance                        1129-000           175,828.08                                711,026.36
                           Narco Freedom, Inc.
01/22/16       {5}         LL Jones, Temporary Receiver of   Turnover of account balance                        1129-000           377,380.41                               1,088,406.77
                           Narco Freedom, Inc.
01/22/16       {11}        LL Jones, Temporary Receiver of   Turnover of account balance                        1129-000              9,900.89                              1,098,307.66
                           Narco Freedom, Inc.
01/22/16       {7}         LL Jones, Temporary Receiver of   Turnover of account balance                        1129-000                 202.25                             1,098,509.91
                           Narco Freedom, Inc.
01/22/16                   LL Jones, Temporary Receiver of   Turnover of account balance                        9999-000          1,630,357.59                              2,728,867.50
                           Narco Freedom, Inc.
01/29/16                   Rabobank, N.A.                    Bank and Technology Services Fee                   2600-000                                       669.39       2,728,198.11
02/02/16       {23}        Cardinal McCloskey                A/R                                                1121-000                 125.00                             2,728,323.11
02/02/16       {23}        State of New York                 Eddie Santiago disability payment                  1121-000                  10.00                             2,728,333.11
02/02/16       {23}        State of New York                 Rosa Rivera disability payment                     1121-000                  10.00                             2,728,343.11
02/02/16       {23}        State of New York                 Maria Cruz disability payment                      1121-000                  10.00                             2,728,353.11
02/02/16       {23}        Affinity Health Plan              A/R                                                1121-000                  21.38                             2,728,374.49
02/02/16       {23}        Beacon Health Strategies, LLC     A/R Payment for medical services provided to       1121-000              1,591.94                              2,729,966.43
                                                             patients
02/02/16       101         VOID CHECK FOR ADP SET UP         Check was issued and voided so that ADP            2990-004                                         0.01       2,729,966.42
                                                             could properly prepare payroll
                                                             Voided on 02/02/16
02/02/16       101         VOID CHECK FOR ADP SET UP         Check was issued and voided so that ADP            2990-004                                        -0.01       2,729,966.43
                                                             could properly prepare payroll
                                                             Voided: check issued on 02/02/16
02/02/16       102         Amy Greco                         Work through transition, boxing up and going       2690-000                                    1,235.78        2,728,730.65
                                                             through files, 250 grand Concourse
02/02/16       103         Santos Quinones                   Work through transition boxing files               2690-000                                       123.12       2,728,607.53
02/02/16       104         Sam Levesanos                     Work through transition boxing files               2690-000                                       354.24       2,728,253.29
02/02/16       105         Sylvia Santiago                   Work through transition (clerical)                 2690-000                                       730.80       2,727,522.49
02/02/16       106         Mylanda Jordan                    CFO                                                2690-000                                       261.10       2,727,261.39
02/02/16       107         Anna Resto                        Work through transition                            2690-000                                       132.00       2,727,129.39
02/02/16       108         KDT Solutions, Inc.               Computer Consultant Invoice No. 190194             2990-000                                       660.00       2,726,469.39

                                                                                                      Subtotals :               $2,730,635.82              $4,166.43
{} Asset reference(s)                                                                                                                         Printed: 10/03/2018 10:48 AM        V.14.14
                 16-10123-smb                        Doc 251       Filed 10/05/18 Entered 10/05/18 13:28:07                                               Main Document
                                                                               Pg 14 of 120
                                                                                                                                                                                        Exhibit B


                                                                                       Form 2                                                                                           Page: 2

                                                      Cash Receipts And Disbursements Record
Case Number:         16-10123-SMB                                                                          Trustee:            Alan Nisselson, Trustee (521090)
Case Name:           NARCO FREEDOM, INC.                                                                   Bank Name:          Rabobank, N.A.
                                                                                                           Account:            ******8266 - Operating Account
Taxpayer ID #:       **-***0403                                                                            Blanket Bond:       $64,217,507.00 (per case limit)
Period Ending: 10/03/18                                                                                    Separate Bond: N/A

   1             2                           3                                          4                                                  5                     6                  7

 Trans.     {Ref #} /                                                                                                                  Receipts         Disbursements            Checking
  Date      Check #           Paid To / Received From                     Description of Transaction                  T-Code              $                   $               Account Balance
                                                               dated 12/21/15
02/02/16       109         KDT Solutions, Inc.                 Computer Consultant Invoice No. 191087                 2990-000                                    1,977.02        2,724,492.37
                                                               dated 1/28/16
02/04/16       {23}        501(c) Agencies Trust               Refund of Unemployment Insurance                       1121-000             51,250.78                              2,775,743.15
02/05/16       {23}        Beacon Health Strategies, LLC       A/R Payment for medical services provided to           1121-000              8,047.57                              2,783,790.72
                                                               patients
02/05/16       {23}        Con Edison                          Utility Refund for 6 St. Nicholas Terrace              1121-000                  31.56                             2,783,822.28
02/05/16       {23}        Con Edison                          Utility Refund for 6 St. Nicholas Terrace (not a       1121-000                  31.56                             2,783,853.84
                                                               duplicate, 2 separate checks received)
02/08/16       110         Justin Baum                         Payroll for period 1/19/16 - 2/1/16                    2690-004                                    2,051.51        2,781,802.33
                                                               Voided on 02/08/16
02/08/16       110         Justin Baum                         Payroll for period 1/19/16 - 2/1/16                    2690-004                                   -2,051.51        2,783,853.84
                                                               Voided: check issued on 02/08/16
02/08/16                   Monica Terrano                      Payroll for period 1/19/16 - 2/1/16                    2690-000                                    2,008.82        2,781,845.02
02/08/16                   Justin Baum                         Payroll for period 1/19/16 - 2/1/16                    2690-720                                    2,051.51        2,779,793.51
02/08/16                   Ellen Nichtern                      Payroll for period 1/19/16 - 2/1/16                    2690-000                                       526.28       2,779,267.23
02/08/16                   ADP                                 Payroll Taxes                                          2690-000                                    7,192.27        2,772,074.96
02/09/16       {3}         LL Jones, Temporary Receiver of     Turnover of account balance                            1129-000             43,799.97                              2,815,874.93
                           Narco Freedom, Inc.
02/10/16       {53}        Samaritan Village, Inc.             January 2016 Rent                                      1130-000             30,000.00                              2,845,874.93
02/11/16       {23}        Con Edison                          Utility Refund for 6 St. Nicholas Terrace              1121-000                 146.09                             2,846,021.02
02/11/16       {23}        Con Edison                          Utility Refund for 6 St. Nicholas Terrace              1121-000                  26.27                             2,846,047.29
02/11/16       {23}        Con Edison                          Utility Refund for 6 St. Nicholas Terrace              1121-000                  31.56                             2,846,078.85
02/11/16       {23}        Con Edison                          Utility Refund for 6 St. Nicholas Terrace              1121-000                 265.86                             2,846,344.71
02/11/16       {23}        Con Edison                          Utility Refund for 6 St. Nicholas Terrace              1121-000                 184.98                             2,846,529.69
02/11/16       {23}        Con Edison                          Utility Refund for 6 St. Nicholas Terrace              1121-000                 722.38                             2,847,252.07
02/11/16       {23}        Con Edison                          Utility Refund for 6 St. Nicholas Terrace              1121-000                 310.28                             2,847,562.35
02/11/16       {23}        Con Edison                          Utility Refund for 6 St. Nicholas Terrace              1121-000                 352.10                             2,847,914.45
02/11/16       {23}        Con Edison                          Utility Refund for 6 St. Nicholas Terrace              1121-000                 155.11                             2,848,069.56
02/11/16       {23}        Con Edison                          Utility Refund for 6 St. Nicholas Terrace              1121-000                  32.23                             2,848,101.79
02/11/16       {23}        Con Edison                          Refund for 2132 Mapes Avenue 2A, Bronx NY              1121-000                   3.99                             2,848,105.78
                                                               10460
02/11/16       {23}        Con Edison                          Refund for 2132 Mapes Avenue 2A, Bronx NY              1121-000                  22.26                             2,848,128.04
                                                               10460
02/11/16       {23}        Con Edison                          Refund for 2132 Mapes Avenue 2A, Bronx NY              1121-000                  10.46                             2,848,138.50
                                                               10460
02/11/16       {23}        Con Edison                          Refund for 2132 Mapes Avenue 2A, Bronx NY              1121-000                  16.57                             2,848,155.07
                                                               10460
                                                                                                           Subtotals :                  $135,441.58             $13,755.90
{} Asset reference(s)                                                                                                                               Printed: 10/03/2018 10:48 AM        V.14.14
                 16-10123-smb                        Doc 251         Filed 10/05/18 Entered 10/05/18 13:28:07                                             Main Document
                                                                                 Pg 15 of 120
                                                                                                                                                                                         Exhibit B


                                                                                      Form 2                                                                                             Page: 3

                                                      Cash Receipts And Disbursements Record
Case Number:         16-10123-SMB                                                                        Trustee:              Alan Nisselson, Trustee (521090)
Case Name:           NARCO FREEDOM, INC.                                                                 Bank Name:            Rabobank, N.A.
                                                                                                         Account:              ******8266 - Operating Account
Taxpayer ID #:       **-***0403                                                                          Blanket Bond:         $64,217,507.00 (per case limit)
Period Ending: 10/03/18                                                                                  Separate Bond: N/A

   1             2                             3                                        4                                                  5                     6                   7

 Trans.     {Ref #} /                                                                                                                  Receipts         Disbursements             Checking
  Date      Check #           Paid To / Received From                    Description of Transaction                   T-Code              $                   $                Account Balance
02/11/16                   LL Jones As Temporary Receiver of   Turnover of Account Balance                           9999-000              34,730.66                               2,882,885.73
                           Narco Freedom
02/12/16       {16}        Samirtan Village, Inc.              Payment for services provided                         1121-000              60,920.45                               2,943,806.18
02/16/16       {53}        Samaritan Village, Inc.             February 2016 Rent                                    1130-000              30,000.00                               2,973,806.18
02/16/16       111         Mark Perez                          2/1/16 - 2/14/16 - clean up work                      2690-000                                         97.25        2,973,708.93
02/16/16       112         Sylvia Santiago                     Clerical work 2/1/16 - 2/14/16                        2690-000                                        614.80        2,973,094.13
02/16/16       113         Sam Levesanos                       Computer back up 2/1/16 - 2/14/16                     2690-000                                        708.48        2,972,385.65
02/16/16       114         Amy Greco                           2640 site visits/packing/vehicles 2/1/16/ -           2690-000                                     1,261.00         2,971,124.65
                                                               2/14/16
02/16/16       115         Santos Quinones                     Work through transition boxing files 2/1/16 -         2690-000                                        174.42        2,970,950.23
                                                               2/14/16
02/23/16       116         Monica Terrano                      Pay period 2/2 - 2/15 2016                            2690-000                                        936.62        2,970,013.61
02/23/16       117         Justin Baum                         Pay Period 2/2 - 2/15 2016                            2690-000                                     1,961.07         2,968,052.54
02/23/16       118         Ellen Nichtern                      Pay Period 2/2 - 2/15 2016                            2690-000                                        653.95        2,967,398.59
02/23/16                   ADP                                 Payroll Taxes                                         2690-000                                     5,863.25         2,961,535.34
02/24/16       {23}        State of New York                   Refund                                                1121-000                   78.25                              2,961,613.59
02/24/16       {23}        Affinity Health Plan                A/R                                                   1121-000                   21.38                              2,961,634.97
02/24/16       119         Federal Express                     Invoice No. 5-320-65153, Account No.                  2690-000                                         27.05        2,961,607.92
                                                               4017-1644-0
02/24/16       120         Telx-New York, LLC                  Invoice No. 000-446333, Account No.                   2690-000                                     2,321.16         2,959,286.76
                                                               9932141437
02/24/16       121         Recall Total Information            Invoice No. 1320038338, Cust No. 10092449,            2690-000                                     7,401.71         2,951,885.05
                           Management, Inc.                    Retreival of Patient Records
02/24/16       122         ADP, LLC                            Client No. 298778, Invoice No. 468662922              2690-000                                        281.03        2,951,604.02
02/24/16       123         Telx-New York, LLC                  Invoice No. 000-442622, Account No.                   2690-000                                        898.51        2,950,705.51
                                                               9932141437
02/24/16       124         Ellen Nichtern                      Pay Period 2/2 - 2/15 2016                            2690-000                                        120.00        2,950,585.51
02/24/16       125         Justin Baum                         Out-of-Pocket Expenses                                2690-000                                        348.20        2,950,237.31
02/24/16       126         Ellen Nichtern                      Pay Period 2/2 - 2/15 2016                            2690-000                                        132.96        2,950,104.35
02/25/16       127         USA Shred LLC                       Invoice No. 71092A                                    2690-000                                     2,622.00         2,947,482.35
02/26/16       128         State Insurance Fund                Reference No. 5575060                                 2690-000                                        360.98        2,947,121.37
03/01/16                   Rabobank, N.A.                      Bank and Technology Services Fee                      2600-000                                     2,579.14         2,944,542.23
03/04/16       129         Monica Terrano                      Pay period 2/16 - 2/29 2016                           2690-000                                     1,498.83         2,943,043.40
03/04/16       130         Justin Baum                         Pay Period 2/16 - 2/29 2016                           2690-000                                     2,695.94         2,940,347.46
03/04/16       131         Ellen Nichtern                      Pay Period 2/16 - 2/29 2016                           2690-000                                        962.96        2,939,384.50
03/04/16                   ADP                                 Taxes for pay period 2/16 through 2/29/16             2690-000                                     7,347.79         2,932,036.71
03/09/16                   Ellen Nichtern                      Reverse Disb Adj 12 - check credited back to          2690-000                                        -526.28       2,932,562.99


                                                                                                             Subtotals :                $125,750.74             $41,342.82
{} Asset reference(s)                                                                                                                               Printed: 10/03/2018 10:48 AM         V.14.14
                 16-10123-smb                     Doc 251                Filed 10/05/18 Entered 10/05/18 13:28:07                                         Main Document
                                                                                     Pg 16 of 120
                                                                                                                                                                                        Exhibit B


                                                                                          Form 2                                                                                        Page: 4

                                                      Cash Receipts And Disbursements Record
Case Number:         16-10123-SMB                                                                         Trustee:             Alan Nisselson, Trustee (521090)
Case Name:           NARCO FREEDOM, INC.                                                                  Bank Name:           Rabobank, N.A.
                                                                                                          Account:             ******8266 - Operating Account
Taxpayer ID #:       **-***0403                                                                           Blanket Bond:        $64,217,507.00 (per case limit)
Period Ending: 10/03/18                                                                                   Separate Bond: N/A

   1             2                            3                                             4                                              5                     6                  7

 Trans.     {Ref #} /                                                                                                                  Receipts         Disbursements            Checking
  Date      Check #           Paid To / Received From                        Description of Transaction               T-Code              $                   $               Account Balance
                                                                   our account
03/09/16                   Monica Terrano                          Reverse Disb Adj #10 - check credited back to     2690-000                                    -2,008.82        2,934,571.81
                                                                   our account
03/09/16       132         Ellen Nichtern                          Replace check. Disb. Adj. #12                     2990-000                                        526.28       2,934,045.53
03/09/16       133         Monica Terrano                          Replace Check. Disb Adj. #10                      2690-000                                     2,008.82        2,932,036.71
03/09/16       134         Amy Greco                               Daily Worker for period 2/15/2016 through         2690-000                                     2,244.58        2,929,792.13
                                                                   3/4/2016
03/09/16       135         Santos Quinones                         Daily Worker. For period 2/15/2016 through        2690-000                                        513.00       2,929,279.13
                                                                   3/4/2016.
03/09/16       136         Sylvia Santiago                         Daily Worker. For period 2/15/2016 through        2690-000                                        974.40       2,928,304.73
                                                                   3/4/2016
03/09/16       137         Mark Perez                              Daily Worker. For period 2/15/2016 through        2690-000                                        466.80       2,927,837.93
                                                                   3/4/2016
03/11/16                   Lori Lapin Jones as Receiver            Turnover of account balance                       9999-000               2,431.54                              2,930,269.47
03/14/16       {25}        Fedcap Rehabilitiation Services, Inc.   A/R                                               1121-000              67,308.00                              2,997,577.47
03/14/16       {25}        Fedcap Rehabilitiation Services, Inc.   A/R                                               1121-000              60,982.00                              3,058,559.47
03/14/16       {25}        Fedcap Rehabilitiation Services, Inc.   A/R                                               1121-000              63,590.00                              3,122,149.47
03/14/16       {25}        Fedcap Rehabilitiation Services, Inc.   A/R                                               1121-000              61,630.12                              3,183,779.59
03/14/16       {25}        Fedcap Rehabilitiation Services, Inc.   A/R                                               1121-000              61,630.12                              3,245,409.71
03/14/16       {25}        Fedcap Rehabilitiation Services, Inc.   A/R                                               1121-000              43,141.08                              3,288,550.79
03/14/16       {23}        The State Insurance Fund                WCF Refund                                        1121-000              30,213.21                              3,318,764.00
03/14/16       {23}        Aetna Life Insurance Company            A/R                                               1121-000                   14.32                             3,318,778.32
03/14/16       138         Southern District Reporters PC          Customer Number 1002872; Invoice No.              2690-000                                         76.80       3,318,701.52
                                                                   0465613-IN
03/15/16                   Bank of America                         Turnover of Receiver Bank of America Bank         9999-000              10,000.00                              3,328,701.52
                                                                   Balance
03/15/16       {23}        Affinity Health Plan                    A/R                                               1121-000                   21.38                             3,328,722.90
03/15/16       {23}        Cablevision                             Refund                                            1121-000                  282.50                             3,329,005.40
03/15/16       {23}        State of NY Dept of Taxation and        Refund                                            1121-000                   10.00                             3,329,015.40
                           Finance
03/17/16       {21}        Philadelphia Insurance Companies        Refund of Pre-Paid Insurance                      1129-000            162,881.16                               3,491,896.56
03/17/16       139         USA Shred LLC                           Invoice No. 71099A                                2690-000                                     1,710.00        3,490,186.56
03/17/16       140         ADP, LLC                                Client No. 298778; Invoice No. 469099356;         2690-000                                        350.00       3,489,836.56
                                                                   Invoice Date 2/19/2016
03/17/16       141         USA Shred LLC                           Invoice No. 71098A                                2690-000                                     1,596.00        3,488,240.56
03/17/16       142         Federal Express                         Invoice No. 5-335-59210, Account No.              2690-000                                         62.87       3,488,177.69
                                                                   4017-1644-0
03/17/16       143         Justin Baum                             Out-of-pocket expenses: $36.00 parking,           2690-000                                        126.00       3,488,051.69
                                                                                                             Subtotals :                $564,135.43              $8,646.73
{} Asset reference(s)                                                                                                                               Printed: 10/03/2018 10:48 AM        V.14.14
                 16-10123-smb                      Doc 251        Filed 10/05/18 Entered 10/05/18 13:28:07                                           Main Document
                                                                              Pg 17 of 120
                                                                                                                                                                                   Exhibit B


                                                                                     Form 2                                                                                        Page: 5

                                                     Cash Receipts And Disbursements Record
Case Number:         16-10123-SMB                                                                     Trustee:            Alan Nisselson, Trustee (521090)
Case Name:           NARCO FREEDOM, INC.                                                              Bank Name:          Rabobank, N.A.
                                                                                                      Account:            ******8266 - Operating Account
Taxpayer ID #:       **-***0403                                                                       Blanket Bond:       $64,217,507.00 (per case limit)
Period Ending: 10/03/18                                                                               Separate Bond: N/A

   1             2                           3                                         4                                              5                     6                  7

 Trans.     {Ref #} /                                                                                                             Receipts         Disbursements            Checking
  Date      Check #           Paid To / Received From                  Description of Transaction                T-Code              $                   $               Account Balance
                                                              $90.00 1099 filings
03/18/16       144         The Hartford                       Disability Insurance                               2690-000                                       128.52       3,487,923.17
03/22/16       145         Amy Greco                          Work at 2640 Building alarm/elevator/water         2690-000                                       479.18       3,487,443.99
03/22/16       146         ADP, LLC                           Client No. 298778; Invoice No. 470321506;          2690-000                                       243.54       3,487,200.45
                                                              Invoice Date 3/11/2016
03/22/16       147         Ellen Nichtern                     Replace check. Disb. Adj. #12                      2690-000                                       393.59       3,486,806.86
03/22/16       148         Monica Terrano                     Expense check                                      2690-005                                         2.71       3,486,804.15
                                                              Stopped on 04/04/16
03/22/16       149         Monica Terrano                     Pay period 3/1/2016 - 3/25/16                      2690-000                                    2,368.82        3,484,435.33
03/22/16       150         Justin Baum                        Pay Period 3/1/2016- 3/25/2016                     2690-000                                    3,487.51        3,480,947.82
03/22/16       151         Ellen Nichtern                     Pay period 3/1/2016- 3/25/16                       2690-000                                    1,922.52        3,479,025.30
03/22/16                   ADP                                Payroll 3/25/2016                                  2690-000                                   10,361.07        3,468,664.23
03/29/16       {53}        Samaritan Daytop Village, Inc.     March 2016 Rent                                    1130-000             30,000.00                              3,498,664.23
03/30/16       152         JFA Insurance                      Property Insurance; 2640-2652 Third Avenue,        2420-000                                    7,300.00        3,491,364.23
                                                              Bronx, NY from 6/1/16 - 5/31/17
03/30/16       153         Veritext                           Invoice NY2581894                                  2990-000                                       139.13       3,491,225.10
03/31/16                   Rabobank, N.A.                     Bank and Technology Services Fee                   2600-000                                    3,114.98        3,488,110.12
04/01/16       154         KDT Solutions, Inc.                Computer Consultant Invoice No. 192684             2990-000                                       420.00       3,487,690.12
                                                              Computer Consultant
04/04/16       {23}        501(c) Agencies Trust              Trust Withdrawal                                   1121-000              9,735.89                              3,497,426.01
04/04/16       148         Monica Terrano                     Expense check                                      2690-005                                        -2.71       3,497,428.72
                                                              Stopped: check issued on 03/22/16
04/05/16                   Lori Lapin Jones, Temporary        Balance in Receivership Account                    9999-000           211,633.88                               3,709,062.60
                           Receiver of Narco Freedom
04/07/16       155         ADP                                Invoice No. 471076889, March 25, 2016              2690-730                                       243.54       3,708,819.06
04/07/16       156         ADP                                Invoice No. 469292901                              2690-730                                    2,934.55        3,705,884.51
04/07/16       157         ADP                                Invoice No. 470667034                              2690-730                                        27.59       3,705,856.92
04/07/16       158         NYSIF                              Policy No. X 2382-984-9                            2420-750                                       240.66       3,705,616.26
04/07/16       159         Santos Quinones                    Daily Worker. For period 3/7/2016-3/25/2016.       2690-720                                       328.32       3,705,287.94
04/07/16       160         Sylvia Santiago                    Daily Worker. For period 4/4/16-4/6/2016           2690-720                                       116.00       3,705,171.94
04/07/16       161         Monica Terrano                     Pay period 3/28/2016 - 4/4/16                      2690-720                                    1,062.50        3,704,109.44
04/08/16       {24}        State of New York, Department of   Department of Corrections 8/2015                   1121-000              3,076.92                              3,707,186.36
                           Taxation and Finance
04/08/16       {24}        State of New York, Department of   Department of Corrections 5/2015                   1121-000             12,094.91                              3,719,281.27
                           Taxation and Finance
04/08/16       {23}        Thyssenkrupp Elevator Corp.        Refund                                             1121-000                 655.00                             3,719,936.27
04/08/16       {23}        Fidelis Care                       Receivable re: V Howard                            1121-000                  50.00                             3,719,986.27


                                                                                                      Subtotals :                  $267,246.60             $35,312.02
{} Asset reference(s)                                                                                                                          Printed: 10/03/2018 10:48 AM        V.14.14
                 16-10123-smb                    Doc 251       Filed 10/05/18 Entered 10/05/18 13:28:07                                           Main Document
                                                                           Pg 18 of 120
                                                                                                                                                                               Exhibit B


                                                                                 Form 2                                                                                        Page: 6

                                                      Cash Receipts And Disbursements Record
Case Number:         16-10123-SMB                                                                  Trustee:            Alan Nisselson, Trustee (521090)
Case Name:           NARCO FREEDOM, INC.                                                           Bank Name:          Rabobank, N.A.
                                                                                                   Account:            ******8266 - Operating Account
Taxpayer ID #:       **-***0403                                                                    Blanket Bond:       $64,217,507.00 (per case limit)
Period Ending: 10/03/18                                                                            Separate Bond: N/A

   1             2                          3                                      4                                               5                     6                 7

 Trans.     {Ref #} /                                                                                                          Receipts         Disbursements           Checking
  Date      Check #           Paid To / Received From              Description of Transaction                 T-Code              $                   $              Account Balance
04/08/16       {23}        Aetna Life Insurance Co.        Insurance refund                                   1121-000                   7.16                            3,719,993.43
04/08/16       {23}        ConEdison                       Refund, 224 E Tremont Avenue, 1E, Bronx,           1121-000                 355.58                            3,720,349.01
                                                           NY 10457
04/08/16       {23}        ConEdison                       Refund, 528 Morris Avenue, No. 4, Bronx, NY        1121-000                 536.04                            3,720,885.05
                                                           10451
04/08/16       {23}        ConEdison                       Refund, 224 E Tremont Avenue, 1W, Bronx,           1121-000                 214.44                            3,721,099.49
                                                           NY 10457
04/08/16       {23}        ConEdison                       Refund, 224 E Tremont Avenue, 2E, Bronx,           1121-000                 116.32                            3,721,215.81
                                                           NY 10457
04/08/16       {23}        ConEdison                       Refund, 224 E Tremont Avenue, 2W, Bronx, ny        1121-000              1,106.89                             3,722,322.70
                                                           10457
04/08/16       {23}        ConEdison                       Refund, 224 E. Tremont Ave., No. 3E, Bronx         1121-000                   6.03                            3,722,328.73
                                                           NY 10457
04/08/16       {23}        ConEdison                       Refund, 224 E. Tremont, 3W, Bronx, NY 10457        1121-000                   6.62                            3,722,335.35
04/08/16       {23}        ConEdison                       Refund, 224 E. Tremont, 4E, Bronx NY 10457         1121-000                 317.61                            3,722,652.96
04/08/16       {23}        ConEdison                       Refund, 224 E. Tremont, 4W, Bronx, NY              1121-000                 220.10                            3,722,873.06
                                                           10457
04/08/16       {23}        ConEdison                       Refund, 224 E. Tremont, 5E, Bronx, NY 10457        1121-000                 239.24                            3,723,112.30
04/08/16       {23}        ConEdison                       Refund, 528 Morris Avenue Elev. , Bronx, NY        1121-000                 740.82                            3,723,853.12
                                                           10451
04/08/16       {23}        ConEdison                       Refund, 528 Morris Ave., No. 1, Bronx , NY         1121-000                  23.90                            3,723,877.02
                                                           10451
04/08/16       {23}        ConEdison                       Refund, 528 Morris Ave., No. 2, Bronx, NY          1121-000                 741.53                            3,724,618.55
                                                           10451
04/08/16       {23}        ConEdison                       Refund, 2776 3rd Ave., STO, Bronx, NY              1121-000                 420.25                            3,725,038.80
                                                           10455
04/08/16       {23}        ConEdison                       Refund, 2776 3rd. Ave., 2nd. Fl. , Bronx, NY       1121-000                 165.53                            3,725,204.33
                                                           10455
04/08/16       {23}        ConEdison                       Refund, 2780 3rd. Ave., No. 1RR, Bronx, NY         1121-000                 120.35                            3,725,324.68
                                                           10455
04/08/16       {23}        ConEdison                       Refund, 528 Morris Ave., No. 5, Bronx, NU          1121-000                 170.79                            3,725,495.47
                                                           10451
04/08/16       {23}        ConEdison                       Refund, 224 E. Tremont Ave., BSMT, Bronx,          1121-000                 229.77                            3,725,725.24
                                                           NY 10457
04/08/16       {23}        ConEdison                       Refund, 413 E. 152nd St., No. 3B, Bronx, NY        1121-000                 232.16                            3,725,957.40
                                                           10455
04/08/16       {23}        ConEdison                       Refund, 413 E. 152nd. St., No. 3A, Bronx, NY       1121-000                 302.07                            3,726,259.47
                                                           10455


                                                                                                    Subtotals :                    $6,273.20                 $0.00
{} Asset reference(s)                                                                                                                       Printed: 10/03/2018 10:48 AM       V.14.14
                 16-10123-smb                  Doc 251       Filed 10/05/18 Entered 10/05/18 13:28:07                                             Main Document
                                                                         Pg 19 of 120
                                                                                                                                                                               Exhibit B


                                                                               Form 2                                                                                          Page: 7

                                                  Cash Receipts And Disbursements Record
Case Number:         16-10123-SMB                                                                  Trustee:            Alan Nisselson, Trustee (521090)
Case Name:           NARCO FREEDOM, INC.                                                           Bank Name:          Rabobank, N.A.
                                                                                                   Account:            ******8266 - Operating Account
Taxpayer ID #:       **-***0403                                                                    Blanket Bond:       $64,217,507.00 (per case limit)
Period Ending: 10/03/18                                                                            Separate Bond: N/A

   1             2                         3                                     4                                                 5                     6                 7

 Trans.     {Ref #} /                                                                                                          Receipts         Disbursements           Checking
  Date      Check #           Paid To / Received From            Description of Transaction                   T-Code              $                   $              Account Balance
04/08/16       {23}        ConEdison                     Refund, 2278 3rd Ave., Store, Bronx, NY              1121-000              2,928.15                             3,729,187.62
                                                         10455
04/08/16       {23}        ConEdison                     Refund, 350 E. 134th St., 1FT, Bronx, NY             1121-000                  94.02                            3,729,281.64
                                                         10454
04/08/16       {23}        ConEdison                     Refund, 350 E. 134th St., t 1rr, bronx ny1RR,        1121-000                  33.28                            3,729,314.92
                                                         Bronx, NY 10454
04/08/16       {23}        ConEdison                     Refund, 350 E. 134th St., 2FT, Bronx, NY             1121-000                  11.29                            3,729,326.21
                                                         10454
04/08/16       {23}        ConEdison                     Refund, 350 E. 134th St., 3FT, Bronx, NY             1121-000                   7.44                            3,729,333.65
                                                         10454
04/08/16       {23}        ConEdison                     Refund, 350 E. 134th St., 3RR, Bronx, NY             1121-000                   7.37                            3,729,341.02
                                                         10454
04/08/16       {23}        ConEdison                     Refund, 350 E. 134th St., 4FT, Bronx, NY             1121-000                  21.89                            3,729,362.91
                                                         10454
04/08/16       {23}        ConEdison                     Refund; 352 E. 134th St., HSLM, Bronx, NY            1121-000              1,523.49                             3,730,886.40
                                                         10454
04/08/16       {23}        ConEdison                     Refund, 352 E. 134th St., No. 1, Bronx, NY           1121-000                  83.09                            3,730,969.49
                                                         10454
04/08/16       {23}        ConEdison                     Refund, 352 E. 134th St. No. 3, Bronx, NY            1121-000                 106.48                            3,731,075.97
                                                         10454
04/08/16       {23}        ConEdison                     Refund, 373 E. 154st RMSS, Bronx, NY                 1121-000                 847.25                            3,731,923.22
                                                         10455
04/08/16       {23}        ConEdison                     Refund; 373 E. 154th St., 1L, Bronx, NY              1121-000                 223.67                            3,732,146.89
                                                         10455
04/08/16       {23}        ConEdison                     Refund, 373 E. 15th St., 1R, Bronx, NY 10455         1121-000                 288.73                            3,732,435.62
04/08/16       {23}        ConEdison                     Refund, 373 E. 154th St., 2L, Bronx, NY 10455        1121-000                 207.01                            3,732,642.63
04/08/16       {23}        ConEdison                     Refund, 373 E. 154th St., 2R, Bronx, NY              1121-000                 518.98                            3,733,161.61
                                                         10455
04/08/16       {23}        ConEdison                     Refund, 373 E. 154th St., 3L, Bronx, NY              1121-000                   2.59                            3,733,164.20
                                                         10455
04/08/16       {23}        ConEdison                     Refund, 373 E. 154th St., 3R, Bronx, NY              1121-000                 263.76                            3,733,427.96
                                                         10455
04/08/16       {23}        ConEdison                     Refund, 373 E. 154th St., 4L, Bronx, NY              1121-000                   1.31                            3,733,429.27
                                                         10455
04/08/16       {23}        ConEdison                     Refund, 373 E. 154th St., 4R, Bronx, NY              1121-000                 611.53                            3,734,040.80
                                                         10455
04/08/16       {23}        ConEdison                     Refund 373 E. 154th St., HLSM,Bronx, NY              1121-000                  46.15                            3,734,086.95
                                                         10455


                                                                                                   Subtotals :                     $7,827.48                 $0.00
{} Asset reference(s)                                                                                                                       Printed: 10/03/2018 10:48 AM       V.14.14
                 16-10123-smb                  Doc 251      Filed 10/05/18 Entered 10/05/18 13:28:07                                              Main Document
                                                                        Pg 20 of 120
                                                                                                                                                                               Exhibit B


                                                                              Form 2                                                                                           Page: 8

                                                  Cash Receipts And Disbursements Record
Case Number:         16-10123-SMB                                                                  Trustee:            Alan Nisselson, Trustee (521090)
Case Name:           NARCO FREEDOM, INC.                                                           Bank Name:          Rabobank, N.A.
                                                                                                   Account:            ******8266 - Operating Account
Taxpayer ID #:       **-***0403                                                                    Blanket Bond:       $64,217,507.00 (per case limit)
Period Ending: 10/03/18                                                                            Separate Bond: N/A

   1             2                         3                                    4                                                  5                     6                 7

 Trans.     {Ref #} /                                                                                                          Receipts         Disbursements           Checking
  Date      Check #           Paid To / Received From            Description of Transaction                   T-Code              $                   $              Account Balance
04/08/16       {23}        ConEdison                     Refund, 375 E. 154th St., 1RR, Bronx, NY             1121-000                  98.85                            3,734,185.80
                                                         10455
04/08/16       {23}        ConEdison                     Refund, 375 E. 154th St., 2RR, Bronx, NY             1121-000                 129.67                            3,734,315.47
                                                         10455
04/08/16       {23}        ConEdison                     Refund, 375 E. 154th St., 2FT, Bronx, NY             1121-000                 249.20                            3,734,564.67
                                                         10455
04/08/16       {23}        ConEdison                     Refund, 375 E. 154th St. 3FT, Bronx NY               1121-000                  41.74                            3,734,606.41
                                                         10455
04/08/16       {23}        ConEdison                     Refund, 375 E. 154th St., 3RR Bronx, NY              1121-000                  30.70                            3,734,637.11
                                                         10455
04/08/16       {23}        ConEdison                     Refund, 375 E. 154th St., 4R, Bronx, NY              1121-000                  56.82                            3,734,693.93
                                                         10455
04/08/16       {23}        ConEdison                     Refund, 413 E. 152nd St., PLP, Bronx, NY             1121-000              1,688.22                             3,736,382.15
                                                         10455
04/08/16       {23}        ConEdison                     Refund, 413 E. 152nd St., 1A, Bronx, NY              1121-000                 838.51                            3,737,220.66
                                                         10455
04/08/16       {23}        ConEdison                     Refund, 250 Grand Concourse Cncrs.                   1121-000              3,429.67                             3,740,650.33
                                                         Entrance, Bronx, NY 10451
04/08/16       {23}        ConEdison                     Refund, 413 E. 152nd St ., 1B, Bronx, NY             1121-000                 175.44                            3,740,825.77
                                                         10455
04/08/16       {23}        ConEdison                     Refund, 413 E 152nd St ., 1C, Bronx, NY              1121-000                 175.85                            3,741,001.62
                                                         10455
04/08/16       {23}        ConEdison                     Refund, 413 E 152 nd St., 1D, Bronx, NY              1121-000                 397.23                            3,741,398.85
                                                         10455
04/08/16       {23}        ConEdison                     Refund, 413 E 152nd St., 2A, Bronx, NY               1121-000                 297.13                            3,741,695.98
                                                         10455
04/08/16       {23}        ConEdison                     Refund, 413 E 152nd St., 2D, Bronx, NY               1121-000                 244.56                            3,741,940.54
                                                         10455
04/08/16       {23}        ConEdison                     Refund, 373 E. 154th St., 4L, Bronx, NY 10455        1121-000                  22.31                            3,741,962.85
04/08/16       {23}        ConEdison                     Refund, 58 E. 130th St., 4A, New York, NY            1121-000                 857.50                            3,742,820.35
                                                         10037
04/08/16       {23}        ConEdison                     Refund, 58 E. 130th St., 3C, New York, NY            1121-000                 940.68                            3,743,761.03
                                                         10037
04/08/16       {23}        ConEdison                     Refund, 58 E. 130th St., 2C, New York, NY            1121-000              1,153.30                             3,744,914.33
                                                         10037
04/08/16       {23}        ConEdison                     Refund, 58 E. 130th St., 2B, New York, NY            1121-000              1,005.94                             3,745,920.27
                                                         10037
04/08/16       {23}        ConEdison                     Refund, 58 E. 130th St., 3C, New York, NY            1121-000              1,307.61                             3,747,227.88
                                                         10037
                                                                                                   Subtotals :                   $13,140.93                  $0.00
{} Asset reference(s)                                                                                                                       Printed: 10/03/2018 10:48 AM       V.14.14
                 16-10123-smb                     Doc 251       Filed 10/05/18 Entered 10/05/18 13:28:07                                           Main Document
                                                                            Pg 21 of 120
                                                                                                                                                                                Exhibit B


                                                                                  Form 2                                                                                        Page: 9

                                                      Cash Receipts And Disbursements Record
Case Number:         16-10123-SMB                                                                  Trustee:             Alan Nisselson, Trustee (521090)
Case Name:           NARCO FREEDOM, INC.                                                           Bank Name:           Rabobank, N.A.
                                                                                                   Account:             ******8266 - Operating Account
Taxpayer ID #:       **-***0403                                                                    Blanket Bond:        $64,217,507.00 (per case limit)
Period Ending: 10/03/18                                                                            Separate Bond: N/A

   1             2                            3                                     4                                               5                     6                 7

 Trans.     {Ref #} /                                                                                                           Receipts         Disbursements           Checking
  Date      Check #           Paid To / Received From               Description of Transaction                 T-Code              $                   $              Account Balance
04/08/16       {23}        ConEdison                        Refund, 58 E. 130th St., 2A, New York, NY         1121-000                  865.06                            3,748,092.94
                                                            10037
04/08/16       {23}        ConEdison                        Refund, 58 E. 130th St., 3B, New York, NY         1121-000                  976.42                            3,749,069.36
                                                            10037
04/08/16       {23}        ConEdison                        Refund, 58 E. 130th St., 4B, New York, NY         1121-000                  831.43                            3,749,900.79
                                                            10037
04/08/16       {23}        ConEdison                        Refund, 58 E. 130th St., 3A , New York, NY        1121-000                  893.95                            3,750,794.74
                                                            10037
04/08/16       {23}        ConEdison                        Refund, 58 E. 130th St., 5A, New York, NY         1121-000                  583.79                            3,751,378.53
                                                            10037
04/08/16       {23}        ConEdison                        Refund, 58 E. 130th St., 5B, New York, NY         1121-000                  861.81                            3,752,240.34
                                                            10037
04/08/16       {23}        ConEdison                        Refund, 58 E. 130th St., HLSM, New York, NY       1121-000                  118.27                            3,752,358.61
                                                            10037
04/08/16       {23}        ConEdison                        Refund, 58 E. 130th St., 1B, New York, NY         1121-000                  981.94                            3,753,340.55
                                                            10037
04/08/16       {23}        ConEdison                        Refund, 58 E. 130th St., 4C, New York, NY         1121-000                  968.87                            3,754,309.42
                                                            10037
04/08/16       {23}        ConEdison                        Refund, 58 E. 130th St., 1A, New York, NY         1121-000                  725.97                            3,755,035.39
                                                            10037
04/08/16       {23}        ConEdison                        Refund, 528 Morris Ave., No. 3, Bronx, NY         1121-000               1,211.61                             3,756,247.00
                                                            10451
04/08/16       {23}        ConEdison                        Refund, 352 E. 134th St., No. 2, Bronx, NY        1121-000                   97.67                            3,756,344.67
                                                            10454
04/08/16       {23}        ConEdison                        Refund, 352 E. 134th St., No. 4, Bronx, NY        1121-000                  112.46                            3,756,457.13
                                                            10454
04/08/16       {23}        ConEdison                        Refund, 413 E. 152nd St., 2B, Bronx, NY           1121-000                  251.33                            3,756,708.46
                                                            10455
04/08/16       {23}        ConEdison                        Refund, 413 E. 152nd St., 2C, Bronx, NY           1121-000                  741.22                            3,757,449.68
                                                            10455
04/12/16       162         Recall Total Information         Invoice No. 1320053427, Cust No. 10092449,        2990-000                                    17,247.06       3,740,202.62
                           Management, Inc.                 Retreival of Patient Records
04/15/16       {23}        Con Edison                       Refund, 413 E 152 St 4C, Bronx, NY 10455          1121-000                  451.06                            3,740,653.68
04/15/16       {23}        Con Edison                       Refund, 413 E 152 St 4B, Bronx, NY 10455          1121-000                  422.08                            3,741,075.76
04/15/16       {23}        Con Edison                       Refund, 413 E 152 St 4A, Bronx, NY 10455          1121-000                  357.62                            3,741,433.38
04/15/16       {23}        Con Edison                       Refund, 350 E 134 St., PLP, Bronx, NY 10454       1121-000               1,745.50                             3,743,178.88
04/15/16       {23}        Con Edison                       Refund, 413 152nd St., 3C, Bronx, NY 10455        1121-000                  556.98                            3,743,735.86
04/15/16       {23}        Con Edison                       Refund, 487 Willis Avenue LAB, Bronx, NY          1121-000                  673.99                            3,744,409.85


                                                                                                      Subtotals :                 $14,429.03             $17,247.06
{} Asset reference(s)                                                                                                                        Printed: 10/03/2018 10:48 AM       V.14.14
                 16-10123-smb                     Doc 251      Filed 10/05/18 Entered 10/05/18 13:28:07                                             Main Document
                                                                           Pg 22 of 120
                                                                                                                                                                                  Exhibit B


                                                                                  Form 2                                                                                          Page: 10

                                                     Cash Receipts And Disbursements Record
Case Number:         16-10123-SMB                                                                  Trustee:              Alan Nisselson, Trustee (521090)
Case Name:           NARCO FREEDOM, INC.                                                           Bank Name:            Rabobank, N.A.
                                                                                                   Account:              ******8266 - Operating Account
Taxpayer ID #:       **-***0403                                                                    Blanket Bond:         $64,217,507.00 (per case limit)
Period Ending: 10/03/18                                                                            Separate Bond: N/A

   1             2                            3                                    4                                                 5                     6                  7

 Trans.     {Ref #} /                                                                                                            Receipts         Disbursements            Checking
  Date      Check #           Paid To / Received From               Description of Transaction                  T-Code              $                   $               Account Balance
                                                            10455
04/15/16       {23}        Con Edison                       Refund, 413 E. 152nd St., 3D, Bronx, NY            1121-000                  892.78                             3,745,302.63
                                                            10455
04/15/16       {23}        Con Edison                       Refund, 487 Willis Avenue, 2OFF, Bronx, NY         1121-000                   58.88                             3,745,361.51
                                                            10455
04/15/16       {23}        Con Edison                       Refund, 487 Willis Ave., ENT, Bronx, NY            1121-000               1,743.97                              3,747,105.48
                                                            10455
04/15/16       {23}        Con Edison                       Refund, 487 Willis Avenue ENT, Bronx, NY           1121-000               1,168.54                              3,748,274.02
                                                            10455
04/15/16       {23}        Con Edison                       Refund, 315 Alexander Ave., Bronx, NY 10454        1121-000                   48.15                             3,748,322.17
04/15/16       {23}        Con Edison                       Refund, 315 Alexander Ave., 2R, Bronx, NY          1121-000                   39.27                             3,748,361.44
                                                            10454
04/15/16       {23}        Con Edison                       Refund, 315 Alexander Ave. OFF, Bronx, NY          1121-000                  226.19                             3,748,587.63
                                                            10454
04/15/16       {23}        Con Edison                       Refund, 315 Alexander Ave., 2L, Bronx, NY          1121-000                   26.24                             3,748,613.87
                                                            10454
04/15/16       {23}        Con Edison                       Refund, 413 E 152 St., 5D, Bronx, NY 10455         1121-000                  818.34                             3,749,432.21
04/15/16       {23}        Con Edison                       Refund, 413 E 152 St., 5C, Bronx, NY 10455         1121-000                  559.88                             3,749,992.09
04/15/16       {23}        Con Edison                       Refund, 413 E 152 St., 4D, Bronx, NY 10455         1121-000                  907.12                             3,750,899.21
04/15/16       {23}        Con Edison                       Refund, 413 E 152 St., 5A, Bronx, NY 10455         1121-000                  883.15                             3,751,782.36
04/15/16       {23}        Con Edison                       Refund, 413 E 152 St., 5B, Bronx, NY 10455         1121-000                  498.13                             3,752,280.49
04/15/16       {23}        Con Edison                       Refund, 315 Alexander Ave., 3L, Bronx, NY          1121-000                   49.12                             3,752,329.61
                                                            10454
04/15/16       {23}        Con Edison                       Refund, 368 E. 148th St., BLDG, Bronx, NY          1121-000               1,038.96                              3,753,368.57
                                                            10454
04/15/16       {23}        Affinity Health Plan             A/R Vaughn Washington Medicaid                     1121-000                   21.38                             3,753,389.95
04/15/16                   Rabobank, N.A.                   Bank and Technology Services Fee                   2600-000                                    -4,704.89        3,758,094.84
                                                            Adjustment
04/26/16       {23}        State of NY Dept of Finance      Disability payment                                 1121-000                   10.00                             3,758,104.84
04/26/16       {23}        Con Edison                       Refund, 368 E. 148th St., BLDG, Bronx, NY          1121-000               2,349.35                              3,760,454.19
                                                            10455
04/26/16       {23}        Con Edison                       Refund, 166 Junius St ., Brooklyn, NY 11212        1121-000                  384.43                             3,760,838.62
04/26/16       163         Sylvia Santiago                  Daily Worker. For period 4/11/16-4/18/16           2690-720                                        243.60       3,760,595.02
04/26/16       164         Santos Quinones                  Daily Worker. For period 4/4/16-4/16/16.           2690-720                                        318.06       3,760,276.96
04/26/16       165         Amy Greco                        Pay period 4/4/2016- 4/17/2016                     2690-720                                     1,639.30        3,758,637.66
04/26/16       166         Federal Express                  Invoice No. 5-388-01182, Account No.               2990-000                                         26.85       3,758,610.81
                                                            4017-1644-0
04/26/16       167         Monica Terrano                   Pay period 4/15/16 and 4/16/16                     2690-720                                     1,000.00        3,757,610.81

                                                                                                       Subtotals :                 $11,723.88             $-1,477.08
{} Asset reference(s)                                                                                                                         Printed: 10/03/2018 10:48 AM         V.14.14
                 16-10123-smb                      Doc 251         Filed 10/05/18 Entered 10/05/18 13:28:07                                           Main Document
                                                                               Pg 23 of 120
                                                                                                                                                                                    Exhibit B


                                                                                   Form 2                                                                                           Page: 11

                                                      Cash Receipts And Disbursements Record
Case Number:         16-10123-SMB                                                                    Trustee:              Alan Nisselson, Trustee (521090)
Case Name:           NARCO FREEDOM, INC.                                                             Bank Name:            Rabobank, N.A.
                                                                                                     Account:              ******8266 - Operating Account
Taxpayer ID #:       **-***0403                                                                      Blanket Bond:         $64,217,507.00 (per case limit)
Period Ending: 10/03/18                                                                              Separate Bond: N/A

   1             2                            3                                      4                                                 5                     6                  7

 Trans.     {Ref #} /                                                                                                              Receipts         Disbursements            Checking
  Date      Check #           Paid To / Received From                Description of Transaction                   T-Code              $                   $               Account Balance
04/26/16       168         ThyssenKrupp Elevator Americas    Invoice 3002353853                                  2420-000                                     1,196.59        3,756,414.22
04/26/16       169         USA Shred LLC                     Invoice No. 171095A                                 2990-000                                     3,420.00        3,752,994.22
04/26/16       170         USA Shred LLC                     Invoice No. 78591                                   2990-000                                     1,178.00        3,751,816.22
04/26/16       171         USA Shred LLC                     Invoice No. 78592                                   2990-000                                        760.00       3,751,056.22
04/26/16       172         USA Shred LLC                     Invoice No. 78671                                   2990-000                                     1,748.00        3,749,308.22
04/26/16       173         USA Shred LLC                     Invoice No. 78597                                   2990-000                                     3,050.00        3,746,258.22
04/27/16       {53}        Samaritan Daytop Village, Inc.    April 2016 Rent                                     1130-000              30,000.00                              3,776,258.22
04/29/16                   Rabobank, N.A.                    Bank and Technology Services Fee                    2600-000                                     1,434.43        3,774,823.79
05/03/16       {18}        Smith & Downey PA                 Return of Smith & Downey Retainer Balance           1129-000               4,247.26                              3,779,071.05
05/03/16       {17}        Barclay Damon, LLP                Return of Bonadio Retainer Balance                  1129-000              21,628.55                              3,800,699.60
05/09/16       174         Sylvia Santiago                   Daily Worker. For period 4/19/16 - 5/4/16           2690-720                                        464.00       3,800,235.60
05/09/16       175         Amy Greco                         Pay period 4/18-16-5/5/16                           2690-720                                        882.70       3,799,352.90
05/10/16       {20}        1986-F&S of New York Ltd          Return of Security Deposit for 477-487 Willis       1129-000              12,000.00                              3,811,352.90
                                                             Avenue, Bronx, NY
05/16/16       {23}        ConEdison                         Refund, 315 Alexander Ave St, Bronx, NY             1121-000               1,712.19                              3,813,065.09
                                                             10454
05/16/16       {53}        Samaritan Daytop Village, Inc.    May 2016 Rent                                       1130-000              30,000.00                              3,843,065.09
05/16/16       {23}        Affinity Health Plan              A/R                                                 1121-000                   21.38                             3,843,086.47
05/16/16       {23}        ConEdison                         Refund, 315 Alexander Ave, St., Bronx, NY           1121-000               6,065.84                              3,849,152.31
                                                             10454
05/19/16       176         Sylvia Santiago                   Week of 5/5/16 - 5/17/16                            2690-720                                        429.20       3,848,723.11
05/19/16       177         Amy Greco                         5/1/16 to 5/18/16                                   2690-720                                        933.14       3,847,789.97
05/19/16       178         Monica Terrano                    4/23/16 - 5/18/16                                   2690-720                                        562.50       3,847,227.47
05/31/16       {20}        SW Active LLC                     Return of Security Deposit for 171 Linden           1129-000                  800.00                             3,848,027.47
                                                             Blvd., Brooklyn, NY Per Stipulation and Order
                                                             dated 4/6/16 (Doc. No. 66)
05/31/16       179         ThyssenKrupp Elevator             Deposit for repair                                  2420-000                                     2,913.50        3,845,113.97
05/31/16                   Rabobank, N.A.                    Bank and Technology Services Fee                    2600-000                                     1,434.43        3,843,679.54
06/02/16       {23}        ConEdison                         369 Howard Avenue 3L, Brooklyn, NY 11233            1121-000                  103.37                             3,843,782.91
06/02/16       {23}        ConEdison                         Refund 369 Howard Avenue 3R, Brooklyn, NY           1121-000                   26.13                             3,843,809.04
                                                             11233
06/02/16       {23}        ConEdison                         Refund 369 Howard Avenue 1R, Brooklyn, NY           1121-000                  117.57                             3,843,926.61
                                                             11233
06/02/16       {23}        ConEdison                         Refund 369 Howard Avenue 2L, Brooklyn, NY           1121-000                   65.40                             3,843,992.01
                                                             11233
06/02/16       {23}        ConEdison                         Refund 2780 third Avenue 1RR, Bronx NY              1121-000                  937.10                             3,844,929.11
                                                             10455


                                                                                                         Subtotals :                $107,724.79             $20,406.49
{} Asset reference(s)                                                                                                                           Printed: 10/03/2018 10:48 AM         V.14.14
                 16-10123-smb                       Doc 251       Filed 10/05/18 Entered 10/05/18 13:28:07                                             Main Document
                                                                              Pg 24 of 120
                                                                                                                                                                                      Exhibit B


                                                                                       Form 2                                                                                         Page: 12

                                                        Cash Receipts And Disbursements Record
Case Number:         16-10123-SMB                                                                       Trustee:            Alan Nisselson, Trustee (521090)
Case Name:           NARCO FREEDOM, INC.                                                                Bank Name:          Rabobank, N.A.
                                                                                                        Account:            ******8266 - Operating Account
Taxpayer ID #:       **-***0403                                                                         Blanket Bond:       $64,217,507.00 (per case limit)
Period Ending: 10/03/18                                                                                 Separate Bond: N/A

   1             2                              3                                       4                                               5                     6                   7

 Trans.     {Ref #} /                                                                                                               Receipts         Disbursements             Checking
  Date      Check #           Paid To / Received From                 Description of Transaction                   T-Code              $                   $                Account Balance
06/07/16       180         Justin A. Baum                     3/27/16 - 4/23/16                                    2690-720                                    4,760.00         3,840,169.11
06/07/16       181         KDT Solutions, Inc.                Computer Consultant Invoice No. 190194               2990-000                                    1,800.00         3,838,369.11
06/07/16       182         KDT Solutions, Inc.                Computer Consultant Invoice No. 193275               2990-000                                        60.00        3,838,309.11
06/07/16       183         Recall                             Invoice No. 1320056780, Retreival of Patient         2990-000                                    4,364.16         3,833,944.95
                                                              Records
06/10/16       184         Sylvia Santiago                    Week of 5/18/16 - 6/6/16                             2690-720                                       417.60        3,833,527.35
06/10/16       185         Amy Greco                          5/19/16 to 6/716                                     2690-720                                       983.58        3,832,543.77
06/20/16       186         NYSIF Workers' Compensation        Policy No. X2382 984-9                               2420-750                                       260.66        3,832,283.11
06/20/16       187         Monica Terrano                     W/E 5/28/2016; 6/4, 6/11 and 6/18/2016               2690-720                                    1,125.00         3,831,158.11
06/21/16       {21}        Philadelphia Insurance Companies   Refund of Pre-Paid Policy                            1129-000             86,830.35                               3,917,988.46
06/23/16       {23}        LogistiCare Solutions, LLC         A/R Reissue of Unclaimed Property from 2011          1121-000              5,044.90                               3,923,033.36
06/23/16       {23}        Affinity Health Plan               A/R V. Washington Medicaid Reimbursement             1121-000                  21.38                              3,923,054.74
06/23/16       {23}        New York City Department of        A/R Refund re: NF Maintainance                       1121-000                   7.02                              3,923,061.76
                           Finance
06/23/16       {23}        Tax Filing Service                 A/R ADP Refund from 2015                             1121-000              1,803.68                               3,924,865.44
06/23/16       {23}        Medicaid Management Information    A/R Medicaid Reimbursement                           1121-000              6,359.23                               3,931,224.67
                           System
06/23/16       188         ADP, LLC                           Invoice Number 474671876                             2990-000                                        19.80        3,931,204.87
06/27/16       189         Sylvia Santiago                    Postage reimbursement                                2990-000                                          6.45       3,931,198.42
06/27/16       190         Sylvia Santiago                    Week of 6/7/16-6/23/16                               2690-720                                       487.20        3,930,711.22
06/27/16       191         Amy Greco                          6/8/16 to 6/23/16                                    2690-720                                       807.04        3,929,904.18
06/27/16       192         Santos Quinones                    Daily Worker. For period 3/7/2016-3/25/2016.         2690-720                                        82.08        3,929,822.10
06/30/16                   Rabobank, N.A.                     Bank and Technology Services Fee                     2600-000                                    1,434.43         3,928,387.67
07/07/16       {23}        ConEdison                          315 Alexander Avenue Store, Bx NY 10454              1121-000                 223.79                              3,928,611.46
07/07/16       193         Iron Mountain                      Invoice No.: 1320060118; Cust Billing No.:           2410-000                                    3,372.97         3,925,238.49
                                                              10092449
07/11/16       194         Monica Terrano                     6/25, 7/2 and 7/9/2016                               2690-720                                       437.50        3,924,800.99
07/13/16       195         The Premins Company, Inc.          Policy No. WKHIPR0042201 NPP8363480                  2420-750                                    1,192.24         3,923,608.75
07/13/16       196         Bronx County Clerk                 Filing Fee of Petition for Approval of Sale of       2990-004                                        95.00        3,923,513.75
                                                              Property for Not-for-Profit
                                                              Voided on 07/14/16
07/13/16       197         Bronx County Clerk                 Filing Fee of Petition for Approval of Sale of       2990-004                                       210.00        3,923,303.75
                                                              Property for Not-for-Profit
                                                              Voided on 07/14/16
07/14/16       196         Bronx County Clerk                 Filing Fee of Petition for Approval of Sale of       2990-004                                        -95.00       3,923,398.75
                                                              Property for Not-for-Profit
                                                              Voided: check issued on 07/13/16
07/14/16       197         Bronx County Clerk                 Filing Fee of Petition for Approval of Sale of       2990-004                                       -210.00       3,923,608.75
                                                                                                         Subtotals :                 $100,290.35             $21,610.71
{} Asset reference(s)                                                                                                                            Printed: 10/03/2018 10:48 AM          V.14.14
                 16-10123-smb                      Doc 251         Filed 10/05/18 Entered 10/05/18 13:28:07                                          Main Document
                                                                               Pg 25 of 120
                                                                                                                                                                                   Exhibit B


                                                                                     Form 2                                                                                        Page: 13

                                                     Cash Receipts And Disbursements Record
Case Number:         16-10123-SMB                                                                     Trustee:            Alan Nisselson, Trustee (521090)
Case Name:           NARCO FREEDOM, INC.                                                              Bank Name:          Rabobank, N.A.
                                                                                                      Account:            ******8266 - Operating Account
Taxpayer ID #:       **-***0403                                                                       Blanket Bond:       $64,217,507.00 (per case limit)
Period Ending: 10/03/18                                                                               Separate Bond: N/A

   1             2                           3                                         4                                              5                     6                  7

 Trans.     {Ref #} /                                                                                                             Receipts         Disbursements            Checking
  Date      Check #           Paid To / Received From                Description of Transaction                  T-Code              $                   $               Account Balance
                                                             Property for Not-for-Profit
                                                             Voided: check issued on 07/13/16
07/14/16       198         Sylvia Santiago                   Week of 6/24/16-7/12/16                             2690-720                                       382.80       3,923,225.95
07/14/16       199         Amy Greco                         6/24/16 to 7/12/16                                  2690-720                                       781.82       3,922,444.13
07/15/16       {53}        Samaritan Daytop Village, Inc.    June 2016 Rent                                      1130-000             30,000.00                              3,952,444.13
07/21/16       200         Iron Mountain                     Invoice No.: 1320048614; Cust Billing No.:          2410-000                                    8,561.38        3,943,882.75
                                                             10092449
07/21/16       201         Iron Mountain                     Invoice No.: 1320063138; Cust Billing No.:          2410-000                                   13,206.33        3,930,676.42
                                                             10092449
07/29/16                   Rabobank, N.A.                    Bank and Technology Services Fee                    2600-000                                    1,434.43        3,929,241.99
08/01/16       {23}        Aetna Life Insurance Company      A/R                                                 1121-000                   9.48                             3,929,251.47
08/01/16       {23}        Medicaid                          A/R                                                 1121-000                  13.71                             3,929,265.18
08/01/16       {26}        Call Chef Services                Purchase of Refrigerator and Range Per              1129-000              3,000.00                              3,932,265.18
                                                             Notice of Sale (Doc. No. 111).
08/01/16       202         Sylvia Santiago                   Pay Period 7/6/16; 7/13-7/27/2016                   2690-720                                       417.60       3,931,847.58
08/01/16       203         Amy Greco                         Pay Period 7/13/16 - 7/27/16                        2690-720                                       756.68       3,931,090.90
08/01/16       204         Justin Baum                       Pay Period 4/25-5/29/2016                           2690-720                                    5,100.00        3,925,990.90
08/01/16       205         Justin Baum                       Pay Period 6/30/16 - 7/3/16                         2690-720                                    5,100.00        3,920,890.90
08/01/16       206         Iron Mountain                     Invoice No.: 1320060118; Cust Billing No.:          2410-000                                    3,372.97        3,917,517.93
                                                             10092449
08/01/16       207         Telx-New York, LLC                Invoice No. 000-463415, Account No.                 2990-000                                       898.52       3,916,619.41
                                                             9932141437
08/01/16       208         Telx-New York, LLC                Invoice No. 000-463418, Account No.                 2990-000                                    2,321.16        3,914,298.25
                                                             9932141437
08/01/16       209         Telx-New York, LLC                Invoice No. 000-463419, Account No.                 2990-000                                    2,321.16        3,911,977.09
                                                             9932141437
08/01/16       210         Telx-New York, LLC                Invoice No. 000-463420, Account No.                 2990-000                                    2,321.16        3,909,655.93
                                                             9932141437
08/01/16       211         Telx-New York, LLC                Invoice No. 000-463421, Account No.                 2990-000                                    2,321.16        3,907,334.77
                                                             9932141437
08/01/16       212         Telx-New York, LLC                Invoice No. 000-463422, Account No.                 2990-000                                    2,321.16        3,905,013.61
                                                             9932141437
08/01/16       213         Telx-New York, LLC                Invoice No. 000-463423, Account No.                 2990-000                                    2,321.16        3,902,692.45
                                                             9932141437
08/01/16       214         ThyssenKrupp Elevator             balance due invoice no. 6000199045                  2420-000                                    2,913.50        3,899,778.95
08/01/16       215         ThyssenKrupp Elevator             balance due invoice no. 3002533078;                 2420-000                                    1,196.59        3,898,582.36
                                                             customer # 97398
08/01/16       216         ThyssenKrupp Elevator             balance due invoice no. 5000517509                  2420-000                                       192.48       3,898,389.88

                                                                                                      Subtotals :                   $33,023.19             $58,242.06
{} Asset reference(s)                                                                                                                          Printed: 10/03/2018 10:48 AM         V.14.14
                 16-10123-smb                       Doc 251           Filed 10/05/18 Entered 10/05/18 13:28:07                                        Main Document
                                                                                  Pg 26 of 120
                                                                                                                                                                                    Exhibit B


                                                                                       Form 2                                                                                       Page: 14

                                                       Cash Receipts And Disbursements Record
Case Number:         16-10123-SMB                                                                      Trustee:            Alan Nisselson, Trustee (521090)
Case Name:           NARCO FREEDOM, INC.                                                               Bank Name:          Rabobank, N.A.
                                                                                                       Account:            ******8266 - Operating Account
Taxpayer ID #:       **-***0403                                                                        Blanket Bond:       $64,217,507.00 (per case limit)
Period Ending: 10/03/18                                                                                Separate Bond: N/A

   1             2                            3                                          4                                             5                     6                  7

 Trans.     {Ref #} /                                                                                                              Receipts         Disbursements            Checking
  Date      Check #           Paid To / Received From                     Description of Transaction              T-Code              $                   $               Account Balance
08/01/16       217         ThyssenKrupp Elevator                balance due invoice no. 5000537321                2420-000                                       962.50       3,897,427.38
08/01/16       218         ThyssenKrupp Elevator                balance due invoice no. 5000539224                2420-000                                       577.44       3,896,849.94
08/15/16       219         The Premins Company, Inc.            Policy No. WKHIPR0042201 NPP8363480               2420-750                                    1,192.24        3,895,657.70
08/15/16       220         Amy Greco                            Pay Period 7/28/16 - 8/10/16                      2690-720                                       832.26       3,894,825.44
08/15/16       221         Sylvia Santiago                      Pay Period 7/28/16; 7/13-8/10/2016                2690-720                                       348.00       3,894,477.44
08/16/16       222         JFru, LLC                            Invoice 21762                                     2420-000                                       607.52       3,893,869.92
08/22/16       223         Monica Terrano                       W/E 7/11 - 8/20/2016                              2690-720                                       937.50       3,892,932.42
08/25/16       224         Amy Greco                            Pay Period 8/11-8/24                              2690-720                                    1,109.68        3,891,822.74
08/25/16       225         Sylvia Santiago                      Pay Period 8/11 - 8/24/16                         2690-720                                       382.80       3,891,439.94
08/29/16       226         The Premins Company, Inc.            Account No. 177736-P52                            2420-750                                    1,135.47        3,890,304.47
08/31/16                   Rabobank, N.A.                       Bank and Technology Services Fee                  2600-000                                    1,434.43        3,888,870.04
09/09/16       {23}        Avalon Document Services             Refund for overpayment of Barclay Damon           1121-000              1,572.67                              3,890,442.71
                                                                Invoice
09/09/16       {23}        Affinity Health Plan                 A/R                                               1121-000                  21.38                             3,890,464.09
09/09/16       {23}        Medicaid                             A/R                                               1121-000              1,430.81                              3,891,894.90
09/09/16       227         Sylvia Santiago                      Pay Period 8/25 - 9/7/16                          2690-720                                       359.60       3,891,535.30
09/09/16       228         Amy Greco                            Pay Period 8/25-9/7/16                            2690-720                                    1,059.24        3,890,476.06
09/19/16       {55}        State of NY                          Unclaimed Funds                                   1229-000              6,958.12                              3,897,434.18
09/26/16       229         Sylvia Santiago                      Pay Period 9/8 - 9/21/2061                        2690-720                                       417.60       3,897,016.58
09/26/16       230         Amy Greco                            Pay Period 9/8/ - 9/20-2016                       2690-720                                    1,059.24        3,895,957.34
09/29/16       {23}        MetroPlus/Beacon Health Strategies   A/R                                               1121-000                   2.06                             3,895,959.40
09/29/16       {23}        Affinity Health Plan                 A/R                                               1121-000                  21.38                             3,895,980.78
09/29/16       {23}        State of NY                          A/R                                               1121-000              4,309.13                              3,900,289.91
09/29/16       231         The Premins Company, Inc.            Account No. 177736-P52                            2420-750                                    1,135.47        3,899,154.44
09/30/16                   Rabobank, N.A.                       Bank and Technology Services Fee                  2600-000                                    1,434.43        3,897,720.01
10/06/16       {23}        Healthfirst Health Plan, Inc.        A/R                                               1121-000                  42.31                             3,897,762.32
10/06/16       {23}        Healthfirst Health Plan, Inc.        A/R                                               1121-000                  70.43                             3,897,832.75
10/06/16       {23}        Healthfirst Health Plan, Inc.        A/R                                               1121-000                  21.38                             3,897,854.13
10/06/16       {23}        Healthfirst Health Plan, Inc.        A/R                                               1121-000                 143.94                             3,897,998.07
10/06/16       232         Monica Terrano                       W/E 9/1-9/30/2016                                 2690-720                                       625.00       3,897,373.07
10/06/16       233         Iron Mountain                        Invoice No. 1320066914; Customer Billing No.      2410-005                                    2,877.50        3,894,495.57
                                                                10092449
                                                                Stopped on 11/17/16
10/06/16       234         Iron Mountain                        Invoice No. 9082016; Customer Billing No.         2410-005                                  188,588.16        3,705,907.41
                                                                10092449
                                                                Stopped on 11/17/16
10/06/16       235         Iron Mountain                        Invoice No. 1320070159; Customer Billing No.      2410-005                                    4,981.21        3,700,926.20

                                                                                                       Subtotals :                   $14,593.61         $212,057.29
{} Asset reference(s)                                                                                                                           Printed: 10/03/2018 10:48 AM         V.14.14
                 16-10123-smb                     Doc 251         Filed 10/05/18 Entered 10/05/18 13:28:07                                          Main Document
                                                                              Pg 27 of 120
                                                                                                                                                                                 Exhibit B


                                                                                  Form 2                                                                                         Page: 15

                                                     Cash Receipts And Disbursements Record
Case Number:         16-10123-SMB                                                                   Trustee:            Alan Nisselson, Trustee (521090)
Case Name:           NARCO FREEDOM, INC.                                                            Bank Name:          Rabobank, N.A.
                                                                                                    Account:            ******8266 - Operating Account
Taxpayer ID #:       **-***0403                                                                     Blanket Bond:       $64,217,507.00 (per case limit)
Period Ending: 10/03/18                                                                             Separate Bond: N/A

   1             2                            3                                      4                                              5                     6                  7

 Trans.     {Ref #} /                                                                                                           Receipts          Disbursements           Checking
  Date      Check #           Paid To / Received From               Description of Transaction                 T-Code              $                    $              Account Balance
                                                            10092449
                                                            Stopped on 11/17/16
10/11/16       236         Amy Greco                        Pay Period 9/23 - 10/5-2016                        2690-720                                       781.82       3,700,144.38
10/11/16       237         Sylvia Santiago                  Pay Period 9/22 - 10/5/2016                        2690-720                                       417.60       3,699,726.78
10/19/16       238         The Premins Company, Inc.        Account No. 177736-P52, payment no. 5              2420-750                                    1,135.47        3,698,591.31
10/19/16       239         Justin Baum                      Pay Period 7/5-7/31-16                             2690-720                                    3,740.00        3,694,851.31
10/19/16       240         Justin Baum                      Pay Period 8/1-8/31-16                             2690-720                                    4,590.00        3,690,261.31
10/20/16       {23}        Affinity Health Plan             A/R                                                1121-000                   21.38                            3,690,282.69
10/20/16       {23}        Affinity Health Plan             A/R                                                1121-000                  259.29                            3,690,541.98
10/31/16                   Rabobank, N.A.                   Bank and Technology Services Fee                   2600-000                                    1,434.43        3,689,107.55
11/07/16       241         Amy Greco                        Pay Period 10/6 - 10/19-2016                       2690-720                                       781.82       3,688,325.73
11/07/16       242         Sylvia Santiago                  Pay Period 10/6/16 - 10/19/2016                    2690-720                                       464.00       3,687,861.73
11/16/16       243         Sylvia Santiago                  Pay Period 11-3-2016 through 11/15/16              2690-720                                       417.60       3,687,444.13
11/16/16       244         Amy Greco                        Pay Period 11/3/16-11/15/2016                      2690-720                                       504.40       3,686,939.73
11/16/16       245         Southern District Reporters PC   Invoice No. 0475271-IN; Customer No.               2990-000                                       146.52       3,686,793.21
                                                            1002872
11/17/16       233         Iron Mountain                    Invoice No. 1320066914; Customer Billing No.       2410-005                                   -2,877.50        3,689,670.71
                                                            10092449
                                                            Stopped: check issued on 10/06/16
11/17/16       234         Iron Mountain                    Invoice No. 9082016; Customer Billing No.          2410-005                               -188,588.16          3,878,258.87
                                                            10092449
                                                            Stopped: check issued on 10/06/16
11/17/16       235         Iron Mountain                    Invoice No. 1320070159; Customer Billing No.       2410-005                                   -4,981.21        3,883,240.08
                                                            10092449
                                                            Stopped: check issued on 10/06/16
11/17/16       246         Iron Mountain                    Invoice No. 1320066914; Customer Billing No.       2410-000                                    2,877.50        3,880,362.58
                                                            10092449
11/17/16       247         Iron Mountain                    Invoice No. 9082016; Customer Billing No.          2410-000                                  188,588.16        3,691,774.42
                                                            10092449
11/17/16       248         Iron Mountain                    Invoice No. 1320070159; Customer Billing No.       2410-000                                    4,981.21        3,686,793.21
                                                            10092449
11/21/16       249         Sylvia Santiago                  Pay Period 10/20/16 - 11/02/2016                   2690-720                                       464.00       3,686,329.21
11/21/16       250         The Premins Company, Inc.        Account No. 177736-P52, payment no. 6              2420-750                                    1,135.47        3,685,193.74
11/21/16       251         Amy Greco                        Pay Period 10/20/16-11/02/2016                     2690-720                                       504.40       3,684,689.34
11/30/16                   Rabobank, N.A.                   Bank and Technology Services Fee                   2600-000                                    1,434.43        3,683,254.91
12/05/16       252         Sera Security Services LLC       Invoice No. 20656, Security for Third Ave.         2420-000                                    2,736.00        3,680,518.91
                                                            Property
12/07/16       253         Hannibal Abdulmumin              Payment to surrender possession and                2500-000                                    6,120.00        3,674,398.91

                                                                                                     Subtotals :                        $280.67          $26,807.96
{} Asset reference(s)                                                                                                                         Printed: 10/03/2018 10:48 AM        V.14.14
                 16-10123-smb                      Doc 251      Filed 10/05/18 Entered 10/05/18 13:28:07                                          Main Document
                                                                            Pg 28 of 120
                                                                                                                                                                               Exhibit B


                                                                                  Form 2                                                                                       Page: 16

                                                    Cash Receipts And Disbursements Record
Case Number:         16-10123-SMB                                                                  Trustee:            Alan Nisselson, Trustee (521090)
Case Name:           NARCO FREEDOM, INC.                                                           Bank Name:          Rabobank, N.A.
                                                                                                   Account:            ******8266 - Operating Account
Taxpayer ID #:       **-***0403                                                                    Blanket Bond:       $64,217,507.00 (per case limit)
Period Ending: 10/03/18                                                                            Separate Bond: N/A

   1             2                            3                                     4                                              5                     6                 7

 Trans.     {Ref #} /                                                                                                          Receipts         Disbursements           Checking
  Date      Check #           Paid To / Received From               Description of Transaction                T-Code              $                   $              Account Balance
                                                             occupancy of Third Ave. Property per Order
                                                             dated 12/6/2016 (Doc. No. 168)
12/07/16       254         Lawrence Devers                   Payment to surrender possession and              2500-000                                    5,865.00       3,668,533.91
                                                             occupancy of Third Ave. Property per Order
                                                             dated 12/6/2016 (Doc. No. 168)
12/07/16       255         Steven Diaz                       Payment to surrender possession and              2500-000                                    5,610.00       3,662,923.91
                                                             occupancy of Third Ave. Property per Order
                                                             dated 12/6/2016 (Doc. No. 168)
12/07/16       256         Hector Falu                       Payment to surrender possession and              2500-004                                    5,100.00       3,657,823.91
                                                             occupancy of Third Ave. Property per Order
                                                             dated 12/6/2016 (Doc. No. 168)
                                                             Voided on 12/22/16
12/07/16       257         Carlos Felicier                   Payment to surrender possession and              2500-000                                    5,100.00       3,652,723.91
                                                             occupancy of Third Ave. Property per Order
                                                             dated 12/6/2016 (Doc. No. 168)
12/07/16       258         Edwin Garcia                      Payment to surrender possession and              2500-000                                    5,100.00       3,647,623.91
                                                             occupancy of Third Ave. Property per Order
                                                             dated 12/6/2016 (Doc. No. 168)
12/07/16       259         Wilfredo Perez Cortes             Payment to surrender possession and              2500-000                                    5,100.00       3,642,523.91
                                                             occupancy of Third Ave. Property per Order
                                                             dated 12/6/2016 (Doc. No. 168)
12/07/16       260         Frederick Henderson               Payment to surrender possession and              2500-000                                    8,925.00       3,633,598.91
                                                             occupancy of Third Ave. Property per Order
                                                             dated 12/6/2016 (Doc. No. 168)
12/07/16       261         Miguel Lugo                       Payment to surrender possession and              2500-000                                    5,100.00       3,628,498.91
                                                             occupancy of Third Ave. Property per Order
                                                             dated 12/6/2016 (Doc. No. 168)
12/07/16       262         Edguardo Montanez                 Payment to surrender possession and              2500-000                                    5,100.00       3,623,398.91
                                                             occupancy of Third Ave. Property per Order
                                                             dated 12/6/2016 (Doc. No. 168)
12/07/16       263         Orlando Ortiz                     Payment to surrender possession and              2500-000                                    6,120.00       3,617,278.91
                                                             occupancy of Third Ave. Property per Order
                                                             dated 12/6/2016 (Doc. No. 168)
12/07/16       264         Joseph Patterson                  Payment to surrender possession and              2500-000                                    5,100.00       3,612,178.91
                                                             occupancy of Third Ave. Property per Order
                                                             dated 12/6/2016 (Doc. No. 168)
12/07/16       265         Luis Ramos                        Payment to surrender possession and              2500-000                                    8,160.00       3,604,018.91
                                                             occupancy of Third Ave. Property per Order
                                                             dated 12/6/2016 (Doc. No. 168)


                                                                                                   Subtotals :                          $0.00           $70,380.00
{} Asset reference(s)                                                                                                                       Printed: 10/03/2018 10:48 AM        V.14.14
                 16-10123-smb                    Doc 251        Filed 10/05/18 Entered 10/05/18 13:28:07                                          Main Document
                                                                            Pg 29 of 120
                                                                                                                                                                               Exhibit B


                                                                                     Form 2                                                                                    Page: 17

                                                    Cash Receipts And Disbursements Record
Case Number:         16-10123-SMB                                                                  Trustee:            Alan Nisselson, Trustee (521090)
Case Name:           NARCO FREEDOM, INC.                                                           Bank Name:          Rabobank, N.A.
                                                                                                   Account:            ******8266 - Operating Account
Taxpayer ID #:       **-***0403                                                                    Blanket Bond:       $64,217,507.00 (per case limit)
Period Ending: 10/03/18                                                                            Separate Bond: N/A

   1             2                          3                                        4                                             5                     6                 7

 Trans.     {Ref #} /                                                                                                          Receipts         Disbursements           Checking
  Date      Check #           Paid To / Received From                Description of Transaction               T-Code              $                   $              Account Balance
12/07/16       266         Arnold Rivera                   Payment to surrender possession and                2500-000                                    5,100.00       3,598,918.91
                                                           occupancy of Third Ave. Property per Order
                                                           dated 12/6/2016 (Doc. No. 168)
12/07/16       267         Jose Rodriguez                  Payment to surrender possession and                2500-000                                    5,100.00       3,593,818.91
                                                           occupancy of Third Ave. Property per Order
                                                           dated 12/6/2016 (Doc. No. 168)
12/07/16       268         Julio Serrano                   Payment to surrender possession and                2500-000                                    5,100.00       3,588,718.91
                                                           occupancy of Third Ave. Property per Order
                                                           dated 12/6/2016 (Doc. No. 168)
12/07/16       269         David Simmons                   Payment to surrender possession and                2500-000                                    5,100.00       3,583,618.91
                                                           occupancy of Third Ave. Property per Order
                                                           dated 12/6/2016 (Doc. No. 168)
12/08/16       270         Sera Security Services LLC      Invoice No. 20766, Security for Third Ave.         2420-000                                    6,536.00       3,577,082.91
                                                           Property
12/12/16       271         ConEdison                       Account No. 31-3649-1225-0206-1, Service to        2420-000                                    3,662.15       3,573,420.76
                                                           2652 Third AVenue
12/20/16       272         ConEdison                       Account No. 31-3649-1225-0206-1, Deposit for       2420-005                                    6,945.00       3,566,475.76
                                                           2652 Third AVenue
                                                           Stopped on 01/06/17
12/20/16       273         The Premins Company, Inc.       Account No. 177736-P52, payment no. 7              2420-750                                    1,135.47       3,565,340.29
12/22/16       256         Hector Falu                     Payment to surrender possession and                2500-004                                   -5,100.00       3,570,440.29
                                                           occupancy of Third Ave. Property per Order
                                                           dated 12/6/2016 (Doc. No. 168)
                                                           Voided: check issued on 12/07/16
12/22/16       274         ConEdison                       Account No. 31-3649-1225-0206-1, Service to        2420-000                                    5,495.83       3,564,944.46
                                                           2652 Third AVenue
12/30/16                   Rabobank, N.A.                  Bank and Technology Services Fee                   2600-000                                    1,434.43       3,563,510.03
01/06/17       272         ConEdison                       Account No. 31-3649-1225-0206-1, Deposit for       2420-005                                   -6,945.00       3,570,455.03
                                                           2652 Third AVenue
                                                           Stopped: check issued on 12/20/16
01/06/17       275         ConEdison                       Account No. 31-3649-1225-0206-1, Deposit for       2420-000                                    6,945.00       3,563,510.03
                                                           2652 Third Avenue
01/12/17                   Carver Bank                     Receipt of Carver Bank balance and applicaton                                 0.00                            3,563,510.03
                                                           of balance to Carver Bank secured claim no.
                                                           46
               {15}                                             Balance as of 1/12/2017       116,396.00      1129-000                                                   3,563,510.03
                                                                in Debtor's account held
                                                                at Carver Bank which
                                                                was surrendered to

                                                                                                    Subtotals :                         $0.00           $40,508.88
{} Asset reference(s)                                                                                                                       Printed: 10/03/2018 10:48 AM        V.14.14
                 16-10123-smb                     Doc 251          Filed 10/05/18 Entered 10/05/18 13:28:07                                              Main Document
                                                                               Pg 30 of 120
                                                                                                                                                                                      Exhibit B


                                                                                         Form 2                                                                                       Page: 18

                                                         Cash Receipts And Disbursements Record
Case Number:         16-10123-SMB                                                                         Trustee:            Alan Nisselson, Trustee (521090)
Case Name:           NARCO FREEDOM, INC.                                                                  Bank Name:          Rabobank, N.A.
                                                                                                          Account:            ******8266 - Operating Account
Taxpayer ID #:       **-***0403                                                                           Blanket Bond:       $64,217,507.00 (per case limit)
Period Ending: 10/03/18                                                                                   Separate Bond: N/A

   1             2                           3                                           4                                                5                     6                 7

 Trans.     {Ref #} /                                                                                                                 Receipts        Disbursements            Checking
  Date      Check #           Paid To / Received From                   Description of Transaction                   T-Code              $                  $               Account Balance
                                                                   Carver and applied to
                                                                   Carver's Lien at closing
                                                                   of Third Ave. Property
                              Carver Federal Savings Bank          Balance as of 1/12/2017        -116,396.00        4110-000                                                   3,563,510.03
                                                                   in Debtor's account held
                                                                   at Carver Bank which
                                                                   was surrendered to
                                                                   Carver and applied to
                                                                   Carver's Lien at closing
                                                                   of Third Ave. Property
01/12/17                   From Account #******8270             TRANSFER FUNDS                                       9999-000           658,000.00                              4,221,510.03
01/12/17       276         United States Department of Health   Payment of HHS Lien on Third Ave. Property           4110-000                                  442,535.00       3,778,975.03
                           and Human Services
01/12/17       277         Old Republic National Title          Escrow, real estate taxes, water/sewer                                                          87,606.74       3,691,368.29
                           Insurance Co.
                                                                                                     5,058.12        4120-000                                                   3,691,368.29
                                                                   Real Estate Taxes,              82,548.62         2500-000                                                   3,691,368.29
                                                                   Water Sewer
01/12/17       278         President Holdings LLC               Payment to Stalking Horse Bidder of Break Up         2990-000                                   38,710.00       3,652,658.29
                                                                Fee per Order dated 6/16/2016 (Doc. No.
                                                                103).
01/13/17                   Old Republic National Title          Balance of Purchase Price of Third Ave.                                2,970,692.08                             6,623,350.37
                                                                Property
               {30}                                                                              4,230,000.00        1110-000                                                   6,623,350.37
                                                                   Buyer Credit - Real              -2,755.73        2820-000                                                   6,623,350.37
                                                                   Estate Tax Adj. for 2nd
                                                                   half of '16-'17 (11 days of
                                                                   January)
                                                                   Buyer Credit -                     -113.92        2820-000                                                   6,623,350.37
                                                                   Water/Sewer Adj. -
                                                                   accrued water charges
                                                                   meter 3633 7-13-16 to
                                                                   10-14-16; $115.49 =
                                                                   $1.28 /day; 89 days to
                                                                   buyer.
                                                                   Buyer Credit -                   -5,028.66        2820-000                                                   6,623,350.37
                                                                   Water/Sewer Adj. -
                                                                   accrued water charges
                                                                   meter 1030 7-13-16 to


                                                                                                          Subtotals :                $3,628,692.08         $568,851.74
{} Asset reference(s)                                                                                                                              Printed: 10/03/2018 10:48 AM        V.14.14
                 16-10123-smb                    Doc 251          Filed 10/05/18 Entered 10/05/18 13:28:07                                           Main Document
                                                                              Pg 31 of 120
                                                                                                                                                                                   Exhibit B


                                                                                       Form 2                                                                                      Page: 19

                                                    Cash Receipts And Disbursements Record
Case Number:         16-10123-SMB                                                                     Trustee:            Alan Nisselson, Trustee (521090)
Case Name:           NARCO FREEDOM, INC.                                                              Bank Name:          Rabobank, N.A.
                                                                                                      Account:            ******8266 - Operating Account
Taxpayer ID #:       **-***0403                                                                       Blanket Bond:       $64,217,507.00 (per case limit)
Period Ending: 10/03/18                                                                               Separate Bond: N/A

   1             2                          3                                           4                                             5                     6                  7

 Trans.     {Ref #} /                                                                                                             Receipts        Disbursements             Checking
  Date      Check #           Paid To / Received From                 Description of Transaction                 T-Code              $                  $                Account Balance
                                                                 10-13-16 $4,973.42 =
                                                                 $55.26 /day; 91 days to
                                                                 buyer.
                                                                 Jaspan Schlesinger fees         -11,404.07      2500-000                                                    6,623,350.37
                                                                 authorized per Court
                                                                 Order
                              Carver Federal Savings Bank        Carver Federal Savings      -1,240,005.54       4110-000                                                    6,623,350.37
                                                                 Bank
01/13/17                   Transfer from Deposit Account      From A/C No. 5013848270                            9999-000           658,000.00                               7,281,350.37
01/13/17                   Transfer from Deposit Account      Reversed Deposit Adj. 35 from A/C No.              9999-000           -658,000.00                              6,623,350.37
                                                              5013848270
01/31/17       279         Justin Baum                        Consulting Services                                                                            8,495.00        6,614,855.37
                                                                 Consulting services              7,905.00       2690-720                                                    6,614,855.37
                                                                 Consutling services                590.00       2690-720                                                    6,614,855.37
01/31/17                   Rabobank, N.A.                     Bank and Technology Services Fee                   2600-000                                    1,434.43        6,613,420.94
02/27/17       280         Sera Security Services LLC         Invoice No. 20869, Security for Third Ave.         2420-000                                    6,384.00        6,607,036.94
                                                              Property
02/28/17                   Rabobank, N.A.                     Bank and Technology Services Fee                   2600-000                                    1,434.43        6,605,602.51
03/15/17       {23}        Con Edison                         Deposit refund 2652 3rd Ave. Basement              1121-000              2,563.56                              6,608,166.07
03/16/17       281         State of New York, Department of   Drafted in error                                   5800-004                                    6,232.00        6,601,934.07
                           Labor                              Voided on 03/16/17
03/16/17       281         State of New York, Department of   Drafted in error                                   5800-004                                   -6,232.00        6,608,166.07
                           Labor                              Voided: check issued on 03/16/17
03/16/17       282         State of New York, Department of   Drafted in error                                   5800-004                                    1,073.50        6,607,092.57
                           Labor                              Voided on 03/16/17
03/16/17       282         State of New York, Department of   Drafted in error                                   5800-004                                   -1,073.50        6,608,166.07
                           Labor                              Voided: check issued on 03/16/17
03/16/17       283         Sera Security Services LLC         Invoice No. 20976, Security for Third Ave.         2420-000                                    6,232.00        6,601,934.07
                                                              Property
03/16/17       284         Sera Security Services LLC         Invoice No. 21082, Security for Third Ave.         2420-000                                    1,073.50        6,600,860.57
                                                              Property
03/24/17       285         NYS Department of Taxation &       Form 500, Tax ID XX-XXXXXXX                        2820-005                                       275.00       6,600,585.57
                           Finance                            Stopped on 08/29/17
03/31/17                   Rabobank, N.A.                     Bank and Technology Services Fee                   2600-000                                    1,434.43        6,599,151.14
04/05/17       286         INTERNAL REVENUE SERVICE           FICA- Wage Claims                                  5300-005                                   33,349.27        6,565,801.87
                                                              Stopped on 04/07/17
04/05/17       287         INTERNAL REVENUE SERVICE           Income Tax Wage Claims                             5300-005                                  107,578.16        6,458,223.71
                                                              Stopped on 04/07/17


                                                                                                       Subtotals :                    $2,563.56        $167,690.22
{} Asset reference(s)                                                                                                                          Printed: 10/03/2018 10:48 AM         V.14.14
                 16-10123-smb                      Doc 251        Filed 10/05/18 Entered 10/05/18 13:28:07                                           Main Document
                                                                              Pg 32 of 120
                                                                                                                                                                                   Exhibit B


                                                                                     Form 2                                                                                        Page: 20

                                                    Cash Receipts And Disbursements Record
Case Number:         16-10123-SMB                                                                     Trustee:            Alan Nisselson, Trustee (521090)
Case Name:           NARCO FREEDOM, INC.                                                              Bank Name:          Rabobank, N.A.
                                                                                                      Account:            ******8266 - Operating Account
Taxpayer ID #:       **-***0403                                                                       Blanket Bond:       $64,217,507.00 (per case limit)
Period Ending: 10/03/18                                                                               Separate Bond: N/A

   1             2                             3                                      4                                               5                     6                  7

 Trans.     {Ref #} /                                                                                                             Receipts         Disbursements            Checking
  Date      Check #           Paid To / Received From                   Description of Transaction               T-Code              $                   $               Account Balance
04/05/17       288         INTERNAL REVENUE SERVICE           Medicare Wage Claims                               5300-005                                    7,799.48        6,450,424.23
                                                              Stopped on 04/07/17
04/05/17       289         New York State Department of Tax   NY Income Tax Wage Claims                          5300-005                                   26,894.57        6,423,529.66
                           & Finance                          Stopped on 08/23/17
04/05/17       290         Joffy S. Vadakkedam                Final Distribution of 100% on Priority Claim       5300-000                                    8,401.91        6,415,127.75
                                                              No. 4
04/05/17       291         Gary Hughes                        Final Distribution of 100% on Priority Claim       5300-000                                    8,401.91        6,406,725.84
                                                              No. 6
04/05/17       292         Kristy Rodriguez                   Final Distribution of 100% on Priority Claim       5300-000                                       728.53       6,405,997.31
                                                              No. 8
04/05/17       293         Julio Miranda                      Final Distribution of 100% on Priority Claim       5300-005                                       158.95       6,405,838.36
                                                              No. 9
                                                              Stopped on 04/21/17
04/05/17       294         Marilyn Eufemia                    Final Distribution of 100% on Priority Claim       5300-000                                    8,401.91        6,397,436.45
                                                              No. 10P
04/05/17       295         Ivonne Cotto                       Final Distribution of 100% on Priority Claim       5300-000                                    8,401.91        6,389,034.54
                                                              No. 11
04/05/17       296         Sam Levesanos                      Final Distribution of 100% on Priority Claim       5300-000                                    8,401.91        6,380,632.63
                                                              No. 12
04/05/17       297         Adrian Singh-Jones                 Final Distribution of 100% on Priority Claim       5300-000                                        68.23       6,380,564.40
                                                              No. 16
04/05/17       298         Luis Laboy                         Final Distribution of 100% on Priority Claim       5300-000                                    2,219.60        6,378,344.80
                                                              No. 17
04/05/17       299         Christopher Paige                  Final Distribution of 100% on Priority Claim       5300-000                                       755.59       6,377,589.21
                                                              No. 20
04/05/17       300         Vicki Hill                         Final Distribution of 100% on Priority Claim       5300-000                                    1,236.91        6,376,352.30
                                                              No. 24
04/05/17       301         Magda Cambrelen                    Final Distribution of 100% on Priority Claim       5300-000                                    7,754.94        6,368,597.36
                                                              No. 25
04/05/17       302         Carmen Hamilton                    Final Distribution of 100% on Priority Claim       5300-000                                    4,777.59        6,363,819.77
                                                              No. 27
04/05/17       303         Pedro Roman                        Final Distribution of 100% on Priority Claim       5300-000                                       413.83       6,363,405.94
                                                              No. 28
04/05/17       304         Charles Cruz                       Final Distribution of 100% on Priority Claim       5300-000                                       869.63       6,362,536.31
                                                              No. 35
04/05/17       305         Marlene Cruz                       Final Distribution of 100% on Priority Claim       5300-000                                       104.91       6,362,431.40
                                                              No. 36
04/05/17       306         Santos Quinones                    Final Distribution of 100% on Priority Claim       5300-000                                    4,109.85        6,358,321.55
                                                              No. 38

                                                                                                       Subtotals :                         $0.00           $99,902.16
{} Asset reference(s)                                                                                                                          Printed: 10/03/2018 10:48 AM         V.14.14
                 16-10123-smb                      Doc 251       Filed 10/05/18 Entered 10/05/18 13:28:07                                           Main Document
                                                                             Pg 33 of 120
                                                                                                                                                                                 Exhibit B


                                                                                    Form 2                                                                                       Page: 21

                                                    Cash Receipts And Disbursements Record
Case Number:         16-10123-SMB                                                                    Trustee:            Alan Nisselson, Trustee (521090)
Case Name:           NARCO FREEDOM, INC.                                                             Bank Name:          Rabobank, N.A.
                                                                                                     Account:            ******8266 - Operating Account
Taxpayer ID #:       **-***0403                                                                      Blanket Bond:       $64,217,507.00 (per case limit)
Period Ending: 10/03/18                                                                              Separate Bond: N/A

   1             2                             3                                     4                                               5                     6                 7

 Trans.     {Ref #} /                                                                                                            Receipts         Disbursements           Checking
  Date      Check #           Paid To / Received From                  Description of Transaction               T-Code              $                   $              Account Balance
04/05/17       307         Manuel Rosa                       Final Distribution of 100% on Priority Claim       5300-000                                    2,203.14       6,356,118.41
                                                             No. 39
04/05/17       308         Lenny Durio                       Final Distribution of 100% on Priority Claim       5300-000                                    6,735.00       6,349,383.41
                                                             No. 40
04/05/17       309         Ron McCants                       Final Distribution of 100% on Priority Claim       5300-000                                    8,401.91       6,340,981.50
                                                             No. 41
04/05/17       310         Arsenio Baez                      Final Distribution of 100% on Priority Claim       5300-000                                    2,508.03       6,338,473.47
                                                             No. 43
04/05/17       311         Amy Greco                         Final Distribution of 100% on Priority Claim       5300-000                                    8,401.91       6,330,071.56
                                                             No. 49
04/05/17       312         Cathy Johnson                     Final Distribution of 100% on Priority Claim       5300-000                                    8,401.91       6,321,669.65
                                                             No. 50
04/05/17       313         Gracie M. Bowens                  Final Distribution of 100% on Priority Claim       5300-000                                    2,925.01       6,318,744.64
                                                             No. 51
04/05/17       314         Sandra I. Marrero                 Final Distribution of 100% on Priority Claim       5300-000                                    7,765.16       6,310,979.48
                                                             No. 53
04/05/17       315         Vesa Margan                       Final Distribution of 100% on Priority Claim       5300-000                                    2,774.65       6,308,204.83
                                                             No. 54
04/05/17       316         Christine Oluwole                 Final Distribution of 100% on Priority Claim       5300-000                                    8,401.91       6,299,802.92
                                                             No. 56
04/05/17       317         Luis A Bernal                     Final Distribution of 100% on Priority Claim       5300-000                                    8,401.91       6,291,401.01
                                                             No. 59
04/05/17       318         Jennifer Bowland                  Final Distribution of 100% on Priority Claim       5300-000                                    8,401.91       6,282,999.10
                                                             No. 69
04/05/17       319         Gloria Dill                       Final Distribution of 100% on Priority Claim       5300-000                                    7,804.98       6,275,194.12
                                                             No. 70
04/05/17       320         Dominick N. Piacente              Final Distribution of 100% on Priority Claim       5300-000                                    8,401.91       6,266,792.21
                                                             No. 74
04/05/17       321         Michele Poole                     Final Distribution of 100% on Priority Claim       5300-000                                    8,401.91       6,258,390.30
                                                             No. 116
04/05/17       322         Manuel Cruz                       Final Distribution of 100% on Priority Claim       5300-000                                    8,401.91       6,249,988.39
                                                             No. 117
04/05/17       323         Aida E. Navedo                    Final Distribution of 100% on Priority Claim       5300-000                                    8,401.91       6,241,586.48
                                                             No. 122
04/05/17       324         Paula Johnson                     Final Distribution of 100% on Priority Claim       5300-000                                    8,401.91       6,233,184.57
                                                             No. 125
04/05/17       325         Ixia Ferran                       Final Distribution of 100% on Priority Claim       5300-000                                    8,401.91       6,224,782.66
                                                             No. 126
04/05/17       326         Adilia Edith Villeda              Final Distribution of 100% on Priority Claim       5300-000                                    5,824.20       6,218,958.46
                                                                                                      Subtotals :                         $0.00       $139,363.09
{} Asset reference(s)                                                                                                                         Printed: 10/03/2018 10:48 AM        V.14.14
                 16-10123-smb                      Doc 251       Filed 10/05/18 Entered 10/05/18 13:28:07                                           Main Document
                                                                             Pg 34 of 120
                                                                                                                                                                                  Exhibit B


                                                                                    Form 2                                                                                        Page: 22

                                                    Cash Receipts And Disbursements Record
Case Number:         16-10123-SMB                                                                    Trustee:            Alan Nisselson, Trustee (521090)
Case Name:           NARCO FREEDOM, INC.                                                             Bank Name:          Rabobank, N.A.
                                                                                                     Account:            ******8266 - Operating Account
Taxpayer ID #:       **-***0403                                                                      Blanket Bond:       $64,217,507.00 (per case limit)
Period Ending: 10/03/18                                                                              Separate Bond: N/A

   1             2                             3                                     4                                               5                     6                  7

 Trans.     {Ref #} /                                                                                                            Receipts         Disbursements            Checking
  Date      Check #           Paid To / Received From                  Description of Transaction               T-Code              $                   $               Account Balance
                                                             No. 127
04/05/17       327         Brenda Wheat                      Final Distribution of 100% on Priority Claim       5300-000                                    7,900.01        6,211,058.45
                                                             No. 129
04/05/17       328         Arleen Perez Eliad                Final Distribution of 100% on Priority Claim       5300-000                                    1,641.00        6,209,417.45
                                                             No. 130
04/05/17       329         Martha Taveras                    Final Distribution of 100% on Priority Claim       5300-000                                    3,252.52        6,206,164.93
                                                             No. 131
04/05/17       330         Darlene B. Amos                   Final Distribution of 100% on Priority Claim       5300-000                                    8,401.91        6,197,763.02
                                                             No. 132
04/05/17       331         Saby Guzman                       Final Distribution of 100% on Priority Claim       5300-000                                    5,042.07        6,192,720.95
                                                             No. 133
04/05/17       332         Maria Perez-Forty                 Final Distribution of 100% on Priority Claim       5300-000                                    1,295.91        6,191,425.04
                                                             No. 134
04/05/17       333         Sabrina Soltren                   Final Distribution of 100% on Priority Claim       5300-000                                    1,847.32        6,189,577.72
                                                             No. 135
04/05/17       334         Mabel Joyce                       Final Distribution of 100% on Priority Claim       5300-000                                    2,230.96        6,187,346.76
                                                             No. 136
04/05/17       335         Maria Lewin                       Final Distribution of 100% on Priority Claim       5300-000                                    8,401.91        6,178,944.85
                                                             No. 137
04/05/17       336         Dr. Jean Denis                    Final Distribution of 100% on Priority Claim       5300-000                                    2,849.75        6,176,095.10
                                                             No. 140
04/05/17       337         Minerva Pomales                   Final Distribution of 100% on Priority Claim       5300-000                                       201.09       6,175,894.01
                                                             No. 141
04/05/17       338         Marisol Burgos                    Final Distribution of 100% on Priority Claim       5300-000                                       219.72       6,175,674.29
                                                             No. 142
04/05/17       339         Maritza Santa                     Final Distribution of 100% on Priority Claim       5300-000                                    3,170.24        6,172,504.05
                                                             No. 143
04/05/17       340         Philome Jean H. Gracia            Final Distribution of 100% on Priority Claim       5300-000                                    8,401.91        6,164,102.14
                                                             No. 145
04/05/17       341         Sylvia Santiago                   Final Distribution of 100% on Priority Claim       5300-000                                    1,899.07        6,162,203.07
                                                             No. 153
04/05/17       342         Adderly, Joseph                   Final Distribution of 100% on Priority Claim       5300-000                                       304.15       6,161,898.92
                                                             No. 152.1
04/05/17       343         Adelman, Steven L.                Final Distribution of 100% on Priority Claim       5300-000                                    3,873.85        6,158,025.07
                                                             No. 152.2
04/05/17       344         Antoine, Stephanie M.             Final Distribution of 100% on Priority Claim       5300-000                                    1,487.10        6,156,537.97
                                                             No. 152.3
04/05/17       345         Brathwaite, Kathy G.              Final Distribution of 100% on Priority Claim       5300-000                                    3,217.50        6,153,320.47
                                                             No. 152.4
                                                                                                      Subtotals :                         $0.00           $65,637.99
{} Asset reference(s)                                                                                                                         Printed: 10/03/2018 10:48 AM         V.14.14
                 16-10123-smb                        Doc 251       Filed 10/05/18 Entered 10/05/18 13:28:07                                           Main Document
                                                                               Pg 35 of 120
                                                                                                                                                                                    Exhibit B


                                                                                     Form 2                                                                                         Page: 23

                                                       Cash Receipts And Disbursements Record
Case Number:         16-10123-SMB                                                                      Trustee:            Alan Nisselson, Trustee (521090)
Case Name:           NARCO FREEDOM, INC.                                                               Bank Name:          Rabobank, N.A.
                                                                                                       Account:            ******8266 - Operating Account
Taxpayer ID #:       **-***0403                                                                        Blanket Bond:       $64,217,507.00 (per case limit)
Period Ending: 10/03/18                                                                                Separate Bond: N/A

   1             2                               3                                     4                                               5                     6                  7

 Trans.     {Ref #} /                                                                                                              Receipts         Disbursements            Checking
  Date      Check #           Paid To / Received From                  Description of Transaction                 T-Code              $                   $               Account Balance
04/05/17       346         Brehm, Callaci Karen                Final Distribution of 100% on Priority Claim       5300-005                                       159.30       6,153,161.17
                                                               No. 152.5
                                                               Stopped on 08/10/18
04/05/17       347         Burnett, Christopher                Final Distribution of 100% on Priority Claim       5300-000                                    2,765.68        6,150,395.49
                                                               No. 152.6
04/05/17       348         Burris, Christine G.                Final Distribution of 100% on Priority Claim       5300-000                                    2,654.07        6,147,741.42
                                                               No. 152.7
04/05/17       349         Carrasquillo, Sergio                Final Distribution of 100% on Priority Claim       5300-000                                    3,892.89        6,143,848.53
                                                               No. 152.8
04/05/17       350         Caruth, David D.                    Final Distribution of 100% on Priority Claim       5300-000                                    1,995.51        6,141,853.02
                                                               No. 152.9
04/05/17       351         Charles-Lamy, Jocelyne A.           Final Distribution of 100% on Priority Claim       5300-000                                    2,159.32        6,139,693.70
                                                               No. 152.10
04/05/17       352         Coit, Belinda                       Final Distribution of 100% on Priority Claim       5300-000                                    2,315.34        6,137,378.36
                                                               No. 152.11
04/05/17       353         Dautruche, Valeria                  Final Distribution of 100% on Priority Claim       5300-000                                    2,013.45        6,135,364.91
                                                               No. 152.12
04/05/17       354         Dictter, Adelmo                     Final Distribution of 100% on Priority Claim       5300-000                                       106.61       6,135,258.30
                                                               No. 152.13
04/05/17       355         Dixon, Marie Tatiana                Final Distribution of 100% on Priority Claim       5300-000                                       782.51       6,134,475.79
                                                               No. 152.14
04/05/17       356         Echevarria, Lillian                 Final Distribution of 100% on Priority Claim       5300-000                                    3,385.70        6,131,090.09
                                                               No. 152.15
04/05/17       357         Edmund, Gabriela Beatriz            Final Distribution of 100% on Priority Claim       5300-000                                    1,884.54        6,129,205.55
                                                               No. 152.16
04/05/17       358         Fera, Jonelle                       Final Distribution of 100% on Priority Claim       5300-000                                    3,541.02        6,125,664.53
                                                               No. 152.17
04/05/17       359         Figueroa, Alba I.                   Final Distribution of 100% on Priority Claim       5300-000                                    6,030.64        6,119,633.89
                                                               No. 152.18
04/05/17       360         Ford, Michael L.                    Final Distribution of 100% on Priority Claim       5300-000                                    2,418.96        6,117,214.93
                                                               No. 152.19
04/05/17       361         Fowler, Beavin                      Final Distribution of 100% on Priority Claim       5300-005                                        79.67       6,117,135.26
                                                               No. 152.20
                                                               Stopped on 08/10/18
04/05/17       362         Gilliam, Richard                    Final Distribution of 100% on Priority Claim       5300-000                                    1,031.01        6,116,104.25
                                                               No. 152.21
04/05/17       363         Gittins, Ozoda                      Final Distribution of 100% on Priority Claim       5300-000                                    1,141.28        6,114,962.97
                                                               No. 152.22
04/05/17       364         Gleba, Mariya                       Final Distribution of 100% on Priority Claim       5300-000                                       998.38       6,113,964.59

                                                                                                        Subtotals :                         $0.00           $39,355.88
{} Asset reference(s)                                                                                                                           Printed: 10/03/2018 10:48 AM         V.14.14
                 16-10123-smb                       Doc 251       Filed 10/05/18 Entered 10/05/18 13:28:07                                           Main Document
                                                                              Pg 36 of 120
                                                                                                                                                                                   Exhibit B


                                                                                    Form 2                                                                                         Page: 24

                                                     Cash Receipts And Disbursements Record
Case Number:         16-10123-SMB                                                                     Trustee:            Alan Nisselson, Trustee (521090)
Case Name:           NARCO FREEDOM, INC.                                                              Bank Name:          Rabobank, N.A.
                                                                                                      Account:            ******8266 - Operating Account
Taxpayer ID #:       **-***0403                                                                       Blanket Bond:       $64,217,507.00 (per case limit)
Period Ending: 10/03/18                                                                               Separate Bond: N/A

   1             2                              3                                     4                                               5                     6                  7

 Trans.     {Ref #} /                                                                                                             Receipts         Disbursements            Checking
  Date      Check #           Paid To / Received From                 Description of Transaction                 T-Code              $                   $               Account Balance
                                                              No. 152.23
04/05/17       365         Hill, Michael A.                   Final Distribution of 100% on Priority Claim       5300-000                                       863.06       6,113,101.53
                                                              No. 152.24
04/05/17       366         Hubbard, Sherell                   Final Distribution of 100% on Priority Claim       5300-000                                    1,958.44        6,111,143.09
                                                              No. 152.25
04/05/17       367         Johnson, Gloria                    Final Distribution of 100% on Priority Claim       5300-000                                    2,878.31        6,108,264.78
                                                              No. 152.26
04/05/17       368         Joseph, Yorlany V.                 Final Distribution of 100% on Priority Claim       5300-000                                    2,029.22        6,106,235.56
                                                              No. 152.27
04/05/17       369         Knott, Donna E.                    Final Distribution of 100% on Priority Claim       5300-000                                    3,907.12        6,102,328.44
                                                              No. 152.28
04/05/17       370         Leon, Catherine Lynn               Final Distribution of 100% on Priority Claim       5300-000                                    1,227.78        6,101,100.66
                                                              No. 152.29
04/05/17       371         Liera, Gloria                      Final Distribution of 100% on Priority Claim       5300-000                                       837.51       6,100,263.15
                                                              No. 152.30
04/05/17       372         Maldonado, Alexander               Final Distribution of 100% on Priority Claim       5300-000                                    2,827.42        6,097,435.73
                                                              No. 152.31
04/05/17       373         Martinez, Edward                   Final Distribution of 100% on Priority Claim       5300-000                                    2,333.83        6,095,101.90
                                                              No. 152.32
04/05/17       374         Miller, Antoinette                 Final Distribution of 100% on Priority Claim       5300-000                                        79.67       6,095,022.23
                                                              No. 152.33
04/05/17       375         Morgan, Andrea C.                  Final Distribution of 100% on Priority Claim       5300-000                                    1,940.07        6,093,082.16
                                                              No. 152.34
04/05/17       376         Mosie, Rodely M.                   Final Distribution of 100% on Priority Claim       5300-000                                    2,733.16        6,090,349.00
                                                              No. 152.35
04/05/17       377         Pemberton, Hugo C.                 Final Distribution of 100% on Priority Claim       5300-000                                    2,271.26        6,088,077.74
                                                              No. 152.36
04/05/17       378         Quinones, Hector                   Final Distribution of 100% on Priority Claim       5300-000                                    2,265.29        6,085,812.45
                                                              No. 152.37
04/05/17       379         Quintero, Heriberto                Final Distribution of 100% on Priority Claim       5300-000                                    2,494.67        6,083,317.78
                                                              No. 152.38
04/05/17       380         Rivera, Maria                      Final Distribution of 100% on Priority Claim       5300-000                                    1,627.22        6,081,690.56
                                                              No. 152.39
04/05/17       381         Saint Fort, Ashley M.              Final Distribution of 100% on Priority Claim       5300-000                                    2,378.49        6,079,312.07
                                                              No. 152.40
04/05/17       382         Smith, Richlyn T.                  Final Distribution of 100% on Priority Claim       5300-000                                    1,529.15        6,077,782.92
                                                              No. 152.41
04/05/17       383         Souvenir, Fenella                  Final Distribution of 100% on Priority Claim       5300-000                                       402.04       6,077,380.88
                                                              No. 152.42
                                                                                                       Subtotals :                         $0.00           $36,583.71
{} Asset reference(s)                                                                                                                          Printed: 10/03/2018 10:48 AM         V.14.14
                 16-10123-smb                      Doc 251          Filed 10/05/18 Entered 10/05/18 13:28:07                                           Main Document
                                                                                Pg 37 of 120
                                                                                                                                                                                     Exhibit B


                                                                                       Form 2                                                                                        Page: 25

                                                     Cash Receipts And Disbursements Record
Case Number:         16-10123-SMB                                                                       Trustee:            Alan Nisselson, Trustee (521090)
Case Name:           NARCO FREEDOM, INC.                                                                Bank Name:          Rabobank, N.A.
                                                                                                        Account:            ******8266 - Operating Account
Taxpayer ID #:       **-***0403                                                                         Blanket Bond:       $64,217,507.00 (per case limit)
Period Ending: 10/03/18                                                                                 Separate Bond: N/A

   1             2                             3                                        4                                               5                     6                  7

 Trans.     {Ref #} /                                                                                                               Receipts         Disbursements            Checking
  Date      Check #           Paid To / Received From                     Description of Transaction               T-Code              $                   $               Account Balance
04/05/17       384         St. Bernard, Natasha                 Final Distribution of 100% on Priority Claim       5300-000                                    3,372.00        6,074,008.88
                                                                No. 152.43
04/05/17       385         Taylor, Judia                        Final Distribution of 100% on Priority Claim       5300-000                                    1,897.36        6,072,111.52
                                                                No. 152.44
04/05/17       386         Trivedi, Darshana                    Final Distribution of 100% on Priority Claim       5300-000                                    2,108.80        6,070,002.72
                                                                No. 152.45
04/05/17       387         Vines, Kenneth                       Final Distribution of 100% on Priority Claim       5300-005                                    2,326.82        6,067,675.90
                                                                No. 152.46
                                                                Stopped on 07/10/17
04/05/17       388         Weston, Keisha V.                    Final Distribution of 100% on Priority Claim       5300-000                                    2,194.49        6,065,481.41
                                                                No. 152.47
04/05/17       389         White, Wayne E.                      Final Distribution of 100% on Priority Claim       5300-000                                    2,246.97        6,063,234.44
                                                                No. 152.48
04/05/17       390         Wielgosz, Sylvia                     Final Distribution of 100% on Priority Claim       5300-000                                    1,814.81        6,061,419.63
                                                                No. 152.49
04/05/17       391         Wimbush, Roxanne                     Final Distribution of 100% on Priority Claim       5300-000                                       159.30       6,061,260.33
                                                                No. 152.51
04/05/17       392         1199SEIU League Training and         Final Distribution of 100% on Priority Claim       5400-000                                       177.53       6,061,082.80
                           Upgrading Fund                       No. 147
04/05/17       393         1199SEIU Health Care Employees       Final Distribution of 100% on Priority Claim       5400-000                                    3,774.71        6,057,308.09
                           Pension Fund                         No. 148P
04/05/17       394         1199SEIU Health Care Industry Job    Final Distribution of 100% on Priority Claim       5400-000                                        88.77       6,057,219.32
                           Security Fund                        No. 149
04/05/17       395         1199SEIU/Employer Child Care         Final Distribution of 100% on Priority Claim       5400-000                                       177.53       6,057,041.79
                           Fund                                 No. 150
04/05/17       396         1199SEIU National Benefit Fund for   Final Distribution of 100% on Priority Claim       5400-000                                   10,208.30        6,046,833.49
                           Health and Human Services            No. 151P
04/05/17       397         INTERNAL REVENUE SERVICE             FICA Wage Claims                                   5800-005                                   33,349.27        6,013,484.22
                                                                Stopped on 04/07/17
04/05/17       398         INTERNAL REVENUE SERVICE             FUTA Wage Claims                                   5800-005                                    3,222.77        6,010,261.45
                                                                Stopped on 04/07/17
04/05/17       399         INTERNAL REVENUE SERVICE             Medicare Wage Claims                               5800-005                                    7,799.48        6,002,461.97
                                                                Stopped on 04/07/17
04/05/17       400         State of New York, Department of     Final Distribution of 100% on Priority Claim       5800-000                                  642,035.08        5,360,426.89
                           Labor                                No. 156
04/05/17       401         Alan Nisselson, Trustee              Interim Compensation Awarded by Order              2100-000                                  150,227.90        5,210,198.99
                                                                dated 4/5/2017
04/05/17       402         Windels Marx Lane & Mittendorf,      Interim Compensation Awarded by Order              3110-000                             1,189,632.00           4,020,566.99
                           LLP                                  dated 4/5/2017

                                                                                                         Subtotals :                         $0.00     $2,056,813.89
{} Asset reference(s)                                                                                                                            Printed: 10/03/2018 10:48 AM         V.14.14
                 16-10123-smb                       Doc 251      Filed 10/05/18 Entered 10/05/18 13:28:07                                          Main Document
                                                                             Pg 38 of 120
                                                                                                                                                                                 Exhibit B


                                                                                    Form 2                                                                                       Page: 26

                                                     Cash Receipts And Disbursements Record
Case Number:         16-10123-SMB                                                                  Trustee:             Alan Nisselson, Trustee (521090)
Case Name:           NARCO FREEDOM, INC.                                                           Bank Name:           Rabobank, N.A.
                                                                                                   Account:             ******8266 - Operating Account
Taxpayer ID #:       **-***0403                                                                    Blanket Bond:        $64,217,507.00 (per case limit)
Period Ending: 10/03/18                                                                            Separate Bond: N/A

   1             2                           3                                       4                                              5                     6                  7

 Trans.     {Ref #} /                                                                                                           Receipts         Disbursements            Checking
  Date      Check #           Paid To / Received From                Description of Transaction                T-Code              $                   $               Account Balance
04/05/17       403         Windels Marx Lane & Mittendorf,    Interim Expenses Awarded by Order dated         3120-000                                    20,492.12        4,000,074.87
                           LLP                                4/5/2017
04/05/17       404         EisnerAmper, LLP                   Interim Compensation Awarded by Order           3410-000                                    73,650.80        3,926,424.07
                                                              dated 4/5/2017
04/05/17       405         EisnerAmper, LLP                   Interim Expenses Awarded by Order dated         3420-000                                        333.00       3,926,091.07
                                                              4/5/2017
04/05/17       406         Maltz Auctions, Inc.               Final Compensation Awarded by Order dated       3610-000                                   141,000.00        3,785,091.07
                                                              4/5/2017
04/05/17       407         Lori Lapin Jones, PLLC             Final Compensation Awarded by Order dated       3210-600                                    16,731.00        3,768,360.07
                                                              4/5/2017
04/05/17       408         Lori Lapin Jones, PLLC             Final Expenses Awarded by Order dated           3220-610                                        228.32       3,768,131.75
                                                              4/5/2017
04/05/17       409         Garfunkel Wild, P.C.               Interim Compensation Awarded by Order           3210-600                                    70,327.00        3,697,804.75
                                                              dated 4/5/2017
04/05/17       410         Garfunkel Wild, P.C.               Interim Expenses Awarded by Order dated         3220-610                                        335.51       3,697,469.24
                                                              4/5/2017
04/07/17       286         INTERNAL REVENUE SERVICE           FICA- Wage Claims                               5300-005                                   -33,349.27        3,730,818.51
                                                              Stopped: check issued on 04/05/17
04/07/17       287         INTERNAL REVENUE SERVICE           Income Tax Wage Claims                          5300-005                               -107,578.16           3,838,396.67
                                                              Stopped: check issued on 04/05/17
04/07/17       288         INTERNAL REVENUE SERVICE           Medicare Wage Claims                            5300-005                                    -7,799.48        3,846,196.15
                                                              Stopped: check issued on 04/05/17
04/07/17       397         INTERNAL REVENUE SERVICE           FICA Wage Claims                                5800-005                                   -33,349.27        3,879,545.42
                                                              Stopped: check issued on 04/05/17
04/07/17       398         INTERNAL REVENUE SERVICE           FUTA Wage Claims                                5800-005                                    -3,222.77        3,882,768.19
                                                              Stopped: check issued on 04/05/17
04/07/17       399         INTERNAL REVENUE SERVICE           Medicare Wage Claims                            5800-005                                    -7,799.48        3,890,567.67
                                                              Stopped: check issued on 04/05/17
04/07/17       411         United States Treasury             Wage Claims Medicare                            5300-000                                     7,799.48        3,882,768.19
04/07/17       412         United States Treasury             Wage Claims FICA                                5300-000                                    33,349.27        3,849,418.92
04/07/17       413         United States Treasury             Wage Claims Income Tax                          5300-000                                   107,578.16        3,741,840.76
04/07/17       414         United States Treasury             Wage Claims Medicare                            5800-000                                     7,799.48        3,734,041.28
04/07/17       415         United States Treasury             Wage Claims FICA                                5800-000                                    33,349.27        3,700,692.01
04/07/17       416         United States Treasury             Wage Claims FUTA                                5800-000                                     3,222.77        3,697,469.24
04/07/17       417         NYS Tax Dept - Processing Unit     Wage Claims NY Income Tax                       5300-005                                    26,894.57        3,670,574.67
                                                              Stopped on 04/07/17
04/07/17       417         NYS Tax Dept - Processing Unit     Wage Claims NY Income Tax                       5300-005                                   -26,894.57        3,697,469.24
                                                              Stopped: check issued on 04/07/17


                                                                                                      Subtotals :                        $0.00       $323,097.75
{} Asset reference(s)                                                                                                                        Printed: 10/03/2018 10:48 AM         V.14.14
                 16-10123-smb                       Doc 251        Filed 10/05/18 Entered 10/05/18 13:28:07                                            Main Document
                                                                               Pg 39 of 120
                                                                                                                                                                                      Exhibit B


                                                                                      Form 2                                                                                          Page: 27

                                                          Cash Receipts And Disbursements Record
Case Number:         16-10123-SMB                                                                       Trustee:            Alan Nisselson, Trustee (521090)
Case Name:           NARCO FREEDOM, INC.                                                                Bank Name:          Rabobank, N.A.
                                                                                                        Account:            ******8266 - Operating Account
Taxpayer ID #:       **-***0403                                                                         Blanket Bond:       $64,217,507.00 (per case limit)
Period Ending: 10/03/18                                                                                 Separate Bond: N/A

   1             2                            3                                        4                                                5                     6                   7

 Trans.     {Ref #} /                                                                                                               Receipts        Disbursements              Checking
  Date      Check #           Paid To / Received From                  Description of Transaction                  T-Code              $                  $                 Account Balance
04/07/17       418         NYS Income Tax                      Wage Claims NY Income Tax                           5300-000                                   26,894.57         3,670,574.67
04/21/17       293         Julio Miranda                       Final Distribution of 100% on Priority Claim        5300-005                                       -158.95       3,670,733.62
                                                               No. 9
                                                               Stopped: check issued on 04/05/17
04/21/17       419         Julio Miranda                       Final Distribution of 100% on Priority Claim        5300-005                                       158.95        3,670,574.67
                                                               No. 9
                                                               Stopped on 05/22/17
04/28/17                   Rabobank, N.A.                      Bank and Technology Services Fee                    2600-000                                    1,434.43         3,669,140.24
05/01/17       {21}        JFA Insurance Brokerage &           Insurance Refund                                    1129-000              2,631.64                               3,671,771.88
                           Associates Inc.
05/22/17       419         Julio Miranda                       Final Distribution of 100% on Priority Claim        5300-005                                       -158.95       3,671,930.83
                                                               No. 9
                                                               Stopped: check issued on 04/21/17
05/22/17       420         Julio Miranda                       Final Distribution of 100% on Priority Claim        5300-000                                       158.95        3,671,771.88
                                                               No. 9
05/31/17       421         Iron Mountain                       Storage fee Invoice No. NLN4287; Customer           2410-000                                        24.00        3,671,747.88
                                                               ID/Name N85NR
05/31/17       422         Iron Mountain                       Storage fees Invoice No. NSG6824; Customer          2410-000                                        41.30        3,671,706.58
                                                               ID/Name N85NR
05/31/17                   Rabobank, N.A.                      Bank and Technology Services Fee                    2600-000                                    1,434.43         3,670,272.15
06/01/17       423         NYS Department of Law               Form Char 500, EIN XX-XXXXXXX                       2820-000                                        50.00        3,670,222.15
06/19/17       424         International Sureties, Ltd.        BOND PREMIUM PAYMENT ON LEDGER                      2300-000                                    1,544.16         3,668,677.99
                                                               BALANCE AS OF 6/19/2017 for CASE
                                                               #16-10123, Bond # 016030120; Term 6/19/17
                                                               to 6/19/18
06/20/17       425         Narco Freedom, Inc.                 To replace funds paid to International Sureties     2300-000                                    1,585.35         3,667,092.64
                                                               on 6/28/16 for Bond Payment incorrectly drawn
                                                               from HRA Recoupment Account
06/30/17                   Rabobank, N.A.                      Bank and Technology Services Fee                    2600-000                                    1,434.43         3,665,658.21
07/10/17                   Iron Mountain                       Refund/Overpayment                                  2410-000                                   -2,249.54         3,667,907.75
07/10/17       387         Vines, Kenneth                      Final Distribution of 100% on Priority Claim        5300-005                                   -2,326.82         3,670,234.57
                                                               No. 152.46
                                                               Stopped: check issued on 04/05/17
07/10/17       426         Vines, Kenneth                      Final Distribution of 100% on Priority Claim        5300-000                                    2,326.82         3,667,907.75
                                                               No. 152.46
07/17/17       {56}        Proskauer Rose LLP                  Refund of Attorney Retainer                         1229-000              5,000.00                               3,672,907.75
07/31/17                   Rabobank, N.A.                      Bank and Technology Services Fee                    2600-000                                    1,434.43         3,671,473.32
08/03/17       {57}        Samaritan Daytop Village, Inc.      Pursuant to So Ordered Stipulation of               1249-000           103,436.00                                3,774,909.32
                                                               Settlement dated 10/31/2017 (Doc. No. 218).
                                                                                                         Subtotals :                 $111,067.64             $33,627.56
{} Asset reference(s)                                                                                                                            Printed: 10/03/2018 10:48 AM          V.14.14
                 16-10123-smb                    Doc 251          Filed 10/05/18 Entered 10/05/18 13:28:07                                             Main Document
                                                                              Pg 40 of 120
                                                                                                                                                                                      Exhibit B


                                                                                     Form 2                                                                                           Page: 28

                                                      Cash Receipts And Disbursements Record
Case Number:         16-10123-SMB                                                                       Trustee:            Alan Nisselson, Trustee (521090)
Case Name:           NARCO FREEDOM, INC.                                                                Bank Name:          Rabobank, N.A.
                                                                                                        Account:            ******8266 - Operating Account
Taxpayer ID #:       **-***0403                                                                         Blanket Bond:       $64,217,507.00 (per case limit)
Period Ending: 10/03/18                                                                                 Separate Bond: N/A

   1             2                          3                                         4                                                 5                     6                   7

 Trans.     {Ref #} /                                                                                                               Receipts        Disbursements              Checking
  Date      Check #           Paid To / Received From                 Description of Transaction                   T-Code              $                  $                 Account Balance
08/10/17       {50}        Philadephia Indemnity Insurance    Refund of Pre-Paid Policy                            1129-000             61,514.00                               3,836,423.32
                           Company
08/23/17       289         New York State Department of Tax   NY Income Tax Wage Claims                            5300-005                                  -26,894.57         3,863,317.89
                           & Finance                          Stopped: check issued on 04/05/17
08/29/17       285         NYS Department of Taxation &       Form 500, Tax ID XX-XXXXXXX                          2820-005                                       -275.00       3,863,592.89
                           Finance                            Stopped: check issued on 03/24/17
08/29/17       427         NYS Department of Law              Form 500, Tax ID XX-XXXXXXX                          2820-000                                       275.00        3,863,317.89
08/31/17                   Rabobank, N.A.                     Bank and Technology Services Fee                     2600-000                                    1,434.43         3,861,883.46
09/29/17                   Rabobank, N.A.                     Bank and Technology Services Fee                     2600-000                                    1,434.43         3,860,449.03
10/05/17       428         Iron Mountain                      Storage Fees Invoice No. PGX9332; Customer           2410-000                                        19.23        3,860,429.80
                                                              ID/Name N85NR
10/05/17       429         NYS Department of Law              Form Char 500, 2016, Tax ID XX-XXXXXXX               2820-000                                       125.00        3,860,304.80
10/11/17       {50}        Philadephia Indemnity Insurance    Reimbursement of Legal Fees related to               1129-000           201,995.84                                4,062,300.64
                           Company                            defense in criminal actions
10/31/17                   Rabobank, N.A.                     Bank and Technology Services Fee                     2600-000                                    1,434.43         4,060,866.21
11/06/17       430         Iron Mountain                      Storage fees Invoice No. PKK6231; Customer           2410-000                                        12.82        4,060,853.39
                                                              ID/Name N85NR
11/21/17       {54}        Braodridge                         Turnover of John Cornacchio Retirement               1229-000             68,462.20                               4,129,315.59
                                                              Funds per Settlement in 457(b) Plan Adv. Pro.
                                                              No. 16-01088-smb (Doc. No. 37)
11/21/17       {54}        Braodridge                         Turnover of Andrea Cornacchio Retirement             1229-000             64,035.88                               4,193,351.47
                                                              Funds per Settlement in 457(b) Plan Adv. Pro.
                                                              No. 16-01088-smb (Doc. No. 37)
11/21/17       {54}        Braodridge                         Turnover of Jason Brand Retirement Funds per         1229-000             73,644.02                               4,266,995.49
                                                              Settlement in 457(b) Plan Adv. Pro. No.
                                                              16-01088-smb (Doc. No. 35).
11/21/17       {54}        Braodridge                         Turnover of Richard Gross Retirement Funds           1229-000           112,170.50                                4,379,165.99
                                                              per Settlement with RIchard Gross and State of
                                                              NY in 457(b) Plan Adv. Pro. No. 16-01088-smb
                                                              (Doc. No. 36)
11/21/17       {54}        Braodridge                         Turnover of Jonathon Brand Retirement Funds          1229-000             67,366.92                               4,446,532.91
                                                              per Settlement in 457(b) Plan Adv. Pro. No.
                                                              16-01088-smb (Doc. No. 35).
11/21/17       {54}        Braodridge                         Turnover of Alan Brand Retirement Funds per          1229-000             28,787.84                               4,475,320.75
                                                              Settlement in 457(b) Plan Adv. Pro. No.
                                                              16-01088-smb (Doc. No. 35)
11/21/17                   From Account #******8267           Transfer of Segregated A/C Pursuant to               9999-000           152,829.95                                4,628,150.70
                                                              Settlement in 457(b) Plan Adv. Pro. No.
                                                              16-01088 SMB

                                                                                                        Subtotals :                  $830,807.15         $-22,434.23
{} Asset reference(s)                                                                                                                            Printed: 10/03/2018 10:48 AM          V.14.14
                  16-10123-smb                        Doc 251       Filed 10/05/18 Entered 10/05/18 13:28:07                                              Main Document
                                                                                Pg 41 of 120
                                                                                                                                                                                       Exhibit B


                                                                                       Form 2                                                                                          Page: 29

                                                        Cash Receipts And Disbursements Record
Case Number:           16-10123-SMB                                                                        Trustee:            Alan Nisselson, Trustee (521090)
Case Name:             NARCO FREEDOM, INC.                                                                 Bank Name:          Rabobank, N.A.
                                                                                                           Account:            ******8266 - Operating Account
Taxpayer ID #:         **-***0403                                                                          Blanket Bond:       $64,217,507.00 (per case limit)
Period Ending: 10/03/18                                                                                    Separate Bond: N/A

   1             2                             3                                        4                                                  5                     6                 7

 Trans.     {Ref #} /                                                                                                                  Receipts        Disbursements            Checking
  Date      Check #             Paid To / Received From                 Description of Transaction                    T-Code              $                  $               Account Balance
11/21/17       431           Alan Brand                         Re Alan Brand                                         7100-004                                   53,848.96       4,574,301.74
                                                                Voided on 11/21/17
11/21/17       431           Alan Brand                         Re Alan Brand                                         7100-004                                  -53,848.96       4,628,150.70
                                                                Voided: check issued on 11/21/17
11/21/17       432           New York State Medicaid Fraud      Payment re: Gerald Bethea - Settlement                5300-000                                   31,000.00       4,597,150.70
                             Control Restitution Fund           Pursuant to Settlement in 457(b) Plan Adv.
                                                                Pro. No. 16-01088-smb (Doc. No. 36)
11/21/17       433           Pryor & Mandelup, LLP              Payment re: Alan Brand - Pursuant to                  5300-000                                   53,848.96       4,543,301.74
                                                                Settlement in 457(b) Plan Adv. Pro. No.
                                                                16-01088-smb (Doc. No. 35)
11/30/17                     Rabobank, N.A.                     Bank and Technology Services Fee                      2600-000                                    1,434.43       4,541,867.31
12/01/17       434           New York State Medicaid Fraud      Payment re: Richard Gross - Pursuant to               5300-000                                   75,546.83       4,466,320.48
                             Control Restitution Fund           Settlement in 457(b) Plan Adv. Pro. No.
                                                                16-01088-smb (Doc. No. 36)
12/01/17       435           Pryor & Mandelup, LLP              Payment re: Jason Brand - Pursuant to                 5300-000                                   49,599.25       4,416,721.23
                                                                Settlement in 457(b) Plan Adv. Pro. No.
                                                                16-01088-smb (Doc. No. 35)
12/01/17       436           Pryor & Mandelup, LLP              Payment re: Jonathan Brand - Pursuant to              5300-000                                   45,371.62       4,371,349.61
                                                                Settlement in 457(b) Plan Adv. Pro. No.
                                                                16-01088-smb (Doc. No. 35)
12/01/17       437           Pryor & Mandelup, LLP              Payment re: John Cornachio - Pursuant to              5300-000                                   32,276.50       4,339,073.11
                                                                Settlement in 457(b) Plan Adv. Pro. No.
                                                                16-01088-smb (Doc. No. 37)
12/01/17       438           Pryor & Mandelup, LLP              Payment re: Andrea Cornachio - Pursuant to            5300-000                                   34,502.52       4,304,570.59
                                                                Settlement in 457(b) Plan Adv. Pro. No.
                                                                16-01088-smb (Doc. No. 37)
12/01/17       439           United States Treasury             Federal Withholding for remittances to NY             5300-000                                   70,466.73       4,234,103.86
                                                                Medicaid Compensation Fund
12/01/17       440           NYS Income Tax                     State Withholding for remittances to NY               5300-000                                   17,616.70       4,216,487.16
                                                                Medicaid Compensation Fund
12/29/17                     Rabobank, N.A.                     Bank and Technology Services Fee                      2600-000                                    1,434.43       4,215,052.73
01/05/18       {50}          Philadelphia Indemnity Insurance   Reimbursement of Legal Fees related to                1129-000           100,485.44                              4,315,538.17
                             Company                            defense in criminal actions
01/31/18                     Rabobank, N.A.                     Bank and Technology Services Fee                      2600-000                                    1,434.43       4,314,103.74
02/09/18                     US Treasury                        Refund of FUTA taxes paid in connection with                                                     -3,327.56       4,317,431.30
                                                                interim distribution to wage claimants
                                INTERNAL REVENUE SERVICE           refund from IRS - FUTA           -3,222.77         5800-000                                                   4,317,431.30
                                                                   taxes not due
                 Int                                               Interest earned on the                -104.79      1270-000                                                   4,317,431.30

                                                                                                            Subtotals :                 $100,485.44         $411,204.84
{} Asset reference(s)                                                                                                                               Printed: 10/03/2018 10:48 AM        V.14.14
                 16-10123-smb                      Doc 251       Filed 10/05/18 Entered 10/05/18 13:28:07                                             Main Document
                                                                             Pg 42 of 120
                                                                                                                                                                                    Exhibit B


                                                                                   Form 2                                                                                           Page: 30

                                                      Cash Receipts And Disbursements Record
Case Number:         16-10123-SMB                                                                      Trustee:            Alan Nisselson, Trustee (521090)
Case Name:           NARCO FREEDOM, INC.                                                               Bank Name:          Rabobank, N.A.
                                                                                                       Account:            ******8266 - Operating Account
Taxpayer ID #:       **-***0403                                                                        Blanket Bond:       $64,217,507.00 (per case limit)
Period Ending: 10/03/18                                                                                Separate Bond: N/A

   1             2                           3                                       4                                                 5                     6                  7

 Trans.     {Ref #} /                                                                                                              Receipts        Disbursements             Checking
  Date      Check #           Paid To / Received From                Description of Transaction                   T-Code              $                  $                Account Balance
                                                                refunded FUTA
02/14/18       441         Pryor & Mandelup, LLP             Additional Payment re: Jason Brand - Pursuant        5300-000                                    5,633.77        4,311,797.53
                                                             to Settlement in 457(b) Plan Adv. Pro. No.
                                                             16-01088-smb (Doc. No. 40)
02/14/18       442         Pryor & Mandelup, LLP             Additional Payment re: Jonathan Brand -              5300-000                                    5,153.57        4,306,643.96
                                                             Pursuant to Settlement in 457(b) Plan Adv.
                                                             Pro. No. 16-01088-smb (Doc. No. 40)
02/14/18       443         Pryor & Mandelup, LLP             Additional Payment re: John Cornachio -              5300-000                                    3,666.15        4,302,977.81
                                                             Pursuant to Settlement in 457(b) Plan Adv.
                                                             Pro. No. 16-01088-smb (Doc. No. 40)
02/14/18       444         Pryor & Mandelup, LLP             Additional Payment re: Andrea Cornachio -            5300-000                                    3,919.00        4,299,058.81
                                                             Pursuant to Settlement in 457(b) Plan Adv.
                                                             Pro. No. 16-01088-smb (Doc. No. 40)
02/14/18       445         New York State Medicaid Fraud     Additional Payment re: Richard Gross -               5300-000                                    8,581.04        4,290,477.77
                           Control Restitution Fund          Pursuant to Settlement in 457(b) Plan Adv.
                                                             Pro. No. 16-01088-smb (Doc. No. 40)
02/20/18       {58}        Guardian                          Surrender Value of Alan Brand Life Insurance         1229-000           186,786.68                               4,477,264.45
                                                             Policy Per So Ordered Stipulation dated
                                                             1/29/2018 (Doc. No. 236)
02/28/18                   Rabobank, N.A.                    Bank and Technology Services Fee                     2600-000                                    1,434.43        4,475,830.02
03/02/18       446         Iron Mountain                     Storage Fees Invoice No. PWS2742; Customer 2410-000                                                 103.47       4,475,726.55
                                                             ID/Name N85NR
03/09/18       {19}        Morvillo LLP                      Return of Retainer Balance                           1129-000              5,387.06                              4,481,113.61
03/30/18                   Rabobank, N.A.                    Bank and Technology Services Fee                     2600-000                                    1,434.43        4,479,679.18
04/13/18       447         NYS Department of Law             CHAR-500; TAX ID XX-XXXXXXX                          2820-000                                       250.00       4,479,429.18
04/30/18                   Rabobank, N.A.                    Bank and Technology Services Fee                     2600-000                                    1,434.43        4,477,994.75
05/31/18                   Rabobank, N.A.                    Bank and Technology Services Fee                     2600-000                                    1,434.43        4,476,560.32
06/29/18                   Rabobank, N.A.                    Bank and Technology Services Fee                     2600-000                                    1,434.43        4,475,125.89
07/09/18       448         NYS Department of Law             CHAR-500; TAX ID XX-XXXXXXX                          2820-005                                        25.00       4,475,100.89
                                                             Stopped on 08/24/18
07/09/18       449         Iron Mountain                     Storage Fees Invoice No. ACZA192; Customer           2410-000                                         6.41       4,475,094.48
                                                             ID/Name N85NR
07/17/18       450         Garfunkel Wild, P.C.              Payment of fees authorized by Order dated            3210-600                                   37,892.75        4,437,201.73
                                                             7/16/2018 (Doc. No. 246).
07/17/18       451         Garfunkel Wild, P.C.              Payment of expenses authorized by Order              3220-610                                         9.92       4,437,191.81
                                                             dated 7/16/2018 (Doc. No. 246).
07/26/18                   Internal Revenue Service          Penalty for 945                                      2690-730                                    7,158.66        4,430,033.15
07/31/18                   Rabobank, N.A.                    Bank and Technology Services Fee                     2600-000                                    1,434.43        4,428,598.72


                                                                                                       Subtotals :                  $192,173.74             $81,006.32
{} Asset reference(s)                                                                                                                           Printed: 10/03/2018 10:48 AM         V.14.14
                 16-10123-smb                       Doc 251          Filed 10/05/18 Entered 10/05/18 13:28:07                                           Main Document
                                                                                 Pg 43 of 120
                                                                                                                                                                                       Exhibit B


                                                                                     Form 2                                                                                            Page: 31

                                                          Cash Receipts And Disbursements Record
Case Number:         16-10123-SMB                                                                      Trustee:              Alan Nisselson, Trustee (521090)
Case Name:           NARCO FREEDOM, INC.                                                               Bank Name:            Rabobank, N.A.
                                                                                                       Account:              ******8266 - Operating Account
Taxpayer ID #:       **-***0403                                                                        Blanket Bond:         $64,217,507.00 (per case limit)
Period Ending: 10/03/18                                                                                Separate Bond: N/A

   1             2                            3                                          4                                               5                     6                   7

 Trans.     {Ref #} /                                                                                                                Receipts        Disbursements              Checking
  Date      Check #           Paid To / Received From                  Description of Transaction                   T-Code              $                  $                 Account Balance
08/10/18       346         Brehm, Callaci Karen                Final Distribution of 100% on Priority Claim       5300-005                                         -159.30       4,428,758.02
                                                               No. 152.5
                                                               Stopped: check issued on 04/05/17
08/10/18       361         Fowler, Beavin                      Final Distribution of 100% on Priority Claim       5300-005                                          -79.67       4,428,837.69
                                                               No. 152.20
                                                               Stopped: check issued on 04/05/17
08/10/18       452         International Sureties, Ltd.        BOND PREMIUM PAYMENT ON LEDGER                     2300-000                                      1,370.44         4,427,467.25
                                                               BALANCE AS OF 6/29/2018 FOR CASE
                                                               #16-10123, Bond #016030120
08/13/18                   From Account #******8268            Estate Funds - Memo in File dated 8/6/18           9999-000               35,720.62                               4,463,187.87
08/24/18                   United States Treasury              Refund for penalty for late payment for form       2690-730                                           -7.95       4,463,195.82
                                                               945
08/24/18       448         NYS Department of Law               CHAR-500; TAX ID XX-XXXXXXX                        2820-005                                          -25.00       4,463,220.82
                                                               Stopped: check issued on 07/09/18
09/12/18       {60}        Huntington                          Class Action Settlement                            1249-000                1,949.28                               4,465,170.10
09/28/18                   Rabobank, N.A.                      Bank and Technology Services Fee                   2600-000                                      1,434.43         4,463,735.67
10/01/18                   Rabobank, N.A.                      Bank and Technology Services Fee                   2600-000                                     -1,434.43         4,465,170.10
                                                               Adjustment
10/01/18                   Iron Mountain                       Wire Transfer Approved on October 1, 2018 by       2410-000                                     10,985.00         4,454,185.10
                                                               Linda Riffkin

                                                                                     ACCOUNT TOTALS                                   9,035,976.81       4,581,791.71           $4,454,185.10
                                                                                             Less: Bank Transfers                     2,735,704.24                    0.00
                                                                                     Subtotal                                         6,300,272.57       4,581,791.71
                                                                                             Less: Payments to Debtors                                                0.00
                                                                                     NET Receipts / Disbursements                   $6,300,272.57       $4,581,791.71




{} Asset reference(s)                                                                                                                             Printed: 10/03/2018 10:48 AM          V.14.14
                 16-10123-smb                    Doc 251        Filed 10/05/18 Entered 10/05/18 13:28:07                                              Main Document
                                                                            Pg 44 of 120
                                                                                                                                                                                   Exhibit B


                                                                                   Form 2                                                                                          Page: 32

                                                    Cash Receipts And Disbursements Record
Case Number:         16-10123-SMB                                                                      Trustee:            Alan Nisselson, Trustee (521090)
Case Name:           NARCO FREEDOM, INC.                                                               Bank Name:          Rabobank, N.A.
                                                                                                       Account:            ******8267 - Executive Reserve Account
Taxpayer ID #:       **-***0403                                                                        Blanket Bond:       $64,217,507.00 (per case limit)
Period Ending: 10/03/18                                                                                Separate Bond: N/A

   1             2                          3                                       4                                                  5                     6                 7

 Trans.     {Ref #} /                                                                                                              Receipts        Disbursements            Checking
  Date      Check #           Paid To / Received From                Description of Transaction                   T-Code              $                  $               Account Balance
01/22/16       {13}        LL Jones, Temporary Receiver of                                                        1129-000           152,829.95                               152,829.95
                           Narco Freedom, Inc.
11/21/17                   To Account #******8266            Transfer of Segregated A/C Pursuant to               9999-000                               152,829.95                    0.00
                                                             Settlement in 457(b) Plan Adv. Pro. No.
                                                             16-01088 SMB

                                                                                  ACCOUNT TOTALS                                     152,829.95          152,829.95                  $0.00
                                                                                          Less: Bank Transfers                              0.00         152,829.95
                                                                                  Subtotal                                           152,829.95                   0.00
                                                                                          Less: Payments to Debtors                                               0.00
                                                                                  NET Receipts / Disbursements                      $152,829.95                  $0.00




{} Asset reference(s)                                                                                                                           Printed: 10/03/2018 10:48 AM        V.14.14
                 16-10123-smb                       Doc 251        Filed 10/05/18 Entered 10/05/18 13:28:07                                            Main Document
                                                                               Pg 45 of 120
                                                                                                                                                                                    Exhibit B


                                                                                      Form 2                                                                                        Page: 33

                                                          Cash Receipts And Disbursements Record
Case Number:         16-10123-SMB                                                                       Trustee:            Alan Nisselson, Trustee (521090)
Case Name:           NARCO FREEDOM, INC.                                                                Bank Name:          Rabobank, N.A.
                                                                                                        Account:            ******8268 - HRA Recoupment
Taxpayer ID #:       **-***0403                                                                         Blanket Bond:       $64,217,507.00 (per case limit)
Period Ending: 10/03/18                                                                                 Separate Bond: N/A

   1             2                            3                                         4                                               5                     6                 7

 Trans.     {Ref #} /                                                                                                               Receipts        Disbursements            Checking
  Date      Check #           Paid To / Received From                    Description of Transaction                T-Code              $                  $               Account Balance
02/04/16       {6}         Lori Lapin Jones, Temporary         Turnover of HRA Recoupment account                  1129-000             64,243.62                                64,243.62
                           Receiver of Narco Freedom, Inc.     balance
04/13/16       101         Brown & Brown                       RSUI Policy No. NHP662844                           2420-750                                   28,523.00          35,720.62
06/28/16       102         International Sureties, Ltd.        BOND PREMIUM PAYMENT ON LEDGER                      2300-000                                    1,585.35          34,135.27
                                                               BALANCE AS OF 04/30/2016 FOR CASE
                                                               #16-10123, Bond # 016030120; Term:
                                                               06/19/16 to 06/19/17
06/19/17       103         International Sureties, Ltd.        BOND PREMIUM PAYMENT ON LEDGER                      2300-004                                    1,544.16          32,591.11
                                                               BALANCE AS OF 06/19/2017 FOR CASE
                                                               #16-10123, Bond # 016030120; Term: 6/19/17
                                                               to 6/19/18
                                                               Voided on 06/20/17
06/20/17                   Narco Freedom                       Replacment of bond payment funds, check No.         2300-000                                   -1,585.35          34,176.46
                                                               102 incorrectly drawn from HRA account
06/20/17       103         International Sureties, Ltd.        BOND PREMIUM PAYMENT ON LEDGER                      2300-004                                   -1,544.16          35,720.62
                                                               BALANCE AS OF 06/19/2017 FOR CASE
                                                               #16-10123, Bond # 016030120; Term: 6/19/17
                                                               to 6/19/18
                                                               Voided: check issued on 06/19/17
06/29/18       104         International Sureties, Ltd.        BOND PREMIUM PAYMENT ON LEDGER                      2300-005                                    1,370.44          34,350.18
                                                               BALANCE AS OF 06/29/2018 FOR CASE
                                                               #16-10123, Bond # 016030120; generated
                                                               from wrong a/c but AN said these a/cs will be
                                                               merged soon
                                                               Stopped on 08/10/18
08/10/18       104         International Sureties, Ltd.        BOND PREMIUM PAYMENT ON LEDGER                      2300-005                                   -1,370.44          35,720.62
                                                               BALANCE AS OF 06/29/2018 FOR CASE
                                                               #16-10123, Bond # 016030120; generated
                                                               from wrong a/c but AN said these a/cs will be
                                                               merged soon
                                                               Stopped: check issued on 06/29/18
08/13/18                   To Account #******8266              Estate Funds - Memo in File dated 8/6/18            9999-000                                   35,720.62                 0.00

                                                                                      ACCOUNT TOTALS                                    64,243.62             64,243.62               $0.00
                                                                                            Less: Bank Transfers                             0.00             35,720.62
                                                                                      Subtotal                                          64,243.62             28,523.00
                                                                                            Less: Payments to Debtors                                              0.00
                                                                                      NET Receipts / Disbursements                    $64,243.62          $28,523.00




{} Asset reference(s)                                                                                                                            Printed: 10/03/2018 10:48 AM        V.14.14
                 16-10123-smb                  Doc 251   Filed 10/05/18 Entered 10/05/18 13:28:07                                            Main Document
                                                                     Pg 46 of 120
                                                                                                                                                                      Exhibit B


                                                                        Form 2                                                                                        Page: 34

                                                  Cash Receipts And Disbursements Record
Case Number:         16-10123-SMB                                                       Trustee:              Alan Nisselson, Trustee (521090)
Case Name:           NARCO FREEDOM, INC.                                                Bank Name:            Rabobank, N.A.
                                                                                        Account:              ******8269 - Deposit Account
Taxpayer ID #:       **-***0403                                                         Blanket Bond:         $64,217,507.00 (per case limit)
Period Ending: 10/03/18                                                                 Separate Bond: N/A

   1             2                         3                             4                                                5                     6                 7

 Trans.     {Ref #} /                                                                                                 Receipts         Disbursements           Checking
  Date      Check #           Paid To / Received From      Description of Transaction                T-Code              $                   $              Account Balance

   (No Transactions on File for this Period)                           ACCOUNT TOTALS                                           0.00                 0.00               $0.00
                                                                              Less: Bank Transfers                              0.00                 0.00
                                                                       Subtotal                                                 0.00                 0.00
                                                                              Less: Payments to Debtors                                              0.00
                                                                       NET Receipts / Disbursements                            $0.00                $0.00




{} Asset reference(s)                                                                                                              Printed: 10/03/2018 10:48 AM        V.14.14
                 16-10123-smb                    Doc 251       Filed 10/05/18 Entered 10/05/18 13:28:07                                                 Main Document
                                                                           Pg 47 of 120
                                                                                                                                                                                 Exhibit B


                                                                                 Form 2                                                                                          Page: 35

                                                    Cash Receipts And Disbursements Record
Case Number:         16-10123-SMB                                                                  Trustee:              Alan Nisselson, Trustee (521090)
Case Name:           NARCO FREEDOM, INC.                                                           Bank Name:            Rabobank, N.A.
                                                                                                   Account:              ******8270 - Deposit Account
Taxpayer ID #:       **-***0403                                                                    Blanket Bond:         $64,217,507.00 (per case limit)
Period Ending: 10/03/18                                                                            Separate Bond: N/A

   1             2                          3                                      4                                                 5                     6                 7

 Trans.     {Ref #} /                                                                                                            Receipts        Disbursements            Checking
  Date      Check #           Paid To / Received From              Description of Transaction                   T-Code              $                  $               Account Balance
05/12/16                   Mordechai Rosenblum             Deposit for purchase of building                   1110-000             325,000.00                               325,000.00
05/31/16       {30}        David Leviton                   Successful Bidder's Deposit for purchase of        1110-000             325,000.00                               650,000.00
                                                           2640 Third Avenue, Bronx, NY
06/01/16       {30}        David Leviton                   Sucessful Purchasers Deosit for 3rd Ave.           1110-000             333,000.00                               983,000.00
                                                           Property
06/01/16       101         Mordechai Rosenblum             Return of Deposit to Stalking Horse Bidder         1110-000             -325,000.00                              658,000.00
01/12/17                   To Account #******8266          TRANSFER FUNDS                                     9999-000                                   658,000.00                  0.00

                                                                                 ACCOUNT TOTALS                                    658,000.00            658,000.00                $0.00
                                                                                         Less: Bank Transfers                             0.00           658,000.00
                                                                                 Subtotal                                          658,000.00                   0.00
                                                                                         Less: Payments to Debtors                                              0.00
                                                                                 NET Receipts / Disbursements                     $658,000.00                  $0.00




{} Asset reference(s)                                                                                                                         Printed: 10/03/2018 10:48 AM        V.14.14
                 16-10123-smb                    Doc 251            Filed 10/05/18 Entered 10/05/18 13:28:07                                           Main Document
                                                                                Pg 48 of 120
                                                                                                                                                                                    Exhibit B


                                                                                    Form 2                                                                                          Page: 36

                                                       Cash Receipts And Disbursements Record
Case Number:         16-10123-SMB                                                                      Trustee:            Alan Nisselson, Trustee (521090)
Case Name:           NARCO FREEDOM, INC.                                                               Bank Name:          Sterling National Bank
                                                                                                       Account:            ******0001 - Checking Account
Taxpayer ID #:       **-***0403                                                                        Blanket Bond:       $64,217,507.00 (per case limit)
Period Ending: 10/03/18                                                                                Separate Bond: N/A

   1             2                          3                                         4                                                5                     6                  7

 Trans.     {Ref #} /                                                                                                              Receipts          Disbursements          Checking
  Date      Check #           Paid To / Received From                  Description of Transaction                 T-Code              $                    $             Account Balance
01/19/16       {2}         Receiver Account Balance           Balance in Receiver's Account as of Petition        1129-000          1,635,357.59                             1,635,357.59
                                                              Date
01/22/16                   Alan Nisselson, Ch. 7 Trustee      Wire of funds to Chapter 7 Trustee                  9999-000                              1,630,357.59                5,000.00
01/25/16       {23}        Verizon                            Refund                                              1121-000                    6.61                                  5,006.61
01/28/16                   Lori Lapin Jones Receiver          Wire tranfer from Bof A Acct. No. 0000001478        9999-000                                 -32,155.59           37,162.20
02/10/16                   Alan Nisselson, Ch. 7 Trustee      Wire transfer to Alan Nisselson, Ch. 7 Trustee      9999-000                                   34,730.66              2,431.54
03/11/16                   Alan Nisselson, Ch. 7 Trustee      Wire Transfer to Ch. 7 Trustee                      9999-000                                    2,431.54                  0.00
08/01/16       {23}        Aetna                              A/R                                                 1121-000                    9.48                                      9.48
08/01/16       {23}        Medicaid                           A/R                                                 1121-000                  13.71                                     23.19
08/01/16       {23}        Aetna                              Reversed Deposit 100001 1 A/R deposted into         1121-000                   -9.48                                    13.71
                                                              wrong account
08/01/16       {23}        Medicaid                           Reversed Deposit 100001 2 A/R Deposited             1121-000                  -13.71                                      0.00
                                                              into wrong account
10/06/16       {23}        HealthFirst                        A/R                                                 1121-000                  42.31                                     42.31
10/06/16       {23}        HealthFirst                        A/R                                                 1121-000                  70.43                                    112.74
10/06/16       {23}        HealthFirst                        A/R                                                 1121-000                  21.38                                    134.12
10/06/16       {23}        HealthFirst                        A/R                                                 1121-000                 143.94                                    278.06
10/06/16       {23}        HealthFirst                        Reversed Deposit 100002 1 A/R                       1121-000                  -42.31                                   235.75
10/06/16       {23}        HealthFirst                        Reversed Deposit 100002 2 A/R                       1121-000                  -70.43                                   165.32
10/06/16       {23}        HealthFirst                        Reversed Deposit 100002 3 A/R                       1121-000                  -21.38                                   143.94
10/06/16       {23}        HealthFirst                        Reversed Deposit 100002 4 A/R                       1121-000                 -143.94                                      0.00
01/05/18                   Philadelphia Indemnity Insurance                                                       1149-000            100,485.44                              100,485.44
                           Comp[any
01/05/18                   Philadelphia Indemnity Insurance   Reversed Deposit 100003 1 - deposited into          1129-000           -100,485.44                                        0.00
                           Comp[any                           wrong account
09/13/18                   Department of Treasury,            Entry made in error, funds were not deposited       1290-000             16,341.00                                16,341.00
                                                              are for Transmar Commodiities
09/17/18                   Department of Treasury,            Entry made in error, funds were not deposited       1290-000            -16,341.00                                        0.00
                                                              are for Transmar Commodiities         Entry
                                                              made in error, funds were no deposited are for
                                                              Transmar Commodiities

                                                                                    ACCOUNT TOTALS                                  1,635,364.20        1,635,364.20                  $0.00
                                                                                           Less: Bank Transfers                               0.00      1,635,364.20
                                                                                    Subtotal                                        1,635,364.20                  0.00
                                                                                           Less: Payments to Debtors                                              0.00
                                                                                    NET Receipts / Disbursements                  $1,635,364.20                  $0.00




{} Asset reference(s)                                                                                                                            Printed: 10/03/2018 10:48 AM        V.14.14
                 16-10123-smb                       Doc 251        Filed 10/05/18 Entered 10/05/18 13:28:07                                             Main Document
                                                                               Pg 49 of 120
                                                                                                                                                                                      Exhibit B


                                                                                      Form 2                                                                                          Page: 37

                                                        Cash Receipts And Disbursements Record
Case Number:         16-10123-SMB                                                                        Trustee:            Alan Nisselson, Trustee (521090)
Case Name:           NARCO FREEDOM, INC.                                                                 Bank Name:          BANK OF AMERICA
                                                                                                         Account:            ******1478 - Checking Account
Taxpayer ID #:       **-***0403                                                                          Blanket Bond:       $64,217,507.00 (per case limit)
Period Ending: 10/03/18                                                                                  Separate Bond: N/A

   1             2                           3                                          4                                                5                     6                  7

 Trans.     {Ref #} /                                                                                                                Receipts        Disbursements             Checking
  Date      Check #           Paid To / Received From                  Description of Transaction                   T-Code              $                  $                Account Balance
01/19/16       {14}        Lori Lapin Jones, PLLC              Balance in Receiver Account as of the Petition       1129-000              7,424.93                                    7,424.93
                                                               Date
01/28/16       {23}        New York State Department of        Treatment reimbursement                              1121-000             34,730.66                                 42,155.59
                           Health
01/28/16                   Lori Lapin Jones, Receiver          Transfer of funds to Receiver Operating              9999-000                                   32,155.59           10,000.00
                                                               Account 0001
02/01/16                   Bank of America                     Bank Merchant Fees                                   2990-000                                       25.00              9,975.00
02/16/16                   Bank of America                     Analysis Fee                                         2990-000                                    1,303.52              8,671.48
03/01/16                   Bank of America                     Merchant Fee                                         2990-000                                       25.00              8,646.48
03/07/16                   Bank of America                     Refund of Analysis Fee                               2990-000                                   -1,303.52              9,950.00
03/07/16                   Bank of America                     Refund of Analysis Fee                               2990-000                                   -1,270.31           11,220.31
03/07/16                   Bank of America                     Refund of Merchant Fee                               2990-000                                       -25.00          11,245.31
03/07/16                   Bank of America                     Account Analysis Fee                                 2990-000                                    1,245.31           10,000.00
03/14/16                   Alan Nisselson, Chapter 7 Trustee   Wire Transfer of Balance of Receiver Account         9999-000                                   10,000.00                  0.00
                                                               to Chapter 7 Trustee

                                                                                      ACCOUNT TOTALS                                     42,155.59             42,155.59                $0.00
                                                                                            Less: Bank Transfers                              0.00             42,155.59
                                                                                      Subtotal                                           42,155.59                  0.00
                                                                                            Less: Payments to Debtors                                               0.00
                                                                                      NET Receipts / Disbursements                     $42,155.59                  $0.00




{} Asset reference(s)                                                                                                                             Printed: 10/03/2018 10:48 AM         V.14.14
                 16-10123-smb                     Doc 251          Filed 10/05/18 Entered 10/05/18 13:28:07                                              Main Document
                                                                               Pg 50 of 120
                                                                                                                                                                                       Exhibit B


                                                                                      Form 2                                                                                           Page: 38

                                                        Cash Receipts And Disbursements Record
Case Number:         16-10123-SMB                                                                       Trustee:              Alan Nisselson, Trustee (521090)
Case Name:           NARCO FREEDOM, INC.                                                                Bank Name:            Sterling National Bank
                                                                                                        Account:              ******8801 - Checking Account
Taxpayer ID #:       **-***0403                                                                         Blanket Bond:         $64,217,507.00 (per case limit)
Period Ending: 10/03/18                                                                                 Separate Bond: N/A

   1             2                          3                                          4                                                  5                     6                  7

 Trans.     {Ref #} /                                                                                                                 Receipts         Disbursements            Checking
  Date      Check #           Paid To / Received From                    Description of Transaction                  T-Code              $                   $               Account Balance
01/22/16       {12}        Lori Lapin Jones, Receiver          Balance in Receiver's Account as of Petition         1129-000             441,885.48                               441,885.48
                                                               Date
02/11/16                   Wenig Saltiel                       Payment of Fees per District Court Order             3991-002                                     4,311.90         437,573.58
                                                               Dated 2/4/2016, Doc. No. 441 Chk. No. 1041
02/11/16                   Garfunkel Wild, P.C.                Payment of Receiver Counsel Fees Per District        3991-002                                    70,000.00         367,573.58
                                                               Court Order dated 2/4/2016 Doc. No. 410 Ch.
                                                               No. 1042
02/11/16                   Garfunkel Wild, P.C.                Payment of Receiver Counsel Expenses Per             3992-002                                     1,254.09         366,319.49
                                                               District Court Order dated 2/4/2016 Doc. No.
                                                               410Ch. No. 1043
02/11/16                   Lori Lapin Jones, Temporary         Payment of Receiver Fees Per District Court          3991-002                                    21,062.25         345,257.24
                           Receiver                            Order dated 2/16/2016 Doc. No. 413, Ch. No.
                                                               1044
02/11/16                   Lori Lapin Jones, Temporary         Payment of Receiver Expenses Per District            3992-002                                         97.17        345,160.07
                           Receiver                            Court Order dated 2/16/2016 Doc. No. 413,
                                                               Ch. No. 1045
03/02/16                   Garfunkel Wild, P.C.                Payment of Receiver Counsel Fees Per District        3991-002                                    58,354.20         286,805.87
                                                               Court Order dated 3/2/2016 Doc. No. 420, Ch.
                                                               No. 1046
03/02/16                   Garfunkel Wild, P.C.                Payment of Receiver Counsel Expenses per             3992-002                                     1,560.23         285,245.64
                                                               DIstrict Court Order, Ch. No. 1047
03/18/16                   Lori Lapin Jones, Temporary         Payment of Receiver Fees Per District Court          3991-002                                     8,736.75         276,508.89
                           Receiver                            Order dated 3/18/2016 Doc. No. 428, Ch. No.
                                                               1048
03/18/16                   Lori Lapin Jones, Temporary         Payment of Receiver Expenses Per District            3992-002                                        164.43        276,344.46
                           Receiver                            Court Order dated 3/18/2016 Doc. No. 428,
                                                               Ch. No. 1049
03/22/16                   Phoenix Excess Insurance Company Payment of Insurance, Ch. No. 1051                      2990-002                                    36,185.20         240,159.26
03/22/16                   Garfunkel Wild, P.C.                Payment of Receiver Counsel Fees Per District        3991-002                                    27,149.40         213,009.86
                                                               Court Order dated 3/29/2016 Doc. No. 441,
                                                               Ch. No. 1052
03/22/16                   Garfunkel Wild, P.C.                Payment of Receiver Counsel Expenses Per             3992-002                                     1,375.98         211,633.88
                                                               District Court Order dated 3/29/2016 Doc. No.
                                                               441, Ch. No. 1053
04/05/16                   Alan Nisselson, Chapter 7 Trustee   Wire transfer of balance of funds to Ch. 7           9999-000                                  211,633.88                   0.00
                                                               Trustee




                                                                                                            Subtotals :                $441,885.48         $441,885.48
{} Asset reference(s)                                                                                                                              Printed: 10/03/2018 10:48 AM         V.14.14
                 16-10123-smb                    Doc 251           Filed 10/05/18 Entered 10/05/18 13:28:07                                          Main Document
                                                                               Pg 51 of 120
                                                                                                                                                                                  Exhibit B


                                                                                    Form 2                                                                                        Page: 39

                                                  Cash Receipts And Disbursements Record
Case Number:         16-10123-SMB                                                                   Trustee:              Alan Nisselson, Trustee (521090)
Case Name:           NARCO FREEDOM, INC.                                                            Bank Name:            Sterling National Bank
                                                                                                    Account:              ******8801 - Checking Account
Taxpayer ID #:       **-***0403                                                                     Blanket Bond:         $64,217,507.00 (per case limit)
Period Ending: 10/03/18                                                                             Separate Bond: N/A

   1             2                         3                                         4                                                5                     6                 7

 Trans.     {Ref #} /                                                                                                             Receipts         Disbursements           Checking
  Date      Check #           Paid To / Received From                  Description of Transaction                T-Code              $                   $              Account Balance

                                                                                   ACCOUNT TOTALS                                    441,885.48           441,885.48                $0.00
                                                                                          Less: Bank Transfers                             0.00           211,633.88
                                                                                   Subtotal                                          441,885.48           230,251.60
                                                                                          Less: Payments to Debtors                                              0.00
                                                                                   NET Receipts / Disbursements                    $441,885.48         $230,251.60

                             Net Receipts :             9,294,751.41
                   Plus Gross Adjustments :             1,375,808.71                                                                     Net             Net                   Account
        Less Other Noncompensable Items :                 230,251.60               TOTAL - ALL ACCOUNTS                                Receipts     Disbursements              Balances

                                  Net Estate :     $10,440,308.52                  Checking # ******8266                           6,300,272.57       4,581,791.71          4,454,185.10
                                                                                   Checking # ******8267                             152,829.95                  0.00                 0.00
                                                                                   Checking # ******8268                              64,243.62             28,523.00                 0.00
                                                                                   Checking # ******8269                                   0.00                  0.00                 0.00
                                                                                   Checking # ******8270                             658,000.00                  0.00                 0.00
                                                                                   Checking # ******0001                           1,635,364.20                  0.00                 0.00
                                                                                   Checking # ******1478                              42,155.59                  0.00                 0.00
                                                                                   Checking # ******8801                             441,885.48           230,251.60                  0.00

                                                                                                                                 $9,294,751.41       $4,840,566.31         $4,454,185.10




{} Asset reference(s)                                                                                                                          Printed: 10/03/2018 10:48 AM        V.14.14
               16-10123-smb              Doc 251    Filed 10/05/18 Entered 10/05/18 13:28:07                            Main Document
                                                                Pg 52 of 120

                                                       EXHIBIT C
                                                ANALYSIS OF CLAIMS REGISTER                               Claims Bar Date: May 18, 2016

Case Number: 16-10123-SMB                                         Page: 1                                               Date: October 3, 2018
Debtor Name: NARCO FREEDOM, INC.                                                                                        Time: 10:48:49 AM
Claim #   Creditor Name & Address                  Claim Type    Claim Ref. No. / Notes          Amount Allowed          Paid to Date     Claim Balance

          Alan Nisselson, Trustee                  Admin Ch. 7                                        $336,459.26         $150,227.90          186,231.36
200
          156 West 56th Street
          New York, NY 10019
          Alan Nisselson, Trustee                  Admin Ch. 7                                              $73.00               $0.00                73.00
200
          156 West 56th Street
          New York, NY 10019
          Windels Marx Lane & Mittendorf, LLP      Admin Ch. 7                                      $2,211,460.50       $1,189,632.00        1,021,828.50
200       156 West 56th St.                                      Fees reduced from $2,215,587.80 by $4,127.00to $2,221,460.00
          New York, NY 10019
          Windels Marx Lane & Mittendorf, LLP      Admin Ch. 7                                          $28,894.41         $20,492.12               8,402.29
200       156 West 56th St.                                      Expenses reduced from $29,691.91 by $797.50 to $28,894.41
          New York, NY 10019
          EisnerAmper, LLP                         Admin Ch. 7                                        $370,279.00          $73,650.80          296,628.20
200       750 Third Ave.
          New York, NY 10017
          EisnerAmper, LLP                         Admin Ch. 7                                             $574.00             $333.00               241.00
200       750 Third Ave.
          New York, NY 10017
          Maltz Auctions, Inc.                     Admin Ch. 7                                        $141,000.00         $141,000.00                  0.00
200       39 Windsor Place                                       Maltz's Fees were 4% of Purchase Price equal to $188,000 paid by Buyer's
          Central Islip, NY 11722                                Premium less 25% of Buyer's Premium ($47,000), which amount was returned to
                                                                 estate under retention terms.


                                                                 Fees allowed per Order dated 4/4/2017 (Doc. No. 192).


          Lori Lapin Jones, PLLC                   Admin Ch. 7                                          $16,731.00         $16,731.00                  0.00
200       98 Cutter Mill Road                                    Fees and expenses allowed per Order dated 4/4/2017 (Doc. No. 192).
          Suite 201 North
          Great Neck, NY 11021
          Lori Lapin Jones, PLLC                   Admin Ch. 7                                             $228.32             $228.32                 0.00
200       98 Cutter Mill Road                                    Fees and expenses allowed per Order dated 4/4/2017 (Doc. No. 192).
          Suite 201 North
          Great Neck, NY 11021
          Garfunkel Wild, P.C.                     Admin Ch. 7                                        $108,219.75         $108,219.75                  0.00
200       Attn: Burton S. Weston, Esq.                           Garfunkle Wild agreed to reduce its hourly rate by 10% and to an additional $1,000
          111 Great Neck Road                                    for its first interim application. Final fee application approved by Order dated
          Great Neck, NY 11201                                   7/16/2018 (Doc. No. 246).



          Garfunkel Wild, P.C.                     Admin Ch. 7                                             $345.43             $345.43                 0.00
200       Attn: Burton S. Weston, Esq.                           Final fee application approved by Order dated 7/16/2018 (Doc. No. 246).
          111 Great Neck Road
          Great Neck, NY 11201
               16-10123-smb             Doc 251         Filed 10/05/18 Entered 10/05/18 13:28:07                           Main Document
                                                                    Pg 53 of 120

                                                            EXHIBIT C
                                                     ANALYSIS OF CLAIMS REGISTER                             Claims Bar Date: May 18, 2016

Case Number: 16-10123-SMB                                             Page: 2                                              Date: October 3, 2018
Debtor Name: NARCO FREEDOM, INC.                                                                                           Time: 10:48:49 AM
Claim #   Creditor Name & Address                      Claim Type    Claim Ref. No. / Notes         Amount Allowed          Paid to Date     Claim Balance

          Morvillo LLP                                 Admin Ch. 7                                               $0.00               $0.00              0.00
200       500 5th Avenue                                             Under the terms of the Trustee's retention of Morvillo, LLP, all fees and expenses are
          43rd Floor                                                 to be paid by Debtor's insurance coverage provided by PIIC, except Morvillo may
          New York, NY 10110                                         apply the Morvillo Retainer to any fees that PIIC does not pay. Final fee application
                                                                     approved by Order dated 7/16/2018 (Doc. No. 246).


                                                                     Final fee application approved by Order dated 7/16/2018 (Doc. No. 246).



          Morvillo LLP                                 Admin Ch. 7                                               $0.00               $0.00              0.00
200       500 5th Avenue                                             Under the terms of the Trustee's retention of Morvillo, LLP, all fees and expenses are
          43rd Floor                                                 to be paid by Debtor's insurance coverage provided by PIIC, except Morvillo may
          New York, NY 10110                                         apply the Morvillo Retainer to any fees that PIIC does not pay. Final fee application
                                                                     approved by Order dated 7/16/2018 (Doc. No. 246).


                                                                     Final fee application approved by Order dated 7/16/2018 (Doc. No. 246).




          Clerk of the Court                           Admin Ch. 7                                            $350.00                $0.00            350.00
200       US Bankruptcy Court, Southern District N                   Filing fee for Adversary proceeding no. 16-01088-smb. Special Charges entered
          One Bowling Green                                          8/23/2018. (Doc. No. 250).
          New York, NY 10004


105       Lori Lapin Jones                             Admin Ch. 7                                               $0.00               $0.00              0.00
 200      98 Cutter Mill Rd.                                         Claimant was appointed as Temporary Receiver of Debtor in action commenced in
          Suite 201 North                                            Southern District Court. This claim is contingent and unliquidated and for amounts
          Great Neck, NY 11021                                       that may be owed to claimant, including rights of reimbursement and indemnification.
                                                                     Claim is filed as an administrative expense pursuant to BC Sect. 503(b).



LEV3      Level 3 Communications                       Admin Ch. 7                                         $16,000.00                $0.00         16,000.00
 200      a/s/t TW Telecom Holding, II, Leg. Dept.                   On 5/3/2017, Level 3 Communications, LLC moved for allowance and payment of an
          1025 Eldorado Boulevard                                    administrative expense claim pursuant to Bankruptcy Code . § 503(b)(1)(A) in the
          Broomfield, CO 80021                                       amount of $42,844.29 (Doc. No. 194). By Order dated September 11, 2017, the
                                                                     Court approved a stipulation between the Trustee and Level 3 pursuant to which
                                                                     Level 3 was allowed an administrative expense claim in the reduced amount of
                                                                     $16,000.00 (Doc. No. 209).



WENIG     Wenig Saltiel                                Admin Ch. 7                                          $4,311.90           $4,311.90               0.00
200       26 Court Street                                            Special Counsel for Lori Lapin Jones, Temporary Receiver in Qui Tam Action. Fees
          Suite 1200                                                 approved by Order of the District Court and paid by Receiver.
          Brooklyn, NY 11242
               16-10123-smb              Doc 251    Filed 10/05/18 Entered 10/05/18 13:28:07                          Main Document
                                                                Pg 54 of 120

                                                        EXHIBIT C
                                                 ANALYSIS OF CLAIMS REGISTER                              Claims Bar Date: May 18, 2016

Case Number: 16-10123-SMB                                         Page: 3                                             Date: October 3, 2018
Debtor Name: NARCO FREEDOM, INC.                                                                                      Time: 10:48:49 AM
Claim #   Creditor Name & Address                  Claim Type    Claim Ref. No. / Notes          Amount Allowed        Paid to Date   Claim Balance

GARTRE    Garfunkel Wild, P.C.                     Admin Ch. 7                                            $4,190.30      $4,190.30              0.00
200       Attn: Burton S. Weston, Esq.                           Counsel for the Temporary Receiver. Fees approved by Order of the District Court
          111 Great Neck Road                                    and paid by Receiver.
          Great Neck, NY 11201


GARTRF    Garfunkel Wild, P.C.                     Admin Ch. 7                                        $155,503.60      $155,503.60              0.00
200       Attn: Burton S. Weston, Esq.                           Counsel for the Temporary Receiver. Fees approved by Order of the District Court
          111 Great Neck Road                                    and paid by Receiver.
          Great Neck, NY 11201


LLJTRE    Lori Lapin Jones, Temporary Receiver     Admin Ch. 7                                             $261.60         $261.60              0.00
 200      98 Cutter Mill Road                                    Temporary Receiver. Fees approved by Order of the District Court and paid by
          Suite 201 North                                        Receiver.
          Great Neck, NY 11021


LLJTRF    Lori Lapin Jones, Temporary Receiver     Admin Ch. 7                                         $29,799.00       $29,799.00              0.00
200       98 Cutter Mill Road                                    Temporary Receiver. Fees approved by Order of the District Court and paid by
          Suite 201 North                                        Receiver.
          Great Neck, NY 11021


IRSPENAL Internal Revenue Service                  Admin Ch. 7   Y                                        $7,150.71      $7,150.71              0.00
 200     P.O. Box 7346                                           Penalty for tardily filed Form 945
          Philadelphia, PA 19101
          INTERNAL REVENUE SERVICE                 Priority                                            $33,349.27       $33,349.27              0.00
510                                                              [Employee FICA Distribution:
          HOLTSVILLE, NY                                             Claim      4   $773.45 Joffy S. Vadakkedam
                                                                     Claim      6   $773.45 Gary Hughes
                                                                     Claim      8   $67.07 Kristy Rodriguez
                                                                     Claim      9   $14.63 Julio Miranda
                                                                     Claim     10P $773.45 Marilyn Eufemia
                                                                     Claim     11    $773.45 Ivonne Cotto
                                                                     Claim     12    $773.45 Sam Levesanos
                                                                     Claim     16    $6.28 Adrian Singh-Jones
                                                                     Claim     17    $204.33 Luis Laboy
                                                                     Claim     20    $69.56 Christopher Paige
                                                                     Claim     24    $113.87 Vicki Hill
                                                                     Claim     25    $713.89 Magda Cambrelen
                                                                     Claim     27    $439.81 Carmen Hamilton
                                                                     Claim     28    $38.10 Pedro Roman
                                                                     Claim     35    $80.06 Charles Cruz
                                                                     Claim     36    $9.66 Marlene Cruz
                                                                     Claim     38    $378.34 Santos Quinones
                                                                     Claim     39    $202.81 Manuel Rosa
                                                                     Claim     40    $620.00 Lenny Durio
                                                                     Claim     41    $773.45 Ron McCants
                                                                     Claim     43    $230.88 Arsenio Baez
                                                                     Claim     49    $773.45 Amy Greco
                                                                     Claim     50    $773.45 Cathy Johnson
               16-10123-smb         Doc 251    Filed 10/05/18 Entered 10/05/18 13:28:07                        Main Document
                                                           Pg 55 of 120

                                                EXHIBIT C
                                         ANALYSIS OF CLAIMS REGISTER                                Claims Bar Date: May 18, 2016

Case Number: 16-10123-SMB                                   Page: 4                                            Date: October 3, 2018
Debtor Name: NARCO FREEDOM, INC.                                                                               Time: 10:48:49 AM
Claim #   Creditor Name & Address             Claim Type   Claim Ref. No. / Notes        Amount Allowed         Paid to Date   Claim Balance

                                                              Claim    51     $269.27 Gracie M. Bowens
                                                              Claim    53     $714.83 Sandra I. Marrero
                                                              Claim    54     $255.42 Vesa Margan
                                                              Claim    56     $773.45 Christine Oluwole
                                                              Claim    59     $773.45 Luis A Bernal
                                                              Claim    69     $773.45 Jennifer Bowland
                                                              Claim    70     $718.50 Gloria Dill
                                                              Claim    74     $773.45 Dominick N. Piacente
                                                              Claim    116    $773.45 Michele Poole
                                                              Claim    117    $773.45 Manuel Cruz
                                                              Claim    122    $773.45 Aida E. Navedo
                                                              Claim    125    $773.45 Paula Johnson
                                                              Claim    126    $773.45 Ixia Ferran
                                                              Claim    127    $536.15 Adilia Edith Villeda
                                                              Claim    129    $727.25 Brenda Wheat
                                                              Claim    130    $151.07 Arleen Perez Eliad
                                                              Claim    131    $299.42 Martha Taveras
                                                              Claim    132    $773.45 Darlene B. Amos
                                                              Claim    133    $464.15 Saby Guzman
                                                              Claim    134    $119.30 Maria Perez-Forty
                                                              Claim    135    $170.06 Sabrina Soltren
                                                              Claim    136    $205.38 Mabel Joyce
                                                              Claim    137    $773.45 Maria Lewin
                                                              Claim    140    $262.34 Dr. Jean Denis
                                                              Claim    141    $18.51 Minerva Pomales
                                                              Claim    142    $20.23 Marisol Burgos
                                                              Claim    143    $291.84 Maritza Santa
                                                              Claim    145    $773.45 Philome Jean H. Gracia
                                                              Claim    152    $0.00 1199SEIU Healthcare Workers East
                                                              Claim    153    $174.82 Sylvia Santiago
                                                              Claim   152.1    $28.00 Adderly, Joseph
                                                              Claim   152.2    $356.61 Adelman, Steven L.
                                                              Claim   152.3    $136.90 Antoine, Stephanie M.
                                                              Claim   152.4    $296.19 Brathwaite, Kathy G.
                                                              Claim   152.5    $14.67 Brehm, Callaci Karen
                                                              Claim   152.6    $254.60 Burnett, Christopher
                                                              Claim   152.7    $244.32 Burris, Christine G.
                                                              Claim   152.8    $358.36 Carrasquillo, Sergio
                                                              Claim   152.9    $183.70 Caruth, David D.
                                                              Claim 152.11     $213.14 Coit, Belinda
                                                              Claim 152.10     $198.78 Charles-Lamy, Jocelyne A.
                                                              Claim 152.12     $185.35 Dautruche, Valeria
                                                              Claim 152.13     $9.82 Dictter, Adelmo
                                                              Claim 152.14     $72.04 Dixon, Marie Tatiana
                                                              Claim 152.15     $311.68 Echevarria, Lillian
                                                              Claim 152.16     $173.48 Edmund, Gabriela Beatriz
                                                              Claim 152.17     $325.97 Fera, Jonelle
                                                              Claim 152.18     $555.16 Figueroa, Alba I.
               16-10123-smb         Doc 251    Filed 10/05/18 Entered 10/05/18 13:28:07                           Main Document
                                                           Pg 56 of 120

                                                EXHIBIT C
                                         ANALYSIS OF CLAIMS REGISTER                                 Claims Bar Date: May 18, 2016

Case Number: 16-10123-SMB                                      Page: 5                                            Date: October 3, 2018
Debtor Name: NARCO FREEDOM, INC.                                                                                  Time: 10:48:49 AM
Claim #   Creditor Name & Address             Claim Type   Claim Ref. No. / Notes          Amount Allowed          Paid to Date   Claim Balance

                                                                 Claim 152.19     $222.68 Ford, Michael L.
                                                                 Claim 152.20     $7.33 Fowler, Beavin
                                                                 Claim 152.21     $94.91 Gilliam, Richard
                                                                 Claim 152.22     $105.06 Gittins, Ozoda
                                                                 Claim 152.23     $91.91 Gleba, Mariya
                                                                 Claim 152.24     $79.45 Hill, Michael A.
                                                                 Claim 152.25     $180.29 Hubbard, Sherell
                                                                 Claim 152.26     $264.97 Johnson, Gloria
                                                                 Claim 152.27     $186.80 Joseph, Yorlany V.
                                                                 Claim 152.28     $359.68 Knott, Donna E.
                                                                 Claim 152.29     $113.03 Leon, Catherine Lynn
                                                                 Claim 152.30     $77.10 Liera, Gloria
                                                                 Claim 152.31     $260.28 Maldonado, Alexander
                                                                 Claim 152.32     $214.84 Martinez, Edward
                                                                 Claim 152.33     $7.33 Miller, Antoinette
                                                                 Claim 152.35     $251.60 Mosie, Rodely M.
                                                                 Claim 152.36     $209.08 Pemberton, Hugo C.
                                                                 Claim 152.37     $208.53 Quinones, Hector
                                                                 Claim 152.38     $229.65 Quintero, Heriberto
                                                                 Claim 152.39     $149.80 Rivera, Maria
                                                                 Claim 152.40     $218.96 Saint Fort, Ashley M.
                                                                 Claim 152.41     $140.77 Smith, Richlyn T.
                                                                 Claim 152.42     $37.01 Souvenir, Fenella
                                                                 Claim 152.43     $310.41 St. Bernard, Natasha
                                                                 Claim 152.44     $174.67 Taylor, Judia
                                                                 Claim 152.45     $194.13 Trivedi, Darshana
                                                                 Claim 152.46     $214.20 Vines, Kenneth
                                                                 Claim 152.48     $206.85 White, Wayne E.
                                                                 Claim 152.47     $202.02 Weston, Keisha V.
                                                                 Claim 152.49     $167.06 Wielgosz, Sylvia
                                                                 Claim 152.50     $0.00 Williams, Raheem
                                                                 Claim 152.51     $14.67 Wimbush, Roxanne
                                                                 Claim 152.34     $178.60 Morgan, Andrea C.
                                                           ]

          INTERNAL REVENUE SERVICE            Priority                                          $107,578.16        $107,578.16             0.00
510                                                        [Employee Income Tax Distribution:
          HOLTSVILLE, NY                                         Claim   4      $2495.00 Joffy S. Vadakkedam
                                                                 Claim   6      $2495.00 Gary Hughes
                                                                 Claim   8      $216.35 Kristy Rodriguez
                                                                 Claim   9      $47.20 Julio Miranda
                                                                 Claim   10P $2495.00 Marilyn Eufemia
                                                                 Claim   11     $2495.00 Ivonne Cotto
                                                                 Claim   12     $2495.00 Sam Levesanos
                                                                 Claim   16     $20.26 Adrian Singh-Jones
                                                                 Claim   17     $659.12 Luis Laboy
                                                                 Claim   20     $224.38 Christopher Paige
                                                                 Claim   24     $367.31 Vicki Hill
                                                                 Claim   25     $2302.88 Magda Cambrelen
               16-10123-smb         Doc 251    Filed 10/05/18 Entered 10/05/18 13:28:07                        Main Document
                                                           Pg 57 of 120

                                                EXHIBIT C
                                         ANALYSIS OF CLAIMS REGISTER                            Claims Bar Date: May 18, 2016

Case Number: 16-10123-SMB                                   Page: 6                                            Date: October 3, 2018
Debtor Name: NARCO FREEDOM, INC.                                                                               Time: 10:48:49 AM
Claim #   Creditor Name & Address             Claim Type   Claim Ref. No. / Notes       Amount Allowed          Paid to Date   Claim Balance

                                                              Claim    27     $1418.74 Carmen Hamilton
                                                              Claim    28     $122.89 Pedro Roman
                                                              Claim    35     $258.24 Charles Cruz
                                                              Claim    36     $31.15 Marlene Cruz
                                                              Claim    38     $1220.45 Santos Quinones
                                                              Claim    39     $654.24 Manuel Rosa
                                                              Claim    40     $2000.00 Lenny Durio
                                                              Claim    41     $2495.00 Ron McCants
                                                              Claim    43     $744.77 Arsenio Baez
                                                              Claim    49     $2495.00 Amy Greco
                                                              Claim    50     $2495.00 Cathy Johnson
                                                              Claim    51     $868.60 Gracie M. Bowens
                                                              Claim    53     $2305.91 Sandra I. Marrero
                                                              Claim    54     $823.95 Vesa Margan
                                                              Claim    56     $2495.00 Christine Oluwole
                                                              Claim    59     $2495.00 Luis A Bernal
                                                              Claim    69     $2495.00 Jennifer Bowland
                                                              Claim    70     $2317.74 Gloria Dill
                                                              Claim    74     $2495.00 Dominick N. Piacente
                                                              Claim    116    $2495.00 Michele Poole
                                                              Claim    117    $2495.00 Manuel Cruz
                                                              Claim    122    $2495.00 Aida E. Navedo
                                                              Claim    125    $2495.00 Paula Johnson
                                                              Claim    126    $2495.00 Ixia Ferran
                                                              Claim    127    $1729.53 Adilia Edith Villeda
                                                              Claim    129    $2345.96 Brenda Wheat
                                                              Claim    130    $487.31 Arleen Perez Eliad
                                                              Claim    131    $965.86 Martha Taveras
                                                              Claim    132    $2495.00 Darlene B. Amos
                                                              Claim    133    $1497.27 Saby Guzman
                                                              Claim    134    $384.83 Maria Perez-Forty
                                                              Claim    135    $548.57 Sabrina Soltren
                                                              Claim    136    $662.50 Mabel Joyce
                                                              Claim    137    $2495.00 Maria Lewin
                                                              Claim    140    $846.25 Dr. Jean Denis
                                                              Claim    141    $59.71 Minerva Pomales
                                                              Claim    142    $65.25 Marisol Burgos
                                                              Claim    143    $941.42 Maritza Santa
                                                              Claim    145    $2495.00 Philome Jean H. Gracia
                                                              Claim    152    $0.00 1199SEIU Healthcare Workers East
                                                              Claim    153    $563.94 Sylvia Santiago
                                                              Claim   152.1    $90.32 Adderly, Joseph
                                                              Claim   152.2    $1150.36 Adelman, Steven L.
                                                              Claim   152.3    $441.60 Antoine, Stephanie M.
                                                              Claim   152.4    $955.45 Brathwaite, Kathy G.
                                                              Claim   152.5    $47.31 Brehm, Callaci Karen
                                                              Claim   152.6    $821.29 Burnett, Christopher
                                                              Claim   152.7    $788.14 Burris, Christine G.
               16-10123-smb         Doc 251    Filed 10/05/18 Entered 10/05/18 13:28:07                          Main Document
                                                           Pg 58 of 120

                                                EXHIBIT C
                                         ANALYSIS OF CLAIMS REGISTER                              Claims Bar Date: May 18, 2016

Case Number: 16-10123-SMB                                      Page: 7                                           Date: October 3, 2018
Debtor Name: NARCO FREEDOM, INC.                                                                                 Time: 10:48:49 AM
Claim #   Creditor Name & Address             Claim Type   Claim Ref. No. / Notes         Amount Allowed          Paid to Date   Claim Balance

                                                                 Claim   152.8   $1156.02 Carrasquillo, Sergio
                                                                 Claim   152.9   $592.58 Caruth, David D.
                                                                 Claim 152.11    $687.56 Coit, Belinda
                                                                 Claim 152.10    $641.22 Charles-Lamy, Jocelyne A.
                                                                 Claim 152.12    $597.91 Dautruche, Valeria
                                                                 Claim 152.13    $31.66 Dictter, Adelmo
                                                                 Claim 152.14    $232.37 Dixon, Marie Tatiana
                                                                 Claim 152.15    $1005.40 Echevarria, Lillian
                                                                 Claim 152.16    $559.63 Edmund, Gabriela Beatriz
                                                                 Claim 152.17    $1051.53 Fera, Jonelle
                                                                 Claim 152.18    $1790.84 Figueroa, Alba I.
                                                                 Claim 152.19    $718.32 Ford, Michael L.
                                                                 Claim 152.20    $23.65 Fowler, Beavin
                                                                 Claim 152.21    $306.16 Gilliam, Richard
                                                                 Claim 152.22    $338.91 Gittins, Ozoda
                                                                 Claim 152.23    $296.48 Gleba, Mariya
                                                                 Claim 152.24    $256.29 Hill, Michael A.
                                                                 Claim 152.25    $581.57 Hubbard, Sherell
                                                                 Claim 152.26    $854.73 Johnson, Gloria
                                                                 Claim 152.27    $602.59 Joseph, Yorlany V.
                                                                 Claim 152.28    $1160.25 Knott, Donna E.
                                                                 Claim 152.29    $364.60 Leon, Catherine Lynn
                                                                 Claim 152.30    $248.71 Liera, Gloria
                                                                 Claim 152.31    $839.62 Maldonado, Alexander
                                                                 Claim 152.32    $693.04 Martinez, Edward
                                                                 Claim 152.33    $23.65 Miller, Antoinette
                                                                 Claim 152.35    $811.63 Mosie, Rodely M.
                                                                 Claim 152.36    $674.47 Pemberton, Hugo C.
                                                                 Claim 152.37    $672.69 Quinones, Hector
                                                                 Claim 152.38    $740.81 Quintero, Heriberto
                                                                 Claim 152.39    $483.21 Rivera, Maria
                                                                 Claim 152.40    $706.31 Saint Fort, Ashley M.
                                                                 Claim 152.41    $454.09 Smith, Richlyn T.
                                                                 Claim 152.42    $119.39 Souvenir, Fenella
                                                                 Claim 152.43    $1001.33 St. Bernard, Natasha
                                                                 Claim 152.44    $563.44 Taylor, Judia
                                                                 Claim 152.45    $626.22 Trivedi, Darshana
                                                                 Claim 152.46    $690.96 Vines, Kenneth
                                                                 Claim 152.48    $667.25 White, Wayne E.
                                                                 Claim 152.47    $651.67 Weston, Keisha V.
                                                                 Claim 152.49    $538.92 Wielgosz, Sylvia
                                                                 Claim 152.50    $0.00 Williams, Raheem
                                                                 Claim 152.51    $47.31 Wimbush, Roxanne
                                                                 Claim 152.34    $576.12 Morgan, Andrea C.
                                                           ]
               16-10123-smb         Doc 251    Filed 10/05/18 Entered 10/05/18 13:28:07                       Main Document
                                                           Pg 59 of 120

                                                EXHIBIT C
                                         ANALYSIS OF CLAIMS REGISTER                                Claims Bar Date: May 18, 2016

Case Number: 16-10123-SMB                                   Page: 8                                           Date: October 3, 2018
Debtor Name: NARCO FREEDOM, INC.                                                                              Time: 10:48:49 AM
Claim #   Creditor Name & Address             Claim Type   Claim Ref. No. / Notes        Amount Allowed        Paid to Date   Claim Balance

          INTERNAL REVENUE SERVICE            Priority                                            $7,799.48      $7,799.48             0.00
510                                                        [Employee Medicare Distribution:
          HOLTSVILLE, NY                                      Claim      4    $180.89 Joffy S. Vadakkedam
                                                              Claim      6    $180.89 Gary Hughes
                                                              Claim      8    $15.69 Kristy Rodriguez
                                                              Claim      9    $3.42 Julio Miranda
                                                              Claim     10P $180.89 Marilyn Eufemia
                                                              Claim     11    $180.89 Ivonne Cotto
                                                              Claim     12    $180.89 Sam Levesanos
                                                              Claim     16    $1.47 Adrian Singh-Jones
                                                              Claim     17    $47.79 Luis Laboy
                                                              Claim     20    $16.27 Christopher Paige
                                                              Claim     24    $26.63 Vicki Hill
                                                              Claim     25    $166.96 Magda Cambrelen
                                                              Claim     27    $102.86 Carmen Hamilton
                                                              Claim     28    $8.91 Pedro Roman
                                                              Claim     35    $18.72 Charles Cruz
                                                              Claim     36    $2.26 Marlene Cruz
                                                              Claim     38    $88.48 Santos Quinones
                                                              Claim     39    $47.43 Manuel Rosa
                                                              Claim     40    $145.00 Lenny Durio
                                                              Claim     41    $180.89 Ron McCants
                                                              Claim     43    $54.00 Arsenio Baez
                                                              Claim     49    $180.89 Amy Greco
                                                              Claim     50    $180.89 Cathy Johnson
                                                              Claim     51    $62.97 Gracie M. Bowens
                                                              Claim     53    $167.18 Sandra I. Marrero
                                                              Claim     54    $59.74 Vesa Margan
                                                              Claim     56    $180.89 Christine Oluwole
                                                              Claim     59    $180.89 Luis A Bernal
                                                              Claim     69    $180.89 Jennifer Bowland
                                                              Claim     70    $168.04 Gloria Dill
                                                              Claim     74    $180.89 Dominick N. Piacente
                                                              Claim     116    $180.89 Michele Poole
                                                              Claim     117    $180.89 Manuel Cruz
                                                              Claim     122    $180.89 Aida E. Navedo
                                                              Claim     125    $180.89 Paula Johnson
                                                              Claim     126    $180.89 Ixia Ferran
                                                              Claim     127    $125.39 Adilia Edith Villeda
                                                              Claim    129     $170.08 Brenda Wheat
                                                              Claim     130    $35.33 Arleen Perez Eliad
                                                              Claim     131    $70.02 Martha Taveras
                                                              Claim     132    $180.89 Darlene B. Amos
                                                              Claim     133    $108.55 Saby Guzman
                                                              Claim     134    $27.90 Maria Perez-Forty
                                                              Claim     135    $39.77 Sabrina Soltren
                                                              Claim     136    $48.03 Mabel Joyce
                                                              Claim     137    $180.89 Maria Lewin
               16-10123-smb         Doc 251    Filed 10/05/18 Entered 10/05/18 13:28:07                       Main Document
                                                           Pg 60 of 120

                                                EXHIBIT C
                                         ANALYSIS OF CLAIMS REGISTER                            Claims Bar Date: May 18, 2016

Case Number: 16-10123-SMB                                   Page: 9                                           Date: October 3, 2018
Debtor Name: NARCO FREEDOM, INC.                                                                              Time: 10:48:49 AM
Claim #   Creditor Name & Address             Claim Type   Claim Ref. No. / Notes       Amount Allowed         Paid to Date   Claim Balance

                                                              Claim    140    $61.35 Dr. Jean Denis
                                                              Claim    141    $4.33 Minerva Pomales
                                                              Claim    142    $4.73 Marisol Burgos
                                                              Claim    143    $68.25 Maritza Santa
                                                              Claim    145    $180.89 Philome Jean H. Gracia
                                                              Claim    152    $0.00 1199SEIU Healthcare Workers East
                                                              Claim    153    $40.89 Sylvia Santiago
                                                              Claim   152.1   $6.55 Adderly, Joseph
                                                              Claim   152.2   $83.40 Adelman, Steven L.
                                                              Claim   152.3   $32.02 Antoine, Stephanie M.
                                                              Claim   152.4   $69.27 Brathwaite, Kathy G.
                                                              Claim   152.5   $3.43 Brehm, Callaci Karen
                                                              Claim   152.6   $59.54 Burnett, Christopher
                                                              Claim   152.7   $57.14 Burris, Christine G.
                                                              Claim   152.8   $83.81 Carrasquillo, Sergio
                                                              Claim   152.9   $42.96 Caruth, David D.
                                                              Claim 152.11     $49.85 Coit, Belinda
                                                              Claim 152.10     $46.49 Charles-Lamy, Jocelyne A.
                                                              Claim 152.12     $43.35 Dautruche, Valeria
                                                              Claim 152.13     $2.30 Dictter, Adelmo
                                                              Claim 152.14     $16.85 Dixon, Marie Tatiana
                                                              Claim 152.15     $72.89 Echevarria, Lillian
                                                              Claim 152.16     $40.57 Edmund, Gabriela Beatriz
                                                              Claim 152.17     $76.24 Fera, Jonelle
                                                              Claim 152.18     $129.84 Figueroa, Alba I.
                                                              Claim 152.19     $52.08 Ford, Michael L.
                                                              Claim 152.20     $1.71 Fowler, Beavin
                                                              Claim 152.21     $22.20 Gilliam, Richard
                                                              Claim 152.22     $24.57 Gittins, Ozoda
                                                              Claim 152.23     $21.49 Gleba, Mariya
                                                              Claim 152.24     $18.58 Hill, Michael A.
                                                              Claim 152.25     $42.16 Hubbard, Sherell
                                                              Claim 152.26     $61.97 Johnson, Gloria
                                                              Claim 152.27     $43.69 Joseph, Yorlany V.
                                                              Claim 152.28     $84.12 Knott, Donna E.
                                                              Claim 152.29     $26.43 Leon, Catherine Lynn
                                                              Claim 152.30     $18.03 Liera, Gloria
                                                              Claim 152.31     $60.87 Maldonado, Alexander
                                                              Claim 152.32     $50.25 Martinez, Edward
                                                              Claim 152.33     $1.71 Miller, Antoinette
                                                              Claim 152.35     $58.84 Mosie, Rodely M.
                                                              Claim 152.36     $48.90 Pemberton, Hugo C.
                                                              Claim 152.37     $48.77 Quinones, Hector
                                                              Claim 152.38     $53.71 Quintero, Heriberto
                                                              Claim 152.39     $35.03 Rivera, Maria
                                                              Claim 152.40     $51.21 Saint Fort, Ashley M.
                                                              Claim 152.41     $32.92 Smith, Richlyn T.
                                                              Claim 152.42     $8.66 Souvenir, Fenella
               16-10123-smb           Doc 251     Filed 10/05/18 Entered 10/05/18 13:28:07                        Main Document
                                                              Pg 61 of 120

                                                      EXHIBIT C
                                               ANALYSIS OF CLAIMS REGISTER                             Claims Bar Date: May 18, 2016

Case Number: 16-10123-SMB                                     Page: 10                                            Date: October 3, 2018
Debtor Name: NARCO FREEDOM, INC.                                                                                  Time: 10:48:49 AM
Claim #   Creditor Name & Address                Claim Type   Claim Ref. No. / Notes        Amount Allowed         Paid to Date   Claim Balance

                                                                  Claim 152.43     $72.60 St. Bernard, Natasha
                                                                  Claim 152.44     $40.85 Taylor, Judia
                                                                  Claim 152.45     $45.40 Trivedi, Darshana
                                                                  Claim 152.46     $50.09 Vines, Kenneth
                                                                  Claim 152.48     $48.38 White, Wayne E.
                                                                  Claim 152.47     $47.25 Weston, Keisha V.
                                                                  Claim 152.49     $39.07 Wielgosz, Sylvia
                                                                  Claim 152.50     $0.00 Williams, Raheem
                                                                  Claim 152.51     $3.43 Wimbush, Roxanne
                                                                  Claim 152.34     $41.77 Morgan, Andrea C.
                                                              ]

          New York State Department of Tax &     Priority                                            $26,894.57     $26,894.57             0.00
510       Finance                                             [Employee NY Income Tax Distribution:
          Bankruptcy Section                                      Claim    4     $623.75 Joffy S. Vadakkedam
          P.O. Box 5300                                           Claim    6     $623.75 Gary Hughes
          Albany, NY 12205                                        Claim    8     $54.09 Kristy Rodriguez
                                                                  Claim    9     $11.80 Julio Miranda
                                                                  Claim    10P $623.75 Marilyn Eufemia
                                                                  Claim    11    $623.75 Ivonne Cotto
                                                                  Claim    12    $623.75 Sam Levesanos
                                                                  Claim    16    $5.07 Adrian Singh-Jones
                                                                  Claim    17    $164.78 Luis Laboy
                                                                  Claim    20    $56.10 Christopher Paige
                                                                  Claim    24    $91.83 Vicki Hill
                                                                  Claim    25    $575.72 Magda Cambrelen
                                                                  Claim    27    $354.68 Carmen Hamilton
                                                                  Claim    28    $30.72 Pedro Roman
                                                                  Claim    35    $64.56 Charles Cruz
                                                                  Claim    36    $7.79 Marlene Cruz
                                                                  Claim    38    $305.11 Santos Quinones
                                                                  Claim    39    $163.56 Manuel Rosa
                                                                  Claim    40    $500.00 Lenny Durio
                                                                  Claim    41    $623.75 Ron McCants
                                                                  Claim    43    $186.19 Arsenio Baez
                                                                  Claim    49    $623.75 Amy Greco
                                                                  Claim    50    $623.75 Cathy Johnson
                                                                  Claim    51    $217.15 Gracie M. Bowens
                                                                  Claim    53    $576.48 Sandra I. Marrero
                                                                  Claim    54    $205.99 Vesa Margan
                                                                  Claim    56    $623.75 Christine Oluwole
                                                                  Claim    59    $623.75 Luis A Bernal
                                                                  Claim    69    $623.75 Jennifer Bowland
                                                                  Claim    70    $579.43 Gloria Dill
                                                                  Claim    74    $623.75 Dominick N. Piacente
                                                                  Claim   116     $623.75 Michele Poole
                                                                  Claim   117     $623.75 Manuel Cruz
                                                                  Claim   122     $623.75 Aida E. Navedo
                                                                  Claim   125     $623.75 Paula Johnson
               16-10123-smb         Doc 251    Filed 10/05/18 Entered 10/05/18 13:28:07                       Main Document
                                                           Pg 62 of 120

                                                EXHIBIT C
                                         ANALYSIS OF CLAIMS REGISTER                            Claims Bar Date: May 18, 2016

Case Number: 16-10123-SMB                                  Page: 11                                           Date: October 3, 2018
Debtor Name: NARCO FREEDOM, INC.                                                                              Time: 10:48:49 AM
Claim #   Creditor Name & Address             Claim Type   Claim Ref. No. / Notes       Amount Allowed         Paid to Date   Claim Balance

                                                              Claim    126    $623.75 Ixia Ferran
                                                              Claim    127    $432.38 Adilia Edith Villeda
                                                              Claim    129    $586.49 Brenda Wheat
                                                              Claim    130    $121.83 Arleen Perez Eliad
                                                              Claim    131    $241.46 Martha Taveras
                                                              Claim    132    $623.75 Darlene B. Amos
                                                              Claim    133    $374.32 Saby Guzman
                                                              Claim    134    $96.21 Maria Perez-Forty
                                                              Claim    135    $137.14 Sabrina Soltren
                                                              Claim    136    $165.63 Mabel Joyce
                                                              Claim    137    $623.75 Maria Lewin
                                                              Claim    140    $211.56 Dr. Jean Denis
                                                              Claim    141    $14.93 Minerva Pomales
                                                              Claim    142    $16.31 Marisol Burgos
                                                              Claim    143    $235.36 Maritza Santa
                                                              Claim    145    $623.75 Philome Jean H. Gracia
                                                              Claim    152    $0.00 1199SEIU Healthcare Workers East
                                                              Claim    153    $140.99 Sylvia Santiago
                                                              Claim   152.1   $22.58 Adderly, Joseph
                                                              Claim   152.2   $287.59 Adelman, Steven L.
                                                              Claim   152.3   $110.40 Antoine, Stephanie M.
                                                              Claim   152.4   $238.86 Brathwaite, Kathy G.
                                                              Claim   152.5   $11.83 Brehm, Callaci Karen
                                                              Claim   152.6   $205.32 Burnett, Christopher
                                                              Claim   152.7   $197.04 Burris, Christine G.
                                                              Claim   152.8   $289.00 Carrasquillo, Sergio
                                                              Claim   152.9   $148.15 Caruth, David D.
                                                              Claim 152.11     $171.89 Coit, Belinda
                                                              Claim 152.10     $160.31 Charles-Lamy, Jocelyne A.
                                                              Claim 152.12     $149.48 Dautruche, Valeria
                                                              Claim 152.13     $7.92 Dictter, Adelmo
                                                              Claim 152.14     $58.09 Dixon, Marie Tatiana
                                                              Claim 152.15     $251.35 Echevarria, Lillian
                                                              Claim 152.16     $139.91 Edmund, Gabriela Beatriz
                                                              Claim 152.17     $262.88 Fera, Jonelle
                                                              Claim 152.18     $447.71 Figueroa, Alba I.
                                                              Claim 152.19     $179.58 Ford, Michael L.
                                                              Claim 152.20     $5.91 Fowler, Beavin
                                                              Claim 152.21     $76.54 Gilliam, Richard
                                                              Claim 152.22     $84.73 Gittins, Ozoda
                                                              Claim 152.23     $74.12 Gleba, Mariya
                                                              Claim 152.24     $64.07 Hill, Michael A.
                                                              Claim 152.25     $145.39 Hubbard, Sherell
                                                              Claim 152.26     $213.68 Johnson, Gloria
                                                              Claim 152.27     $150.65 Joseph, Yorlany V.
                                                              Claim 152.28     $290.06 Knott, Donna E.
                                                              Claim 152.29     $91.15 Leon, Catherine Lynn
                                                              Claim 152.30     $62.18 Liera, Gloria
                16-10123-smb        Doc 251    Filed 10/05/18 Entered 10/05/18 13:28:07                          Main Document
                                                           Pg 63 of 120

                                                EXHIBIT C
                                         ANALYSIS OF CLAIMS REGISTER                               Claims Bar Date: May 18, 2016

Case Number: 16-10123-SMB                                  Page: 12                                              Date: October 3, 2018
Debtor Name: NARCO FREEDOM, INC.                                                                                 Time: 10:48:49 AM
Claim #   Creditor Name & Address             Claim Type   Claim Ref. No. / Notes         Amount Allowed          Paid to Date    Claim Balance

                                                               Claim 152.31     $209.91 Maldonado, Alexander
                                                               Claim 152.32     $173.26 Martinez, Edward
                                                               Claim 152.33     $5.91 Miller, Antoinette
                                                               Claim 152.35     $202.91 Mosie, Rodely M.
                                                               Claim 152.36     $168.62 Pemberton, Hugo C.
                                                               Claim 152.37     $168.17 Quinones, Hector
                                                               Claim 152.38     $185.20 Quintero, Heriberto
                                                               Claim 152.39     $120.80 Rivera, Maria
                                                               Claim 152.40     $176.58 Saint Fort, Ashley M.
                                                               Claim 152.41     $113.52 Smith, Richlyn T.
                                                               Claim 152.42     $29.85 Souvenir, Fenella
                                                               Claim 152.43     $250.33 St. Bernard, Natasha
                                                               Claim 152.44     $140.86 Taylor, Judia
                                                               Claim 152.45     $156.56 Trivedi, Darshana
                                                               Claim 152.46     $172.74 Vines, Kenneth
                                                               Claim 152.48     $166.81 White, Wayne E.
                                                               Claim 152.47     $162.92 Weston, Keisha V.
                                                               Claim 152.49     $134.73 Wielgosz, Sylvia
                                                               Claim 152.50     $0.00 Williams, Raheem
                                                               Claim 152.51     $11.83 Wimbush, Roxanne
                                                               Claim 152.34     $144.03 Morgan, Andrea C.
                                                           ]

4         Joffy S. Vadakkedam                 Priority                                            $8,401.91          $8,401.91                0.00
 510      399 Allentown Road                               [Gross Wage $12475.00 Less Taxes = Net $8401.91 FICA $773.45 Income Tax
          Parsippany, NJ 07054                             $2495.00 Medicare $180.89 NY Income Tax $623.75]
                                                           Allowed as a priority claim under Bankruptcy Code § 507(a)(4) for unpaid overtime
                                                           pay in a reduced amount of $12,475.00,and reclassified and allowed as a general
                                                           unsecured claim in the amount of $2,525.00 per Order dated 10/11/2016 (Doc. No.
                                                           138).


6         Gary Hughes                         Priority                                            $8,401.91          $8,401.91                0.00
 510      15 Flint Drive                                   [Gross Wage $12475.00 Less Taxes = Net $8401.91 FICA $773.45 Income Tax
          Spring Valley, NY 10977                          $2495.00 Medicare $180.89 NY Income Tax $623.75]


8         Kristy Rodriguez                    Priority                                              $728.53            $728.53                0.00
 510      1513 Summit Avenue                               [Gross Wage $1081.73 Less Taxes = Net $728.53 FICA $67.07 Income Tax $216.35
          Apt 7                                            Medicare $15.69 NY Income Tax $54.09]
          Union City, NJ 07087                             No Amounts listed in filed claim. Reclassified and allowed as a priority claim under
                                                           Bankruptcy Code § 507(a)(4) for unpaid overtime pay in the amount of $1,081.73 per
                                                           Order dated 10/11/2016 (Doc. No. 138).



9         Julio Miranda                       Priority                                              $158.95            $158.95                0.00
 510      3510 Bainbridge Avenie                           [Gross Wage $236.00 Less Taxes = Net $158.95 FICA $14.63 Income Tax $47.20
          Bronx, NY 10467                                  Medicare $3.42 NY Income Tax $11.80]
                                                           Reclassified and allowed as a priority claim under Bankruptcy Code § 507(a)(4) for
                                                           unpaid overtime pay in the amount of $236.00 per Order dated 10/11/2016 (Doc. No.
               16-10123-smb          Doc 251    Filed 10/05/18 Entered 10/05/18 13:28:07                         Main Document
                                                            Pg 64 of 120

                                                 EXHIBIT C
                                          ANALYSIS OF CLAIMS REGISTER                              Claims Bar Date: May 18, 2016

Case Number: 16-10123-SMB                                   Page: 13                                             Date: October 3, 2018
Debtor Name: NARCO FREEDOM, INC.                                                                                 Time: 10:48:49 AM
Claim #   Creditor Name & Address              Claim Type   Claim Ref. No. / Notes        Amount Allowed          Paid to Date    Claim Balance

                                                            138).

10P       Marilyn Eufemia                      Priority                                           $8,401.91          $8,401.91               0.00
 510      110 Barbara Drive                                 [Gross Wage $12475.00 Less Taxes = Net $8401.91 FICA $773.45 Income Tax
          East Meadow, NY 11554                             $2495.00 Medicare $180.89 NY Income Tax $623.75]


11        Ivonne Cotto                         Priority                                           $8,401.91          $8,401.91               0.00
 510      2164 Barnes Avenue                                [Gross Wage $12475.00 Less Taxes = Net $8401.91 FICA $773.45 Income Tax
          Apt. 137                                          $2495.00 Medicare $180.89 NY Income Tax $623.75]
          Bronx, NY 10462                                   Reclassified and allowed as a priority claim under Bankruptcy Code § 507(a)(4) for
                                                            unpaid personal time and vacation pay in the amount of $12,475.00, and the balance
                                                            of the claim is hereby reclassified and allowed as a general unsecured claim in the
                                                            amount of $1,548.39 per Order dated 10/11/2016 (Doc. No. 138).



12        Sam Levesanos                        Priority                                           $8,401.91          $8,401.91               0.00
 510      283 W 236 St.                                     [Gross Wage $12475.00 Less Taxes = Net $8401.91 FICA $773.45 Income Tax
          Apt. No. 1                                        $2495.00 Medicare $180.89 NY Income Tax $623.75]
          Bronx, NY 10463                                   Reclassified and allowed as a priority claim under Bankruptcy Code § 507(a)(4) for
                                                            unpaid overtime pay, personal time and vacation pay in the amount of $12,475.00,
                                                            and the balance of the claim is hereby reclassified and allowed as a general
                                                            unsecured claim in the amount of $40,679.90 per Order dated 10/11/2016 (Doc. No.
                                                            138).



16        Adrian Singh-Jones                   Priority                                              $68.23             $68.23               0.00
 510      2630 Kingsbridge Terrace                          [Gross Wage $101.31 Less Taxes = Net $68.23 FICA $6.28 Income Tax $20.26
          Apt. 7E                                           Medicare $1.47 NY Income Tax $5.07]
          Bronx, NY 10463                                   Reclassified and allowed as a priority claim under Bankruptcy Code § 507(a)(4) for
                                                            unpaid overtime pay in the amount of $101.31 per Order dated 10/11/2016 (Doc. No.
                                                            138)..



17        Luis Laboy                           Priority                                           $2,219.60          $2,219.60               0.00
 510      1631 Popham Avenue                                [Gross Wage $3295.62 Less Taxes = Net $2219.60 FICA $204.33 Income Tax
          Bronz, NY 10453                                   $659.12 Medicare $47.79 NY Income Tax $164.78]
                                                            Reclassified and allowed as a priority claim under Bankruptcy Code § 507(a)(4) for
                                                            unpaid overtime pay in the amount of $3,295.62 per Order dated 10/11/2016 (Doc.
                                                            No. 138).


20        Christopher Paige                    Priority                                             $755.59            $755.59               0.00
 510      1157 Forest Avenue                                [Gross Wage $1121.90 Less Taxes = Net $755.59 FICA $69.56 Income Tax $224.38
          Apt. 1B                                           Medicare $16.27 NY Income Tax $56.10]
          Staten Island, NY 10310                           Reclassified and allowed as a priority claim under Bankruptcy Code § 507(a)(4) for
                                                            unpaid overtime pay in the amount of $1,121.90 Per Order dated 10/11/2016. (Doc.
                                                            No. 138)
               16-10123-smb         Doc 251    Filed 10/05/18 Entered 10/05/18 13:28:07                        Main Document
                                                           Pg 65 of 120

                                                EXHIBIT C
                                         ANALYSIS OF CLAIMS REGISTER                              Claims Bar Date: May 18, 2016

Case Number: 16-10123-SMB                                  Page: 14                                            Date: October 3, 2018
Debtor Name: NARCO FREEDOM, INC.                                                                               Time: 10:48:49 AM
Claim #   Creditor Name & Address             Claim Type   Claim Ref. No. / Notes        Amount Allowed          Paid to Date    Claim Balance

24        Vicki Hill                          Priority                                           $1,236.91          $1,236.91                0.00
 510      68 Marcus Garvey Blvd.                           [Gross Wage $1836.55 Less Taxes = Net $1236.91 FICA $113.87 Income Tax
          Apt. 7A                                          $367.31 Medicare $26.63 NY Income Tax $91.83]
          BROOKLYN, NY 11206                               Reclassified and allowed as a priority claim under Bankruptcy Code § 507(a)(4) for
                                                           unpaid overtime pay in the amount of $1,836.55 to Order dated 10/11/2016 (Doc. No.
                                                           138).



25        Magda Cambrelen                     Priority                                           $7,754.94          $7,754.94                0.00
 510      1851 Victor St                                   [Gross Wage $11514.39 Less Taxes = Net $7754.94 FICA $713.89 Income Tax
          Bronx, NY 10462                                  $2302.88 Medicare $166.96 NY Income Tax $575.72]
                                                           Allowed as a priority claim under Bankruptcy Code § 507(a)(4) for unpaid overtime
                                                           pay, personal time and vacation pay in the amount of $11,514.39 per Order dated
                                                           10/11/2016 (Doc. No. 138).


27        Carmen Hamilton                     Priority                                           $4,777.59          $4,777.59                0.00
 510      867 Troy Avenue                                  [Gross Wage $7093.68 Less Taxes = Net $4777.59 FICA $439.81 Income Tax
          Apt. 2C                                          $1418.74 Medicare $102.86 NY Income Tax $354.68]
          Brooklyn, NY 11203                               Reclassified and allowed as a priority claim under Bankruptcy Code § 507(a)(4) for
                                                           unpaid overtime pay, personal time and vacation pay in the amount of $7,093.68 per
                                                           Order dated 10/11/2016 (Doc. No. 138).



28        Pedro Roman                         Priority                                              $413.83          $413.83                 0.00
 510      425 East 153th Street                            [Gross Wage $614.45 Less Taxes = Net $413.83 FICA $38.10 Income Tax $122.89
          Bronx, NY 10455                                  Medicare $8.91 NY Income Tax $30.72]
                                                           Reclassified and allowed as a priority claim under Bankruptcy Code § 507(a)(4) for
                                                           unpaid overtime pay in the amount of $614.45 per Order dated 10/11/2016 (Doc. No.
                                                           138).


35        Charles Cruz                        Priority                                              $869.63          $869.63                 0.00
 510      1090 Franklin Avenue                             [Gross Wage $1291.21 Less Taxes = Net $869.63 FICA $80.06 Income Tax $258.24
          Apt. 10F                                         Medicare $18.72 NY Income Tax $64.56]
          Bronx, NY 10456                                  Reclassified and allowed as a priority claim under Bankruptcy Code § 507(a)(4) for
                                                           unpaid overtime pay in the amount of $1,291.21 per Order dated 10/11/2016 (Doc.
                                                           No. 138).



36        Marlene Cruz                        Priority                                              $104.91          $104.91                 0.00
 510      1612 Zerega Ave                                  [Gross Wage $155.77 Less Taxes = Net $104.91 FICA $9.66 Income Tax $31.15
          Bronx, NY 10462                                  Medicare $2.26 NY Income Tax $7.79]
                                                           Reclassified and allowed as a priority claim under Bankruptcy Code § 507(a)(4) for
                                                           unpaid overtime pay in the amount of $155.77 per Order dated 10/11/2016 (Doc. No.
                                                           138).
               16-10123-smb         Doc 251    Filed 10/05/18 Entered 10/05/18 13:28:07                         Main Document
                                                           Pg 66 of 120

                                                EXHIBIT C
                                         ANALYSIS OF CLAIMS REGISTER                              Claims Bar Date: May 18, 2016

Case Number: 16-10123-SMB                                  Page: 15                                             Date: October 3, 2018
Debtor Name: NARCO FREEDOM, INC.                                                                                Time: 10:48:49 AM
Claim #   Creditor Name & Address             Claim Type   Claim Ref. No. / Notes         Amount Allowed         Paid to Date     Claim Balance

38        Santos Quinones                     Priority                                            $4,109.85         $4,109.85                0.00
 510      PO Box 451                                       [Gross Wage $6102.23 Less Taxes = Net $4109.85 FICA $378.34 Income Tax
          Bronx, NY 10455                                  $1220.45 Medicare $88.48 NY Income Tax $305.11]
                                                           Reclassified and allowed as a priority claim under Bankruptcy Code § 507(a)(4) for
                                                           unpaid overtime pay, personal time and vacation pay in the amount of $6,102.23
                                                           pursuant to Order dated 10/11/2016 (Doc. No. 138).


39        Manuel Rosa                         Priority                                            $2,203.14         $2,203.14                0.00
 510      49 Pehle Avenue                                  [Gross Wage $3271.18 Less Taxes = Net $2203.14 FICA $202.81 Income Tax
          Saddlebrook, NJ 07663                            $654.24 Medicare $47.43 NY Income Tax $163.56]
                                                           Reclassified and allowed as a priority claim under Bankruptcy Code § 507(a)(4) for
                                                           unpaid overtime pay, personal time and vacation pay in the amount of $3,271.18 per
                                                           Order dated 10/11/2016 (Doc. No. 138).


40        Lenny Durio                         Priority                                            $6,735.00         $6,735.00                0.00
 510      182 South Street                                 [Gross Wage $10000.00 Less Taxes = Net $6735.00 FICA $620.00 Income Tax
          Apt. 4J                                          $2000.00 Medicare $145.00 NY Income Tax $500.00]
          New York, NY 10038


41        Ron McCants                         Priority                                            $8,401.91         $8,401.91                0.00
 510      4017 Ely Avenue                                  [Gross Wage $12475.00 Less Taxes = Net $8401.91 FICA $773.45 Income Tax
          Bronx, NY 10466                                  $2495.00 Medicare $180.89 NY Income Tax $623.75]
                                                           Allowed as a priority claim under Bankruptcy Code § 507(a)(4) for unpaid overtime
                                                           pay, personal time and vacation pay in a reduced amount of $12,475.00, reclassified
                                                           and allowed as a general unsecured claim in the amount of $3,453.10, and the
                                                           balance of the claim in the amount of $34,071.90 is hereby disallowed and expunged
                                                           per Order dated 10/11/2016 (Doc. No. 138).


43        Arsenio Baez                        Priority                                            $2,508.03         $2,508.03                0.00
 510      214 Audubon Ave.                                 [Gross Wage $3723.87 Less Taxes = Net $2508.03 FICA $230.88 Income Tax
          Apt. 55                                          $744.77 Medicare $54.00 NY Income Tax $186.19]
          New York, NY 10033                               Allowed as priority claim under Bankruptcy Code § 507(a)(4) for unpaid overtime
                                                           wages, personal time and vacation pay in the amount of $3,723.87, and the balance
                                                           of the claim is hereby reclassified and allowed as a general unsecured claim in the
                                                           amount of $5,649.13 per Order dated 10/11/2016 (Doc. No. 138).



49        Amy Greco                           Priority                                            $8,401.91         $8,401.91                0.00
 510      259-10 Hillside Avenue                           [Gross Wage $12475.00 Less Taxes = Net $8401.91 FICA $773.45 Income Tax
          Apt. 4A                                          $2495.00 Medicare $180.89 NY Income Tax $623.75]
          Floral Park, NY 11004                            Reclassified and allowed as a priority claim under Bankruptcy Code § 507(a)(4) for
                                                           unpaid overtime pay, personal time and vacation pay in the amount of $12,475.00,
                                                           and reclassified and allowed as a general unsecured claim in the amount of
                                                           $37,938.53 per Order dated 10/11/2016 (Doc. No. 138).
               16-10123-smb           Doc 251    Filed 10/05/18 Entered 10/05/18 13:28:07                          Main Document
                                                             Pg 67 of 120

                                                  EXHIBIT C
                                           ANALYSIS OF CLAIMS REGISTER                              Claims Bar Date: May 18, 2016

Case Number: 16-10123-SMB                                    Page: 16                                              Date: October 3, 2018
Debtor Name: NARCO FREEDOM, INC.                                                                                   Time: 10:48:49 AM
Claim #   Creditor Name & Address               Claim Type   Claim Ref. No. / Notes        Amount Allowed           Paid to Date   Claim Balance

50        Cathy Johnson                         Priority                                           $8,401.91          $8,401.91                 0.00
 510      1236-A East 225th Street                           [Gross Wage $12475.00 Less Taxes = Net $8401.91 FICA $773.45 Income Tax
          Bronx, NY 10466                                    $2495.00 Medicare $180.89 NY Income Tax $623.75]
                                                             Reclassified and allowed as a priority claim under Bankruptcy Code § 507(a)(4) in the
                                                             amount of $12,475.00, and the balance is disallowed and expunged pursuant to So
                                                             Ordered Stipulation Dated 11/21/2016 (Doc. No. 156).


51        Gracie M. Bowens                      Priority                                           $2,925.01          $2,925.01                 0.00
 510      610 Waring Ave                                     [Gross Wage $4343.00 Less Taxes = Net $2925.01 FICA $269.27 Income Tax
          Apt. 3G                                            $868.60 Medicare $62.97 NY Income Tax $217.15]
          Bronx, NY 10467


53        Sandra I. Marrero                     Priority                                           $7,765.16          $7,765.16                 0.00
 510      660 Thieriot Ave                                   [Gross Wage $11529.56 Less Taxes = Net $7765.16 FICA $714.83 Income Tax
          Bronx, NY 10473                                    $2305.91 Medicare $167.18 NY Income Tax $576.48]
                                                             Reclassified and allowed as a priority claim under Bankruptcy Code § 507(a)(4) for
                                                             unpaid overtime pay, personal time and vacation pay in the amount of $11,529.56
                                                             per Order dated 10/11/2016 (Doc. No. 138).


54        Vesa Margan                           Priority                                           $2,774.65          $2,774.65                 0.00
 510      61-43 Woodbine St.                                 [Gross Wage $4119.75 Less Taxes = Net $2774.65 FICA $255.42 Income Tax
          Apt. 4R                                            $823.95 Medicare $59.74 NY Income Tax $205.99]
          Ridgewood, NY 11385                                Reclassified and allowed as a priority claim under Bankruptcy Code § 507(a)(4) for
                                                             unpaid overtime in the amount of $4,119.75, and the balance of the claim for
                                                             severance is hereby disallowed and expunged per Order dated 10/11/2016 (Doc. No.
                                                             138).



56        Christine Oluwole                     Priority                                           $8,401.91          $8,401.91                 0.00
 510      P.O. Box 1088                                      [Gross Wage $12475.00 Less Taxes = Net $8401.91 FICA $773.45 Income Tax
          Bronx, NY 10451                                    $2495.00 Medicare $180.89 NY Income Tax $623.75]
                                                             Allowed as a priority claim under Bankruptcy Code § 507(a)(4) for unpaid personal
                                                             time and vacation pay in the amount of $12,475.00, reclassified and allowed as a
                                                             general unsecured claim in the amount of $6,942.45,
                                                             and the balance of the claim for severance is hereby disallowed and expunged per
                                                             Order dated 10/11/2016 (Doc. No. 138).


59        Luis A Bernal                         Priority                                           $8,401.91          $8,401.91                 0.00
 510      35-60 74th Street                                  [Gross Wage $12475.00 Less Taxes = Net $8401.91 FICA $773.45 Income Tax
          Apt. 201                                           $2495.00 Medicare $180.89 NY Income Tax $623.75]
          Jackson Heights, NY 11372


69        Jennifer Bowland                      Priority                                           $8,401.91          $8,401.91                 0.00
 510      838 East 51st Street                               [Gross Wage $12475.00 Less Taxes = Net $8401.91 FICA $773.45 Income Tax
          1st Floor                                          $2495.00 Medicare $180.89 NY Income Tax $623.75]
          Brooklyn, NY 11203                                 Allowed as a priority claim under Bankruptcy Code § 507(a)(4) for unpaid wages,
                                                             personal time and vacation pay in a reduced amount of $12,475.00, and the balance
               16-10123-smb         Doc 251    Filed 10/05/18 Entered 10/05/18 13:28:07                         Main Document
                                                           Pg 68 of 120

                                                EXHIBIT C
                                         ANALYSIS OF CLAIMS REGISTER                              Claims Bar Date: May 18, 2016

Case Number: 16-10123-SMB                                  Page: 17                                             Date: October 3, 2018
Debtor Name: NARCO FREEDOM, INC.                                                                                Time: 10:48:49 AM
Claim #   Creditor Name & Address             Claim Type   Claim Ref. No. / Notes         Amount Allowed         Paid to Date     Claim Balance

                                                           of the claim is hereby reclassified and allowed as a general unsecured claim in the
                                                           amount of $50,480.47 per Order dated 10/11/2016 (Doc. No. 138).

70        Gloria Dill                         Priority                                            $7,804.98         $7,804.98                 0.00
 510      2028 Washington Ave.                             [Gross Wage $11588.69 Less Taxes = Net $7804.98 FICA $718.50 Income Tax
          Apt. 3B                                          $2317.74 Medicare $168.04 NY Income Tax $579.43]
          Bronx, NY 10457                                  Reclassified and allowed as a priority claim under Bankruptcy Code § 507(a)(4) for
                                                           unpaid overtime and personal vacation in the amount of $11,588.69 per Order dated
                                                           10/11/2016 (Doc. No. 138).



74        Dominick N. Piacente                Priority                                            $8,401.91         $8,401.91                 0.00
 510      621 North Avenue                                 [Gross Wage $12475.00 Less Taxes = Net $8401.91 FICA $773.45 Income Tax
          New Rochelle, NY 10801                           $2495.00 Medicare $180.89 NY Income Tax $623.75]
                                                           Reclassified and allowed as a priority claim under Bankruptcy Code § 507(a)(4) for
                                                           unpaid personal time and vacation pay in the amount of $12,475.00, reclassified as
                                                           a general unsecured claim in the amount of $8,070.65, and the balance of the claim
                                                           is hereby disallowed and expunged per Order dated 10/11/2016 (Doc. No. 138).


116       Michele Poole                       Priority                                            $8,401.91         $8,401.91                 0.00
 510      674 Madison Street                               [Gross Wage $12475.00 Less Taxes = Net $8401.91 FICA $773.45 Income Tax
          Brooklyn, NY 11221                               $2495.00 Medicare $180.89 NY Income Tax $623.75]
                                                           Reclassified and allowed as a priority claim under Bankruptcy Code § 507(a)(4) for
                                                           unpaid overtime pay, personal time and vacation pay in the amount of $12,475.00,
                                                           and reclassified and allowed as a general unsecured claim in the amount of
                                                           $25,180.51 per Order dated 10/11/2016 (Doc. No. 138).


117       Manuel Cruz                         Priority                                            $8,401.91         $8,401.91                 0.00
 510      371 Grand Avenue                                 [Gross Wage $12475.00 Less Taxes = Net $8401.91 FICA $773.45 Income Tax
          Apt. 2L                                          $2495.00 Medicare $180.89 NY Income Tax $623.75]
          New Haven, CT 06513                              Reclassified and allowed as priority claim under Bankruptcy Code § 507(a)(4) for
                                                           unpaid overtime pay, personal time and vacation pay in the amount of $12,475.00,
                                                           and the balance of the claim is hereby classified and allowed as a general unsecured
                                                           claim in the amount of $10,732.43 per Order dated 10/11/2016 (Doc. No. 138).



122       Aida E. Navedo                      Priority                                            $8,401.91         $8,401.91                 0.00
 510      1358 Washington Ave.                             [Gross Wage $12475.00 Less Taxes = Net $8401.91 FICA $773.45 Income Tax
          Apt. 2D                                          $2495.00 Medicare $180.89 NY Income Tax $623.75]
          Bronx, NY 10456                                  Pursuant to So Ordered Stipulation dated 11/15/2016, Claim No. 122 is reclassified
                                                           and allowed as a priority claim under Bankruptcy Code § 507(a)(4) in the amount of
                                                           $12,475.00, and the balance is disallowed and expunged (Doc. No. 155)



125       Paula Johnson                       Priority                                            $8,401.91         $8,401.91                 0.00
 510      2145 Bruckner Blvd                               [Gross Wage $12475.00 Less Taxes = Net $8401.91 FICA $773.45 Income Tax
          Apt. 1R                                          $2495.00 Medicare $180.89 NY Income Tax $623.75]
          Bronx, NY 10472                                  Claim No. 125 is reclassified and allowed as a priority claim under Bankruptcy Code
               16-10123-smb           Doc 251    Filed 10/05/18 Entered 10/05/18 13:28:07                        Main Document
                                                             Pg 69 of 120

                                                  EXHIBIT C
                                           ANALYSIS OF CLAIMS REGISTER                              Claims Bar Date: May 18, 2016

Case Number: 16-10123-SMB                                    Page: 18                                            Date: October 3, 2018
Debtor Name: NARCO FREEDOM, INC.                                                                                 Time: 10:48:49 AM
Claim #   Creditor Name & Address               Claim Type   Claim Ref. No. / Notes        Amount Allowed          Paid to Date    Claim Balance

                                                             § 507(a)(4) in the amount of $12,475.00, and the balance is disallowed and
                                                             expunged per So Ordered Stipultion Dated 11/10/2016 (Doc. No. 152).

126       Ixia Ferran                           Priority                                           $8,401.91          $8,401.91                0.00
 510      194 Benefield Blvd                                 [Gross Wage $12475.00 Less Taxes = Net $8401.91 FICA $773.45 Income Tax
          Peekskill, NY 10566                                $2495.00 Medicare $180.89 NY Income Tax $623.75]
                                                             Pursuant to So Order stipulation dated 11/15/2016, Claim No. 126 is reclassified and
                                                             allowed as a priority
                                                             claim under Bankruptcy Code § 507(a)(4) in the amount of $12,475.00, and the
                                                             balance is
                                                             disallowed and expunged (Doc. No. 154)


127       Adilia Edith Villeda                  Priority                                           $5,824.20          $5,824.20                0.00
 510      32 Walnut St. Collegewood                          [Gross Wage $8647.65 Less Taxes = Net $5824.20 FICA $536.15 Income Tax
          Central Islip, NY 11722                            $1729.53 Medicare $125.39 NY Income Tax $432.38]
                                                             Reclassified and allowed as a priority claim under Bankruptcy Code § 507(a)(4) for
                                                             unpaid overtime pay, personal time and vacation pay in the amount of $8,647.65,
                                                             and the balance of the claim for severance is disallowed and expunged per Order
                                                             dated 10/11/2016 (Doc. No. 138).


129       Brenda Wheat                          Priority                                           $7,900.01          $7,900.01                0.00
 510      25 W. 132 St.                                      [Gross Wage $11729.79 Less Taxes = Net $7900.01 FICA $727.25 Income Tax
          Apt. 8K                                            $2345.96 Medicare $170.08 NY Income Tax $586.49]
          New York, NY 10037                                 Reclassified and allowed as a priority claim under Bankruptcy Code § 507(a)(4) for
                                                             unpaid overtime pay, personal time and vacation pay in the amount of $11,729.79,
                                                             and the balance of the claim for severance disallowed and expunged per Order
                                                             dated 10/11/2016 (Doc. No. 138).



130       Arleen Perez Eliad                    Priority                                           $1,641.00          $1,641.00                0.00
 510      1268 Metcalf Ave.                                  [Gross Wage $2436.54 Less Taxes = Net $1641.00 FICA $151.07 Income Tax
          Apt. 2                                             $487.31 Medicare $35.33 NY Income Tax $121.83]
          Bronx, NY 10472                                    Allowed as a priority claim under Bankruptcy Code § 507(a)(4) for unpaid overtime
                                                             pay, personal time and vacation pay in the amount of $2,436.54, and the balance of
                                                             the claim for severance is disallowed and expunged per Order dated 10/11/2016
                                                             (Doc. No. 138).



131       Martha Taveras                        Priority                                           $3,252.52          $3,252.52                0.00
 510      968 Banta Place                                    [Gross Wage $4829.28 Less Taxes = Net $3252.52 FICA $299.42 Income Tax
          Apt. C                                             $965.86 Medicare $70.02 NY Income Tax $241.46]
          Ridgefiled, NJ 07657                               Reduced and allowed as a priority claim under Bankruptcy Code § 507(a)(4) for
                                                             unpaid overtime pay, personal time and vacation pay in the amount of $4,829.28,
                                                             and the balance of the claim is hereby disallowed and expunged per Order dated
                                                             10/11/2016 (Doc. No. 138).
               16-10123-smb            Doc 251    Filed 10/05/18 Entered 10/05/18 13:28:07                        Main Document
                                                              Pg 70 of 120

                                                   EXHIBIT C
                                            ANALYSIS OF CLAIMS REGISTER                             Claims Bar Date: May 18, 2016

Case Number: 16-10123-SMB                                     Page: 19                                            Date: October 3, 2018
Debtor Name: NARCO FREEDOM, INC.                                                                                  Time: 10:48:49 AM
Claim #   Creditor Name & Address                Claim Type   Claim Ref. No. / Notes        Amount Allowed         Paid to Date    Claim Balance

132       Darlene B. Amos                        Priority                                           $8,401.91         $8,401.91                 0.00
 510      775 Concourse Village East                          [Gross Wage $12475.00 Less Taxes = Net $8401.91 FICA $773.45 Income Tax
          Apt. 4K                                             $2495.00 Medicare $180.89 NY Income Tax $623.75]
          Bronx, NY 10451                                     Claim No. 132 is reclassified and allowed as a priority claim under Bankruptcy Code
                                                              § 507(a)(4) in the amount of $12,475.00, and the balance is disallowed and
                                                              expunged pursuant to So Ordered Stipulation Dated 11/10/2016 (Doc. No. 150).



133       Saby Guzman                            Priority                                           $5,042.07         $5,042.07                 0.00
 510      2143 Story Ave.                                     [Gross Wage $7486.36 Less Taxes = Net $5042.07 FICA $464.15 Income Tax
          Bronx, NY 10473                                     $1497.27 Medicare $108.55 NY Income Tax $374.32]
                                                              Allowed as a priority claim under Bankruptcy Code § 507(a)(4) for unpaid overtime
                                                              pay, personal time and vacation pay in the amount of $7,486.36 per Order dated
                                                              10/11/2016 (Doc. No. 138).


134       Maria Perez-Forty                      Priority                                           $1,295.91         $1,295.91                 0.00
 510      2415 Saint Raymond                                  [Gross Wage $1924.15 Less Taxes = Net $1295.91 FICA $119.30 Income Tax
          Bronx, NY 10461                                     $384.83 Medicare $27.90 NY Income Tax $96.21]
                                                              Allowed as a priority claim under Bankruptcy Code § 507(a)(4) for unpaid personal
                                                              and sick time in a reduced amount of $1,924.15 per Order dated 10/11/2016 (Doc.
                                                              No. 138).


135       Sabrina Soltren                        Priority                                           $1,847.32         $1,847.32                 0.00
 510      100 Casals Place                                    [Gross Wage $2742.86 Less Taxes = Net $1847.32 FICA $170.06 Income Tax
          Apt. 2C                                             $548.57 Medicare $39.77 NY Income Tax $137.14]
          Bronx, NY 10475                                     Reduced and allowed as a priority claim under Bankruptcy Code § 507(a)(4) for
                                                              unpaid overtime pay in the amount of $2,742.86, and the balance of the claim is
                                                              hereby disallowed and expunged per Order dated 10/11/2016 (Doc. No. 138)..



136       Mabel Joyce                            Priority                                           $2,230.96         $2,230.96                 0.00
 510      2829 Sedgwick Ave.                                  [Gross Wage $3312.50 Less Taxes = Net $2230.96 FICA $205.38 Income Tax
          Apt. 2R                                             $662.50 Medicare $48.03 NY Income Tax $165.63]
          Bronx, NY 10468                                     Allowed as a priority claim under Bankruptcy Code § 507(a)(4) for unpaid overtime
                                                              pay in a reduced amount of $3,312.50, and the balance of the claim in the amount of
                                                              $4,687.50 is disallowed and expunged per Order dated 10/11/2016 (Doc. No. 138).



137       Maria Lewin                            Priority                                           $8,401.91         $8,401.91                 0.00
 510      9 Langschur Ct.                                     [Gross Wage $12475.00 Less Taxes = Net $8401.91 FICA $773.45 Income Tax
          Thiells, NY 10984                                   $2495.00 Medicare $180.89 NY Income Tax $623.75]
                                                              Claim No. 137 is reclassified and allowed as a priority claim under Bankruptcy Code
                                                              § 507(a)(4) in the amount of $12,475.00, and the balance is disallowed and
                                                              expunged per So Ordered Stipultion Dated 11/10/2016 (Doc. No. 151).
               16-10123-smb          Doc 251    Filed 10/05/18 Entered 10/05/18 13:28:07                        Main Document
                                                            Pg 71 of 120

                                                    EXHIBIT C
                                             ANALYSIS OF CLAIMS REGISTER                           Claims Bar Date: May 18, 2016

Case Number: 16-10123-SMB                                   Page: 20                                            Date: October 3, 2018
Debtor Name: NARCO FREEDOM, INC.                                                                                Time: 10:48:49 AM
Claim #   Creditor Name & Address              Claim Type   Claim Ref. No. / Notes        Amount Allowed          Paid to Date    Claim Balance

140       Dr. Jean Denis                       Priority                                           $2,849.75          $2,849.75                0.00
 510      Five City View Drive                              [Gross Wage $4231.25 Less Taxes = Net $2849.75 FICA $262.34 Income Tax
          New City, NY 10956                                $846.25 Medicare $61.35 NY Income Tax $211.56]
                                                            Allowed as a priority claim under Bankruptcy Code § 507(a)(4) for unpaid overtime
                                                            pay in the reduced amount of $4,231.25, and the balance of the claim for severance
                                                            is hereby disallowed and expunged per Order dated 10/11/2016 (Doc. No. 138).


141       Minerva Pomales                      Priority                                             $201.09           $201.09                 0.00
 510      3505 Decatur Ave                                  [Gross Wage $298.57 Less Taxes = Net $201.09 FICA $18.51 Income Tax $59.71
          Apt. 5d                                           Medicare $4.33 NY Income Tax $14.93]
          Bronx, NY 10467                                   Allowed as a priority claim under Bankruptcy Code § 507(a)(4) for unpaid overtime
                                                            pay, personal time and vacation pay in a reduced amount of $298.57, and the
                                                            balance of the claim for severance should be disallowed and expunged per Order
                                                            dated 10/11/2016 (Doc. No. 138).



142       Marisol Burgos                       Priority                                             $219.72           $219.72                 0.00
 510      1061 Duncan                                       [Gross Wage $326.24 Less Taxes = Net $219.72 FICA $20.23 Income Tax $65.25
          Bronx, NY 10467                                   Medicare $4.73 NY Income Tax $16.31]
                                                            Reclassified and allowed as a priority claim under Bankruptcy Code § 507(a)(4) for
                                                            unpaid overtime pay in the reduced amount of $326.24, and the balance of the claim
                                                            for severance disallowed and expunged per Order dated 10/11/2016 (Doc. No. 138).


143       Maritza Santa                        Priority                                           $3,170.24          $3,170.24                0.00
 510      986 Leggett Ave                                   [Gross Wage $4707.11 Less Taxes = Net $3170.24 FICA $291.84 Income Tax
          Apt. 1c                                           $941.42 Medicare $68.25 NY Income Tax $235.36]
          Bronx, NY 10455                                   Reclassified and allowed as a priority claim under Bankruptcy Code § 507(a)(4) for
                                                            unpaid overtime pay, personal time and vacation pay in the amount of $4,707.11,
                                                            reclassified and allowed as a general unsecured claim in the amount of $11,760.00,
                                                            and the balance of the claim is hereby disallowed and expunged per Order dated
                                                            10/11/2016 (Doc. No. 138).



145       Philome Jean H. Gracia               Priority                                           $8,401.91          $8,401.91                0.00
 510      283 Carlls Path                                   [Gross Wage $12475.00 Less Taxes = Net $8401.91 FICA $773.45 Income Tax
          Deer Park, NY 11729                               $2495.00 Medicare $180.89 NY Income Tax $623.75]
                                                            Reclassified and allowed as a priority claim under Bankruptcy Code § 507(a)(4) for
                                                            unpaid overtime pay, personal time and vacation pay in the amount of $12,475.00,
                                                            reclassified and allowed as a general unsecured claim in the amount of $79,210.40,
                                                            and the balance of the claim for severance is disallowed and expunged per per Order
                                                            dated 10/11/2016 (Doc. No. 138).


152       1199SEIU Healthcare Workers East     Priority                                               $0.00              $0.00                0.00
 510      c/o Ryan J. Barbur                                []
          80 8th Ave., 8th Fl.
          New York, NY 10011
               16-10123-smb         Doc 251    Filed 10/05/18 Entered 10/05/18 13:28:07                          Main Document
                                                           Pg 72 of 120

                                                EXHIBIT C
                                         ANALYSIS OF CLAIMS REGISTER                               Claims Bar Date: May 18, 2016

Case Number: 16-10123-SMB                                  Page: 21                                              Date: October 3, 2018
Debtor Name: NARCO FREEDOM, INC.                                                                                 Time: 10:48:49 AM
Claim #   Creditor Name & Address             Claim Type   Claim Ref. No. / Notes         Amount Allowed          Paid to Date     Claim Balance

153       Sylvia Santiago                     Priority                                            $1,899.07          $1,899.07                  0.00
 510      1035 Revere Avenue                               [Gross Wage $2819.71 Less Taxes = Net $1899.07 FICA $174.82 Income Tax
          2nd Floor                                        $563.94 Medicare $40.89 NY Income Tax $140.99]
          Bronx, NY 10465                                  Allowed as filed



175       Elizabeth Cintron                   Priority                                            $6,735.00               $0.00          6,735.00
 510      825-C                                            [Gross Wages $10,000.00 Less Taxes = Net $6,735.00 FICA 620.00, Medicare
          Bronx, NY 10459                                  $145.00 Federal Income Tax $2,000.00 NY Income Tax $500]


176       Gloria I. Olmo                      Priority                                            $1,230.15               $0.00          1,230.15
 510      284 Graff Avenue                                 [Gross Wages $1,823.50 Less Taxes = Net $1,230.15, FICA $113.24, Medicare
          Bronx, NY 10465                                  $26.48, Federal Income Tax $365.30, NY Income Tax $91.33]


                                                           Allowed as a priority wage claim in the aggregate amount of $1,826.50, comprised of
                                                           unpaid accrued sick pay in the amount of $597.85, unpaid accrued personal and
                                                           vacation time in the amount of $228.65, and $1,000.00 pursuant to So Ordered
                                                           Stipulation dated 12/21/2017 (Doc. No. 230).


182       Dr. Jean K.Auguste                  Priority                                            $6,735.00               $0.00          6,735.00
 510      14 Buffalo Street                                [Gross Wages $10,000.00 Less Taxes = Net $6,735.00 FICA 620.00, Medicare
          Elmont, NY 11003                                 $145.00 Federal Income Tax $2,000.00 NY Income Tax $500]


185       Shirley Morton                      Priority                                            $8,401.91               $0.00          8,401.91
 510      48 Heathcote Rd                                  [Gross Wages $12,475.00, Less Taxes = Net $8,401.91 FICA $773.45, Medicare
          Elmont, NY 11003                                 $180.89, Federal Income Tax $2,495.00, NY Income Tax $623.75]


                                                           Reclassified to a priority wage claim in the amount of $12,475.00 and as a tardily
                                                           filed general unsecured claim in the amount of $929.55 pursuant to Order dated
                                                           11/29/2017. (Doc. No. 223).


186       Victoria Whelan                     Priority                                            $8,401.91               $0.00          8,401.91
 510      471 Swinton Avenue                               [Gross Wages $12,475.00, Less Taxes = Net $8,401.91 FICA $773.45, Medicare
          Bronx, NY 10465                                  $180.89, Federal Income Tax $2,495.00, NY Income Tax $623.75]


                                                           Disallowed and expunged per Order dated 11/7/2017 (Doc. No. 220). Reclassified to
                                                           a priority wage claim in the amount of $12,475.00 and as a tardily filed general
                                                           unsecured claim in the amount of $12,525.00 pursuant to Order dated 11/29/2017.
                                                           (Doc. No. 223).


152.1     Adderly, Joseph                     Priority                                              $304.15            $304.15                  0.00
 510      202 W 118th Street                               [Gross Wage $451.60 Less Taxes = Net $304.15 FICA $28.00 Income Tax $90.32
          Apt. 2C                                          Medicare $6.55 NY Income Tax $22.58]
          New York, NY 10026
                16-10123-smb          Doc 251     Filed 10/05/18 Entered 10/05/18 13:28:07                       Main Document
                                                              Pg 73 of 120

                                                      EXHIBIT C
                                               ANALYSIS OF CLAIMS REGISTER                          Claims Bar Date: May 18, 2016

Case Number: 16-10123-SMB                                     Page: 22                                           Date: October 3, 2018
Debtor Name: NARCO FREEDOM, INC.                                                                                 Time: 10:48:49 AM
Claim #   Creditor Name & Address                Claim Type   Claim Ref. No. / Notes       Amount Allowed         Paid to Date   Claim Balance

152.2     Adelman, Steven L.                     Priority                                           $3,873.85       $3,873.85             0.00
 510      2040 21st Drive                                     [Gross Wage $5751.81 Less Taxes = Net $3873.85 FICA $356.61 Income Tax
          Apt. 1D                                             $1150.36 Medicare $83.40 NY Income Tax $287.59]
          Brooklyn, NY 11214


152.3     Antoine, Stephanie M.                  Priority                                           $1,487.10       $1,487.10             0.00
 510      89-16 Springfield Blvd                              [Gross Wage $2208.02 Less Taxes = Net $1487.10 FICA $136.90 Income Tax
          Queens Village, NY 11427                            $441.60 Medicare $32.02 NY Income Tax $110.40]


152.4     Brathwaite, Kathy G.                   Priority                                           $3,217.50       $3,217.50             0.00
 510      875 Saratoga Ave                                    [Gross Wage $4777.27 Less Taxes = Net $3217.50 FICA $296.19 Income Tax
          Brooklyn, NY 11212                                  $955.45 Medicare $69.27 NY Income Tax $238.86]


152.5     Brehm, Callaci Karen                   Priority                                             $159.30           $0.00           159.30
 510      10930 Park Lane South                               [Gross Wage $236.54 Less Taxes = Net $159.30 FICA $14.67 Income Tax $47.31
          Richmond Hill, NY 11418                             Medicare $3.43 NY Income Tax $11.83]


152.6     Burnett, Christopher                   Priority                                           $2,765.68       $2,765.68             0.00
 510      685 East 78th St.                                   [Gross Wage $4106.43 Less Taxes = Net $2765.68 FICA $254.60 Income Tax
          Brooklyn, NY 11236                                  $821.29 Medicare $59.54 NY Income Tax $205.32]


152.7     Burris, Christine G.                   Priority                                           $2,654.07       $2,654.07             0.00
 510      753 East 226th St                                   [Gross Wage $3940.71 Less Taxes = Net $2654.07 FICA $244.32 Income Tax
          Apt 3B                                              $788.14 Medicare $57.14 NY Income Tax $197.04]
          Bronx, NY 10466


152.8     Carrasquillo, Sergio                   Priority                                           $3,892.89       $3,892.89             0.00
 510      350 65th St                                         [Gross Wage $5780.08 Less Taxes = Net $3892.89 FICA $358.36 Income Tax
          Apt. 15J                                            $1156.02 Medicare $83.81 NY Income Tax $289.00]
          Brooklyn, NY 11220


152.9     Caruth, David D.                       Priority                                           $1,995.51       $1,995.51             0.00
 510      1646 Union St                                       [Gross Wage $2962.90 Less Taxes = Net $1995.51 FICA $183.70 Income Tax
          Apt. 3C                                             $592.58 Medicare $42.96 NY Income Tax $148.15]
          Brooklyn, NY 11213


NYSTFR    New York State Department of Tax &     Priority                                           $2,338.83           $0.00         2,338.83
510       Finance                                             Employee NYS Withholding Distribution- $2,338.83
          Bankruptcy Section
          P.O. Box 5300                                       Claim 175 Elizabeth Cintron $500.00
          Albany, NY 12205                                    Claim 176 Gloria I. Olmo $91.33
                                                              Claim 182 Dr. Jean K. Auguste $500.00
                                                              Claim 185 Shirley Morton $623.75
                                                              Claim 186 Victoria Whelan $623.75
               16-10123-smb           Doc 251    Filed 10/05/18 Entered 10/05/18 13:28:07                      Main Document
                                                             Pg 74 of 120

                                                  EXHIBIT C
                                           ANALYSIS OF CLAIMS REGISTER                             Claims Bar Date: May 18, 2016

Case Number: 16-10123-SMB                                    Page: 23                                          Date: October 3, 2018
Debtor Name: NARCO FREEDOM, INC.                                                                               Time: 10:48:49 AM
Claim #   Creditor Name & Address               Claim Type   Claim Ref. No. / Notes     Amount Allowed          Paid to Date   Claim Balance

152.10    Charles-Lamy, Jocelyne A.             Priority                                           $2,159.32      $2,159.32              0.00
 510      1832 East 52nd St.                                 [Gross Wage $3206.12 Less Taxes = Net $2159.32 FICA $198.78 Income Tax
          Brooklyn, NY 11234                                 $641.22 Medicare $46.49 NY Income Tax $160.31]


152.11    Coit, Belinda                         Priority                                           $2,315.34      $2,315.34              0.00
 510      372 Blake Ave.                                     [Gross Wage $3437.78 Less Taxes = Net $2315.34 FICA $213.14 Income Tax
          Apt. 9E                                            $687.56 Medicare $49.85 NY Income Tax $171.89]
          Brooklyn, NY 11212


152.12    Dautruche, Valeria                    Priority                                           $2,013.45      $2,013.45              0.00
 510      1305 East 94th St.                                 [Gross Wage $2989.54 Less Taxes = Net $2013.45 FICA $185.35 Income Tax
          Brooklyn, NY 11236                                 $597.91 Medicare $43.35 NY Income Tax $149.48]


152.13    Dictter, Adelmo                       Priority                                            $106.61         $106.61              0.00
 510      83-75 118th St                                     [Gross Wage $158.31 Less Taxes = Net $106.61 FICA $9.82 Income Tax $31.66
          Apt. 5K                                            Medicare $2.30 NY Income Tax $7.92]
          Kew Gardens, NY 11415


152.14    Dixon, Marie Tatiana                  Priority                                            $782.51         $782.51              0.00
 510      227-05 135th Ave.                                  [Gross Wage $1161.86 Less Taxes = Net $782.51 FICA $72.04 Income Tax $232.37
          Laurelton, NY 10413                                Medicare $16.85 NY Income Tax $58.09]


152.15    Echevarria, Lillian                   Priority                                           $3,385.70      $3,385.70              0.00
 510      3220 Avenue H                                      [Gross Wage $5027.02 Less Taxes = Net $3385.70 FICA $311.68 Income Tax
          Apt. 1N                                            $1005.40 Medicare $72.89 NY Income Tax $251.35]
          Brooklyn, NY 11210


152.16    Edmund, Gabriela Beatriz              Priority                                           $1,884.54      $1,884.54              0.00
 510      1570 East 102nd St                                 [Gross Wage $2798.13 Less Taxes = Net $1884.54 FICA $173.48 Income Tax
          Apt. 1F                                            $559.63 Medicare $40.57 NY Income Tax $139.91]
          Brooklyn, NY 11236


152.17    Fera, Jonelle                         Priority                                           $3,541.02      $3,541.02              0.00
 510      8823 23rd Ave.                                     [Gross Wage $5257.64 Less Taxes = Net $3541.02 FICA $325.97 Income Tax
          Brooklyn, NY 11214                                 $1051.53 Medicare $76.24 NY Income Tax $262.88]


152.18    Figueroa, Alba I.                     Priority                                           $6,030.64      $6,030.64              0.00
 510      4214 5th Ave.                                      [Gross Wage $8954.19 Less Taxes = Net $6030.64 FICA $555.16 Income Tax
          Apt. 2R                                            $1790.84 Medicare $129.84 NY Income Tax $447.71]
          Brooklyn, NY 11232


152.19    Ford, Michael L.                      Priority                                           $2,418.96      $2,418.96              0.00
 510      400 Clinton Ave                                    [Gross Wage $3591.62 Less Taxes = Net $2418.96 FICA $222.68 Income Tax
          Apt. 1C                                            $718.32 Medicare $52.08 NY Income Tax $179.58]
          Brooklyn, NY 11238
               16-10123-smb         Doc 251    Filed 10/05/18 Entered 10/05/18 13:28:07                      Main Document
                                                           Pg 75 of 120

                                                EXHIBIT C
                                         ANALYSIS OF CLAIMS REGISTER                             Claims Bar Date: May 18, 2016

Case Number: 16-10123-SMB                                  Page: 24                                          Date: October 3, 2018
Debtor Name: NARCO FREEDOM, INC.                                                                             Time: 10:48:49 AM
Claim #   Creditor Name & Address             Claim Type   Claim Ref. No. / Notes     Amount Allowed          Paid to Date   Claim Balance

152.20    Fowler, Beavin                      Priority                                             $79.67           $0.00             79.67
 510      54 West 94th St .                                [Gross Wage $118.27 Less Taxes = Net $79.67 FICA $7.33 Income Tax $23.65
          Apt. 1C                                          Medicare $1.71 NY Income Tax $5.91]
          New York, NY 10025


152.21    Gilliam, Richard                    Priority                                           $1,031.01      $1,031.01              0.00
 510      1333 Pacific St .                                [Gross Wage $1530.82 Less Taxes = Net $1031.01 FICA $94.91 Income Tax
          Brooklyn, NY 11216                               $306.16 Medicare $22.20 NY Income Tax $76.54]


152.22    Gittins, Ozoda                      Priority                                           $1,141.28      $1,141.28              0.00
 510      1854 Bay Ridge Ave.                              [Gross Wage $1694.55 Less Taxes = Net $1141.28 FICA $105.06 Income Tax
          Brooklyn, NY 11204                               $338.91 Medicare $24.57 NY Income Tax $84.73]


152.23    Gleba, Mariya                       Priority                                            $998.38         $998.38              0.00
 510      852 East 7th St.                                 [Gross Wage $1482.38 Less Taxes = Net $998.38 FICA $91.91 Income Tax $296.48
          Apt. 2D                                          Medicare $21.49 NY Income Tax $74.12]
          Brooklyn, NY 11230


152.24    Hill, Michael A.                    Priority                                            $863.06         $863.06              0.00
 510      71 West 112th St                                 [Gross Wage $1281.45 Less Taxes = Net $863.06 FICA $79.45 Income Tax $256.29
          Apt. 6H                                          Medicare $18.58 NY Income Tax $64.07]
          New York, NY 10026


152.25    Hubbard, Sherell                    Priority                                           $1,958.44      $1,958.44              0.00
 510      200 Macdougal St.                                [Gross Wage $2907.85 Less Taxes = Net $1958.44 FICA $180.29 Income Tax
          Apt. 3D                                          $581.57 Medicare $42.16 NY Income Tax $145.39]
          Brooklyn, NY 11233


152.26    Johnson, Gloria                     Priority                                           $2,878.31      $2,878.31              0.00
 510      1383 Albany Ave.                                 [Gross Wage $4273.66 Less Taxes = Net $2878.31 FICA $264.97 Income Tax
          Brooklyn, NY 11203                               $854.73 Medicare $61.97 NY Income Tax $213.68]


152.27    Joseph, Yorlany V.                  Priority                                           $2,029.22      $2,029.22              0.00
 510      727 East 96th St.                                [Gross Wage $3012.95 Less Taxes = Net $2029.22 FICA $186.80 Income Tax
          2nd Floor                                        $602.59 Medicare $43.69 NY Income Tax $150.65]
          Brooklyn, NY 11236


152.28    Knott, Donna E.                     Priority                                           $3,907.12      $3,907.12              0.00
 510      86 Lexington Ave.                                [Gross Wage $5801.23 Less Taxes = Net $3907.12 FICA $359.68 Income Tax
          Apt. 3B                                          $1160.25 Medicare $84.12 NY Income Tax $290.06]
          Brooklyn, NY 11238


152.29    Leon, Catherine Lynn                Priority                                           $1,227.78      $1,227.78              0.00
 510      3681 Winkler Ave.                                [Gross Wage $1822.99 Less Taxes = Net $1227.78 FICA $113.03 Income Tax
          Apt. 1022                                        $364.60 Medicare $26.43 NY Income Tax $91.15]
          Fort Meyers, FL 33916
                16-10123-smb        Doc 251    Filed 10/05/18 Entered 10/05/18 13:28:07                      Main Document
                                                           Pg 76 of 120

                                                EXHIBIT C
                                         ANALYSIS OF CLAIMS REGISTER                             Claims Bar Date: May 18, 2016

Case Number: 16-10123-SMB                                  Page: 25                                          Date: October 3, 2018
Debtor Name: NARCO FREEDOM, INC.                                                                             Time: 10:48:49 AM
Claim #   Creditor Name & Address             Claim Type   Claim Ref. No. / Notes     Amount Allowed          Paid to Date   Claim Balance

152.30    Liera, Gloria                       Priority                                            $837.51         $837.51             0.00
 510      1671 West 4th St .                               [Gross Wage $1243.53 Less Taxes = Net $837.51 FICA $77.10 Income Tax $248.71
          Brooklyn, NY 11223                               Medicare $18.03 NY Income Tax $62.18]


152.31    Maldonado, Alexander                Priority                                           $2,827.42      $2,827.42             0.00
 510      32-38 88th St .                                  [Gross Wage $4198.10 Less Taxes = Net $2827.42 FICA $260.28 Income Tax
          East Elmhurst, NY 11369                          $839.62 Medicare $60.87 NY Income Tax $209.91]


152.32    Martinez, Edward                    Priority                                           $2,333.83      $2,333.83             0.00
 510      2253 3rd Ave.                                    [Gross Wage $3465.22 Less Taxes = Net $2333.83 FICA $214.84 Income Tax
          Apt. 2404                                        $693.04 Medicare $50.25 NY Income Tax $173.26]
          New York, NY 10035


152.33    Miller, Antoinette                  Priority                                             $79.67          $79.67             0.00
 510      363 Monrie St                                    [Gross Wage $118.27 Less Taxes = Net $79.67 FICA $7.33 Income Tax $23.65
          Brooklyn, NY 11221                               Medicare $1.71 NY Income Tax $5.91]


152.34    Morgan, Andrea C.                   Priority                                           $1,940.07      $1,940.07             0.00
 510      2068 East 54th St .                              [Gross Wage $2880.59 Less Taxes = Net $1940.07 FICA $178.60 Income Tax
          Brooklyn, NY 11234                               $576.12 Medicare $41.77 NY Income Tax $144.03]


152.35    Mosie, Rodely M.                    Priority                                           $2,733.16      $2,733.16             0.00
 510      1305 East 94th St .                              [Gross Wage $4058.14 Less Taxes = Net $2733.16 FICA $251.60 Income Tax
          Brooklyn, NY 11236                               $811.63 Medicare $58.84 NY Income Tax $202.91]


152.36    Pemberton, Hugo C.                  Priority                                           $2,271.26      $2,271.26             0.00
 510      4125 Bruner Avenue                               [Gross Wage $3372.33 Less Taxes = Net $2271.26 FICA $209.08 Income Tax
          Bronx, NY 10466                                  $674.47 Medicare $48.90 NY Income Tax $168.62]


152.37    Quinones, Hector                    Priority                                           $2,265.29      $2,265.29             0.00
 510      6110 3rd Ave.                                    [Gross Wage $3363.45 Less Taxes = Net $2265.29 FICA $208.53 Income Tax
          Brooklyn, NY 11220                               $672.69 Medicare $48.77 NY Income Tax $168.17]


152.38    Quintero, Heriberto                 Priority                                           $2,494.67      $2,494.67             0.00
 510      252 67th St .                                    [Gross Wage $3704.04 Less Taxes = Net $2494.67 FICA $229.65 Income Tax
          Brooklyn, NY 11220                               $740.81 Medicare $53.71 NY Income Tax $185.20]


152.39    Rivera, Maria                       Priority                                           $1,627.22      $1,627.22             0.00
 510      5 Grandview Ave.                                 [Gross Wage $2416.06 Less Taxes = Net $1627.22 FICA $149.80 Income Tax
          Staten Island, NY 10303                          $483.21 Medicare $35.03 NY Income Tax $120.80]


152.40    Saint Fort, Ashley M.               Priority                                           $2,378.49      $2,378.49             0.00
 510      585 East 32nd St .                               [Gross Wage $3531.55 Less Taxes = Net $2378.49 FICA $218.96 Income Tax
          Apt. D1                                          $706.31 Medicare $51.21 NY Income Tax $176.58]
          Brooklyn, NY 11210
               16-10123-smb           Doc 251    Filed 10/05/18 Entered 10/05/18 13:28:07                      Main Document
                                                             Pg 77 of 120

                                                  EXHIBIT C
                                           ANALYSIS OF CLAIMS REGISTER                          Claims Bar Date: May 18, 2016

Case Number: 16-10123-SMB                                    Page: 26                                          Date: October 3, 2018
Debtor Name: NARCO FREEDOM, INC.                                                                               Time: 10:48:49 AM
Claim #   Creditor Name & Address               Claim Type   Claim Ref. No. / Notes     Amount Allowed          Paid to Date   Claim Balance

152.41    Smith, Richlyn T.                     Priority                                       $1,529.15          $1,529.15             0.00
 510      1367 Saint Marks Avenue                            [Gross Wage $2270.45 Less Taxes = Net $1529.15 FICA $140.77 Income Tax
          Apt. 1A                                            $454.09 Medicare $32.92 NY Income Tax $113.52]
          Brooklyn, NY 11210


152.42    Souvenir, Fenella                     Priority                                            $402.04         $402.04             0.00
 510      626 Lexington Ave.                                 [Gross Wage $596.95 Less Taxes = Net $402.04 FICA $37.01 Income Tax $119.39
          Brooklyn, NY 11221                                 Medicare $8.66 NY Income Tax $29.85]


152.43    St. Bernard, Natasha                  Priority                                       $3,372.00          $3,372.00             0.00
 510      3906 Avenue K                                      [Gross Wage $5006.67 Less Taxes = Net $3372.00 FICA $310.41 Income Tax
          Apt. 4C                                            $1001.33 Medicare $72.60 NY Income Tax $250.33]
          Brooklyn, NY 11210


152.44    Taylor, Judia                         Priority                                       $1,897.36          $1,897.36             0.00
 510      165-14 145th Ave.                                  [Gross Wage $2817.18 Less Taxes = Net $1897.36 FICA $174.67 Income Tax
          Jamaica, NY 11434                                  $563.44 Medicare $40.85 NY Income Tax $140.86]


152.45    Trivedi, Darshana                     Priority                                       $2,108.80          $2,108.80             0.00
 510      64 Bregman Ave.                                    [Gross Wage $3131.11 Less Taxes = Net $2108.80 FICA $194.13 Income Tax
          New Hyde Park, NY 11040                            $626.22 Medicare $45.40 NY Income Tax $156.56]


152.46    Vines, Kenneth                        Priority                                       $2,326.82          $2,326.82             0.00
 510      2090 East Tremont Ave, Apt. 9G                     [Gross Wage $3454.81 Less Taxes = Net $2326.82 FICA $214.20 Income Tax
          Bronx, NY 10462                                    $690.96 Medicare $50.09 NY Income Tax $172.74]


152.47    Weston, Keisha V.                     Priority                                       $2,194.49          $2,194.49             0.00
 510      203 Arlington Place                                [Gross Wage $3258.35 Less Taxes = Net $2194.49 FICA $202.02 Income Tax
          Staten Island, NY 10303                            $651.67 Medicare $47.25 NY Income Tax $162.92]


152.48    White, Wayne E.                       Priority                                       $2,246.97          $2,246.97             0.00
 510      2391 Bedford Ave.                                  [Gross Wage $3336.26 Less Taxes = Net $2246.97 FICA $206.85 Income Tax
          Apt. 3CN                                           $667.25 Medicare $48.38 NY Income Tax $166.81]
          Brooklyn, NY 11226


152.49    Wielgosz, Sylvia                      Priority                                       $1,814.81          $1,814.81             0.00
 510      77 Luke Court                                      [Gross Wage $2694.59 Less Taxes = Net $1814.81 FICA $167.06 Income Tax
          Staten Island, NY 10306                            $538.92 Medicare $39.07 NY Income Tax $134.73]


152.50    Williams, Raheem                      Priority                                              $0.00           $0.00             0.00
 510      131-15 178th Pl.                                   []
          Jamaica, NY 11434
152.51    Wimbush, Roxanne                      Priority                                            $159.30         $159.30             0.00
 510      2960 Wesst 29th St.                                [Gross Wage $236.54 Less Taxes = Net $159.30 FICA $14.67 Income Tax $47.31
          Apt. 3M                                            Medicare $3.43 NY Income Tax $11.83]
          Brooklyn, NY 11224
               16-10123-smb         Doc 251    Filed 10/05/18 Entered 10/05/18 13:28:07                        Main Document
                                                           Pg 78 of 120

                                                EXHIBIT C
                                         ANALYSIS OF CLAIMS REGISTER                               Claims Bar Date: May 18, 2016

Case Number: 16-10123-SMB                                  Page: 27                                            Date: October 3, 2018
Debtor Name: NARCO FREEDOM, INC.                                                                               Time: 10:48:49 AM
Claim #   Creditor Name & Address             Claim Type   Claim Ref. No. / Notes       Amount Allowed           Paid to Date   Claim Balance

FEDETFR Internal Revenue Service              Priority                                             $9,335.30           $0.00         9,335.30
510     P.O. Box 7346                                      Employee Federal Withholding Distribution-$9,335.30
          Philadelphia, PA 19101
                                                           Claim 175 Elizabeth Cintron $2,000.00
                                                           Claim 176 Gloria I. Olmo $365.30
                                                           Claim 182 Dr. Jean K. Auguste $2,000
                                                           Claim 185 Shirley Morton $2,495.00
                                                           Claim 186 Victoria Whelan $2,495.00




FICAEMTF Internal Revenue Service             Priority                                             $2,900.14           $0.00         2,900.14
510      P.O. Box 7346                                     Employee FICA Distribution- $2,900.14
          Philadelphia, PA 19101
                                                           Claim 175 Elizabeth Cintron $620.00
                                                           Claim 176 Gloria I. Olmo $113.24
                                                           Claim 182 Dr. Jean K. Auguste $620.00
                                                           Claim 185 Shirley Morton $773.45
                                                           Claim 186 Victoria Whelan $773.45


FICAEMTF Internal Revenue Service             Priority                                             $2,900.14           $0.00         2,900.14
510      P.O. Box 7346                                     Employer FICA Distribution- $2,900.14
          Philadelphia, PA 19101
                                                           Claim 175 Elizabeth Cintron $620.00
                                                           Claim 176 Gloria I. Olmo $113.24
                                                           Claim 182 Dr. Jean K. Auguste $620.00
                                                           Claim 185 Shirley Morton $773.45
                                                           Claim 186 Victoria Whelan $773.45


MEDEMPT Internal Revenue Service              Priority                                              $678.26            $0.00           678.26
F       P.O. Box 7346                                      Employee Medicare Distribution-$678.26
510     Philadelphia, PA 19101
                                                           Claim 175 Elizabeth Cintron $145.00
                                                           Claim 176 Gloria I. Olmo $26.48
                                                           Claim 182 Dr. Jean K. Auguste $145
                                                           Claim 185 Shirley Morton $180.89
                                                           Claim 186 Victoria Whelan $180.89




MEDERTF Internal Revenue Service              Priority                                              $678.26            $0.00           678.26
R       P.O. Box 7346                                      Employer Medicare Distribution-$678.26
510     Philadelphia, PA 19101
                                                           Claim 175 Elizabeth Cintron $145.00
               16-10123-smb            Doc 251         Filed 10/05/18 Entered 10/05/18 13:28:07                       Main Document
                                                                   Pg 79 of 120

                                                        EXHIBIT C
                                                 ANALYSIS OF CLAIMS REGISTER                            Claims Bar Date: May 18, 2016

Case Number: 16-10123-SMB                                          Page: 28                                           Date: October 3, 2018
Debtor Name: NARCO FREEDOM, INC.                                                                                      Time: 10:48:49 AM
Claim #   Creditor Name & Address                     Claim Type   Claim Ref. No. / Notes       Amount Allowed         Paid to Date    Claim Balance

                                                                   Claim 176 Gloria I. Olmo $26.48
                                                                   Claim 182 Dr. Jean K. Auguste $145
                                                                   Claim 185 Shirley Morton $180.89
                                                                   Claim 186 Victoria Whelan $180.89




106       1199SEIU United Healthcare Workers East     Priority                                              $0.00             $0.00              0.00
 520      c/o Suzanne Hepner                                       Amended by Claim No. 152
          80 8th Avenue, 8th Floor
          New York, NY 10011
108       1199SEIU United Healthcare Employee         Priority                                              $0.00             $0.00              0.00
 520      Healthcare Fund                                          Amended by Claim No. 113 (Court Clerk docketed latter amending claim first)
          c/o Suzanne Hepner
          80 8th Avenue, 8th Floor
          New York, NY 10011
109       1199SEIU/Healthcare Industry Job Security   Priority                                              $0.00             $0.00              0.00
 520      Fund                                                     Unliquidated claim, amended by Claim No. 149.
          c/o Suzanne Hepner
          80 8th Ave., 8th Fl.
          New York, NY 10011
111       1199SEIU/Employer Child Care Fund           Priority                                              $0.00             $0.00              0.00
 520      c/o Suzanne Hepner                                       Unliquidated claim. Amended by Clam No. 150
          80 8th Ave. 8teh Floor
          New York, NY 10011
112       1199SEIU National Benefit Fund for Health   Priority                                              $0.00             $0.00              0.00
 520      and Human Services                                       Amended by Clam No. 151.
          c/o Suzanne Hepner
          80 8th Ave., 8th Floor
          New York, NY 10011
113       1199SEIU Health Care Employees Pension      Priority                                              $0.00             $0.00              0.00
 520      Fund                                                     Duplicate of Claim No. 108 and 113, Amended by Clam No. 148.
          c/o Suzanne Hepner
          80 8th Ave., 8th Floor
          New York, NY 10011
114       1199SEIU Health Care Employees Pension      Priority                                              $0.00             $0.00              0.00
 520      Fund                                                     Duplicate of Claim No. 108 and 113, Amended by Clam No. 148.
          c/o Suzanne Hepner
          80 8th Ave., 8th Floor
          New York, NY 10011
147       1199SEIU League Training and Upgrading      Priority                                            $177.53           $177.53              0.00
 520      Fund                                                     Amends Claim No. 110.
          c/o Suzanne Hepner
          80 8th Ave, 8th Fl.
          New York, NY 10011
               16-10123-smb             Doc 251        Filed 10/05/18 Entered 10/05/18 13:28:07                       Main Document
                                                                   Pg 80 of 120

                                                        EXHIBIT C
                                                 ANALYSIS OF CLAIMS REGISTER                              Claims Bar Date: May 18, 2016

Case Number: 16-10123-SMB                                          Page: 29                                           Date: October 3, 2018
Debtor Name: NARCO FREEDOM, INC.                                                                                      Time: 10:48:49 AM
Claim #   Creditor Name & Address                     Claim Type   Claim Ref. No. / Notes         Amount Allowed       Paid to Date   Claim Balance

148P      1199SEIU Health Care Employees Pension      Priority                                            $3,774.71      $3,774.71             0.00
 520      Fund                                                     Amends Claim Nos. 108, 113 and 114.
          c/o Suzanne Hepner
          80 8th Ave., 8th Floor
          New York, NY 10011
149       1199SEIU Health Care Industry Job Security Priority                                               $88.77          $88.77             0.00
 520      Fund                                                     Amends Claim No. 109
          c/o Suzanne Hepner
          80 8th Ave., 8th Floor
          New York, NY 10011
150       1199SEIU/Employer Child Care Fund           Priority                                             $177.53         $177.53             0.00
 520      c/o Suzanne Hepner                                       Amends Claim No. 111.
          80 8th Ave., 8th Floor
          New York, NY 10011
151P      1199SEIU National Benefit Fund for Health   Priority                                         $10,208.30       $10,208.30             0.00
 520      and Human Services                                       Amends Claim No. 112.
          c/o Suzanne Hepner
          80 8th Ave., 8th Floor
          New York, NY 10011
          INTERNAL REVENUE SERVICE                    Priority                                         $33,349.27       $33,349.27             0.00
570                                                                [Employer FICA Distribution:
          HOLTSVILLE, NY                                              Claim      4   $773.45 Joffy S. Vadakkedam
                                                                      Claim      6   $773.45 Gary Hughes
                                                                      Claim      8   $67.07 Kristy Rodriguez
                                                                      Claim      9   $14.63 Julio Miranda
                                                                      Claim     10P $773.45 Marilyn Eufemia
                                                                      Claim     11   $773.45 Ivonne Cotto
                                                                      Claim     12   $773.45 Sam Levesanos
                                                                      Claim     16   $6.28 Adrian Singh-Jones
                                                                      Claim     17   $204.33 Luis Laboy
                                                                      Claim     20   $69.56 Christopher Paige
                                                                      Claim     24   $113.87 Vicki Hill
                                                                      Claim     25   $713.89 Magda Cambrelen
                                                                      Claim     27   $439.81 Carmen Hamilton
                                                                      Claim     28   $38.10 Pedro Roman
                                                                      Claim     35   $80.06 Charles Cruz
                                                                      Claim     36   $9.66 Marlene Cruz
                                                                      Claim     38   $378.34 Santos Quinones
                                                                      Claim     39   $202.81 Manuel Rosa
                                                                      Claim     40   $620.00 Lenny Durio
                                                                      Claim     41   $773.45 Ron McCants
                                                                      Claim     43   $230.88 Arsenio Baez
                                                                      Claim     49   $773.45 Amy Greco
                                                                      Claim     50   $773.45 Cathy Johnson
                                                                      Claim     51   $269.27 Gracie M. Bowens
                                                                      Claim     53   $714.83 Sandra I. Marrero
                                                                      Claim     54   $255.42 Vesa Margan
                                                                      Claim     56   $773.45 Christine Oluwole
               16-10123-smb         Doc 251    Filed 10/05/18 Entered 10/05/18 13:28:07                        Main Document
                                                           Pg 81 of 120

                                                EXHIBIT C
                                         ANALYSIS OF CLAIMS REGISTER                                Claims Bar Date: May 18, 2016

Case Number: 16-10123-SMB                                  Page: 30                                            Date: October 3, 2018
Debtor Name: NARCO FREEDOM, INC.                                                                               Time: 10:48:49 AM
Claim #   Creditor Name & Address             Claim Type   Claim Ref. No. / Notes        Amount Allowed         Paid to Date   Claim Balance

                                                              Claim    59     $773.45 Luis A Bernal
                                                              Claim    69     $773.45 Jennifer Bowland
                                                              Claim    70     $718.50 Gloria Dill
                                                              Claim    74     $773.45 Dominick N. Piacente
                                                              Claim    116    $773.45 Michele Poole
                                                              Claim    117    $773.45 Manuel Cruz
                                                              Claim    122    $773.45 Aida E. Navedo
                                                              Claim    125    $773.45 Paula Johnson
                                                              Claim    126    $773.45 Ixia Ferran
                                                              Claim    127    $536.15 Adilia Edith Villeda
                                                              Claim    129    $727.25 Brenda Wheat
                                                              Claim    130    $151.07 Arleen Perez Eliad
                                                              Claim    131    $299.42 Martha Taveras
                                                              Claim    132    $773.45 Darlene B. Amos
                                                              Claim    133    $464.15 Saby Guzman
                                                              Claim    134    $119.30 Maria Perez-Forty
                                                              Claim    135    $170.06 Sabrina Soltren
                                                              Claim    136    $205.38 Mabel Joyce
                                                              Claim    137    $773.45 Maria Lewin
                                                              Claim    140    $262.34 Dr. Jean Denis
                                                              Claim    141    $18.51 Minerva Pomales
                                                              Claim    142    $20.23 Marisol Burgos
                                                              Claim    143    $291.84 Maritza Santa
                                                              Claim    145    $773.45 Philome Jean H. Gracia
                                                              Claim    152    $0.00 1199SEIU Healthcare Workers East
                                                              Claim    153    $174.82 Sylvia Santiago
                                                              Claim   152.1    $28.00 Adderly, Joseph
                                                              Claim   152.2    $356.61 Adelman, Steven L.
                                                              Claim   152.3    $136.90 Antoine, Stephanie M.
                                                              Claim   152.4    $296.19 Brathwaite, Kathy G.
                                                              Claim   152.5    $14.67 Brehm, Callaci Karen
                                                              Claim   152.6    $254.60 Burnett, Christopher
                                                              Claim   152.7    $244.32 Burris, Christine G.
                                                              Claim   152.8    $358.36 Carrasquillo, Sergio
                                                              Claim   152.9    $183.70 Caruth, David D.
                                                              Claim 152.11     $213.14 Coit, Belinda
                                                              Claim 152.10     $198.78 Charles-Lamy, Jocelyne A.
                                                              Claim 152.12     $185.35 Dautruche, Valeria
                                                              Claim 152.13     $9.82 Dictter, Adelmo
                                                              Claim 152.14     $72.04 Dixon, Marie Tatiana
                                                              Claim 152.15     $311.68 Echevarria, Lillian
                                                              Claim 152.16     $173.48 Edmund, Gabriela Beatriz
                                                              Claim 152.17     $325.97 Fera, Jonelle
                                                              Claim 152.18     $555.16 Figueroa, Alba I.
                                                              Claim 152.19     $222.68 Ford, Michael L.
                                                              Claim 152.20     $7.33 Fowler, Beavin
                                                              Claim 152.21     $94.91 Gilliam, Richard
                                                              Claim 152.22     $105.06 Gittins, Ozoda
               16-10123-smb         Doc 251    Filed 10/05/18 Entered 10/05/18 13:28:07                         Main Document
                                                           Pg 82 of 120

                                                EXHIBIT C
                                         ANALYSIS OF CLAIMS REGISTER                              Claims Bar Date: May 18, 2016

Case Number: 16-10123-SMB                                  Page: 31                                             Date: October 3, 2018
Debtor Name: NARCO FREEDOM, INC.                                                                                Time: 10:48:49 AM
Claim #   Creditor Name & Address             Claim Type   Claim Ref. No. / Notes        Amount Allowed          Paid to Date   Claim Balance

                                                               Claim 152.23     $91.91 Gleba, Mariya
                                                               Claim 152.24     $79.45 Hill, Michael A.
                                                               Claim 152.25     $180.29 Hubbard, Sherell
                                                               Claim 152.26     $264.97 Johnson, Gloria
                                                               Claim 152.27     $186.80 Joseph, Yorlany V.
                                                               Claim 152.28     $359.68 Knott, Donna E.
                                                               Claim 152.29     $113.03 Leon, Catherine Lynn
                                                               Claim 152.30     $77.10 Liera, Gloria
                                                               Claim 152.31     $260.28 Maldonado, Alexander
                                                               Claim 152.32     $214.84 Martinez, Edward
                                                               Claim 152.33     $7.33 Miller, Antoinette
                                                               Claim 152.35     $251.60 Mosie, Rodely M.
                                                               Claim 152.36     $209.08 Pemberton, Hugo C.
                                                               Claim 152.37     $208.53 Quinones, Hector
                                                               Claim 152.38     $229.65 Quintero, Heriberto
                                                               Claim 152.39     $149.80 Rivera, Maria
                                                               Claim 152.40     $218.96 Saint Fort, Ashley M.
                                                               Claim 152.41     $140.77 Smith, Richlyn T.
                                                               Claim 152.42     $37.01 Souvenir, Fenella
                                                               Claim 152.43     $310.41 St. Bernard, Natasha
                                                               Claim 152.44     $174.67 Taylor, Judia
                                                               Claim 152.45     $194.13 Trivedi, Darshana
                                                               Claim 152.46     $214.20 Vines, Kenneth
                                                               Claim 152.48     $206.85 White, Wayne E.
                                                               Claim 152.47     $202.02 Weston, Keisha V.
                                                               Claim 152.49     $167.06 Wielgosz, Sylvia
                                                               Claim 152.50     $0.00 Williams, Raheem
                                                               Claim 152.51     $14.67 Wimbush, Roxanne
                                                               Claim 152.34     $178.60 Morgan, Andrea C.
                                                           ]

          INTERNAL REVENUE SERVICE            Priority                                            $7,799.48        $7,799.48             0.00
570                                                        [Employer Medicare Distribution:
          HOLTSVILLE, NY                                       Claim     4    $180.89 Joffy S. Vadakkedam
                                                               Claim     6    $180.89 Gary Hughes
                                                               Claim     8    $15.69 Kristy Rodriguez
                                                               Claim     9    $3.42 Julio Miranda
                                                               Claim    10P $180.89 Marilyn Eufemia
                                                               Claim    11    $180.89 Ivonne Cotto
                                                               Claim    12    $180.89 Sam Levesanos
                                                               Claim    16    $1.47 Adrian Singh-Jones
                                                               Claim    17    $47.79 Luis Laboy
                                                               Claim    20    $16.27 Christopher Paige
                                                               Claim    24    $26.63 Vicki Hill
                                                               Claim    25    $166.96 Magda Cambrelen
                                                               Claim    27    $102.86 Carmen Hamilton
                                                               Claim    28    $8.91 Pedro Roman
                                                               Claim    35    $18.72 Charles Cruz
                                                               Claim    36    $2.26 Marlene Cruz
               16-10123-smb         Doc 251    Filed 10/05/18 Entered 10/05/18 13:28:07                       Main Document
                                                           Pg 83 of 120

                                                EXHIBIT C
                                         ANALYSIS OF CLAIMS REGISTER                                Claims Bar Date: May 18, 2016

Case Number: 16-10123-SMB                                  Page: 32                                           Date: October 3, 2018
Debtor Name: NARCO FREEDOM, INC.                                                                              Time: 10:48:49 AM
Claim #   Creditor Name & Address             Claim Type   Claim Ref. No. / Notes        Amount Allowed        Paid to Date   Claim Balance

                                                              Claim    38     $88.48 Santos Quinones
                                                              Claim    39     $47.43 Manuel Rosa
                                                              Claim    40     $145.00 Lenny Durio
                                                              Claim    41     $180.89 Ron McCants
                                                              Claim    43     $54.00 Arsenio Baez
                                                              Claim    49     $180.89 Amy Greco
                                                              Claim    50     $180.89 Cathy Johnson
                                                              Claim    51     $62.97 Gracie M. Bowens
                                                              Claim    53     $167.18 Sandra I. Marrero
                                                              Claim    54     $59.74 Vesa Margan
                                                              Claim    56     $180.89 Christine Oluwole
                                                              Claim    59     $180.89 Luis A Bernal
                                                              Claim    69     $180.89 Jennifer Bowland
                                                              Claim    70     $168.04 Gloria Dill
                                                              Claim    74     $180.89 Dominick N. Piacente
                                                              Claim    116    $180.89 Michele Poole
                                                              Claim    117    $180.89 Manuel Cruz
                                                              Claim    122    $180.89 Aida E. Navedo
                                                              Claim    125    $180.89 Paula Johnson
                                                              Claim    126    $180.89 Ixia Ferran
                                                              Claim    127    $125.39 Adilia Edith Villeda
                                                              Claim    129    $170.08 Brenda Wheat
                                                              Claim    130    $35.33 Arleen Perez Eliad
                                                              Claim    131    $70.02 Martha Taveras
                                                              Claim    132    $180.89 Darlene B. Amos
                                                              Claim    133    $108.55 Saby Guzman
                                                              Claim    134    $27.90 Maria Perez-Forty
                                                              Claim    135    $39.77 Sabrina Soltren
                                                              Claim    136    $48.03 Mabel Joyce
                                                              Claim    137    $180.89 Maria Lewin
                                                              Claim    140    $61.35 Dr. Jean Denis
                                                              Claim    141    $4.33 Minerva Pomales
                                                              Claim    142    $4.73 Marisol Burgos
                                                              Claim    143    $68.25 Maritza Santa
                                                              Claim    145    $180.89 Philome Jean H. Gracia
                                                              Claim    152    $0.00 1199SEIU Healthcare Workers East
                                                              Claim    153    $40.89 Sylvia Santiago
                                                              Claim   152.1    $6.55 Adderly, Joseph
                                                              Claim   152.2    $83.40 Adelman, Steven L.
                                                              Claim   152.3    $32.02 Antoine, Stephanie M.
                                                              Claim   152.4    $69.27 Brathwaite, Kathy G.
                                                              Claim   152.5    $3.43 Brehm, Callaci Karen
                                                              Claim   152.6    $59.54 Burnett, Christopher
                                                              Claim   152.7    $57.14 Burris, Christine G.
                                                              Claim   152.8    $83.81 Carrasquillo, Sergio
                                                              Claim   152.9    $42.96 Caruth, David D.
                                                              Claim 152.11     $49.85 Coit, Belinda
                                                              Claim 152.10     $46.49 Charles-Lamy, Jocelyne A.
               16-10123-smb          Doc 251        Filed 10/05/18 Entered 10/05/18 13:28:07                      Main Document
                                                                Pg 84 of 120

                                                     EXHIBIT C
                                              ANALYSIS OF CLAIMS REGISTER                           Claims Bar Date: May 18, 2016

Case Number: 16-10123-SMB                                       Page: 33                                          Date: October 3, 2018
Debtor Name: NARCO FREEDOM, INC.                                                                                  Time: 10:48:49 AM
Claim #   Creditor Name & Address                  Claim Type   Claim Ref. No. / Notes      Amount Allowed         Paid to Date   Claim Balance

                                                                    Claim 152.12   $43.35 Dautruche, Valeria
                                                                    Claim 152.13   $2.30 Dictter, Adelmo
                                                                    Claim 152.14   $16.85 Dixon, Marie Tatiana
                                                                    Claim 152.15   $72.89 Echevarria, Lillian
                                                                    Claim 152.16   $40.57 Edmund, Gabriela Beatriz
                                                                    Claim 152.17   $76.24 Fera, Jonelle
                                                                    Claim 152.18   $129.84 Figueroa, Alba I.
                                                                    Claim 152.19   $52.08 Ford, Michael L.
                                                                    Claim 152.20   $1.71 Fowler, Beavin
                                                                    Claim 152.21   $22.20 Gilliam, Richard
                                                                    Claim 152.22   $24.57 Gittins, Ozoda
                                                                    Claim 152.23   $21.49 Gleba, Mariya
                                                                    Claim 152.24   $18.58 Hill, Michael A.
                                                                    Claim 152.25   $42.16 Hubbard, Sherell
                                                                    Claim 152.26   $61.97 Johnson, Gloria
                                                                    Claim 152.27   $43.69 Joseph, Yorlany V.
                                                                    Claim 152.28   $84.12 Knott, Donna E.
                                                                    Claim 152.29   $26.43 Leon, Catherine Lynn
                                                                    Claim 152.30   $18.03 Liera, Gloria
                                                                    Claim 152.31   $60.87 Maldonado, Alexander
                                                                    Claim 152.32   $50.25 Martinez, Edward
                                                                    Claim 152.33   $1.71 Miller, Antoinette
                                                                    Claim 152.35   $58.84 Mosie, Rodely M.
                                                                    Claim 152.36   $48.90 Pemberton, Hugo C.
                                                                    Claim 152.37   $48.77 Quinones, Hector
                                                                    Claim 152.38   $53.71 Quintero, Heriberto
                                                                    Claim 152.39   $35.03 Rivera, Maria
                                                                    Claim 152.40   $51.21 Saint Fort, Ashley M.
                                                                    Claim 152.41   $32.92 Smith, Richlyn T.
                                                                    Claim 152.42   $8.66 Souvenir, Fenella
                                                                    Claim 152.43   $72.60 St. Bernard, Natasha
                                                                    Claim 152.44   $40.85 Taylor, Judia
                                                                    Claim 152.45   $45.40 Trivedi, Darshana
                                                                    Claim 152.46   $50.09 Vines, Kenneth
                                                                    Claim 152.48   $48.38 White, Wayne E.
                                                                    Claim 152.47   $47.25 Weston, Keisha V.
                                                                    Claim 152.49   $39.07 Wielgosz, Sylvia
                                                                    Claim 152.50   $0.00 Williams, Raheem
                                                                    Claim 152.51   $3.43 Wimbush, Roxanne
                                                                    Claim 152.34   $41.77 Morgan, Andrea C.
                                                                ]

5         State of New York, Department of Labor   Priority                                               $0.00          $0.00             0.00
 570      Unemployment Insurance Division                       Amended by Claim Nos. 120, 144, 155 and 156.
          Gov WA Harriman SOB, Bldg. 12, Rm. 256
          Albany, NY 12240
               16-10123-smb             Doc 251      Filed 10/05/18 Entered 10/05/18 13:28:07                       Main Document
                                                                 Pg 85 of 120

                                                         EXHIBIT C
                                                  ANALYSIS OF CLAIMS REGISTER                          Claims Bar Date: May 18, 2016

Case Number: 16-10123-SMB                                        Page: 34                                           Date: October 3, 2018
Debtor Name: NARCO FREEDOM, INC.                                                                                    Time: 10:48:49 AM
Claim #   Creditor Name & Address                   Claim Type   Claim Ref. No. / Notes         Amount Allowed       Paid to Date    Claim Balance

62        NYC Off. of Admin. Trials and Herings     Priority                                                $0.00          $0.00              0.00
 570      Diana C. Haines, Esq.                                  Disallowed and expunged per Order dated 10/7/2016 (Doc. No. 137).
          100 Church St., 12th Fl.
          New York, NY 10007
120       State of New York, Department of Labor    Priority                                                $0.00          $0.00              0.00
 570      Unemployment Insurance Division                        Amended by Claim Nos. 144, 155 and 156
          Gov WA Harriman SOB, Bldg. 12, Rm. 256
          Albany, NY 12240
144       State of New York, Department of Labor    Priority                                                $0.00          $0.00              0.00
 570      Unemployment Insurance Division                        Amended by Claim Nos. 155 and 156.
          Gov WA Harriman SOB, Bldg. 12, Rm. 256
          Albany, NY 12240
155       State of New York, Department of Labor    Priority                                                $0.00          $0.00              0.00
 570      Unemployment Insurance Division                        Amended by Claim No. 156
          Gov WA Harriman SOB, Bldg. 12, Rm. 256
          Albany, NY 12240
156       State of New York, Department of Labor    Priority                                        $642,035.08      $642,035.08              0.00
 570      Unemployment Insurance Division                        Amends Claim Nos. 5, 120, 155 and 156.
          Gov WA Harriman SOB, Bldg. 12, Rm. 256
          Albany, NY 12240
EMPFUTA INTERNAL REVENUE SERVICE                    Priority                                           $3,222.77           $0.00          3,222.77
800                                                              [Employer FUTA Distribution:
          HOLTSVILLE, NY                                            Claim      4   $56.00 Joffy S. Vadakkedam
                                                                    Claim      6   $56.00 Gary Hughes
                                                                    Claim      8   $8.65 Kristy Rodriguez
                                                                    Claim      9   $1.89 Julio Miranda
                                                                    Claim     10P $56.00 Marilyn Eufemia
                                                                    Claim     11   $56.00 Ivonne Cotto
                                                                    Claim     12   $56.00 Sam Levesanos
                                                                    Claim     16   $0.81 Adrian Singh-Jones
                                                                    Claim     17   $26.36 Luis Laboy
                                                                    Claim     20   $8.98 Christopher Paige
                                                                    Claim     24   $14.69 Vicki Hill
                                                                    Claim     25   $56.00 Magda Cambrelen
                                                                    Claim     27   $56.00 Carmen Hamilton
                                                                    Claim     28   $4.92 Pedro Roman
                                                                    Claim     35   $10.33 Charles Cruz
                                                                    Claim     36   $1.25 Marlene Cruz
                                                                    Claim     38   $48.82 Santos Quinones
                                                                    Claim     39   $26.17 Manuel Rosa
                                                                    Claim     40   $56.00 Lenny Durio
                                                                    Claim     41   $56.00 Ron McCants
                                                                    Claim     43   $29.79 Arsenio Baez
                                                                    Claim     49   $56.00 Amy Greco
                                                                    Claim     50   $56.00 Cathy Johnson
                                                                    Claim     51   $34.74 Gracie M. Bowens
                                                                    Claim     53   $56.00 Sandra I. Marrero
                                                                    Claim     54   $32.96 Vesa Margan
               16-10123-smb         Doc 251    Filed 10/05/18 Entered 10/05/18 13:28:07                       Main Document
                                                           Pg 86 of 120

                                                EXHIBIT C
                                         ANALYSIS OF CLAIMS REGISTER                               Claims Bar Date: May 18, 2016

Case Number: 16-10123-SMB                                  Page: 35                                           Date: October 3, 2018
Debtor Name: NARCO FREEDOM, INC.                                                                              Time: 10:48:49 AM
Claim #   Creditor Name & Address             Claim Type   Claim Ref. No. / Notes        Amount Allowed        Paid to Date   Claim Balance

                                                              Claim    56     $56.00 Christine Oluwole
                                                              Claim    59     $56.00 Luis A Bernal
                                                              Claim    69     $56.00 Jennifer Bowland
                                                              Claim    70     $56.00 Gloria Dill
                                                              Claim    74     $56.00 Dominick N. Piacente
                                                              Claim    116    $56.00 Michele Poole
                                                              Claim    117    $56.00 Manuel Cruz
                                                              Claim    122    $56.00 Aida E. Navedo
                                                              Claim    125    $56.00 Paula Johnson
                                                              Claim    126    $56.00 Ixia Ferran
                                                              Claim    127    $56.00 Adilia Edith Villeda
                                                              Claim    129    $56.00 Brenda Wheat
                                                              Claim    130    $19.49 Arleen Perez Eliad
                                                              Claim    131    $38.63 Martha Taveras
                                                              Claim    132    $56.00 Darlene B. Amos
                                                              Claim    133    $56.00 Saby Guzman
                                                              Claim    134    $15.39 Maria Perez-Forty
                                                              Claim    135    $21.94 Sabrina Soltren
                                                              Claim    136    $26.50 Mabel Joyce
                                                              Claim    137    $56.00 Maria Lewin
                                                              Claim    140    $33.85 Dr. Jean Denis
                                                              Claim    141    $2.39 Minerva Pomales
                                                              Claim    142    $2.61 Marisol Burgos
                                                              Claim    143    $37.66 Maritza Santa
                                                              Claim    145    $56.00 Philome Jean H. Gracia
                                                              Claim    152    $0.00 1199SEIU Healthcare Workers East
                                                              Claim    153    $22.56 Sylvia Santiago
                                                              Claim   152.1    $3.61 Adderly, Joseph
                                                              Claim   152.2    $46.01 Adelman, Steven L.
                                                              Claim   152.3    $17.66 Antoine, Stephanie M.
                                                              Claim   152.4    $38.22 Brathwaite, Kathy G.
                                                              Claim   152.5    $1.89 Brehm, Callaci Karen
                                                              Claim   152.6    $32.85 Burnett, Christopher
                                                              Claim   152.7    $31.53 Burris, Christine G.
                                                              Claim   152.8    $46.24 Carrasquillo, Sergio
                                                              Claim   152.9    $23.70 Caruth, David D.
                                                              Claim 152.11     $27.50 Coit, Belinda
                                                              Claim 152.10     $25.65 Charles-Lamy, Jocelyne A.
                                                              Claim 152.12     $23.92 Dautruche, Valeria
                                                              Claim 152.13     $1.27 Dictter, Adelmo
                                                              Claim 152.14     $9.29 Dixon, Marie Tatiana
                                                              Claim 152.15     $40.22 Echevarria, Lillian
                                                              Claim 152.16     $22.39 Edmund, Gabriela Beatriz
                                                              Claim 152.17     $42.06 Fera, Jonelle
                                                              Claim 152.18     $56.00 Figueroa, Alba I.
                                                              Claim 152.19     $28.73 Ford, Michael L.
                                                              Claim 152.20     $0.95 Fowler, Beavin
                                                              Claim 152.21     $12.25 Gilliam, Richard
               16-10123-smb              Doc 251       Filed 10/05/18 Entered 10/05/18 13:28:07                          Main Document
                                                                   Pg 87 of 120

                                                           EXHIBIT C
                                                    ANALYSIS OF CLAIMS REGISTER                            Claims Bar Date: May 18, 2016

Case Number: 16-10123-SMB                                          Page: 36                                              Date: October 3, 2018
Debtor Name: NARCO FREEDOM, INC.                                                                                         Time: 10:48:49 AM
Claim #   Creditor Name & Address                     Claim Type   Claim Ref. No. / Notes         Amount Allowed          Paid to Date     Claim Balance

                                                                       Claim 152.22     $13.56 Gittins, Ozoda
                                                                       Claim 152.23     $11.86 Gleba, Mariya
                                                                       Claim 152.24     $10.25 Hill, Michael A.
                                                                       Claim 152.25     $23.26 Hubbard, Sherell
                                                                       Claim 152.26     $34.19 Johnson, Gloria
                                                                       Claim 152.27     $24.10 Joseph, Yorlany V.
                                                                       Claim 152.28     $46.41 Knott, Donna E.
                                                                       Claim 152.29     $14.58 Leon, Catherine Lynn
                                                                       Claim 152.30     $9.95 Liera, Gloria
                                                                       Claim 152.31     $33.58 Maldonado, Alexander
                                                                       Claim 152.32     $27.72 Martinez, Edward
                                                                       Claim 152.33     $0.95 Miller, Antoinette
                                                                       Claim 152.35     $32.47 Mosie, Rodely M.
                                                                       Claim 152.36     $26.98 Pemberton, Hugo C.
                                                                       Claim 152.37     $26.91 Quinones, Hector
                                                                       Claim 152.38     $29.63 Quintero, Heriberto
                                                                       Claim 152.39     $19.33 Rivera, Maria
                                                                       Claim 152.40     $28.25 Saint Fort, Ashley M.
                                                                       Claim 152.41     $18.16 Smith, Richlyn T.
                                                                       Claim 152.42     $4.78 Souvenir, Fenella
                                                                       Claim 152.43     $40.05 St. Bernard, Natasha
                                                                       Claim 152.44     $22.54 Taylor, Judia
                                                                       Claim 152.45     $25.05 Trivedi, Darshana
                                                                       Claim 152.46     $27.64 Vines, Kenneth
                                                                       Claim 152.48     $26.69 White, Wayne E.
                                                                       Claim 152.47     $26.07 Weston, Keisha V.
                                                                       Claim 152.49     $21.56 Wielgosz, Sylvia
                                                                       Claim 152.50     $0.00 Williams, Raheem
                                                                       Claim 152.51     $1.89 Wimbush, Roxanne
                                                                       Claim 152.34     $23.04 Morgan, Andrea C.
                                                                   ]

46        Carver Federal Savings Bank                 Secured                                         $1,356,401.54      $1,356,401.54                 0.00
 100      c/o Jaspan Schlesinger LLP; Attn: Antoni                 Lien against Third Ave. Property paid at closing of property on 1/12/2017 as
          300 Garden City Plaza,5th Floor                          authorized by Order dated 6/16/2016 (Doc. No. 103) and Stpulation and Order dated
          Garden City, NY 11530                                    1/0/2017 (Doc. No. 174).



79S       NYC Office of Administrative Trials and     Secured                                             $5,058.12          $5,058.12                 0.00
 100      Hearings                                                 Reclassified and allowed as a secured claim in the amount of $5,058.12 for violation
          66 John Street, 10th Floor                               assessments against the Debtor’s real property located at 2640 Third Avenue, Bronx,
          New York, NY 10038                                       New York, and as an unsecured claim in the amount of $156.14. Per Order dated
                                                                   10/7/2016 (Doc. No. 137).


                                                                   Pursuant to a stipulation and order dated 7/19/2017 (Doc. No. 205), the trustee was
                                                                   authorized to release funds totaling $17,674.87 held in escrow by the title agent
                                                                   since the closing of tthe Third Ave. property to OATH and thereafter Claim No. 79
                                                                   would be deemed satisfied, OATH would be deemed to have released, waived, and
                                                                   relinquished any and all claims against the Debtor, its estate and the Trustee arising
               16-10123-smb             Doc 251       Filed 10/05/18 Entered 10/05/18 13:28:07                           Main Document
                                                                  Pg 88 of 120

                                                        EXHIBIT C
                                                 ANALYSIS OF CLAIMS REGISTER                              Claims Bar Date: May 18, 2016

Case Number: 16-10123-SMB                                         Page: 37                                               Date: October 3, 2018
Debtor Name: NARCO FREEDOM, INC.                                                                                         Time: 10:48:49 AM
Claim #   Creditor Name & Address                    Claim Type   Claim Ref. No. / Notes          Amount Allowed           Paid to Date     Claim Balance

                                                                  under the ECB Violations forming the basis of Claim No. 79.

88S       Court Holdings, LLC                        Secured                                                   $0.00              $0.00                0.00
 100      c/o Morritt Hock & Hamroff LLP,Attn:                    Pursuant to a So Ordered Stipulation dated 8/10/2016 by and between Trustee And
          Theresa A. Driscoll,400 Garden City Plaz                Court Holdings, LLC, Court Holdings was authorized to retain deposit and Claim 88
          Garden City, NY 11530                                   was deemed withdrawn with prejudice (Doc. No. 117). Claimant also filed
                                                                  withdrawal of Claim dated 8/11/2016 (Doc. No. 123)



118S      149 Partners, LLC                          Secured                                                   $0.00              $0.00                0.00
 100      c/o Moritt Hock & Hamroff LLP                           Pursuant to a So Ordered Stipulation dated 9/2/2016 by and between Trustee And
          400 Garden City Plaza                                   149 Partners, LLC, 149 Partners LLC was authorized to retain deposit and Claim 118
          Garden City, NY 11530                                   was deemed withdrawn with prejudice (Doc. No. 128). Claimant also filed
                                                                  withdrawal of Claim dated 9/12/2016 (Doc. No. 129)



138 -2    NYS Attorney General                       Unsecured                                       $1,509,993.02                $0.00         1,509,993.02
 609      MFCU Finance Department                                 This portion of Claim 138-2 is allowed as a general unsecured claim in the amount of
          120 Broadway,13th Floor                                 $67,890,560 pursuant to a Stipulation approved by Order 5/15/2017:
          New York, NY 10271                                      " (a)   In full satisfaction of the Proofs of Claim, the Trustee shall allow the United
                                                                  States and New York (together, the "Governments") a single, combined claim of
                                                                  $586,105,358 (the "Allowed Claim").
                                                                  (b) The Allowed Claim shall be classified as follows upon the distribution of property
                                                                  of the Estate (the "Distribution"): (a) $118,400,000, of which $50,509,440 will be
                                                                  designated for the United States and $67,890,560 will be designated for New York,
                                                                  will be a general unsecured claim payable under 11 U.S.C. § 726(a)(2); and (b) the
                                                                  remaining $467,705,358, of which $200,230,446 will be designated for the United
                                                                  States and $267,474,912 will be designated for New York, will be subordinated and
                                                                  payable under 11 U.S.C. § 726(a)(4)." (Doc. No. 197).
                                                                  Under the terms of an agreement (the "Assignment Agreement") between the
                                                                  Trustee and NY State, NY State agreed that the distribution to its non-subordinated
                                                                  claim (No. 138-2) would be reduced by the amount of $45,000 in exchange for the
                                                                  Trustee's assignment to NY State of Restitution due from Brand and Cornachio to the
                                                                  Estate (See Motion, Doc. No. 242 and Order dated 8/3/2018 approving Assignment
                                                                  Agreement (Doc. No. 249)).


                                                                  Had there been no Assignment Agreement, this claim would have received a pro rata
                                                                  distribution of $1,554,993.02. That amount was redued to $1,509,993.02 and this
                                                                  claim was re-coded so that it will receive a distribution of $1,509,993.02.




1         Sow Aliou                                  Unsecured                                                 $0.00              $0.00                0.00
 610      c/o Lutwin And Lutwin, LLP                              Disallowed and expunged per So Ordered Stipulation dated 8/10/2016 (Doc. No. 122)
          401 Broadway,Suite 1703
          New York, NY 10013
                16-10123-smb              Doc 251    Filed 10/05/18 Entered 10/05/18 13:28:07                         Main Document
                                                                 Pg 89 of 120

                                                      EXHIBIT C
                                               ANALYSIS OF CLAIMS REGISTER                              Claims Bar Date: May 18, 2016

Case Number: 16-10123-SMB                                        Page: 38                                             Date: October 3, 2018
Debtor Name: NARCO FREEDOM, INC.                                                                                      Time: 10:48:49 AM
Claim #   Creditor Name & Address                   Claim Type   Claim Ref. No. / Notes         Amount Allowed         Paid to Date     Claim Balance

2         Jason Brand                               Unsecured                                               $0.00              $0.00                 0.00
 610      23 Barrington Place                                    Claim reclassifed to a general unsecured claim pursuant to stipulation and Order
          Melville, NY 11747                                     dated 1/20/2017 (Doc. No. 178). DIsallowed and expunged per settlement in Adv.
                                                                 Pro. No. Adversary Proceeding Number 16-01088 -smb approved by Order dated
                                                                 11/1/2017 (Adv. Pro. Doc. No. 35).


3         Rivkin Radler LLP                         Unsecured                                          $66,789.54              $0.00         66,789.54
 610      926 RXR Plaza
          Attn: Stuart I. Gordon, Esq.
          Uniondale, NY 11556-0926
4U        Joffy S. Vadakkedam                       Unsecured                                           $1,700.59              $0.00          1,700.59
 610      399 Allentown Road                                     [Gross Wages $2,525.00, Less Taxes = Net $1,700.59, FICA $156.55, Medicare
          Parsippany, NJ 07054                                   $36.61 Federal Income Tax $505.00, NY Income Tax $126.59]


                                                                 Allowed as a priority claim under Bankruptcy Code § 507(a)(4) for unpaid overtime
                                                                 pay in a reduced amount of $12,475.00,and reclassified and allowed as a general
                                                                 unsecured claim in the amount of $2,525.00 per Order dated 10/11/2016 (Doc. No.
                                                                 138).


6U        Gary Hughes                               Unsecured                                          $31,593.66              $0.00         31,593.66
 610      15 Flint Drive                                         [Gross Wages $46,909.66, Less Taxes = Net $31,593.66 FICA $,2,908.40,
          Spring Valley, NY 10977                                Medicare $680.19, Federal Income Tax $9,381.93, NY Income Tax $2,345.48]


7         Lab Corp. of America Holdings             Unsecured                                         $125,593.36              $0.00        125,593.36
 610      PO Box 12140                                           Allowed as a general unsecured claim in the reduced amount of $125,593.36
          Burlington, NC 27216-2140                              pursuant to So Ordered Stipulation dated 12/21/2017 (Doc. No. 229)


10U       Marilyn Eufemia                           Unsecured                                           $3,984.70              $0.00          3,984.70
 610      110 Barbara Drive                                      [Gross Wages $5,916.40, Less Taxes = Net $3,984.70, FICA $366.82, Medicare
          East Meadow, NY 11554                                  $85.79, Federal Income Tax $1,183.28, NY Income Tax $295.82]


11U       Ivonne Cotto                              Unsecured                                           $1,042.84              $0.00          1,042.84
 610      2164 Barnes Avenue                                     [Gross Wages $1,548.39, Less Taxes = Net $1,042.84, FICA $96.00, Medicare
          Apt. 137                                               $22.45, Federal Income Tax $309.68, NY Income Tax $77.42]
          Bronx, NY 10462
                                                                 Reclassified and allowed as a priority claim under Bankruptcy Code § 507(a)(4) for
                                                                 unpaid personal time and vacation pay in the amount of $12,475.00, and the balance
                                                                 of the claim is hereby classified and allowed as a general unsecured claim in the
                                                                 amount of $1,548.39 per Order dated 10/11/2016 (Doc. No. 138).



12U       Sam Levesanos                             Unsecured                                          $27,397.91              $0.00         27,397.91
 610      283 W 236 St.                                          [Gross Wages $40,679.90, Less Taxes = Net $27,397.91, FICA $2,522.15,
          Apt. No. 1                                             Medicare $589.86, Federal Income Tax $8,135.97 NY Income Tax $2,034.00]
          Bronx, NY 10463
                                                                 Reclassified and allowed as a priority claim under Bankruptcy Code § 507(a)(4) for
                                                                 unpaid overtime pay, personal time and vacation pay in the amount of $12,475.00,
               16-10123-smb            Doc 251    Filed 10/05/18 Entered 10/05/18 13:28:07                         Main Document
                                                              Pg 90 of 120

                                                      EXHIBIT C
                                               ANALYSIS OF CLAIMS REGISTER                           Claims Bar Date: May 18, 2016

Case Number: 16-10123-SMB                                     Page: 39                                             Date: October 3, 2018
Debtor Name: NARCO FREEDOM, INC.                                                                                   Time: 10:48:49 AM
Claim #   Creditor Name & Address                Claim Type   Claim Ref. No. / Notes        Amount Allowed          Paid to Date    Claim Balance

                                                              and the balance of the claim is hereby reclassified and allowed as a general
                                                              unsecured claim in the amount of $40,679.90 per Order dated 10/11/2016 (Doc. No.
                                                              138).

13        Robert Smith                           Unsecured                                          $8,082.00               $0.00            8,082.00
610       215 Silver Lane                                     [Gross Wages $12,000.00, Less Taxes = Net $8,082.00, FICA $744.00, Medicare
          Old Bridge, NJ 08857                                $174.00, Federal Income Tax $2,400.00, NY Income Tax $600.00]


                                                              Reclassified as a general unsecured claim in the amount of $12,000.00 per Order
                                                              dated 10/11/2016 (Doc. No. 138).


14        Sabrina Soltren                        Unsecured                                               $0.00              $0.00               0.00
 610      100 Casals Pl.                                      Amended by Claim No. 135. Disallowed and expunged as an amended and
          Apt. 2C                                             superseded claim per Order dated 10/11/2016 (Doc. No. 138).
          Bronx, NY 10475


15        Saby Guzman                            Unsecured                                               $0.00              $0.00               0.00
610       2143 Story Ave.                                     Amended by Claim No. 133. Disallowed and expunged as an amended and
          Bronx, NY 10473                                     superseded claim per Order dated 10/11/2016 (Doc. No. 138).


18        Maria I Lewin                          Unsecured                                               $0.00              $0.00               0.00
 610      9 Langshur Ct.                                      Amended by Claim No. 137. Disallowed and expunged per So Ordered Stipultion
          Thiels, NY 10984                                    Dated 11/10/2016 (Doc. No. 151).


19        Darlene B. Amos                        Unsecured                                               $0.00              $0.00               0.00
 610      775 Concourse Village East                          Disallowed and expunged per So Ordered Stipulation Dated 11/10/2016 (Doc. No.
          Apt. 4K                                             150) as Amended by Claim No. 131
          Bronx, NY 10451


21        Yamira J. Lopez                        Unsecured                                               $0.00              $0.00               0.00
 610      171 Holland Ave.                                    Amended by Claim No. 124. Disallowed and expunged as an amended and
          Elmont, NY 11003                                    superseded claim per Order dated 10/11/2016 (Doc. No. 138).


22        Everbank Commercial Finances, Inc.     Unsecured                                          $8,917.60               $0.00            8,917.60
 610      10 Waterview Blvd.
          Parsippany, NJ 07054
23        Shontel Arnold                         Unsecured                                          $8,082.00               $0.00            8,082.00
 610      215 Silver Lane                                     [Gross Wages $12,000.00, Less Taxes = Net $8,082.00, FICA $744.00, Medicare
          Old Bridge, NJ 08857                                $174.00, Federal Income Tax $2,400.00, NY Income Tax $600.00]


                                                              Disallowed and expunged as a priority claim and reclassified and allowed as a
                                                              general unsecured claim in the amount of $12,000.00 pursuant to Order dated
                                                              10/11/2016 (Doc. No. 138).
               16-10123-smb           Doc 251    Filed 10/05/18 Entered 10/05/18 13:28:07                        Main Document
                                                             Pg 91 of 120

                                                  EXHIBIT C
                                           ANALYSIS OF CLAIMS REGISTER                             Claims Bar Date: May 18, 2016

Case Number: 16-10123-SMB                                    Page: 40                                            Date: October 3, 2018
Debtor Name: NARCO FREEDOM, INC.                                                                                 Time: 10:48:49 AM
Claim #   Creditor Name & Address               Claim Type   Claim Ref. No. / Notes        Amount Allowed         Paid to Date    Claim Balance

26        Paula Johnson                         Unsecured                                              $0.00             $0.00               0.00
 610      2145 Bruckner Blvd.                                Amended by Claim No. 125. Disallowed and expunged pursuant to So Ordered
          Bronx, NY 10472                                    Stipulation dated 11/10/2016 (Doc. No. 152).


29        Martha Taveras                        Unsecured                                              $0.00             $0.00               0.00
 610      968 Banta Place                                    Amended by Claim No. 131. Disallowed and expunged as an amended and
          Apt. C                                             superseded claim per Order dated 10/11/2016 (Doc. No. 138).
          Ridgefiled, NJ 07657


30        Maria Perez-Forty                     Unsecured                                              $0.00             $0.00               0.00
 610      2415 Saint Raymond                                 Amended by Claim No. 134 disallowed and expunged as a superseded claim per
          Bronx, NY 10461                                    Order dated 10/11/2016 (Doc. No. 138).


31        Mabel Joyce                           Unsecured                                              $0.00             $0.00               0.00
 610      2829 Sedgwick Ave.                                 Amended by Claim No. 136. Disallowed and expunged as an amended and
          Apt. 2R                                            superseded claim per Order dated 10/11/2016 (Doc. No. 138).
          Bronx, NY 10468


32        Arleen Perez-Eliad                    Unsecured                                              $0.00             $0.00               0.00
 610      1268 Metcalf Avenue                                Amended by Claim No. 130. Disallowed and expunged as an amended and
          Bronx, NY 10472                                    superseded claim per Order dated 10/11/2016 (Doc. No. 138).


33        Ixia Ferran                           Unsecured                                              $0.00             $0.00               0.00
 610      194 Benefield Blvd                                 Amended by Claim No. 126. Disallowed and expunged pursuant to Order dated
          Peekskill, NY 10566                                11/15/2016 (Doc. No. 154)


34        Adilia Edith Villeda                  Unsecured                                              $0.00             $0.00               0.00
 610      32 Walnut St. Collegewood                          Amended by Claim No. 127. Disallowed and expunged as an amended and
          Central Islip, NY 11722                            superseded claim per Order dated 10/11/2016 (Doc. No. 138).


37        Aida E. Navedo                        Unsecured                                              $0.00             $0.00               0.00
 610      1358 Washington Ave.                               Amended by Claim No. 122, disallowed and expunged per Order dated 11/15/2016
          Apt 2D                                             (Doc. No. 155).
          Bronx, NY 10456


41U       Ron McCants                           Unsecured                                          $2,325.66             $0.00           2,325.66
 610      4017 Ely Avenue                                    [Gross Wages $3,453.10 Less Taxes = Net $2,325.66, FICA $214.09, Medicare
          Bronx, NY 10466                                    $50.07, Federal Income Tax $690.62, NY Income Tax $172.66]


                                                             Allowed as a priority claim under Bankruptcy Code § 507(a)(4) for unpaid overtime
                                                             pay, personal time and vacation pay in a reduced amount of $12,475.00, reclassified
                                                             and allowed as a general unsecured claim in the amount of $3,453.10, and the
                                                             balance of the claim in the amount of $34,071.90 is hereby disallowed and expunged
                                                             per Order dated 10/11/2016 (Doc. No. 138).
               16-10123-smb             Doc 251    Filed 10/05/18 Entered 10/05/18 13:28:07                         Main Document
                                                               Pg 92 of 120

                                                    EXHIBIT C
                                             ANALYSIS OF CLAIMS REGISTER                              Claims Bar Date: May 18, 2016

Case Number: 16-10123-SMB                                      Page: 41                                             Date: October 3, 2018
Debtor Name: NARCO FREEDOM, INC.                                                                                    Time: 10:48:49 AM
Claim #   Creditor Name & Address                 Claim Type   Claim Ref. No. / Notes         Amount Allowed         Paid to Date     Claim Balance

42        Lena Andrades                           Unsecured                                           $6,735.00              $0.00           6,735.00
 610      1150 Tiffany St.                                     [Gross Wages $10,000.00 Less Taxes = Net $6,735.00 FICA 620.00, Medicare
          Apt. 7A                                              $145.00 Federal Income Tax $2,000.00 NY Income Tax $500]
          Bronx, NY 10459
                                                               Reclassifed to a general unsecured claim and allowed in the amount of $10,000
                                                               pursuant to Order dated 10/11/2016 (Doc. No. 138).



43U       Arsenio Baez                            Unsecured                                           $3,804.69              $0.00           3,804.69
 610      214 Audubon Ave.                                     [Gross Wages $5,649.13, Less Taxes = Net $3,804.69, FICA $350.25, Medicare
          Apt. 55                                              $81.9, Federal Income Tax $1,129.83 NY Income Tax $282.46]
          New York, NY 10033
                                                               Allowed as priority claim under Bankruptcy Code § 507(a)(4) for unpaid overtime
                                                               wages, personal time and vacation pay in the amount of $3,723.87, and the balance
                                                               of the claim is hereby reclassified and allowed as a general unsecured claim in the
                                                               amount of $5,649.13 per Order dated 10/11/2016 (Doc. No. 138).



44        National Grid (Keyspan)                 Unsecured                                           $5,732.64              $0.00           5,732.64
 610      PO Box 11741
          Newark, NJ 07101-9839
45        Restored Hope Services Inc.             Unsecured                                               $0.00              $0.00               0.00
 610      73 Albatross Rd.                                     Disallowed and expunged per So Ordered Stipulation dated 8/10/2016 (Doc. No. 120)
          Levittown, NY 11756                                  and Order dated 11/7/2017 (Doc. No. 220)


47        Maritza Santa                           Unsecured                                               $0.00              $0.00               0.00
 610      986 Leggett Ave                                      Amended by Claim No. 143. Disallowed and expunged as an amended and
          Apt. 1C                                              superseded claim per Order dated 10/11/2016 (Doc. No. 138).
          Bronx, NY 10455


48        Marisol Burgos                          Unsecured                                               $0.00              $0.00               0.00
 610      1061 Duncan Street                                   Amended by Claim No. 142. Disallowed and expunged as an amended and
          Bronx, NY 10469                                      superseded claim per Order dated 10/11/2016 (Doc. No. 138).


49U       Amy Greco                               Unsecured                                         $25,551.60               $0.00          25,551.60
 610      259-10 Hillside Avenue                               [Gross Wages $37,983.53, Less Taxes = Net $25,551.60, FICA $2,352.19,
          Apt. 4A                                              Medicare $550.11, Federal Income Tax $7,587.71, NY Income Tax $1,896.93]
          Floral Park, NY 11004
                                                               Reclassified and allowed as a priority claim under Bankruptcy Code § 507(a)(4) for
                                                               unpaid overtime pay, personal time and vacation pay in the amount of $12,475.00,
                                                               and reclassified and allowed as a general unsecured claim in the amount of
                                                               $37,938.53 per Order dated 10/11/2016 (Doc. No. 138).
               16-10123-smb             Doc 251         Filed 10/05/18 Entered 10/05/18 13:28:07                          Main Document
                                                                    Pg 93 of 120

                                                            EXHIBIT C
                                                     ANALYSIS OF CLAIMS REGISTER                           Claims Bar Date: May 18, 2016

Case Number: 16-10123-SMB                                           Page: 42                                              Date: October 3, 2018
Debtor Name: NARCO FREEDOM, INC.                                                                                          Time: 10:48:49 AM
Claim #   Creditor Name & Address                      Claim Type   Claim Ref. No. / Notes        Amount Allowed           Paid to Date   Claim Balance

52        Angel Polanco                                Unsecured                                          $7,408.50              $0.00          7,408.50
 610      819C 161 Street                                           [Gross Wages $11,000.00, Less Taxes = Net $7,408.50, FICA $682.00, Medicare
          Bronx, NY 10459                                           $159,50, Federal Income Tax $2,200.00, NY Income Tax $550.00]


                                                                    Reclassified and allowed as a general unsecured claim in the amount of $11,000.00
                                                                    per Order dated 10/11/2016 (Doc. No. 138).


55        Minerva Pomales                              Unsecured                                              $0.00              $0.00                 0.00
 610      3505 Decatur Ave                                          Amended by Claim No. 141. Disallowed and expunged as anamended and
          Apt. 5D                                                   superseded claim per Order dated 10/11/2016 (Doc. No. 138).
          Bronx, NY 10467


56U       Christine Oluwole                            Unsecured                                          $4,675.74              $0.00          4,675.74
 610      P.O. Box 1088                                             [Gross Wages $6,942.45, Less Taxes = Net $4,675.74, FICA $430.43, Medicare
          Bronx, NY 10451                                           $100.67, Federal Income Tax $1,388.49, NY Income Tax $347.12]


                                                                    Allowed as a priority claim under Bankruptcy Code § 507(a)(4) for unpaid personal
                                                                    time and vacation pay in the amount of $12,475.00, reclassified and allowed as a
                                                                    general unsecured claim in the amount of $6,942.45,
                                                                    and the balance of the claim for severance is hereby disallowed and expunged per
                                                                    Order dated 10/11/2016 (Doc. No. 138).


57        Hector L. Martorell                          Unsecured                                          $6,735.00              $0.00          6,735.00
 610      1320 Commonwealth Ave.                                    [Gross Wages $10,000.00 Less Taxes = Net $6,735.00 FICA 620.00, Medicare
          Bronx, NY 10472                                           $145.00 Federal Income Tax $2,000.00 NY Income Tax $500]


                                                                    Reclassified and allowed as a general unsecured claim in the amount of $10,000.00
                                                                    per Order dated 10/11/2016 (Doc. No. 138).


58        E & N Refrigeration Corp.                    Unsecured                                              $0.00              $0.00                 0.00
 610      c/o Dean Emmanuelli, Esq.                                 Claim withdrawn with prejudice pursuant to Stipulation and Order dated 11/23/2016
          1188-A Grand Concourse                                    (Doc. No. 157).
          Bronx, NY 10456


59U       Luis A Bernal                                Unsecured                                         $19,401.19              $0.00         19,401.19
 610      35-60 74th Street                                         [Gross Wages $28,806.52 Less Taxes = Net $19,401.19, FICA $1,786.00, Medicare
          Apt. 201                                                  $417.69, Federal Income Tax $5,761.30, NY Income Tax $1,440.33]
          Jackson Heights, NY 11372


60        Level 3 Communications                       Unsecured                                         $50,846.64              $0.00         50,846.64
 610      a/s/t TW Telecom Holding, II, Leg. Dept.                  Pursuant to Order dated 10/7/2016, claim was reclassified and allowed as a general
          1025 Eldorado Boulevard                                   unsecured claim in the amount of $50,846.64, and the amount of $40,180.34 set
          Broomfield, CO 80021                                      forth in Claim No. 60 as an outstanding post-petition administrative expense was
                                                                    disallowed and expunged as having been paid. (Doc. No. 137).
               16-10123-smb              Doc 251        Filed 10/05/18 Entered 10/05/18 13:28:07                         Main Document
                                                                    Pg 94 of 120

                                                            EXHIBIT C
                                                     ANALYSIS OF CLAIMS REGISTER                           Claims Bar Date: May 18, 2016

Case Number: 16-10123-SMB                                           Page: 43                                             Date: October 3, 2018
Debtor Name: NARCO FREEDOM, INC.                                                                                         Time: 10:48:49 AM
Claim #   Creditor Name & Address                      Claim Type   Claim Ref. No. / Notes         Amount Allowed         Paid to Date     Claim Balance

61        Brenda A. Wheat                              Unsecured                                               $0.00              $0.00               0.00
 610      25 West 132nd Street                                      Duplicate of Claim No. 129. Disallowed and expunged as an amended and
          Apt. 8-K                                                  superseded claim per Order dated 10/11/2016 (Doc. No. 138).
          New York, NY 10037


63        Gloria Johnson                               Unsecured                                               $0.00              $0.00               0.00
 610      1383 Albany Ave                                           Disallowed and expunged as duplicative of Claim No. 152 filed by 1199SEIU
          Brooklyn, NY 11203                                        Healthcare Workers East (the “Union Claim”) per Order dated 10/11/2016 (Doc. No.
                                                                    138).


64        Judia N Taylor                               Unsecured                                               $0.00              $0.00               0.00
 610      165-14 145th Avenue                                       Disallowed and expunged as duplicative of Claim No. 152 filed by 1199SEIU
          Jamaica, NY 11434                                         Healthcare Workers East per Order dated 10/11/2016 (Doc. No. 138).


65        Kathy G. Brathwaite                          Unsecured                                               $0.00              $0.00               0.00
 610      875 Saratoga Ave.                                         Disallowed and expunged as duplicative of Claim No. 152 filed by 1199SEIU
          Brooklyn, NY 11212                                        Healthcare Workers East per Order dated 10/11/2016 (Doc. No. 138).


66        Ozoda Gittins                                Unsecured                                               $0.00              $0.00               0.00
 610      1854 Bay Ridge Ave                                        Disallowed and expunged as duplicative of Claim No. 152 filed by 1199SEIU
          Brooklyn, NY 11204                                        Healthcare Workers East per Order dated 10/11/2016 (Doc. No. 138).


67        Alba Figueroa                                Unsecured                                               $0.00              $0.00               0.00
 610      4214 5th Avenue                                           Disallowed and expunged as duplicative of Claim No. 152 filed by 1199SEIU
          Apt. 2R                                                   Healthcare Workers East per Order dated 10/11/2016 (Doc. No. 138).
          Brooklyn, NY 11232


68        Lillian Echevarria                           Unsecured                                               $0.00              $0.00               0.00
 610      3220 Ave H                                                Disallowed and expunged as duplicative of Claim No. 152 filed by 1199SEIU
          Apt. 1N                                                   Healthcare Workers East per Order dated 10/11/2016 (Doc. No. 138).
          Brooklyn, NY 11210


69U       Jennifer Bowland                             Unsecured                                         $33,998.60               $0.00         33,998.60
 610      838 East 51st Street                                      [Gross Wages $50,480.47, Less Taxes = Net $33,998.60, FICA $3,129.79, Medicare
          1st Floor                                                 $731.97, Federal Income Tax $10,096.09, NY Income Tax $2,524.02]
          Brooklyn, NY 11203
                                                                    Allowed as a priority claim under Bankruptcy Code § 507(a)(4) for unpaid wages,
                                                                    personal time and vacation pay in a reduced amount of $12,475.00, and the balance
                                                                    of the claim is hereby reclassified and allowed as a general unsecured claim in the
                                                                    amount of $50,480.47 per Order dated 10/11/2016 (Doc. No. 138).



71 -2     NYS Department of Health                     Unsecured                                           $3,791.00              $0.00          3,791.00
 610      c/o Enid Nagler Stuart, Ass't Attn'y Gen
          120 Broadway-24 floor
          New York, NY 10271
                16-10123-smb             Doc 251        Filed 10/05/18 Entered 10/05/18 13:28:07                          Main Document
                                                                    Pg 95 of 120

                                                            EXHIBIT C
                                                     ANALYSIS OF CLAIMS REGISTER                            Claims Bar Date: May 18, 2016

Case Number: 16-10123-SMB                                           Page: 44                                              Date: October 3, 2018
Debtor Name: NARCO FREEDOM, INC.                                                                                          Time: 10:48:49 AM
Claim #   Creditor Name & Address                      Claim Type   Claim Ref. No. / Notes         Amount Allowed          Paid to Date     Claim Balance

72        Carlos Ruben Melendez a/k/a Carlos           Unsecured                                                $0.00              $0.00                0.00
 610      Melendez                                                  Waived by Claimant under terms of Stipultion approved by Order dated 8/10/2016
          c/o Antin, Ehrlich & Epstein, LLP                         (Doc. No. 121) and disallowed and expunged per Order dated 11/7/2017 (Doc. No.
          49 West 37th Street, 7th Floor                            220)
          New York, NY 10018


73        NYS Office of the Medicaid Inspector         Unsecured                                       $1,055,640.93               $0.00      1,055,640.93
 610      General
          c/o Enid Nagler Stuart, Ass't Attn'y Gen
          120 Broadway - 24th floor
          New York, NY 10271
74U       Dominick N. Piacente                         Unsecured                                           $5,435.58               $0.00          5,435.58
 610      621 North Avenue                                          [Gross Wages $8,070.65, Less Taxes = Net $5,435.58, FICA $500.38, Medicare
          New Rochelle, NY 10801                                    $117.02, Federal Income Tax $1,614.13, NY Income Tax $403.53]


                                                                    Reclassified and allowed as a priority claim under Bankruptcy Code § 507(a)(4) for
                                                                    unpaid personal time and vacation pay in the amount of 12,475.00, reclassified as a
                                                                    general unsecured claim in the amount of $8,070.65, and the balance of the claim is
                                                                    hereby disallowed and expunged per Order dated 10/11/2016 (Doc. No. 138).


75        Philome Jean H. Gracia                       Unsecured                                                $0.00              $0.00                0.00
 610      283 Carlls Path                                           Amended by Claim No. 145. Disallowed and expunged as amended and superced
          Deer Park, NY 11729                                       per Order dated 10/11/2016 (Doc. No. 138).


76        TELX-New York, LLC                           Unsecured                                           $1,422.65               $0.00          1,422.65
 610      Legal Dept.
          1 State St., 21st Floor
          New York, NY 10004
77        ThyssenKrupp Elevator Corp.                  Unsecured                                           $1,401.77               $0.00          1,401.77
 610      c/o Law Office of D. Park Smith
          250 Cherry Springs Road, Suite 200
          Hunt, TX 78024-3010
78        Francisca Maisonet                           Unsecured                                                $0.00              $0.00                0.00
 610      c/o Robert Dembia, P.C.                                   Disallowed and expunged per Order dated 10/7/2016 (Doc. No. 137)
          160 Broadway,6th Floor
          New York, NY 10038
79U       NYC Office of Administrative Trials and      Unsecured                                                $0.00              $0.00                0.00
 610      Hearings                                                  Reclassified and allowed as a secured claim in the amount of $5,058.12 for violation
          66 John Street, 10th Floor                                assessments against the Debtor’s real property located at 2640 Third Avenue, Bronx,
          New York, NY 10038                                        New York, and as an unsecured claim in the amount of $156.14. Per Order dated
                                                                    10/7/2016 (Doc. No. 137),


                                                                    Pursuant to a stipulation and order dated 7/19/2017 (Doc. No. 205), the trustee was
                                                                    authorized to release funds totaling $17,674.87 held in escrow by the title agent
                                                                    since the closing of tthe Third Ave. property to OATH and thereafter Claim No. 79
                                                                    would be deemed satisfied, OATH would be deemed to have released, waived, and
                                                                    relinquished any and all claims against the Debtor, its estate and the Trustee arising
               16-10123-smb             Doc 251       Filed 10/05/18 Entered 10/05/18 13:28:07                            Main Document
                                                                  Pg 96 of 120

                                                        EXHIBIT C
                                                 ANALYSIS OF CLAIMS REGISTER                               Claims Bar Date: May 18, 2016

Case Number: 16-10123-SMB                                         Page: 45                                                Date: October 3, 2018
Debtor Name: NARCO FREEDOM, INC.                                                                                          Time: 10:48:49 AM
Claim #   Creditor Name & Address                    Claim Type   Claim Ref. No. / Notes          Amount Allowed           Paid to Date       Claim Balance

                                                                  under the ECB Violations forming the basis of Claim No. 79.

80        De Lage Laden Financial Services           Unsecured                                                 $0.00                  $0.00            0.00
 610      1111 Old Eagle School Rd.                               Disallowed and expunged pursuant to Consent Order dated 3/28/2018 (Doc. No.
          Wayne, PA 19087                                         238)


81        James King c/o Goidel & Seigel LLP         Unsecured                                                 $0.00                  $0.00            0.00
 610      Attn: Andrew Siegel, Esq.                               Claimant waived claim per So Ordered Stipulation dated 8/10/2016 (Doc. No. 119)
          56 W. 45th St.,3rd Floor                                and disallowed and expunged per Order dated 11/7/2017 (Doc. No. 220).
          New York, NY 10036


82 -2     Department of the Treasury                 Unsecured                                            $2,000.00                   $0.00        2,000.00
 610      Internal Revenue Service                                Penalty for failure to file federal tax returns for 2014 and 2015
          P.O. Box 7317
          Philadelphia, PA 19101-7317
83        NYS OAG MEDICAID FRAUD C.U.                Unsecured                                                 $0.00                  $0.00            0.00
 610      As assignee of Richard Gross                            Basis of claim is "vacation and personal time never received". Richard Gross
                                                                  assigend claim to NYS OAG MEDICAID FRAUD C.U. pursuant to a Settlement
                                                                  Agreement between the parties. Thereafter, claim was disallowed and expunged
                                                                  pursuant to So Ordered Settlement Agreement dated 11/1/2017 entered in 457 (b)
                                                                  Adv. Proc. No. 16-01088-smb (Doc. No. 36).

84        NYS OAG MEDICAID FRAUD C.U.                Unsecured                                                 $0.00                  $0.00            0.00
 610      As assignee of Richard Gross                            Claim for claimants contributions to Debtor's 457(b) Plan
                                                                  Richard Gross assigend claim to NYS OAG MEDICAID FRAUD C.U. pursuant to
                                                                  Settlement Agreement.
                                                                  Thereafter, claim was disallowed and expunged pursuant to So Ordered Settlement
                                                                  Agreement dated 11/1/2017 entered in 457 (b) Adv. Proc. No. 16-01088-smb (Doc.
                                                                  No. 36)

85        Accumedic Computer Systems, Inc.           Unsecured                                           $76,160.70                   $0.00       76,160.70
 610      11 Grace Avenue
          Great Neck, NY 11021
86 -2     Brenda Vazquez                             Unsecured                                           $13,129.85                   $0.00       13,129.85
 610      2546 Fenton Avenue                                      [Gross Wages $19,494.95, Less Taxes = Net $13,129.85, FICA $1,208.69,
          Bronx, NY 10469                                         Medicare $282.68, Federal Income Tax $3,898.99, NY Income Tax $974.75]


87        American InfoSource LP as agent for        Unsecured                                               $203.45                  $0.00          203.45
 610      DIRECTV, LLC
          PO Box 5008
          Carol Stream, IL 60197-5008
88U       Court Holdings, LLC                        Unsecured                                                 $0.00                  $0.00            0.00
 610      C/O Morritt Hock & Hamroff LLP,Attn:                    Pursuant to a So Ordered Stipulation dated 8/10/2016 by and between Trustee And
          Theresa A. Driscoll,400 Garden City Plaz                Court Holdings, LLC, Court Holdings was authorized to retain deposit and Claim 88
          Garden City, NY 11530                                   was deemed withdrawn with prejudice (Doc. No. 117). Claimant also filed
                                                                  withdrawal of Claim dated 8/11/2016 (Doc. No. 123)
               16-10123-smb             Doc 251        Filed 10/05/18 Entered 10/05/18 13:28:07                       Main Document
                                                                   Pg 97 of 120

                                                        EXHIBIT C
                                                 ANALYSIS OF CLAIMS REGISTER                            Claims Bar Date: May 18, 2016

Case Number: 16-10123-SMB                                          Page: 46                                           Date: October 3, 2018
Debtor Name: NARCO FREEDOM, INC.                                                                                      Time: 10:48:49 AM
Claim #   Creditor Name & Address                     Claim Type   Claim Ref. No. / Notes       Amount Allowed            Paid to Date   Claim Balance

89 -2     Wells Fargo Vendor Financial Services, LLC Unsecured                                        $247,704.98               $0.00       247,704.98
 610      1010 Thomas Edison Blvd., SW                             Amounts due under equipment lease
          Cedar Rapids, IA 52404
90        Wells Fargo Vendor Financial Services, LLC Unsecured                                          $3,915.75               $0.00         3,915.75
 610      1010 Thomas Edison Blvd., SW                             Amounts due under equipment lease. Allowed in the reduced amount of $3,915.75
          Cedar Rapids, IA 52404                                   pursuant to Consent Order dated 3/28/2018 (Doc. No. 238)


91        GE Equipment Small Tickt LLC Series         Unsecured                                         $3,200.30               $0.00         3,200.30
 610      2014-1                                                   Allowed in the reduced amount of $3,200.30 pursuant to Consent Order dated
          c/o Wells Fargo Vendor Financial Service                 3/28/2018 (Doc. No. 238)
          1010 Thomas Edison Blvd., SW
          Cedar Rapids, IA 52404

92        Consolidated Edison Company of New York, Unsecured                                           $12,883.67               $0.00        12,883.67
 610      Inc.                                                     Allowed in the reduced amount of $12,883.67 per stipulation approved by order
          4 Irving Place, Room 1875-S                              dated 10/12/2017 (Doc. No. 215).
          Attn: Bankruptcy Group
          New York, NY 10003

93        315 Alexander Avenue, LLC                   Unsecured                                       $117,149.50               $0.00       117,149.50
 610      c/o Moritt Hock & Hamroff LLP,Attn:                      Lease rejection damages- Allowed in the reduced amount of $117,149.50 pursuant to
          Theresa A. Driscoll,400 Garden City Plaz                 stipulation and Order dated 7/19/2017 (Doc. No. 206)
          Garden City, NY 11530


94        411-415 E. 152nd St., LLC                   Unsecured                                        $50,505.00               $0.00        50,505.00
 610      c/o Moritt Hock & Hamroff LLP,Attn:                      Lease rejection damages- Allowed in the reduced amount of $50,505.00 pursuant to
          Theresa A. Driscoll,400 Garden City Plaz                 stipulation and Order dated 7/19/2017 (Doc. No. 206)
          Garden City, NY 11530


95        670 St. Anns Partners LLC                   Unsecured                                        $50,310.00               $0.00        50,310.00
 610      c/o Moritt Hock & Hamroff LLP,Attn:                      Lease rejection damages- Allowed in the reduced amount of $50,310.00 pursuant to
          Theresa A. Driscoll,400 Garden City Plaz                 stipulation and Order dated 7/19/2017 (Doc. No. 206)
          Garden City, NY 11530


96        375 East 154th Street Realty Partners LLC   Unsecured                                        $23,010.00               $0.00        23,010.00
 610      c/o Moritt Hock & Hamroff LLP,Attn:                      Lease rejection damages- Allowed in the reduced amount of $23,010.00 pursuant to
          Theresa A. Driscoll,400 Garden City Plaz                 stipulation and Order dated 7/19/2017 (Doc. No. 206)
          Garden City, NY 11530


97        373 East 154th Street LLC                   Unsecured                                        $21,125.00               $0.00        21,125.00
 610      c/o Moritt Hock & Hamroff LLP,Attn:                      Lease rejection damages- Allowed in the reduced amount of $21,125.00 pursuant to
          Theresa A. Driscoll,400 Garden City Plaz                 stipulation and Order dated 7/19/2017 (Doc. No. 206)
          Garden City, NY 11530


98        352 E. 134th Street Partners LLC            Unsecured                                        $11,700.00               $0.00        11,700.00
 610      c/o Moritt Hock & Hamroff LLP,Attn:                      Lease rejection damages Allowed in the reduced amount of $11,700.00 pursuant to
          Theresa A. Driscoll,400 Garden City Plaz                 stipulation and Order dated 7/19/2017 (Doc. No. 206)
          Garden City, NY 11530
               16-10123-smb             Doc 251       Filed 10/05/18 Entered 10/05/18 13:28:07                        Main Document
                                                                  Pg 98 of 120

                                                        EXHIBIT C
                                                 ANALYSIS OF CLAIMS REGISTER                            Claims Bar Date: May 18, 2016

Case Number: 16-10123-SMB                                         Page: 47                                            Date: October 3, 2018
Debtor Name: NARCO FREEDOM, INC.                                                                                      Time: 10:48:49 AM
Claim #   Creditor Name & Address                    Claim Type   Claim Ref. No. / Notes        Amount Allowed           Paid to Date   Claim Balance

99        350 E. 134th Street Partners LLC           Unsecured                                          $9,750.00              $0.00          9,750.00
 610      c/o Moritt Hock & Hamroff LLP,Attn:                     Lease rejection damages Allowed in the reduced amount of $9,750.00 pursuant to
          Theresa A. Driscoll,400 Garden City Plaz                stipulation and Order dated 7/19/2017 (Doc. No. 206)
          Garden City, NY 11530


100       6 St. Nicholas Terrace LLC                 Unsecured                                         $36,400.00              $0.00         36,400.00
 610      c/o Moritt Hock & Hamroff LLP,Attn:                     Lease rejection damages Allowed in the reduced amount of $36,400.00 pursuant to
          Theresa A. Driscoll,400 Garden City Plaz                stipulation and Order dated 7/19/2017 (Doc. No. 206)
          Garden City, NY 11530


101       A1030 Rev. James Polite, LLC               Unsecured                                         $40,300.00              $0.00         40,300.00
 610      c/o Moritt Hock & Hamroff LLP,Attn:                     Lease rejection damages - Allowed in the reduced amount of $40,300.00 pursuant to
          Theresa A. Driscoll,400 Garden City Plaz                stipulation and Order dated 7/19/2017 (Doc. No. 206)
          Garden City, NY 11530


102       368 E. 148th Street Associates, LLC        Unsecured                                         $58,630.00              $0.00         58,630.00
610       c/o Moritt Hock & Hamroff LLP,Attn:                     Lease rejection damages - Allowed in the reduced amount of $58,630.00 pursuant to
          Theresa A. Driscoll,400 Garden City Plaz                stipulation and Order dated 7/19/2017 (Doc. No. 206)
          Garden City, NY 11530


103       2846 Briggs Avenue, LLC                    Unsecured                                       $165,327.50               $0.00        165,327.50
 610      c/o Moritt Hock & Hamroff LLP,Attn:                     Lease rejection damages- Allowed in the reduced amount of $165,327.50 pursuant
          Theresa A. Driscoll,400 Garden City Plaz                to stipulation and Order dated 7/19/2017 (Doc. No. 206)
          Garden City, NY 11530


104       Alan Brand                                 Unsecured                                              $0.00              $0.00                 0.00
 610      18 Phaetons Drive                                       Claim reclassifed to a general unsecured claim pursuant to stipulation and Order
          Melville, NY 11747                                      dated 1/20/2017 (Doc. No. 177). Claim seeks amounts in Debtor's 457(b) Plan and
                                                                  Clam amount is disputed and is subject of Trustee's claims asserted in Adv. Pro.
                                                                  No. 16-01088 -smb.


107       Greenway Health                            Unsecured                                          $5,062.86              $0.00          5,062.86
 610      Attn: Accounts Receivable, Brian Hungerf
          4301 West Boy Scout Blvd., Ste. 800
          Tampa, FL 33607
110       1199SEIU League Training & Upgrading       Unsecured                                              $0.00              $0.00                 0.00
 610      Fund                                                    Unliquidated Claim, Amended by Claim No. 147
          c/o Suzanne Hepner
          80 8th Ave, 8th Floor
          New York, NY 10011
115       Verizon Bankruptcy Department              Unsecured                                         $60,716.07              $0.00         60,716.07
 610      899 Heathrow Park
          Lake Mary, FL 32746
116U      Michele Poole                              Unsecured                                         $16,959.07              $0.00         16,959.07
 610      674 Madison Street                                      [Gross Wages $25,180.51, Less Taxes = Net $16,959.07, FICA $1,561.19, Medicare
          Brooklyn, NY 11221                                      $365.12, Federal Income Tax $5,036.10, NY Income Tax $1,259.03]
               16-10123-smb               Doc 251    Filed 10/05/18 Entered 10/05/18 13:28:07                         Main Document
                                                                 Pg 99 of 120

                                                      EXHIBIT C
                                               ANALYSIS OF CLAIMS REGISTER                              Claims Bar Date: May 18, 2016

Case Number: 16-10123-SMB                                        Page: 48                                             Date: October 3, 2018
Debtor Name: NARCO FREEDOM, INC.                                                                                      Time: 10:48:50 AM
Claim #   Creditor Name & Address                   Claim Type   Claim Ref. No. / Notes        Amount Allowed          Paid to Date       Claim Balance

                                                                 Reclassified and allowed as a priority claim under Bankruptcy Code § 507(a)(4) for
                                                                 unpaid overtime pay, personal time and vacation pay in the amount of $12,475.00,
                                                                 and reclassified and allowed as a general unsecured claim in the amount of
                                                                 $25,180.51 per Order dated 10/11/2016 (Doc. No. 138).

117U      Manuel Cruz                               Unsecured                                           $7,228.29             $0.00            7,228.29
 610      371 Grand Avenue                                       [Gross Wages $10,732.43, Less Taxes = Net $7,228.29, FICA $665.41, Medicare
          Apt. 2L                                                $155.62, Federal Income Tax $2,146.49, NY Income Tax $536.62]
          New Haven, CT 06513
                                                                 Reclassified and allowed as priority claim under Bankruptcy Code § 507(a)(4) for
                                                                 unpaid overtime pay, personal time and vacation pay in the amount of $12,475.00,
                                                                 and the balance of the claim is hereby classified and allowed as a general unsecured
                                                                 claim in the amount of $10,732.43 per Order dated 10/11/2016 (Doc. No. 138).



118U      149 Partners, LLC                         Unsecured                                               $0.00             $0.00                 0.00
 610      c/o Moritt Hock & Hamroff LLP                          Pursuant to a So Ordered Stipulation dated 9/2/2016 by and between Trustee And
          400 Garden City Plaza                                  149 Partners, LLC, 149 Partners LLC was authorized to retain deposit and Claim 118
          Garden City, NY 11530                                  was deemed withdrawn with prejudice (Doc. No. 128). Claimant also filed
                                                                 withdrawal of Claim dated 9/12/2016 (Doc. No. 129)



119       NYS OAG MEDICAID FRAUD C.U.               Unsecured                                               $0.00             $0.00                 0.00
 610      As assignee of Geral Bethea                            Gerald Bethea was an officer of Debtor, claim sought deferred payroll.
          NY 12110                                               Claim was assigned to NYS OAG MEDICAID FRAUD C.U. pursuant to agreement
                                                                 Thereafter, claim was disallowed and expunged pursuant to So Ordered Settlement
                                                                 Agreement dated 11/1/2017 entered in Adv. Pro. No. 16-01088-smb (DOc. No. 36)


121       Michael C.DeBerry                         Unsecured                                               $0.00             $0.00                 0.00
 610      863 Melrose Ave.                                       No amount claimed. Amended by Claim No. 139. Disallowed and expunged per
          Apt. 2G                                                Order dated 11/7/2017 (Doc. No. 220)
          Bronx, NY 10451


123       Jean R. Denis, M.D.                       Unsecured                                               $0.00             $0.00                 0.00
 610      5 City View Drive                                      Amended by Claim No. 140. Disallowed and expunged as an amended and
          New City, NY 10956                                     superseded claim per Order dated 10/11/2016 (Doc. No. 138).


124       Yamira J. Lopez                           Unsecured                                         $15,490.50              $0.00           15,490.50
 610      171 Holland Ave.                                       [Gross Wages $23,000.00, Less Taxes = Net $15,490.50, FICA $1,426.00,
          Elmont, NY 11003                                       Medicare $333.50, Federal Income Tax $4,600.00, NY Income Tax $1,150.00]


                                                                 Reclassified and allowed as a general unsecured claim in the amount of $23,000.00
                                                                 per Order dated 10/11/2016 (Doc. No. 138).


128       Jose Caminero                             Unsecured                                               $0.00             $0.00                 0.00
 610      1268 Metcalf                                           Disallowed and expunged per Order dated 10/11/2016 (Doc. No. 138).
          Apt. 2
          Bronx, NY 10472
               16-10123-smb              Doc 251     Filed 10/05/18 Entered 10/05/18 13:28:07                           Main Document
                                                                 Pg 100 of 120

                                                         EXHIBIT C
                                                  ANALYSIS OF CLAIMS REGISTER                            Claims Bar Date: May 18, 2016

Case Number: 16-10123-SMB                                        Page: 49                                               Date: October 3, 2018
Debtor Name: NARCO FREEDOM, INC.                                                                                        Time: 10:48:50 AM
Claim #   Creditor Name & Address                   Claim Type   Claim Ref. No. / Notes          Amount Allowed           Paid to Date     Claim Balance

139       Michael C. DeBerry                        Unsecured                                            $6,414.41               $0.00            6,414.41
 610      863 Melrose Ave                                        [Gross Wages $9,524.00, Less Taxes = Net $6,414.41, FICA $590.49, Medicare
          #2G                                                    $138.10, Federal Income Tax $1,904.80. NY Income Tax $476.20]
          Bronx, NY 10451
                                                                 Amends Claim No. 121.



143U      Maritza Santa                             Unsecured                                            $7,920.36               $0.00            7,920.36
 610      986 Leggett Ave                                        [Gross Wages $11,760.00, Less Taxes = Net $7,920.36, FICA $729.12, Medicare
          Apt. 1C                                                $170.52, Federal Income Tax $2,352.00, NY Income Tax $588.00]
          Bronx, NY 10455
                                                                 Reclassified and allowed as a priority claim under Bankruptcy Code § 507(a)(4) for
                                                                 unpaid overtime pay, personal time and vacation pay in the amount of $4,707.11,
                                                                 reclassified and allowed as a general unsecured claim in the amount of $11,760.00,
                                                                 and the balance of the claim is hereby disallowed and expunged per Order dated
                                                                 10/11/2016 (Doc. No. 138).



145U      Philome Jean H. Gracia                    Unsecured                                           $53,348.20               $0.00          53,348.20
 610      283 Carlls Path                                        [Gross Wages $79,210.40, Less Taxes = Net $53,348.20, FICA $4,911.04, Medicare
          Deer Park, NY 11729                                    $1,148.55, Federal Income Tax $15,842.55, NY Income Tax $3,960.52]


                                                                 Reclassified and allowed as a priority claim under Bankruptcy Code § 507(a)(4) for
                                                                 unpaid overtime pay, personal time and vacation pay in the amount of $12,475.00,
                                                                 reclassified and allowed as a general unsecured claim in the amount of $79,210.40,
                                                                 and the balance of the claim for severance is disallowed and expunged per per Order
                                                                 dated 10/11/2016 (Doc. No. 138).


146       United States of America                  Unsecured                                      $50,509,440.00                $0.00      50,509,440.00
 610      c/o US Attorney Office, Cristy Phllpe                  Basis of claim is volatons of the False Claims Act liability, 31 U.S.C. 3729 et seq.
          86 Chambers Street, 3rd Floor
          New York, NY 10007                                     Pursuant to a Stipulation approved by Order 5/15/2017:


                                                                 " (a)   In full satisfaction of the Proofs of Claim, the Trustee shall allow the United
                                                                 States and New York (together, the "Governments") a single, combined claim of
                                                                 $586,105,358 (the "Allowed Claim").
                                                                 (b) The Allowed Claim shall be classified as follows upon the distribution of property
                                                                 of the Estate (the "Distribution"): (a) $118,400,000, of which $50,509,440 will be
                                                                 designated for the United States and $67,890,560 will be designated for New York,
                                                                 will be a general unsecured claim payable under 11 U.S.C. § 726(a)(2); and (b) the
                                                                 remaining $467,705,358, of which $200,230,446 will be designated for the United
                                                                 States and $267,474,912 will be designated for New York, will be subordinated and
                                                                 payable under 11 U.S.C. § 726(a)(4). " (Doc. No. 197)
               16-10123-smb            Doc 251         Filed 10/05/18 Entered 10/05/18 13:28:07                        Main Document
                                                                   Pg 101 of 120

                                                        EXHIBIT C
                                                 ANALYSIS OF CLAIMS REGISTER                               Claims Bar Date: May 18, 2016

Case Number: 16-10123-SMB                                          Page: 50                                            Date: October 3, 2018
Debtor Name: NARCO FREEDOM, INC.                                                                                       Time: 10:48:50 AM
Claim #   Creditor Name & Address                     Claim Type   Claim Ref. No. / Notes         Amount Allowed        Paid to Date   Claim Balance

148U      1199SEIU Health Care Employee Pension       Unsecured                                       $4,237,552.00           $0.00     4,237,552.00
 610      Fund                                                     Amends Claim Nos. 108, 113 and 114.
          c/o Suzanne Hepner
          80 8th Ave., 8th Floor
          New York, NY 10011
151U      1199SEIU National Benefit Fund for Helath   Unsecured                                            $9,047.58          $0.00         9,047.58
 610      and Human Services                                       Amends Claim No. 112.
          c/o Suzanne Hepner
          80 8th Ave., 8th Floor
          New York, NY 10011
NYSTFR    New York State Department of Tax &          Unsecured                                          $23,641.12           $0.00        23,641.12
610       Finance                                                  Employee NYS Withholding Distribution- $23,641.12
          Bankruptcy Section
          P.O. Box 5300                                            Claim 4-Joffy S. Vadakkedam $126.25
          Albany, NY 12205                                         Claim 6- Gary Hughes $2,345.48
                                                                   Claim 10- Marilyn Eufemia $295.82
                                                                   Claim11- Ivonne Cotto $77.42
                                                                   Claim 12- Sam Levesanos $2,034.00
                                                                   Claim 13- Robert Smith- $600.00
                                                                   Claim 23- Shontel Arnold $600.00
                                                                   Claim 41- Ron McCants $172.66
                                                                   Claim 42- Lena Andrades $500.00
                                                                   Claim 43- Arsenio Baez $282.46
                                                                   Claim 49- Amy Greco $1,896.93
                                                                   Claim 52- Angel Polanco $550.00
                                                                   Claim 56- Christine Oluwole $347.12
                                                                   Claim 57- Hector L. Martorell $500.00
                                                                   Claim 59- Luis A Bernal $1,440.33
                                                                   Claim 69- Jennifer Bowland $2,524.02
                                                                   Claim 74- Dominick N. Piacente $403.53
                                                                   Claim 86-2- Brenda Vazquez $974.75
                                                                   Claim116- Michele Poole $1,259.03
                                                                   Claim 117- Manuel Cruz $536.62
                                                                   Claim 124- Yamira J. Lopez $1,150.00
                                                                   Claim 139- Michael C. DeBerry $476.20
                                                                   Claim 143- Maritza Santa $588.00
                                                                   Claim 145- Philome Jean H. Garcia $3,960.52




FEDETFR Internal Revenue Service                      Unsecured                                          $94,564.50           $0.00        94,564.50
610     P.O. Box 7346                                              Employee Federal Withholding Distribution-$94,564.50
          Philadelphia, PA 19101
                                                                   Claim 4-Joffy S. Vadakkedam $505.00
                                                                   Claim 6- Gary Hughes-$9,381.93
                                                                   Claim 10- Marilyn Eufemia $1,183.28
                                                                   Claim11- Ivonne Cotto $309.68
               16-10123-smb         Doc 251    Filed 10/05/18 Entered 10/05/18 13:28:07                       Main Document
                                                           Pg 102 of 120

                                                EXHIBIT C
                                         ANALYSIS OF CLAIMS REGISTER                               Claims Bar Date: May 18, 2016

Case Number: 16-10123-SMB                                  Page: 51                                           Date: October 3, 2018
Debtor Name: NARCO FREEDOM, INC.                                                                              Time: 10:48:50 AM
Claim #   Creditor Name & Address             Claim Type   Claim Ref. No. / Notes         Amount Allowed       Paid to Date   Claim Balance

                                                           Claim 12- Sam Levesanos $8,135.98
                                                           Claim 13- Robert Smith $2,400.00
                                                           Claim 23- Shontel Arnold $2,400.00
                                                           Claim 41- Ron McCants $690.62
                                                           Claim 42- Lena Andrades $2,000.00
                                                           Claim 43- Arsenio Baez $1,129.83
                                                           Claim 49- Amy Greco $7,587.71
                                                           Claim 52- Angel Polanco $2,200.00
                                                           Claim 56- Christine Oluwole $1,388.49
                                                           Claim 57- Hector L. Martorell $2,000.00
                                                           Claim 59- Luis A Bernal $5,761.30
                                                           Claim 69- Jennifer Bowland $10,096.09
                                                           Claim 74- Dominick N. Piacente $1,614.13
                                                           Claim 86-2- Brenda Vazquez $3,898.99
                                                           Claim116- Michele Poole $5,036.10
                                                           Claim 117- Manuel Cruz $2,146.49
                                                           Claim 124- Yamira J. Lopez $4,600.00
                                                           Claim 139- Michael C. DeBerry $1,904.80
                                                           Claim 143- Maritza Santa $2,352.00
                                                           Claim 145- Philome Jean H. Garcia $15,842.08




FICAEMTF Internal Revenue Service             Unsecured                                          $29,314.99          $0.00        29,314.99
610      P.O. Box 7346                                     Employee FICA Distribution- $29,314.99
          Philadelphia, PA 19101
                                                           Claim 4-Joffy S. Vadakkedam $156.55
                                                           Claim 6- Gary Hughes $113.24
                                                           Claim 10- Marilyn Eufemia-$366.82
                                                           Claim11- Ivonne Cotto $96.00
                                                           Claim 12- Sam Levesanos $2,522.15
                                                           Claim 13- Robert Smith $744.00
                                                           Claim 23- Shontel Arnold $744.00
                                                           Claim 41- Ron McCants $214.09
                                                           Claim 42- Lena Andrades $620.00
                                                           Claim 43- Arsenio Baez $350.25
                                                           Claim 49- Amy Greco $2,352.19
                                                           Claim 52- Angel Polanco $682.00
                                                           Claim 56- Christine Oluwole $430.43
                                                           Claim 57- Hector L. Martorell $620.00
                                                           Claim 59- Luis A Bernal $1,786.00
                                                           Claim 69- Jennifer Bowland $3,129.79
                                                           Claim 74- Dominick N. Piacente $500.38
                                                           Claim 86-2- Brenda Vazquez $1,208.69
                                                           Claim116- Michele Poole $1,561.19
                                                           Claim 117- Manuel Cruz $665.41
               16-10123-smb         Doc 251    Filed 10/05/18 Entered 10/05/18 13:28:07                        Main Document
                                                           Pg 103 of 120

                                                EXHIBIT C
                                         ANALYSIS OF CLAIMS REGISTER                               Claims Bar Date: May 18, 2016

Case Number: 16-10123-SMB                                  Page: 52                                            Date: October 3, 2018
Debtor Name: NARCO FREEDOM, INC.                                                                               Time: 10:48:50 AM
Claim #   Creditor Name & Address             Claim Type   Claim Ref. No. / Notes         Amount Allowed        Paid to Date   Claim Balance

                                                           Claim 124- Yamira J. Lopez $1,426.00
                                                           Claim 139- Michael C. DeBerry $590.49
                                                           Claim 143- Maritza Santa $729.12
                                                           Claim 145- Philome Jean H. Garcia $4,911.04


FICAETFR Internal Revenue Service             Unsecured                                          $29,314.99           $0.00        29,314.99
610      P.O. Box 7346                                     Employer FICA Distribution- $29,314.99
          Philadelphia, PA 19101
                                                           Claim 4-Joffy S. Vadakkedam $156.55
                                                           Claim 6- Gary Hughes $113.24
                                                           Claim 10- Marilyn Eufemia-$366.82
                                                           Claim11- Ivonne Cotto $96.00
                                                           Claim 12- Sam Levesanos $2,522.15
                                                           Claim 13- Robert Smith $744.00
                                                           Claim 23- Shontel Arnold $744.00
                                                           Claim 41- Ron McCants $214.09
                                                           Claim 42- Lena Andrades $620.00
                                                           Claim 43- Arsenio Baez $350.25
                                                           Claim 49- Amy Greco $2,352.19
                                                           Claim 52- Angel Polanco $682.00
                                                           Claim 56- Christine Oluwole $430.43
                                                           Claim 57- Hector L. Martorell $620.00
                                                           Claim 59- Luis A Bernal $1,786.00
                                                           Claim 69- Jennifer Bowland $3,129.79
                                                           Claim 74- Dominick N. Piacente $500.38
                                                           Claim 86-2- Brenda Vazquez $1,208.69
                                                           Claim116- Michele Poole $1,561.19
                                                           Claim 117- Manuel Cruz $665.41
                                                           Claim 124- Yamira J. Lopez $1,426.00
                                                           Claim 139- Michael C. DeBerry $590.49
                                                           Claim 143- Maritza Santa $729.12
                                                           Claim 145- Philome Jean H. Garcia $4,911.04


MEDEETF Internal Revenue Service              Unsecured                                            $6,855.93          $0.00         6,855.93
R       P.O. Box 7346                                      Employee Medicare Distribution- $6,855.93
610     Philadelphia, PA 19101
                                                           Claim 4-Joffy S. Vadakkedam $36.61
                                                           Claim 6- Gary Hughes $680.19
                                                           Claim 10- Marilyn Eufemia $85.79
                                                           Claim11- Ivonne Cotto $22.45
                                                           Claim 12- Sam Levesanos $589.86
                                                           Claim 13- Robert Smith $174.00
                                                           Claim 23- Shontel Arnold $174.00
                                                           Claim 41- Ron McCants $50.07
                                                           Claim 42- Lena Andrades $145.00
                                                           Claim 43- Arsenio Baez $81.91
                                                           Claim 49- Amy Greco $550.11
                                                           Claim 52- Angel Polanco $159.50
               16-10123-smb              Doc 251    Filed 10/05/18 Entered 10/05/18 13:28:07                         Main Document
                                                                Pg 104 of 120

                                                     EXHIBIT C
                                              ANALYSIS OF CLAIMS REGISTER                               Claims Bar Date: May 18, 2016

Case Number: 16-10123-SMB                                       Page: 53                                             Date: October 3, 2018
Debtor Name: NARCO FREEDOM, INC.                                                                                     Time: 10:48:50 AM
Claim #   Creditor Name & Address                  Claim Type   Claim Ref. No. / Notes         Amount Allowed         Paid to Date    Claim Balance

                                                                Claim 56- Christine Oluwole $100.67
                                                                Claim 57- Hector L. Martorell $145.00
                                                                Claim 59- Luis A Bernal $417.69
                                                                Claim 69- Jennifer Bowland $731.97
                                                                Claim 74- Dominick N. Piacente $117.02
                                                                Claim 86-2- Brenda Vazquez $282.68
                                                                Claim116- Michele Poole $365.12
                                                                Claim 117- Manuel Cruz $155.62
                                                                Claim 124- Yamira J. Lopez $333.50
                                                                Claim 139- Michael C. DeBerry $138.10
                                                                Claim 143- Maritza Santa $170.52
                                                                Claim 145- Philome Jean H. Garcia $1,148.55

MEDEMTF Internal Revenue Service                   Unsecured                                            $6,855.93             $0.00          6,855.93
R       P.O. Box 7346                                           Employer Medicare Distribution- $6,855.93
610     Philadelphia, PA 19101
                                                                Claim 4-Joffy S. Vadakkedam $36.61
                                                                Claim 6- Gary Hughes $680.19
                                                                Claim 10- Marilyn Eufemia $85.79
                                                                Claim11- Ivonne Cotto $22.45
                                                                Claim 12- Sam Levesanos $589.86
                                                                Claim 13- Robert Smith $174.00
                                                                Claim 23- Shontel Arnold $174.00
                                                                Claim 41- Ron McCants $50.07
                                                                Claim 42- Lena Andrades $145.00
                                                                Claim 43- Arsenio Baez $81.91
                                                                Claim 49- Amy Greco $550.11
                                                                Claim 52- Angel Polanco $159.50
                                                                Claim 56- Christine Oluwole $100.67
                                                                Claim 57- Hector L. Martorell $145.00
                                                                Claim 59- Luis A Bernal $417.69
                                                                Claim 69- Jennifer Bowland $731.97
                                                                Claim 74- Dominick N. Piacente $117.02
                                                                Claim 86-2- Brenda Vazquez $282.68
                                                                Claim116- Michele Poole $365.12
                                                                Claim 117- Manuel Cruz $155.62
                                                                Claim 124- Yamira J. Lopez $333.50
                                                                Claim 139- Michael C. DeBerry $138.10
                                                                Claim 143- Maritza Santa $170.52
                                                                Claim 145- Philome Jean H. Garcia $1,148.55


154       Madeline Perez                           Unsecured                                        $104,538.45               $0.00        104,538.45
 620      500 Fifth Avenue, 45th Floor                          Reclassified as a tardily filed claim pursuant to Order dated 11/29/2017. (Doc. No.
          New York, NY 10110                                    223).
               16-10123-smb           Doc 251    Filed 10/05/18 Entered 10/05/18 13:28:07                         Main Document
                                                             Pg 105 of 120

                                                  EXHIBIT C
                                           ANALYSIS OF CLAIMS REGISTER                              Claims Bar Date: May 18, 2016

Case Number: 16-10123-SMB                                    Page: 54                                             Date: October 3, 2018
Debtor Name: NARCO FREEDOM, INC.                                                                                  Time: 10:48:50 AM
Claim #   Creditor Name & Address               Claim Type   Claim Ref. No. / Notes         Amount Allowed         Paid to Date    Claim Balance

157       Saudi A Nawrangilall                  Unsecured                                          $2,500.00               $0.00          2,500.00
 620      1716 Seddon St.                                    Reclassified as a tardily filed claim pursuant to Order dated 11/29/2017. (Doc. No.
          Apt. 3A                                            223).
          Bronx, NY 10461


158       Wendy Polanco-Harris                  Unsecured                                         $30,000.00               $0.00         30,000.00
 620      1059 Anderson Avenue                               Reclassified as a tardily filed claim pursuant to Order dated 11/29/2017. (Doc. No.
          Apt.#1                                             223).
          Bronx, NY 10452


159       Felix J. Laboy                        Unsecured                                         $30,000.00               $0.00         30,000.00
 620      1863 Stanhope St.                                  Reclassified as a tardily filed claim pursuant to Order dated 11/29/2017. (Doc. No.
          Ridgewood, NY 11385                                223).


160       Annie Marte                           Unsecured                                         $25,000.00               $0.00         25,000.00
 620      1382 Shakespeare Av                                Reclassified as a tardily filed claim pursuant to Order dated 11/29/2017. (Doc. No.
          #6m                                                223).
          Bronx, NY 10452


161       Yeny Polanco-Castillo                 Unsecured                                         $38,000.00               $0.00         38,000.00
 620      9 Newark Pompton Turnpike                          Reclassified as a tardily filed claim pursuant to Order dated 11/29/2017. (Doc. No.
          Pequannock, NJ 07440-1632                          223).


162       Shirley Coleman-Hensford              Unsecured                                         $10,000.00               $0.00         10,000.00
 620      32-42 89th Street #403                             Reclassified as a tardily filed claim pursuant to Order dated 11/29/2017. (Doc. No.
          East Elmhurst, NY 11369                            223).


163       Mary Perez                            Unsecured                                         $10,000.00               $0.00         10,000.00
 620      349 Marlboro Road                                  Reclassified as a tardily filed claim pursuant to Order dated 11/29/2017. (Doc. No.
          Wood Ridge, NJ 07075                               223).


164       Darlene Lee                           Unsecured                                         $12,000.00               $0.00         12,000.00
 620      1505 Macombs Road                                  Reclassified as a tardily filed claim pursuant to Order dated 11/29/2017. (Doc. No.
          Bronx, New York 10452,Apt 1D                       223).
          Bronx, NY 10452


165       DeNeal Jaime Lawson                   Unsecured                                         $15,000.00               $0.00         15,000.00
 620      645 Water Street # 12 A                            Reclassified as a tardily filed claim pursuant to Order dated 11/29/2017. (Doc. No.
          New York, NY 10002-8119                            223).


166       Maria Cruz                            Unsecured                                         $10,000.00               $0.00         10,000.00
 620      2072 Bathgate Avenue                               Reclassified as a tardily filed claim pursuant to Order dated 11/29/2017. (Doc. No.
          Apt. 15                                            223).
          Bronx, NY 10457
               16-10123-smb         Doc 251    Filed 10/05/18 Entered 10/05/18 13:28:07                         Main Document
                                                           Pg 106 of 120

                                                EXHIBIT C
                                         ANALYSIS OF CLAIMS REGISTER                              Claims Bar Date: May 18, 2016

Case Number: 16-10123-SMB                                  Page: 55                                             Date: October 3, 2018
Debtor Name: NARCO FREEDOM, INC.                                                                                Time: 10:48:50 AM
Claim #   Creditor Name & Address             Claim Type   Claim Ref. No. / Notes         Amount Allowed         Paid to Date    Claim Balance

167       Carl Oliveras                       Unsecured                                          $6,000.00               $0.00          6,000.00
 620      82 Demarest Ave                                  Reclassified as a tardily filed claim pursuant to Order dated 11/29/2017. (Doc. No.
          #24                                              223).
          West Nyack, NY 10994


168       Francisca Abreu                     Unsecured                                          $5,000.00               $0.00          5,000.00
 620      1260 Morris Avenue                               Reclassified as a tardily filed claim pursuant to Order dated 11/29/2017. (Doc. No.
          #2                                               223).
          Bronx, NY 10456


169       Jazmin Merckel                      Unsecured                                         $10,000.00               $0.00         10,000.00
 620      1982 Belmont Avenue                              Reclassified as a tardily filed claim pursuant to Order dated 11/29/2017. (Doc. No.
          Bronx, NY 10457                                  223).


170       Brenderlene Dasilva                 Unsecured                                          $6,000.00               $0.00          6,000.00
 620      197 Brook Avenue                                 Reclassified as a tardily filed claim pursuant to Order dated 11/29/2017. (Doc. No.
          #1a                                              223).
          Bronx, NY 10454


171       Tanairi Mastarreno                  Unsecured                                          $5,000.00               $0.00          5,000.00
 620      2033 valentine ave                               Reclassified as a tardily filed claim pursuant to Order dated 11/29/2017. (Doc. No.
          Apt#42B                                          223).
          Bronx, NY 10457


172       Omayra Chinchilla                   Unsecured                                          $5,000.00               $0.00          5,000.00
 620      1044 Avenue Saint John                           Reclassified as a tardily filed claim pursuant to Order dated 11/29/2017. (Doc. No.
          Apt 51                                           223).
          Bronx, NY 10455


173       Erika Serrano                       Unsecured                                         $10,000.00               $0.00         10,000.00
 620      70 Lenox Avenue #11E                             Reclassified as a tardily filed claim pursuant to Order dated 11/29/2017. (Doc. No.
          New York, NY 10026                               223).


174       Anthony N.Chima                     Unsecured                                         $17,844.75               $0.00         17,844.75
 620      3412 Hunter Avenue                               Reclassified as a tardily filed claim pursuant to Order dated 11/29/2017. (Doc. No.
          Bronx, NY 10475                                  223).


177       Veronica Hill                       Unsecured                                         $10,000.00               $0.00         10,000.00
 620      441 Convent Avenue #3D                           Reclassified as a tardily filed claim pursuant to Order dated 11/29/2017. (Doc. No.
          New York, NY 10031                               223).


178       Adia Bryon                          Unsecured                                         $10,000.00               $0.00         10,000.00
 620      2234 Turnbull Avenue                             Reclassified as a tardily filed claim pursuant to Order dated 11/29/2017. (Doc. No.
          Bronx, NY 10473                                  223).
               16-10123-smb         Doc 251    Filed 10/05/18 Entered 10/05/18 13:28:07                            Main Document
                                                           Pg 107 of 120

                                                EXHIBIT C
                                         ANALYSIS OF CLAIMS REGISTER                                Claims Bar Date: May 18, 2016

Case Number: 16-10123-SMB                                  Page: 56                                               Date: October 3, 2018
Debtor Name: NARCO FREEDOM, INC.                                                                                  Time: 10:48:50 AM
Claim #   Creditor Name & Address             Claim Type   Claim Ref. No. / Notes          Amount Allowed           Paid to Date     Claim Balance

179       Michael Jackson                     Unsecured                                           $10,000.00                $0.00          10,000.00
 620      309 Eat 170th Street                             Reclassified as a tardily filed claim pursuant to Order dated 11/29/2017. (Doc. No.
          Bronx, NY 10456                                  223).


180       Jennifer Cruz                       Unsecured                                           $10,000.00                $0.00          10,000.00
 620      1025 Sheridan Avenue                             Reclassified as a tardily filed claim pursuant to Order dated 11/29/2017. (Doc. No.
          Apt. #B                                          223).
          Elizabeth, NJ 07208


181       Genaro Diaz, Jr.                    Unsecured                                           $10,000.00                $0.00          10,000.00
 620      1025 B Sheridan Ave.                             Reclassified as a tardily filed claim pursuant to Order dated 11/29/2017. (Doc. No.
          Elizabeth, NJ 07208                              223).


183       Carmen Vasquez                      Unsecured                                           $10,000.00                $0.00          10,000.00
 620      3600 Webster Ave                                 Reclassified as a tardily filed claim pursuant to Order dated 11/29/2017. (Doc. No.
          Apt. #10-B                                       223).
          Bronx, NY 10467


184       295 Madison Ave                     Unsecured                                            $3,990.00                $0.00           3,990.00
 620      296 Madison Ave.                                 Reclassified as a tardily filed claim pursuant to Order dated 11/29/2017. (Doc. No.
          16th Floor                                       223).
          New York, NY 10017


185U      Shirley Morton                      Unsecured                                              $929.55                $0.00                929.55
 620      48 Heathcote Rd                                  Reclassified to a priority wage claim in the amount of $12,475.00 and as a tardily
          Elmont, NY 11003                                 filed general unsecured claim in the amount of $929.55 pursuant to Order dated
                                                           11/29/2017. (Doc. No. 223).


186U      Victoria Whelan                     Unsecured                                           $12,525.00                $0.00          12,525.00
 620      471 Swinton Avenue                               Disallowed and expunged per Order dated 11/7/2017 (Doc. No. 220). Reclassified to
          Bronx, NY 10465                                  a priority wage claim in the amount of $12,475.00 and as a tardily filed general
                                                           unsecured claim in the amount of $12,525.00 pursuant to Order dated 11/29/2017.
                                                           (Doc. No. 223).


138 -2    NYS Attorney General                Unsecured                                      267,474,912.00                 $0.00    267,474,912.00
 630      MFCU Finance Department                          This portion of claim No. 38-2 us subbordinated pursuant to a Stipulation approved
          120 Broadway,13th Floor                          by Order 5/15/2017:
          New York, NY 10271
                                                           (a) In full satisfaction of the Proofs of Claim, the Trustee shall allow the United
                                                           States and New York (together, the "Governments") a single, combined claim of
                                                           $586,105,358 (the "Allowed Claim").
                                                           (b) The Allowed Claim shall be classified as follows upon the distribution of property
                                                           of the Estate (the "Distribution"): (a) $118,400,000, of which $50,509,440 will be
                                                           designated for the United States and $67,890,560 will be designated for New York,
                                                           will be a general unsecured claim payable under 11 U.S.C. § 726(a)(2); and (b) the
                                                           remaining $467,705,358, of which $200,230,446 will be designated for the United
                                                           States and $267,474,912 will be designated for New York, will be subordinated and
               16-10123-smb              Doc 251     Filed 10/05/18 Entered 10/05/18 13:28:07                           Main Document
                                                                 Pg 108 of 120

                                                         EXHIBIT C
                                                  ANALYSIS OF CLAIMS REGISTER                            Claims Bar Date: May 18, 2016

Case Number: 16-10123-SMB                                        Page: 57                                               Date: October 3, 2018
Debtor Name: NARCO FREEDOM, INC.                                                                                        Time: 10:48:50 AM
Claim #   Creditor Name & Address                   Claim Type   Claim Ref. No. / Notes          Amount Allowed           Paid to Date     Claim Balance

                                                                 payable under 11 U.S.C. § 726(a)(4). (Doc. No. 197)

146       United States of America                  Unsecured                                      200,230,446.00                $0.00    200,230,446.00
 630      c/o US Attorney Office, Cristy Phllpe                  Basis of claim is volatons of the False Claims Act liability, 31 U.S.C. 3729 et seq.
          86 Chambers Street, 3rd Floor
          New York, NY 10007                                     This portion of Claim 146 is subordinated. Pursuant to a Stipulation approved by
                                                                 Order 5/15/2017:


                                                                 " (a)   In full satisfaction of the Proofs of Claim, the Trustee shall allow the United
                                                                 States and New York (together, the "Governments") a single, combined claim of
                                                                 $586,105,358 (the "Allowed Claim").
                                                                 (b) The Allowed Claim shall be classified as follows upon the distribution of property
                                                                 of the Estate (the "Distribution"): (a) $118,400,000, of which $50,509,440 will be
                                                                 designated for the United States and $67,890,560 will be designated for New York,
                                                                 will be a general unsecured claim payable under 11 U.S.C. § 726(a)(2); and (b) the
                                                                 remaining $467,705,358, of which $200,230,446 will be designated for the United
                                                                 States and $267,474,912 will be designated for New York, will be subordinated and
                                                                 payable under 11 U.S.C. § 726(a)(4)." (Doc. No. 197)




<< Totals >>                                                                                       533,308,253.25        4,498,799.60     528,809,453.65
        16-10123-smb        Doc 251       Filed 10/05/18 Entered 10/05/18 13:28:07                    Main Document
                                                      Pg 109 of 120


                                   TRUSTEE'S PROPOSED DISTRIBUTION                                          Exhibit D

            Case No.: 16-10123-SMB
            Case Name: NARCO FREEDOM, INC.
            Trustee Name: Alan Nisselson, Trustee
                                               Balance on hand:                            $           4,454,185.10
             Claims of secured creditors will be paid as follows:

 Claim        Claimant                              Claim Allowed Amount Interim Payments                  Proposed
 No.                                              Asserted       of Claim          to Date                 Payment
   46         Carver Federal Savings          1,218,626.79      1,356,401.54      1,356,401.54                   0.00
              Bank
   79S        NYC Office of                       5,214.26            5,058.12           5,058.12                0.00
              Administrative Trials and
              Hearings
   88S        Court Holdings, LLC               67,667.00                 0.00                 0.00              0.00
  118S        149 Partners, LLC                 24,000.00                 0.00                 0.00              0.00
                                               Total to be paid to secured creditors:      $                   0.00
                                               Remaining balance:                          $           4,454,185.10

             Applications for chapter 7 fees and administrative expenses have been filed as follows:
 Reason/Applicant                                            Total Requested Interim Payments             Proposed
                                                                                       to Date            Payment
Trustee, Fees - Alan Nisselson, Trustee                             336,459.26      150,227.90             186,231.36
Trustee, Expenses - Alan Nisselson, Trustee                              73.00                 0.00             73.00
Attorney for Trustee, Fees - Windels Marx Lane &                2,211,460.50      1,189,632.00           1,021,828.50
Mittendorf, LLP
Attorney for Trustee, Expenses - Windels Marx Lane &                 28,894.41          20,492.12            8,402.29
Mittendorf, LLP
Accountant for Trustee, Fees - EisnerAmper, LLP                     370,279.00          73,650.80          296,628.20
Accountant for Trustee, Expenses - EisnerAmper, LLP                    574.00             333.00               241.00
Auctioneer Fees - Maltz Auctions, Inc.                              141,000.00      141,000.00                   0.00
Charges, U.S. Bankruptcy Court                                         350.00                  0.00            350.00
Other Fees: Garfunkel Wild, P.C.                                    263,723.35      263,723.35                   0.00
Other Expenses: Garfunkel Wild, P.C.                                  4,535.73           4,535.73                0.00
Other Fees: Lori Lapin Jones, PLLC                                   16,731.00          16,731.00                0.00
Other Fees: Lori Lapin Jones, Temporary Receiver                     29,799.00          29,799.00                0.00
Other Fees: Morvillo LLP                                                  0.00                 0.00              0.00
Other Fees: Wenig Saltiel                                             4,311.90           4,311.90                0.00

   UST Form 101-7-TFR (05/1/2011)
       16-10123-smb        Doc 251       Filed 10/05/18 Entered 10/05/18 13:28:07                       Main Document
                                                     Pg 110 of 120



Other Expenses: Internal Revenue Service                              7,150.71             7,150.71                0.00
Other Expenses: Level 3 Communications                               16,000.00                   0.00         16,000.00
Other Expenses: Lori Lapin Jones                                          0.00                   0.00              0.00
Other Expenses: Lori Lapin Jones, PLLC                                  228.32              228.32                 0.00
Other Expenses: Lori Lapin Jones, Temporary Receiver                    261.60              261.60                 0.00
Other Expenses: Morvillo LLP                                              0.00                   0.00              0.00
                             Total to be paid for chapter 7 administration expenses:         $           1,529,754.35
                             Remaining balance:                                              $           2,924,430.75

               Applications for prior chapter fees and administrative expenses have been filed as follows:
Reason/Applicant                                              Total Requested Interim Payments              Proposed
                                                                                        to Date             Payment
                                                       None
                             Total to be paid for prior chapter administrative expenses:     $                   0.00
                             Remaining balance:                                              $           2,924,430.75

             In addition to the expenses of administration listed above as may be allowed by the
        Court, priority claims totaling $1,289,059.15 must be paid in advance of any dividend to
        general (unsecured) creditors.
              Allowed priority claims are:
Claim         Claimant                                        Allowed Amount Interim Payments                Proposed
No                                                                   of Claim          to Date               Payment
              INTERNAL REVENUE SERVICE                               33,349.27         33,349.27                   0.00
              INTERNAL REVENUE SERVICE                                7,799.48             7,799.48                0.00
   4          Joffy S. Vadakkedam                                    12,475.00         12,475.00                   0.00
   5          State of New York, Department of Labor                      0.00                   0.00              0.00
   6          Gary Hughes                                            12,475.00         12,475.00                   0.00
   8          Kristy Rodriguez                                        1,081.73             1,081.73                0.00
   9          Julio Miranda                                             236.00              236.00                 0.00
  10P         Marilyn Eufemia                                        12,475.00         12,475.00                   0.00
  11          Ivonne Cotto                                           12,475.00         12,475.00                   0.00
  12          Sam Levesanos                                          12,475.00         12,475.00                   0.00
  16          Adrian Singh-Jones                                        101.31              101.31                 0.00
  17          Luis Laboy                                              3,295.62             3,295.62                0.00
  20          Christopher Paige                                       1,121.90             1,121.90                0.00


   UST Form 101-7-TFR (05/1/2011)
      16-10123-smb       Doc 251   Filed 10/05/18 Entered 10/05/18 13:28:07      Main Document
                                               Pg 111 of 120



24         Vicki Hill                                   1,836.55      1,836.55           0.00
25         Magda Cambrelen                             11,514.39     11,514.39           0.00
27         Carmen Hamilton                              7,093.68      7,093.68           0.00
28         Pedro Roman                                    614.45       614.45            0.00
35         Charles Cruz                                 1,291.21      1,291.21           0.00
36         Marlene Cruz                                   155.77       155.77            0.00
38         Santos Quinones                              6,102.23      6,102.23           0.00
39         Manuel Rosa                                  3,271.18      3,271.18           0.00
40         Lenny Durio                                 10,000.00     10,000.00           0.00
41         Ron McCants                                 12,475.00     12,475.00           0.00
43         Arsenio Baez                                 3,723.87      3,723.87           0.00
49         Amy Greco                                   12,475.00     12,475.00           0.00
50         Cathy Johnson                               12,475.00     12,475.00           0.00
51         Gracie M. Bowens                             4,343.00      4,343.00           0.00
53         Sandra I. Marrero                           11,529.56     11,529.56           0.00
54         Vesa Margan                                  4,119.75      4,119.75           0.00
56         Christine Oluwole                           12,475.00     12,475.00           0.00
59         Luis A Bernal                               12,475.00     12,475.00           0.00
62         NYC Off. of Admin. Trials and Herings            0.00          0.00           0.00
69         Jennifer Bowland                            12,475.00     12,475.00           0.00
70         Gloria Dill                                 11,588.69     11,588.69           0.00
74         Dominick N. Piacente                        12,475.00     12,475.00           0.00
106        1199SEIU United Healthcare Workers East          0.00          0.00           0.00
108        1199SEIU United Healthcare Employee              0.00          0.00           0.00
           Healthcare Fund
109        1199SEIU/Healthcare Industry Job Security        0.00          0.00           0.00
           Fund
111        1199SEIU/Employer Child Care Fund                0.00          0.00           0.00
112        1199SEIU National Benefit Fund for Health        0.00          0.00           0.00
           and Human Services
113        1199SEIU Health Care Employees Pension           0.00          0.00           0.00
           Fund
114        1199SEIU Health Care Employees Pension           0.00          0.00           0.00
           Fund

UST Form 101-7-TFR (05/1/2011)
      16-10123-smb       Doc 251    Filed 10/05/18 Entered 10/05/18 13:28:07      Main Document
                                                Pg 112 of 120



116        Michele Poole                                12,475.00     12,475.00           0.00
117        Manuel Cruz                                  12,475.00     12,475.00           0.00
120        State of New York, Department of Labor            0.00          0.00           0.00
122        Aida E. Navedo                               12,475.00     12,475.00           0.00
125        Paula Johnson                                12,475.00     12,475.00           0.00
126        Ixia Ferran                                  12,475.00     12,475.00           0.00
127        Adilia Edith Villeda                          8,647.65      8,647.65           0.00
129        Brenda Wheat                                 11,729.79     11,729.79           0.00
130        Arleen Perez Eliad                            2,436.54      2,436.54           0.00
131        Martha Taveras                                4,829.28      4,829.28           0.00
132        Darlene B. Amos                              12,475.00     12,475.00           0.00
133        Saby Guzman                                   7,486.36      7,486.36           0.00
134        Maria Perez-Forty                             1,924.15      1,924.15           0.00
135        Sabrina Soltren                               2,742.86      2,742.86           0.00
136        Mabel Joyce                                   3,312.50      3,312.50           0.00
137        Maria Lewin                                  12,475.00     12,475.00           0.00
140        Dr. Jean Denis                                4,231.25      4,231.25           0.00
141        Minerva Pomales                                 298.57       298.57            0.00
142        Marisol Burgos                                  326.24       326.24            0.00
143        Maritza Santa                                 4,707.11      4,707.11           0.00
144        State of New York, Department of Labor            0.00          0.00           0.00
145        Philome Jean H. Gracia                       12,475.00     12,475.00           0.00
147        1199SEIU League Training and Upgrading          177.53       177.53            0.00
           Fund
148P       1199SEIU Health Care Employees Pension        3,774.71      3,774.71           0.00
           Fund
149        1199SEIU Health Care Industry Job Security       88.77        88.77            0.00
           Fund
150        1199SEIU/Employer Child Care Fund               177.53       177.53            0.00
151P       1199SEIU National Benefit Fund for Health    10,208.30     10,208.30           0.00
           and Human Services
152        1199SEIU Healthcare Workers East                  0.00          0.00           0.00
153        Sylvia Santiago                               2,819.71      2,819.71           0.00
155        State of New York, Department of Labor            0.00          0.00           0.00

UST Form 101-7-TFR (05/1/2011)
       16-10123-smb         Doc 251   Filed 10/05/18 Entered 10/05/18 13:28:07      Main Document
                                                  Pg 113 of 120



 156        State of New York, Department of Labor       642,035.08    642,035.08            0.00
 175        Elizabeth Cintron                                  0.00          0.00        6,735.00
 176        Gloria I. Olmo                                     0.00          0.00        1,230.15
 182        Dr. Jean K.Auguste                                 0.00          0.00        6,735.00
 185        Shirley Morton                                     0.00          0.00        8,401.91
 186        Victoria Whelan                                    0.00          0.00        8,401.91
152.1       Adderly, Joseph                                  451.60       451.60             0.00
152.2       Adelman, Steven L.                             5,751.81      5,751.81            0.00
152.3       Antoine, Stephanie M.                          2,208.02      2,208.02            0.00
152.4       Brathwaite, Kathy G.                           4,777.27      4,777.27            0.00
152.5       Brehm, Callaci Karen                             236.54         77.24          159.30
152.6       Burnett, Christopher                           4,106.43      4,106.43            0.00
152.7       Burris, Christine G.                           3,940.71      3,940.71            0.00
152.8       Carrasquillo, Sergio                           5,780.08      5,780.08            0.00
152.9       Caruth, David D.                               2,962.90      2,962.90            0.00
NYSTFR      New York State Department of Tax &                 0.00          0.00        2,338.83
            Finance
152.10      Charles-Lamy, Jocelyne A.                      3,206.12      3,206.12            0.00
152.11      Coit, Belinda                                  3,437.78      3,437.78            0.00
152.12      Dautruche, Valeria                             2,989.54      2,989.54            0.00
152.13      Dictter, Adelmo                                  158.31       158.31             0.00
152.14      Dixon, Marie Tatiana                           1,161.86      1,161.86            0.00
152.15      Echevarria, Lillian                            5,027.02      5,027.02            0.00
152.16      Edmund, Gabriela Beatriz                       2,798.13      2,798.13            0.00
152.17      Fera, Jonelle                                  5,257.64      5,257.64            0.00
152.18      Figueroa, Alba I.                              8,954.19      8,954.19            0.00
152.19      Ford, Michael L.                               3,591.62      3,591.62            0.00
152.20      Fowler, Beavin                                   118.27         38.60           79.67
152.21      Gilliam, Richard                               1,530.82      1,530.82            0.00
152.22      Gittins, Ozoda                                 1,694.55      1,694.55            0.00
152.23      Gleba, Mariya                                  1,482.38      1,482.38            0.00
152.24      Hill, Michael A.                               1,281.45      1,281.45            0.00
152.25      Hubbard, Sherell                               2,907.85      2,907.85            0.00

  UST Form 101-7-TFR (05/1/2011)
     16-10123-smb       Doc 251        Filed 10/05/18 Entered 10/05/18 13:28:07      Main Document
                                                   Pg 114 of 120



152.26      Johnson, Gloria                                 4,273.66      4,273.66            0.00
152.27      Joseph, Yorlany V.                              3,012.95      3,012.95            0.00
152.28      Knott, Donna E.                                 5,801.23      5,801.23            0.00
152.29      Leon, Catherine Lynn                            1,822.99      1,822.99            0.00
152.30      Liera, Gloria                                   1,243.53      1,243.53            0.00
152.31      Maldonado, Alexander                            4,198.10      4,198.10            0.00
152.32      Martinez, Edward                                3,465.22      3,465.22            0.00
152.33      Miller, Antoinette                                118.27       118.27             0.00
152.34      Morgan, Andrea C.                               2,880.59      2,880.59            0.00
152.35      Mosie, Rodely M.                                4,058.14      4,058.14            0.00
152.36      Pemberton, Hugo C.                              3,372.33      3,372.33            0.00
152.37      Quinones, Hector                                3,363.45      3,363.45            0.00
152.38      Quintero, Heriberto                             3,704.04      3,704.04            0.00
152.39      Rivera, Maria                                   2,416.06      2,416.06            0.00
152.40      Saint Fort, Ashley M.                           3,531.55      3,531.55            0.00
152.41      Smith, Richlyn T.                               2,270.45      2,270.45            0.00
152.42      Souvenir, Fenella                                 596.95       596.95             0.00
152.43      St. Bernard, Natasha                            5,006.67      5,006.67            0.00
152.44      Taylor, Judia                                   2,817.18      2,817.18            0.00
152.45      Trivedi, Darshana                               3,131.11      3,131.11            0.00
152.46      Vines, Kenneth                                  3,454.81      3,454.81            0.00
152.47      Weston, Keisha V.                               3,258.35      3,258.35            0.00
152.48      White, Wayne E.                                 3,336.26      3,336.26            0.00
152.49      Wielgosz, Sylvia                                2,694.59      2,694.59            0.00
152.50      Williams, Raheem                                    0.00          0.00            0.00
152.51      Wimbush, Roxanne                                  236.54       236.54             0.00
EMPFUTA INTERNAL REVENUE SERVICE                            3,222.77          0.00            0.00
FEDETFR     Internal Revenue Service                            0.00          0.00        9,335.30
FICAEMTF Internal Revenue Service                               0.00          0.00        2,900.14
FICAEMTF Internal Revenue Service                               0.00          0.00        2,900.14
MEDEMPTF Internal Revenue Service                               0.00          0.00          678.26
MEDERTFR Internal Revenue Service                               0.00          0.00          678.26



  UST Form 101-7-TFR (05/1/2011)
       16-10123-smb          Doc 251      Filed 10/05/18 Entered 10/05/18 13:28:07                     Main Document
                                                      Pg 115 of 120




                                                 Total to be paid for priority claims:      $              50,573.87
                                                 Remaining balance:                         $           2,873,856.88
              The actual distribution to wage claimants included above, if any, will be the proposed
        payment less applicable withholding taxes (which will be remitted to the appropriate taxing
        authorities).

            Timely claims of general (unsecured) creditors totaling $ 59,091,216.91 have been allowed and
        will be paid pro rata only after all allowed administrative and priority claims have been paid in full.
        The timely allowed general (unsecured) dividend is anticipated to be 4.9 percent,
        plus interest (if applicable).
              Timely allowed general (unsecured) claims are as follows:
Claim          Claimant                                       Allowed Amount Interim Payments               Proposed
No                                                                   of Claim          to Date              Payment
  1            Sow Aliou                                                   0.00                 0.00              0.00
  2            Jason Brand                                                 0.00                 0.00              0.00
  3            Rivkin Radler LLP                                      66,789.54                 0.00          1,581.98
  4U           Joffy S. Vadakkedam                                     2,525.00                 0.00             40.28
  6U           Gary Hughes                                            46,909.66                 0.00            748.32
  7            Lab Corp. of America Holdings                        125,593.36                  0.00          2,974.79
 10U           Marilyn Eufemia                                         3,984.70                 0.00             94.38
 11U           Ivonne Cotto                                            1,548.39                 0.00             24.70
 12U           Sam Levesanos                                          40,679.90                 0.00            648.94
 13            Robert Smith                                            8,082.00                 0.00            191.43
 14            Sabrina Soltren                                             0.00                 0.00              0.00
 15            Saby Guzman                                                 0.00                 0.00              0.00
 18            Maria I Lewin                                               0.00                 0.00              0.00
 19            Darlene B. Amos                                             0.00                 0.00              0.00
 21            Yamira J. Lopez                                             0.00                 0.00              0.00
 22            Everbank Commercial Finances, Inc.                      8,917.60                 0.00            211.22
 23            Shontel Arnold                                          8,082.00                 0.00            191.43
 26            Paula Johnson                                               0.00                 0.00              0.00
 29            Martha Taveras                                              0.00                 0.00              0.00
 30            Maria Perez-Forty                                           0.00                 0.00              0.00
 31            Mabel Joyce                                                 0.00                 0.00              0.00
 32            Arleen Perez-Eliad                                          0.00                 0.00              0.00


  UST Form 101-7-TFR (05/1/2011)
     16-10123-smb       Doc 251     Filed 10/05/18 Entered 10/05/18 13:28:07     Main Document
                                                Pg 116 of 120



33        Ixia Ferran                                         0.00        0.00            0.00
34        Adilia Edith Villeda                                0.00        0.00            0.00
37        Aida E. Navedo                                      0.00        0.00            0.00
41U       Ron McCants                                     3,453.10        0.00           55.09
42        Lena Andrades                                   6,735.00        0.00          159.52
43U       Arsenio Baez                                    5,649.13        0.00           90.12
44        National Grid (Keyspan)                         5,732.64        0.00          135.78
45        Restored Hope Services Inc.                         0.00        0.00            0.00
47        Maritza Santa                                       0.00        0.00            0.00
48        Marisol Burgos                                      0.00        0.00            0.00
49U       Amy Greco                                     37,938.53         0.00          605.21
52        Angel Polanco                                   7,408.50        0.00          175.48
55        Minerva Pomales                                     0.00        0.00            0.00
56U       Christine Oluwole                               6,942.45        0.00          110.75
57        Hector L. Martorell                             6,735.00        0.00          159.52
58        E & N Refrigeration Corp.                           0.00        0.00            0.00
59U       Luis A Bernal                                 28,806.52         0.00          459.53
60        Level 3 Communications                        50,846.64         0.00        1,204.35
61        Brenda A. Wheat                                     0.00        0.00            0.00
63        Gloria Johnson                                      0.00        0.00            0.00
64        Judia N Taylor                                      0.00        0.00            0.00
65        Kathy G. Brathwaite                                 0.00        0.00            0.00
66        Ozoda Gittins                                       0.00        0.00            0.00
67        Alba Figueroa                                       0.00        0.00            0.00
68        Lillian Echevarria                                  0.00        0.00            0.00
69U       Jennifer Bowland                              50,480.47         0.00          805.29
71 -2     NYS Department of Health                        3,791.00        0.00           89.79
72        Carlos Ruben Melendez a/k/a Carlos                  0.00        0.00            0.00
          Melendez
73        NYS Office of the Medicaid Inspector        1,055,640.93        0.00       25,003.82
          General
74U       Dominick N. Piacente                            8,070.65        0.00          128.75
75        Philome Jean H. Gracia                              0.00        0.00            0.00


UST Form 101-7-TFR (05/1/2011)
      16-10123-smb      Doc 251    Filed 10/05/18 Entered 10/05/18 13:28:07     Main Document
                                               Pg 117 of 120



76         TELX-New York, LLC                             1,422.65       0.00           33.70
77         ThyssenKrupp Elevator Corp.                    1,401.77       0.00           33.20
78         Francisca Maisonet                                 0.00       0.00            0.00
79U        NYC Office of Administrative Trials and            0.00       0.00            0.00
           Hearings
80         De Lage Laden Financial Services                   0.00       0.00            0.00
81         James King c/o Goidel & Seigel LLP                 0.00       0.00            0.00
82 -2      Department of the Treasury                     2,000.00       0.00           47.37
83         NYS OAG MEDICAID FRAUD C.U.                        0.00       0.00            0.00
84         NYS OAG MEDICAID FRAUD C.U.                        0.00       0.00            0.00
85         Accumedic Computer Systems, Inc.              76,160.70       0.00        1,803.94
86 -2      Brenda Vazquez                                13,129.85       0.00          310.99
87         American InfoSource LP as agent for             203.45        0.00            4.82
88U        Court Holdings, LLC                                0.00       0.00            0.00
89 -2      Wells Fargo Vendor Financial Services, LLC   247,704.98       0.00        5,867.12
90         Wells Fargo Vendor Financial Services, LLC     3,915.75       0.00           92.75
91         GE Equipment Small Tickt LLC Series            3,200.30       0.00           75.80
           2014-1
92         Consolidated Edison Company of New York,      12,883.67       0.00          305.16
           Inc.
93         315 Alexander Avenue, LLC                    117,149.50       0.00        2,774.79
94         411-415 E. 152nd St., LLC                     50,505.00       0.00        1,196.26
95         670 St. Anns Partners LLC                     50,310.00       0.00        1,191.64
96         375 East 154th Street Realty Partners LLC     23,010.00       0.00          545.01
97         373 East 154th Street LLC                     21,125.00       0.00          500.36
98         352 E. 134th Street Partners LLC              11,700.00       0.00          277.13
99         350 E. 134th Street Partners LLC               9,750.00       0.00          230.94
100        6 St. Nicholas Terrace LLC                    36,400.00       0.00          862.17
101        A1030 Rev. James Polite, LLC                  40,300.00       0.00          954.54
102        368 E. 148th Street Associates, LLC           58,630.00       0.00        1,388.71
103        2846 Briggs Avenue, LLC                      165,327.50       0.00        3,915.93
104        Alan Brand                                         0.00       0.00            0.00
107        Greenway Health                                5,062.86       0.00          119.92


UST Form 101-7-TFR (05/1/2011)
        16-10123-smb     Doc 251        Filed 10/05/18 Entered 10/05/18 13:28:07              Main Document
                                                    Pg 118 of 120



  110        1199SEIU League Training & Upgrading                       0.00           0.00              0.00
             Fund
  115        Verizon Bankruptcy Department                        60,716.07            0.00          1,438.12
  116U       Michele Poole                                        25,180.51            0.00            401.69
  117U       Manuel Cruz                                          10,732.43            0.00            171.21
  118U       149 Partners, LLC                                          0.00           0.00              0.00
  119        NYS OAG MEDICAID FRAUD C.U.                                0.00           0.00              0.00
  121        Michael C.DeBerry                                          0.00           0.00              0.00
  123        Jean R. Denis, M.D.                                        0.00           0.00              0.00
  124        Yamira J. Lopez                                      15,490.50            0.00            366.91
  128        Jose Caminero                                              0.00           0.00              0.00
  138 -2     NYS Attorney General                              1,509,993.02            0.00      1,509,993.02
  139        Michael C. DeBerry                                     6,414.41           0.00            151.93
  143U       Maritza Santa                                        11,760.00            0.00            187.60
  145U       Philome Jean H. Gracia                               79,210.40            0.00          1,263.60
  146        United States of America                         50,509,440.00            0.00      1,196,362.20
  148U       1199SEIU Health Care Employee Pension             4,237,552.00            0.00        100,370.29
             Fund
  151U       1199SEIU National Benefit Fund for Helath              9,047.58           0.00            214.30
             and Human Services
 NYSTFR      New York State Department of Tax &                   23,641.12            0.00            559.96
             Finance
FEDETFR      Internal Revenue Service                             94,564.50            0.00          2,239.85
FICAEMTF Internal Revenue Service                                 29,314.99            0.00            694.35
FICAETFR     Internal Revenue Service                             29,314.99            0.00            694.35
MEDEETFR Internal Revenue Service                                   6,855.93           0.00            162.39
MEDEMTFR Internal Revenue Service                                   6,855.93           0.00            162.39
                           Total to be paid for timely general unsecured claims:   $           2,873,856.88
                           Remaining balance:                                      $                   0.00




   UST Form 101-7-TFR (05/1/2011)
       16-10123-smb          Doc 251     Filed 10/05/18 Entered 10/05/18 13:28:07                  Main Document
                                                     Pg 119 of 120




            Tardily filed claims of general (unsecured) creditors totaling $ 429,327.75 have been
        allowed and will be paid pro rata only after all allowed administrative, priority and timely filed
        general (unsecured) claims have been paid in full. The tardily filed claim dividend is anticipated
        to be 0.0 percent, plus interest (if applicable).

              Tardily filed general (unsecured) claims are as follows:
Claim          Claimant                                      Allowed Amount Interim Payments            Proposed
No                                                                  of Claim          to Date           Payment
 154           Madeline Perez                                      104,538.45               0.00             0.00
 157           Saudi A Nawrangilall                                   2,500.00              0.00             0.00
 158           Wendy Polanco-Harris                                 30,000.00               0.00             0.00
 159           Felix J. Laboy                                       30,000.00               0.00             0.00
 160           Annie Marte                                          25,000.00               0.00             0.00
 161           Yeny Polanco-Castillo                                38,000.00               0.00             0.00
 162           Shirley Coleman-Hensford                             10,000.00               0.00             0.00
 163           Mary Perez                                           10,000.00               0.00             0.00
 164           Darlene Lee                                          12,000.00               0.00             0.00
 165           DeNeal Jaime Lawson                                  15,000.00               0.00             0.00
 166           Maria Cruz                                           10,000.00               0.00             0.00
 167           Carl Oliveras                                          6,000.00              0.00             0.00
 168           Francisca Abreu                                        5,000.00              0.00             0.00
 169           Jazmin Merckel                                       10,000.00               0.00             0.00
 170           Brenderlene Dasilva                                    6,000.00              0.00             0.00
 171           Tanairi Mastarreno                                     5,000.00              0.00             0.00
 172           Omayra Chinchilla                                      5,000.00              0.00             0.00
 173           Erika Serrano                                        10,000.00               0.00             0.00
 174           Anthony N.Chima                                      17,844.75               0.00             0.00
 177           Veronica Hill                                        10,000.00               0.00             0.00
 178           Adia Bryon                                           10,000.00               0.00             0.00
 179           Michael Jackson                                      10,000.00               0.00             0.00
 180           Jennifer Cruz                                        10,000.00               0.00             0.00
 181           Genaro Diaz, Jr.                                     10,000.00               0.00             0.00
 183           Carmen Vasquez                                       10,000.00               0.00             0.00
 184           295 Madison Ave                                        3,990.00              0.00             0.00

  UST Form 101-7-TFR (05/1/2011)
       16-10123-smb         Doc 251       Filed 10/05/18 Entered 10/05/18 13:28:07                   Main Document
                                                      Pg 120 of 120



 185U          Shirley Morton                                          929.55                 0.00               0.00
 186U          Victoria Whelan                                      12,525.00                 0.00               0.00
                            Total to be paid for tardy general unsecured claims:          $                 0.00
                            Remaining balance:                                            $                 0.00

             Subordinated unsecured claims for fines, penalties, forfeitures, or damages and claims
        ordered subordinated by the Court totaling $ 467,705,358.00 have been allowed and will be paid
        pro rata only after all allowed administrative, priority and general (unsecured) claims have been paid
        in full. The dividend for subordinated unsecured claims is anticipated to be 0.0 percent,
        plus interest (if applicable).
              Subordinated unsecured claims for fines, penalties, forfeitures or damages and claims
        ordered subordinated by the Court are as follows:
Claim          Claimant                                     Allowed Amount Interim Payments              Proposed
No                                                                 of Claim          to Date             Payment
 138 -2        NYS Attorney General                            267,474,912.00                 0.00               0.00
 146           United States of America                        200,230,446.00                 0.00               0.00
                                                Total to be paid for subordinated claims: $                 0.00
                                                Remaining balance:                        $                 0.00




  UST Form 101-7-TFR (05/1/2011)
